 


115 HR 3354 PCS: Interior and Environment, Agriculture and Rural Development, Commerce, Justice, Science, Financial Services and General Government, Homeland Security, Labor, Health and Human Services, Education, State and Foreign Operations, Transportation, Housing and Urban Development, Defense, Military Construction and Veterans Affairs, Legislative Branch, and Energy and Water Development Appropriations Act, 2018
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 230
115th CONGRESS 1st Session 
H. R. 3354 
IN THE SENATE OF THE UNITED STATES 

September 25, 2017
Received


September 26, 2017
Read the first time


September 27, 2017
Read the second time and placed on the calendar

AN ACT 
Making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2018, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Interior and Environment, Agriculture and Rural Development, Commerce, Justice, Science, Financial Services and General Government, Homeland Security, Labor, Health and Human Services, Education, State and Foreign Operations, Transportation, Housing and Urban Development, Defense, Military Construction and Veterans Affairs, Legislative Branch, and Energy and Water Development Appropriations Act, 2018.  2.Additional referenceThis Act may also be referred to as the Make America Secure and Prosperous Appropriations Act, 2018. 
ADepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2018 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2018, and for other purposes, namely: IDepartment of the interiorBureau of land managementManagement of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,074,503,000 (increased by $316,000), to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2018, so as to result in a final appropriation estimated at not more than $1,074,503,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Land acquisition(including rescission of funds)For expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $12,800,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Of the unobligated balances available for this account from prior appropriations, $1,769,000 are permanently rescinded.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $104,256,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the sale of wild horses and burros that results in their destruction for processing into commercial products, including for human consumption.United states fish and wildlife serviceResource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,247,109,000 (reduced by $500,000) (increased by $500,000) (reduced by $1,200,000) to remain available until September 30, 2019: Provided, That not to exceed $17,122,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)); of which not to exceed $3,270,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2015; of which not to exceed $1,498,000 shall be used for any activity regarding petitions to list species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $501,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for species that are not indigenous to the United States.ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $16,540,000, to remain available until expended.Land acquisition(Including rescission of funds)For expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $40,641,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding section 200306 of title 54, United States Code, not more than $10,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $320,000 for administrative expenses: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs. Of the unobligated balances available for this account from prior appropriations, $4,572,000 are permanently rescinded.Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $53,495,000, to remain available until expended, of which $22,695,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $30,800,000 is to be derived from the Land and Water Conservation Fund.Of the unobligated balances available for this account from appropriations made for fiscal years prior to fiscal year 2013, $3,000,000 are permanently rescinded.National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $38,145,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,900,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $11,061,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $62,571,000, to remain available until expended: Provided, That of the amount provided herein, $4,209,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $6,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $10,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2018 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2019, shall be reapportioned, together with funds appropriated in 2020, in the manner provided herein.Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,410,031,000 (reduced by $300,000) (increased by $300,000) (increased by $2,000,000) (increased by $9,692,000), of which $10,032,000 for planning and interagency coordination in support of Everglades restoration and $124,461,000 (increased by $9,692,000) for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2019: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $59,629,000.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $75,410,000 (increased by $2,000,000) (increased by $5,500,000), to be derived from the Historic Preservation Fund and to remain available until September 30, 2019, of which $5,000,000 shall be for Save America’s Treasures grants for preservation of national significant sites, structures, and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America’s Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $500,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently underrepresented, as determined by the Secretary, $10,500,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement, and $3,000,000 (increased by $2,000,000) is for grants to Historically Black Colleges and Universities: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and nonprofit organizations.ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $219,844,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2018 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.Land and water conservation fund(rescission)The contract authority provided for fiscal year 2018 by section 200308 of title 54, United States Code, is rescinded.Land acquisition and state assistance(including rescission of funds)For expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $120,575,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $79,006,000 is for the State assistance program and of which $10,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code.Of the unobligated balances available for this account from prior appropriations, $4,500,000 are permanently rescinded.Centennial challengeFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.Administrative provisions(including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under section 204 of title 23, United States Code. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,038,922,000 (increased by $1,000,000), to remain available until September 30, 2019; of which $70,933,913 shall remain available until expended for satellite operations; and of which $7,266,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for water resources and natural hazards activities through permits and licenses; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of ocean energy managementOcean energy management(Including rescission of funds)For expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $171,000,000, of which $114,166,000 is to remain available until September 30, 2019, and of which $56,834,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2018 appropriation estimated at not more than $114,166,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Of the unobligated balances available for this account, $25,000,000 are permanently rescinded.Bureau of safety and environmental enforcementOffshore safety and environmental enforcement(including rescission of funds)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $136,411,000, of which $108,540,000 is to remain available until September 30, 2019, and of which $27,871,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2018 appropriation estimated at not more than $108,540,000.For an additional amount, $50,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2018, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $50,000,000, the amounts realized in excess of $50,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2018, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Of the unobligated balances available for this account, $12,000,000 are permanently rescinded.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $12,700,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $113,790,000, to remain available until September 30, 2019: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2018 appropriation estimated at not more than $113,790,000.Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $24,672,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $75,000,000 (increased by $75,000,000) (increased by $32,491,000), to remain available until expended, for grants to States for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That such additional amount shall be distributed in equal amounts to the 6 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section: Provided further, That such additional amount shall be allocated to States within 60 days after the date of enactment of this Act.Bureau of indian affairs and bureau of indian educationOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,362,211,000, to remain available until September 30, 2019, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,650,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $662,570,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2018, and shall remain available until September 30, 2019: Provided further, That not to exceed $50,991,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $80,168,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2018: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2019, may be transferred during fiscal year 2020 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2020: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from U.S. Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads on the Tohono O’odham Nation.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2018, such sums as may be necessary, which shall be available for obligation through September 30, 2019: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $202,213,000 (increased by $10,000,000), to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That for fiscal year 2018, in implementing new construction, replacement facilities construction, or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in part 12 of title 43, Code of Federal Regulations, as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of title 43, Code of Federal Regulations; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by section 1125(b) of Public Law 95–561 (25 U.S.C. 2005(b)), with respect to organizational and financial management capabilities: Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in section 5205(f) of Public Law 100–296 (25 U.S.C. 2504(f)): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in section 2508 of Public Law 100–297 (25 U.S.C. 2507(e)): Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation.Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, 111–291, and 114–322, and for implementation of other land and water rights settlements, $55,457,000, to remain available until expended.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $9,272,000, of which $1,252,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $123,565,389.Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school's operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Departmental officesOffice of the secretaryDepartmental operationsFor necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $122,940,000 (reduced by $2,000,000) (reduced by $2,000,000) (reduced by $5,500,000) (reduced by $10,000,000) (reduced by $995,000) (reduced by $2,000,000), to remain available until September 30, 2019; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $9,000,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended.Administrative provisionsFor fiscal year 2018, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $90,930,000 (increased by $995,000), of which: (1) $81,500,000 (increased by $977,000) shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by subsection (c) of the Act of February 20, 1929 (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by Public Law 94–241 (90 Stat. 272); and (2) $9,430,000 (increased by $18,000) shall be available until September 30, 2019, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $3,300,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $65,675,000 (reduced by $1,911,000).Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $49,952,000.Office of the special trustee for american indiansFederal trust programs(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $119,400,000, to remain available until expended, of which not to exceed $18,990,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor,Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2018, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders.Department-Wide programsWildland fire management(including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $935,850,000, to remain available until expended, of which not to exceed $8,212,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $182,500,000 is for fuels management activities: Provided further, That of the funds provided $19,948,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations.Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,568,000, to remain available until expended.Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $65,388,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.Office of Natural Resources RevenueFor necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $137,757,000, to remain available until September 30, 2019; of which $41,727,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.Payments in Lieu of TaxesFor necessary expenses for payments authorized by chapter 69 of title 31, United States Code, $465,000,000 shall be available for fiscal year 2018.General provisions, department of the interior(including transfers of funds)Emergency transfer authority—intra-bureau 101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.Emergency transfer authority—department-wide 
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.Authorized use of funds 103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.Authorized use of funds, indian trust management 
104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.Redistribution of funds, bureau of indian affairs 105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2018. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.Ellis, governors, and liberty islands 
106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer continental shelf inspection fees 107. (a)In fiscal year 2018, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). 
(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2018 shall be: (1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; 
(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and (3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. 
(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2018. Fees for fiscal year 2018 shall be: (1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and 
(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. (d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.Bureau of ocean energy management, regulation and enforcement reorganization 
108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the report accompanying this Act.Contracts and agreements for wild horse and burro holding facilities 109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.Mass marking of salmonids 
110.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.Exhaustion of administrative review 111.Paragraph (1) of section 122(a) of division E of Public Law 112–74 (125 Stat. 1013) is amended by striking fiscal years 2012 through 2020, in the first sentence and inserting fiscal year 2012 and each fiscal year thereafter,.Contracts and agreements with indian affairs 
112.Notwithstanding any other provision of law, during fiscal year 2018, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.Sage-grouse 113.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— 
(1)a proposed rule for greater sage-grouse (Centrocercus urophasianus); (2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse.Humane transfer of excess animals 
114.Notwithstanding any other provision of law, the Secretary of the Interior may transfer excess wild horses or burros that have been removed from the public lands to other Federal, State, and local government agencies for use as work animals: Provided, That the Secretary may make any such transfer immediately upon request of such Federal, State, or local government agency: Provided further, That any excess animal transferred under this provision shall lose its status as a wild free-roaming horse or burro as defined in the Wild Free-Roaming Horses and Burros Act: Provided further, That any Federal, State, or local government agency receiving excess wild horses or burros as authorized in this section shall not: destroy the horses or burros in a way that results in their destruction into commercial products; sell or otherwise transfer the horses or burros in a way that results in their destruction for processing into commercial products; or euthanize the horses or burros except upon the recommendation of a licensed veterinarian, in cases of severe injury, illness, or advanced age.prohibition on use of funds for certain historic designation 115.None of the funds made available by this Act may be used to make a determination of eligibility or to list the Trestles Historic District, San Diego County, California, on the National Register of Historic Places. Reissuance of Final Rules 
116.Before the end of the 60-day period beginning on the date of the enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666 et seq.) and the final rule published on September 10, 2012 (77 Fed. Reg. 55530 et seq.), without regard to any other provision of statute or regulation that applies to issuance of such rules. Such reissuances (including this section) shall not be subject to judicial review.Gray Wolves Range-Wide 117.None of the funds made available by this Act may be used by the Secretary of the Interior to treat any gray wolf in any of the 48 contiguous States or the District of Columbia as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
IIEnvironmental protection agencyScience and technology(including rescission of funds)For science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $629,238,000 (reduced by $5,399,000) (increased by $1,086,000) (reduced by $979,000), to remain available until September 30, 2019: Provided, That of the funds included under this heading, $4,100,000 shall be for Research: National Priorities as specified in the report accompanying this Act: Provided further, That of the unobligated balances from appropriations made available under this heading, $27,000,000 are permanently rescinded.Environmental programs and management(including rescission of funds)For environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $19,000 for official reception and representation expenses, $2,398,840,000 (increased by $4,399,000) (reduced by $1,086,000) (reduced by $468,000) (increased by $468,000) (reduced by $1,000,000) (reduced by $364,700) (reduced by $3,831,000) (reduced by $12,078,000) (reduced by $80,000,000) (reduced by $250,000,000) (reduced by $32,491,000), to remain available until September 30, 2019: Provided, That of the amounts provided under this heading, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees made available, not less than the amount of appropriations for that program project for fiscal year 2014: Providedfurther, That of the funds included under this heading, $12,700,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $402,000,000 (increased by $4,399,000) shall be for Geographic Programs specified in the report accompanying this Act: Provided further, That of the unobligated balances from appropriations made available under this heading, $41,000,000 are permanently rescinded.Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,674,000, to remain available until September 30, 2020: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2018, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent such offsetting collections received in fiscal year 2018 exceed $3,674,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $40,000,000, to remain available until September 30, 2019.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $39,553,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,116,374,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2017, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,116,374,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $7,778,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2019, and $15,496,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2019.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,874,000, to remain available until expended, of which $66,505,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,047,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,288,161,000 (increased by $1,000,000) (increased by $250,000,000) (increased by $6,000,000) (reduced by $6,000,000), to remain available until expended, of which— (1)$1,143,887,000 (increased by $250,000,000) shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $863,233,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2017, funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2018 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2018, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2018, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2018, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2018, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2018, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2018, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2018, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act; 
(2)$10,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; (3)$90,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA: Provided further, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates; 
(4)$75,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; (5)$40,000,000 shall be for targeted airshed grants in accordance with the terms and conditions in the report accompanying this Act; and 
(6)$1,066,041,000 (increased by $1,000,000) shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs.Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $25,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $3,049,000,000.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until September 30, 2019.Administrative provisions—environmental protection agency(including transfers and rescission of funds)For fiscal year 2018, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2018.Notwithstanding any other provision of law, in addition to the activities specified in section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8), fees collected in this and prior fiscal years under such section shall be available for the following activities as they relate to pesticide licensing: processing and review of data submitted in association with a registration, information submitted pursuant to section 6(a)(2) of FIFRA, supplemental distributor labels, transfers of registrations and data compensation rights, additional uses registered by States under section 24(c) of FIFRA, data compensation petitions, review of minor amendments, and notifications; laboratory support and audits; administrative support; development of policy and guidance; rulemaking support; information collection activities; and the portions of salaries related to work in these areas.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Administrator of the Environmental Protection Agency is authorized to collect and obligate fees in accordance with section 26(b) of the Toxic Substances Control Act (15 U.S.C. 2625(b)) for fiscal year 2018.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2018, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.Of the unobligated balances available for the State and Tribal Assistance Grants account, $60,000,000 are permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,500,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4). IIIRelated agenciesDepartment of agricultureForest serviceOffice of the Under Secretary for Natural Resources and EnvironmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000.Forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $278,368,000, to remain available through September 30, 2021: Provided, That of the funds provided, $75,037,000 is for the forest inventory and analysis program.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management and conducting an international program as authorized, $198,710,000 (reduced by $9,500,000), to remain available through September 30, 2021, as authorized by law; of which $36,184,000 is to be derived from the Land and Water Conservation Fund to be used for the Forest Legacy Program, to remain available until expended.National forest systemFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands as authorized by law, $1,885,827,000 (reduced by $12,371,000) (increased by $3,000,000) (increased by $5,000,000), to remain available through September 30, 2021: Provided, That of the funds provided, $370,305,000 (increased by $5,000,000) shall be for forest products: Provided further, That of the funds provided, $392,500,000 (increased by $3,000,000) shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That of the funds provided, up to $15,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land. Provided further, That notwithstanding section 33 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary.In addition, $4,500,000, to remain available through September 30, 2021, from communication site rental fees established by the Forest Service for the cost of administering communication site activities.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $354,733,000, to remain available through September 30, 2021, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2018 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.Land acquisitionFor expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $25,000,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $850,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to the Sisk Act (16 U.S.C. 484a), pursuant to the Land Sale and Exchange Acts (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589; and Public Law 78–310), to remain available until expended.Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751(b)(1)), to remain available through September 30, 2021, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by section 4(b) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1643(b)), $45,000, to remain available through September 30, 2021, to be derived from the fund established pursuant to such Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $2,225,000, to remain available through September 30, 2021.Wildland fire management(including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, emergency rehabilitation of burned-over National Forest System lands and water, and for State and volunteer fire assistance, $2,506,357,000 (increased by $12,371,000), to remain available through September 30, 2021: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That of the funds provided, $19,290,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, (16 U.S.C. 1641 et seq.), $76,011,000 (increased by $10,989,000) is for State fire assistance, and $14,618,000 (increased by $1,382,000) is for volunteer fire assistance under section 10 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106): Provided further, That amounts in this paragraph may be transferred to the Forest and Rangeland Research account to fund forest and rangeland research: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds designated for wildfire suppression, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs.Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the Wildland Fire Management Account, or reprogram funds within the Wildland Fire Management Account, to be used for the purposes of hazardous fuels management and emergency rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2021: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That this section does not apply to funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States private and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the United States Agency for International Development, the Department of State, and the Millennium Challenge Corporation), United States private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the report accompanying this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center and the Department of Agriculture's International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1701 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $65,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report not later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.Any unobligated balance of funds appropriated in a previous fiscal year in the FLAME Wildfire Suppression Reserve Fund account shall remain available through September 30, 2020.The Forest Service shall submit, through the Office of Budget and Program Analysis, to the Office of Management and Budget a proposed system of administrative control of funds for its accounts, as described in 31 U.S.C. 1514, not later than December 31, 2017.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,867,260,000 (reduced by $47,000,000) (increased by $47,000,000), together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b), 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $928,830,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further That of the funds provided, $11,000,000 shall remain available until expended to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service, and $29,000,000 shall be for costs related to or resulting from accreditation emergencies, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for aftercare pilot programs at Youth Regional Treatment Centers, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants for which the performance period falls within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): Provided further, That of the funds provided, $130,000,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2018, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $551,643,000, to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5321 et seq. (title I), 5381 et seq. (title V)), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $75,370,000 (increased by $979,000).Agency for toxic substances and disease registryToxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $72,780,000 (increased by $1,911,000): Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2018, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $2,994,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $15,431,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716): Provided further, That $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $9,835,000, which shall become available on July 1, 2018, and shall remain available until September 30, 2019.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $716,600,000 (increased by $2,000,000), to remain available until September 30, 2019, except as otherwise provided herein; of which not to exceed $6,908,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $168,500,000, including support for revitalization of the National Air and Space Museum, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $132,961,000, to remain available until September 30, 2019, of which not to exceed $3,620,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $22,564,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $23,740,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $13,000,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $10,000,000, to remain available until September 30, 2019.National foundation on the arts and the humanitiesNational endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $145,000,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $145,000,000 to remain available until expended, of which $134,000,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $11,000,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $8,700,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $2,600,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,000,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,400,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $7,948,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $57,000,000, of which $1,215,000 shall remain available until September 30, 2020, for the Museum's equipment replacement program; and of which $2,500,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended.Dwight D. eisenhower memorial commissionSalaries and expensesFor necessary expenses of the Dwight D. Eisenhower Memorial Commission, $1,600,000, to remain available until expended.Capital constructionFor necessary expenses of the Dwight D. Eisenhower Memorial Commission for design and construction of a memorial in honor of Dwight D. Eisenhower, as authorized by Public Law 106–79, $15,000,000, to remain available until expended: Provided, That the contract with respect to the procurement shall contain the availability of funds clause described in section 52.232.18 of title 48, Code of Federal Regulations: Provided further, That the funds appropriated herein shall be deemed to satisfy the criteria for issuing a permit contained in 40 U.S.C. 8906(a)(4) and (b).Women’s suffrage centennial commissionsalaries and expensesFor necessary expenses of the Women’s Suffrage Centennial Commission, as authorized by Public Law 115–31, $1,000,000, to remain available until expended.World War I Centennial CommissionSalaries and expensesFor activities of the World War I Centennial Commission as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), $3,000,000: Provided, That the Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission. IVGeneral provisions(including transfers of funds)Restriction on use of funds 401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.Obligation of appropriations 
402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.Disclosure of administrative expenses 403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.Mining applications 
404. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. (b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2019, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). (d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.Contract support costs, prior year limitation 
405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2018.Contract support costs, fiscal year 2018 limitation 406.Amounts provided by this Act for fiscal year 2018 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2018 with the Bureau of Indian Affairs or the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years.Forest management plans 
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.Prohibition within national monuments 408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.Limitation on takings 
409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.Timber sale requirements 410.No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.Prohibition on no-bid contracts 
411.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or 
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or (3)such contract was awarded prior to the date of enactment of this Act.Posting of reports 
412. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.National endowment for the arts grant guidelines 413.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.National endowment for the arts program priorities 414. (a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.Status of balances of appropriations 415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity.Recreation fee 
416. Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking September 30, 2018 and inserting September 30, 2019.Prohibition on use of funds 417.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.Greenhouse gas reporting restrictions 
418.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.Modification of authorities 419.Section 8162(m)(3) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) is amended by striking September 30, 2017 and inserting September 30, 2018.Funding prohibition 
420.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.Contracting authorities 421.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2017 and inserting fiscal year 2019.Chesapeake bay initiative 
422.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 16 U.S.C. 461 note) is amended by striking 2017 and inserting 2019.Extension of grazing permits 423.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2018.Funding prohibition 
424. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.Forest service facility realignment and enhancement act 
425. Section 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54) is amended by striking 2016 and inserting 2018.Use of american iron and steel 426. (a) (1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. (b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.Midway Island 
427.None of the funds made available by this Act may be used to destroy any buildings or structures on Midway Island that have been recommended by the United States Navy for inclusion in the National Register of Historic Places (54 U.S.C. 302101).Policies Relating to Biomass Energy 428.For fiscal year 2018 and each fiscal year thereafter, to support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall, consistent with their missions, jointly— 
(1)ensure that Federal policy relating to forest bioenergy— (A)is consistent across all Federal departments and agencies; and 
(B)recognizes the full benefits of the use of forest biomass for energy, conservation, and responsible forest management; and (2)establish clear and simple policies for the use of forest biomass as an energy solution, including policies that— 
(A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use. (B)encourage private investment throughout the forest biomass supply chain, including in— 
(i)working forests; (ii)harvesting operations; 
(iii)forest improvement operations; (iv)forest bioenergy production; 
(v)wood products manufacturing; or (vi)paper manufacturing; 
(C)encourage forest management to improve forest health; and (D)recognize State initiatives to produce and use forest biomass.John F. Kennedy center reauthorization 
429.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:  (a) Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $24,000,000 for fiscal year 2018. 
(b) Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1), $13,000,000 for fiscal year 2018..clarification of exemptions 430.Notwithstanding section 404(f)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(2)), none of the funds made available by this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)).Waters of the united states 
431. 
(a)authorizationThe Administrator of the Environmental Protection Agency and the Secretary of the Army may withdraw the Waters of the United States rule without regard to any provision of statute or regulation that establishes a requirement for such withdrawal. (b)effect of withdrawalExcept as otherwise provided by any Act or rule that takes effect after the date of enactment of this Act, if the Administrator of the Environmental Protection Agency and the Secretary of the Army withdraw the Waters of the United States rule under subsection (a), the Administrator and Secretary shall implement the provisions of law under which such rule was issued in accordance with the regulations and guidance in effect under such provisions immediately before the effective date of such rule. 
(c)definitionsIn this section the term Waters of the United States rule means the final rule issued by the Administrator of the Environmental Protection Agency and the Secretary of the Army entitled Clean Water Rule: Definition of Waters of the United States on June 29, 2015 (80 Fed. Reg. 37053).Ozone 432.To implement the national ambient air quality standards for ozone published in the Federal Register on October 26, 2015 (80 Fed. Reg. 65292): 
(1)the Governor of each State shall designate areas of the State as attainment, nonattainment, or unclassifiable with respect to the standards not later than October 26, 2024; (2)the Administrator of the Environmental Protection Agency shall promulgate final designations for all areas in all States with respect to the standards not later than October 26, 2025; 
(3)each State shall submit the plan required by section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(a)(1)) for the standards not later than October 26, 2026; (4)the standards shall not apply to the review and disposition of a preconstruction permit application required under part C or D of title I of the Clean Air Act (42 U.S.C. 7470 et seq.) if the Administrator or the State, local or tribal permitting authority, as applicable, has determined the application to be complete prior to the date of promulgation of final designations, or has published a public notice of a preliminary determination or draft permit before the date that is 60 days after the date of promulgation of final designations; and 
(5)the provisions of subsections (1) through (4) above shall apply notwithstanding the deadlines set forth in Section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) and Section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(a)(1)).Financial Assurance 433.None of the funds made available by this or any other Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Financial Responsibility Requirements Under CERCLA § 108(b) for Classes of Facilities in the Hardrock Mining Industry published by the Environmental Protection Agency in the Federal Register on January 11, 2017 (82 Fed. Reg. 3388 et seq.).Agricultural Nutrients 
434.None of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to issue any regulation under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) that applies to an animal feeding operation, including a concentrated animal feeding operation and a large concentrated animal feeding operation, as such terms are defined in section 122.23 of title 40, Code of Federal Regulations.limitation on use of funds for national ocean policy 435.None of the funds made available by this Act may be used to further implementation of the coastal and marine spatial planning and ecosystem-based management components of the National Ocean Policy developed under Executive Order No. 13547.Hunting, Fishing, and Recreational Shooting on Federal Land 
436. 
(a)Limitation on Use of FundsNone of the funds made available by this or any other Act for any fiscal year may be used to prohibit the use of or access to Federal land (as such term is defined in section 3 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6502)) for hunting, fishing, or recreational shooting if such use or access— (1)was not prohibited on such Federal land as of January 1, 2013; and 
(2)was conducted in compliance with the resource management plan (as defined in section 101 of such Act (16 U.S.C. 6511)) applicable to such Federal land as of January 1, 2013. (b)Temporary Closures AllowedNotwithstanding subsection (a), the Secretary of the Interior or the Secretary of Agriculture may temporarily close, for a period not to exceed 30 days, Federal land managed by the Secretary to hunting, fishing, or recreational shooting if the Secretary determines that the temporary closure is necessary to accommodate a special event or for public safety reasons. The Secretary may extend a temporary closure for one additional 90-day period only if the Secretary determines the extension is necessary because of extraordinary weather conditions or for public safety reasons. 
(c)Authority of StatesNothing in this section shall be construed as affecting the authority, jurisdiction, or responsibility of the several States to manage, control, or regulate fish and resident wildlife under State law or regulations.Availability of Vacant Grazing Allotments 437.The Secretary of the Interior, with respect to public lands administered by the Bureau of Land Management, and the Secretary of Agriculture, with respect to the National Forest System lands, shall make vacant grazing allotments available to a holder of a grazing permit or lease issued by either Secretary if the lands covered by the permit or lease or other grazing lands used by the holder of the permit or lease are unusable because of drought or wildfire, as determined by the Secretary concerned. The terms and conditions contained in a permit or lease made available pursuant to this section shall be the same as the terms and conditions of the most recent permit or lease that was applicable to the vacant grazing allotment made available. Section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) shall not apply with respect to any Federal agency action under this section. 
438.Wind Turbine Funding Limitation None of the funds made available by this Act may be used to conduct reviews of site assessment or construction and operation plans for any project that would entail the construction or location of wind turbines less than 24 nautical miles from the State of Maryland shoreline. References to Act 439.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 
440.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–238. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 441.$0. 
442.None of the funds made available by this Act may be used to limit outreach programs administered by the Smithsonian Institution. 443.None of the funds made available by this Act for the DEPARTMENT OF INTERIOR—National Park Service—National Recreation and Preservation may be used in contravention of section 320101 of title 54, United States Code. 
444.None of the funds made available in this Act may be used may be used to eliminate the Urban Wildlife Refuge Partnership. 445.None of the funds made available under this Act may be used to enforce the export permission requirements of section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)) for members of the phylum Echinodermata commonly known as sea urchins and sea cucumbers. 
446.Limitation on use of fundsNone of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Special Regulations, Areas of the National Park Service, Golden Gate National Recreation Area, Dog Management published by the National Park Service in the Federal Register on February 24, 2016 (81 Fed. Reg. 9139 et seq.; Regulation Identifier No. 1024–AE16). 447.None of the funds made available by this Act may be used to propose to repeal section 105(a)(2) or section 105(b) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note). 
448.None of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to hire or pay the salary of any officer or employee of the Environmental Protection Agency under subsection (f) or (g) of section 207 of the Public Health Service Act (42 U.S.C. 209) who is not already receiving pay under either such subsection on the date of enactment of this Act. 449.None of the funds made available by this Act may be used to withdraw National Forest System lands within the Rainy River Watershed on the Superior National Forest from disposition under United States mineral and geothermal leasing laws.  
450.None of the funds made available by this Act may be used by the Environmental Protection Agency to enforce notification requirements respecting released substances under subsections (a) through (d) of section 103 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9603) or subsections (a) through (c) of section 304 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11004) with respect to releases of hazardous substances from animal waste at farms.  451.None of the funds made available under this Act may be used to enter into a cooperative agreement with or make any grant or loan to an entity to establish in any of Baca, Bent, Crowley, Huerfano, Kiowa, Las Animas, Otero, Prowers, and Pueblo counties, Colorado, a national heritage area, national heritage corridor, national heritage canal way, national heritage tour route, national historic district, cultural heritage corridor, or other heritage partnership program. 
452.None of the funds made available under this Act may be used to require changes to an existing placer mining plan of operations with regard to reclamation activities, including revegetation, or to modify the bond requirements for the mining operation. 453.Limitation on use of fundsNone of the funds made available by this Act may be used to enforce the final rule entitled Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Measurement of Oil and published by the Bureau of Land Management on November 17, 2016 (81 Fed. Reg. 81462). 
454.Limitation on use of fundsNone of the funds made available by this Act may be used by the Secretary of Interior to implement the final rule entitled ‘‘Alaska; Hunting and Trapping in National Preserves’’ (80 Fed. Reg. 64325 (October 23, 2015)), or to develop, issue, or implement any other rule of the same substance. 455.None of the funds made available by this Act may be used by the Environmental Protection Agency to take any of the actions described as a backstop in the December 29, 2009, letter from EPA’s Regional Administrator to the States in the Watershed and the District of Columbia in response to the development or implementation of a State’s watershed implementation and referred to in enclosure B of such letter. 
456.None of the funds made available by this Act shall be used to give formal notification under, or prepare, propose, implement, administer, or enforce any rule or recommendation pursuant to, section 115 of the Clean Air Act (42 U.S.C. 7415). 457.None of the funds made available by this Act may be used to finalize, implement, or enforce the rule submitted by the Bureau of Land Management relating to Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Site Security, published at 81 Fed. Reg. 81356 (November 17, 2016). 
458.Limitation on use of funds None of the funds made available by this Act may be used to implement or enforce the threatened species or endangered species listing of any plant or wildlife that has not undergone a review as required by section 4(c)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(2)). 459.Limitation on use of funds None of the funds made available by this Act may be used to implement or enforce the threatened species listing of the Preble’s meadow jumping mouse under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
460.None of the funds made available by this Act may be used to finalize, implement, or enforce the rule submitted by the Bureau of Land Management relating to Waste Prevention, Production Subject to Royalties, and Resource Conservation, published at 81 Fed. Reg. 83008 (November 18, 2016).  461.None of the funds made available under this Act may be used to pay legal fees pursuant to a settlement in any case in which the Federal Government is a party that arises under— 
(1)the Clean Air Act (42 U.S.C. 7401 et seq.); (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or 
(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 462.None of the funds made available by this Act may be used to enforce the final rule entitled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources published by the Environmental Protection Agency in the Federal Register on June 3, 2016 (81 Fed. Reg. 35824).  
463.None of the funds made available by this Act may be used to prepare, propose, or promulgate any regulation or guidance that references or relies on the analysis contained in— (1)Technical Support Document: Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in February 2010; 
(2)Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013 and revised in November 2013; (3)Revised Draft Guidance for Federal Departments and Agencies on Consideration of Greenhouse Gas Emissions and the Effects of Climate Change in NEPA Reviews, published by the Council on Environmental Quality on December 24, 2014 (79 Fed. Reg. 77802); 
(4)Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in July 2015; (5)Addendum to the Technical Support Document on Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866: Application of the Methodology to Estimate the Social Cost of Methane and the Social Cost of Nitrous Oxide, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016; or 
(6)Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016.This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2018. BAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for fiscal year ending September 30, 2018, and for other purposes, namely: 
IAgricultural ProgramsProcessing, Research, and marketingOffice of the secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $21,703,000 (reduced by $1,500,000) (reduced by $400,000) (reduced by $600,000), of which not to exceed $4,850,000 shall be available for the immediate Office of the Secretary; not to exceed $501,000 shall be available for the Office of Tribal Relations; not to exceed $800,000 shall be available for the Assistant to the Secretary for Rural Development: Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Assistant; not to exceed $1,448,000 shall be available for the Office of Homeland Security and Emergency Coordination; not to exceed $1,171,000 shall be available for the Office of Advocacy and Outreach; not to exceed $3,581,000 (reduced by $1,500,000) (reduced by $400,000) shall be available for the Office of the Assistant Secretary for Administration, of which $2,781,000 (reduced by $1,500,000) (reduced by $400,000) shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department; not to exceed $3,091,000 (reduced by $600,000) shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $6,261,000 shall be available for the Office of Communications: Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency.Executive operationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $16,777,000 (reduced by $1,000,000), of which $4,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155.Office of hearings and appealsFor necessary expenses of the Office of Hearings and Appeals, $13,399,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,093,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $49,538,000, of which not less than $33,000,000 is for cybersecurity requirements of the Department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $5,836,000.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $800,000: Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $23,304,000.Hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,503,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $95,628,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98).Office of the general counselFor necessary expenses of the Office of the General Counsel, $42,970,000 (reduced by $2,000,000).Office of ethicsFor necessary expenses of the Office of Ethics, $3,945,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $800,000: Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Economic research serviceFor necessary expenses of the Economic Research Service, $76,788,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $183,781,000 (reduced by $5,563,000), of which up to $63,350,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research serviceSalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,132,625,000 (increased by $1,500,000): Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to section 703 of the Act of September 21, 1944 (7 U.S.C. 2250) for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for two buildings to be constructed at a cost not to exceed $3,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.Buildings and facilitiesFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $60,000,000 to remain available until expended.National institute of food and agricultureResearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $830,402,000 (increased by $2,000,000), which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the report accompanying this Act: Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended:  Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000:  Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii:  Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that Act.Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $475,876,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the report accompanying this Act: Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 209 of the District of Columbia Public Postsecondary Education Reorganization Act (38–1202.09, D.C. Official Code) shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $35,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the report accompanying this Act: Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2019: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Integrated research, education, and extension competitive grants program under section 406 of the Agricultural Research, Extension, and Education Reform Act of 1998.Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $800,000: Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $906,400,000 (increased by $400,000) (increased by $1,000,000), of which $450,000 (increased by $400,000), to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $11,520,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $35,250,000, to remain available until expended, shall be for Animal Health Technical Services; of which $700,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $55,340,000, to remain available until expended, shall be used to support avian health; of which $4,200,000, to remain available until expended, shall be for information technology infrastructure; of which $160,000,000 (increased by $1,000,000), to remain available until expended, shall be for specialty crop pests; of which, $8,800,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $14,500,000, to remain available until expended, shall be for zoonotic disease management; of which $36,500,000, to remain available until expended, shall be for emergency preparedness and response; of which $38,000,000, to remain available until expended, shall be for tree and wood pests; of which $5,725,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended:  Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed five, of which two shall be for replacement only: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided, the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2018, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $77,573,000 (reduced by $2,000,000): Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to section 9701 of title 31, United States Code.Limitation on administrative expensesNot to exceed $61,227,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128).Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,109,000.Grain inspection, packers and stockyards administrationSalaries and expensesFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $42,888,000: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Limitation on inspection and weighing services expensesNot to exceed $60,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $800,000: Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,038,069,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2018 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246) as further clarified by the amendments made in section 12106 of the Agricultural Act of 2014 (Public Law 113–79): Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. 
IIFarm Production and Conservation programsOffice of the under secretary for farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $875,000: Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Farm service agencySalaries and expenses(including transfers of funds)For necessary expenses of the Farm Service Agency, $1,166,317,000: Provided, That not more than 50 percent of the $78,013,000 made available under this heading for information technology related to farm program delivery, including the Modernize and Innovate the Delivery of Agricultural Systems and other farm program delivery systems, may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2018 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,398,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,000,000 (increased by $500,000), to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural credit insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,500,000,000 for guaranteed farm ownership loans and $1,500,000,000 for farm ownership direct loans; $1,593,423,000 for unsubsidized guaranteed operating loans and $1,304,851,000 for direct operating loans; emergency loans, $25,610,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm operating loans, $52,716,000 for direct operating loans, $17,687,000 for unsubsidized guaranteed operating loans, emergency loans, $1,260,000, to remain available until expended; and $2,272,000 for Indian highly fractionated land loans.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $305,291,000, of which $297,386,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencysalaries and expensesFor necessary expenses of the Risk Management Agency, $55,000,000: Provided, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $858,911,000 (increased by $5,563,000), to remain available until September 30, 2019: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a.Watershed and flood prevention operationsFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $40,000,000 (increased by $2,000,000), to remain available until expended: Provided, That of the amounts made available under this heading, $20,000,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport.Watershed rehabilitation programUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $10,000,000 is provided: Provided, That of the amounts made available under this heading, $5,000,000 shall remain available until expended for watershed rehabilitation projects in states with high-hazard dams and other watershed structures and that have recently incurred flooding events which caused fatalities.CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). IIIRural development programsRural developmentSalaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $220,835,000 (reduced by $479,000): Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $900,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $24,000,000 for section 504 housing repair loans; $28,398,000 for section 515 rental housing; $230,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans: Provided, That section 514(f)(3)(A) of the Housing Act of 1949 (42 U.S.C. 1484(f)(3)(A)) is amended by striking United States and inserting United States, and by inserting before the semicolon the following: , or a person legally admitted to the United States and authorized to work in agriculture.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $34,650,000 shall be for direct loans; section 504 housing repair loans, $2,959,000; section 523 self-help housing land development loans, $368,000; section 524 site development loans, $58,000; and repair, rehabilitation, and new construction of section 515 rental housing, $7,472,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2018: Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment (ROI) on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee (AMF) of up to $7,500 per property.In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $10,008,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $401,300,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,345,293,000, of which $40,000,000 shall be available until September 30, 2019; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2018 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That except as provided in the third proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2018 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $35,000,000, to remain available until expended: Provided, That of the funds made available under this heading, $20,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: Provided further, That of the funds made available under this heading, $15,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $25,000,000, to remain available until expended.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,600,000,000 for direct loans and $148,305,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $4,849,000, to remain available until expended.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $58,251,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $5,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development:  Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Intermediary relending program fund account(including transfer of funds)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $17,500,000.For the cost of direct loans, $4,041,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $404,100 shall be available through June 30, 2018, for Federally Recognized Native American Tribes; and of which $606,150 shall be available through June 30, 2018, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,230,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(including rescission of funds)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $196,000,000 shall not be obligated and $196,000,000 are rescinded.The cost of grants authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $21,000,000, of which $2,500,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $10,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a).Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $291,000: Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $472,700,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That $45,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act: Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $20,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $6,500,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $16,897,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 shall be for solid waste management grants: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: loans made pursuant to section 306 of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems.For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $863,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $30,750,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Broadband programFor the principal amount of broadband telecommunication loans, $26,991,000.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $4,521,000 (increased by $479,000), to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural economic infrastructure account(including transfers of funds)For grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474 and 1490m; for rural community facilities, as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act; for grants for telemedicine distance learning services in rural areas, as authorized by 7 U.S.C 950aaa et seq.; and for grants to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits, as authorized by 7 U.S.C. 950aaa; $122,692,000, to remain available until expended: Provided, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: Provided further, That any balances available for the very low-income housing repair and rural housing preservation grants in the Rural Housing Assistance Grant account, the rural community facilities grants in the Rural Community Facilities Program Account, and the telemedicine and distance learning grants and broadband grants in the Distance Learning, Telemedicine and Broadband Program account shall be transferred to and merged with funds made available under this heading: Provided further, That of the amounts provided under this heading, not more than $60,000,000 shall be made available through June 30, 2018, for jurisdictions in the Appalachian region, as defined by 40 U.S.C. 14102(a)(1): Provided further, That eligible activities under each of the Rural Housing Assistance Grants program, Rural Community Facilities program, and Distance Learning, Telemedicine and Broadband program accounts shall receive not less than 15 percent of the amounts provided under this heading. 
IVDomestic Food ProgramsOffice of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $800,000: Provided, That funds made available by this Act to an agency in the Food, Nutrition, and Consumer services mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Food and nutrition serviceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $24,280,944,000 to remain available through September 30, 2019, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $17,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $25,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $23,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2017 and inserting 2010 through 2018: Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended in the first sentence by striking for fiscal year 2017 and inserting for fiscal year 2018: Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended in the first sentence by striking for fiscal year 2017 and inserting for fiscal year 2018.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,150,000,000, to remain available through September 30, 2019: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, and $13,600,000 shall be used for infrastructure: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $73,609,950,000, of which $3,000,000,000, to remain available through December 31, 2019, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2019: Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2019: Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): Provided further, That, subject to section 731 of this Act, funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers’ Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $317,139,000, to remain available through September 30, 2019: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2018 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2019: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $148,541,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VForeign assistance and related programsOffice of the under secretary for trade and foreign agricultural affairsFor necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $875,000: Provided, That funds made available by this Act to an agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to pay the salaries and expenses of up to one administrative support staff for the Office.Foreign agricultural serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $195,268,000: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $149,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,400,000,000, to remain available until expended: Provided, That the Administrator of the United States Agency for International Development shall in each instance notify in writing the Committees on Appropriations of both Houses of Congress, the Committee on Agriculture of the House, and the Committee on Agriculture, Nutrition, and Forestry of the Senate and make publicly available online the amount and use of authority in section 202(a) of the Food for Peace Act (7 U.S.C. 1722(a)) to notwithstand the minimum level of nonemergency assistance required by section 412(e)(2) of the Food for Peace Act (7 U.S.C. 1736f(e)(2)) not later than 15 days after the date of such action.Mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $201,626,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein.Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $6,735,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,382,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $353,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. VIRelated agencies and food and drug administrationDepartment of health and human servicesFood and drug administrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration that are funded by this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $5,145,945,000: Provided, That of the amount provided under this heading, $937,434,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $193,291,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $493,600,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $54,000,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $24,142,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $12,100,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $672,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2018 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2018, including any such fees collected prior to fiscal year 2018 but credited for fiscal year 2018, shall be subject to the fiscal year 2018 limitations: Provided further, That the Secretary may accept payment during fiscal year 2018 of user fees specified under this heading and authorized for fiscal year 2019, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2019 for which the Secretary accepts payment in fiscal year 2018 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $1,026,803,000 (increased by $1,500,000) shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $1,634,578,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $374,233,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $195,349,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $487,836,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $63,331,000 (reduced by $1,500,000) shall be for the National Center for Toxicological Research; (7) $625,646,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $178,785,000 shall be for Rent and Related activities, of which $51,973,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $237,871,000 shall be for payments to the General Services Administration for rent; and (10) $321,513,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner of Food and Drugs: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That of the total amount made available under this heading, $1,500,000 shall be used by the Commissioner of Food and Drugs, in coordination with the Secretary of Agriculture, for consumer outreach and education regarding agricultural biotechnology and biotechnology-derived food products and animal feed, including through publication and distribution of science-based educational information on the environmental, nutritional, food safety, economic, and humanitarian impacts of such biotechnology, food products, and feed: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), and medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, shall be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $8,771,000, to remain available until expended.Independent agenciesCommodity futures trading commissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $248,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $49,000,000, to remain available until September 30, 2019, shall be for the purchase of information technology and of which not less than $2,700,000 shall be for expenses of the Office of the Inspector General: Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: Provided further, That for the purpose of recording and liquidating any lease obligations that should have been recorded and liquidated against accounts closed pursuant to 31 U.S.C. 1552, and consistent with the preceding proviso, such amounts shall be transferred to and recorded in a new no-year account in the Treasury, which may be established for the sole purpose of recording adjustments for and liquidating such unpaid obligations: Provided further, That notwithstanding any other provision of law, the Chairman of the Commodity Futures Trading Commission may adjust the schedule of compensation and benefits for employees if the Chairman determines that furloughs or reductions-in-force may result from a collective bargaining agreement.Farm credit administrationLimitation on administrative expensesNot to exceed $68,600,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. 
VIIGeneral provisions(including rescissions and transfers of funds) 
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 71 passenger motor vehicles of which 68 shall be for replacement only, and for the hire of such vehicles: Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 717 of this Act: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, or offices of the Chief Financial Officer or any personnel from the National Finance Center prior to written notification to and prior approval of the Committee on Appropriations of both Houses of Congress and in accordance with the requirements of section 717 of this Act: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235. 
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
709.Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2019, for information technology expenses: Provided, That except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2019, for information technology expenses. 
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
712.Of the funds made available by this Act, not more than $2,900,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 713.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
714.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: (1)The program authorized by section 14(h)(1) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1)): Provided, That the funds appropriated by section 14(h)(1) of such Act are hereby permanently cancelled; 
(2)The program authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) in excess of $1,000,000; (3)The program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111); 
(4)The program authorized by section 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103); and (5)The program authorized by section 524(b) of the Federal Crop Insurance Act, as amended (7 U.S.C. 1524(b)): Provided, That the funds made available by section 524(b) of such Act for fiscal year 2018 are hereby permanently cancelled. 
715.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $878,255,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000; Administration of Section 32 Commodity Purchases—$35,853,000:  Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2018, such unobligated balances shall carryover into the next fiscal year and shall remain available until expended for any of the three stated purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $75,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least two weeks in advance: Provided further, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out in this fiscal year sub-section (i)(1)(E) of section 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a), except in an amount that excludes the transfer of $125,000,000 of the funds to be transferred under subsection (c) of section 14222, until October 1, 2018: Provided further, That $125,000,000 made available on October 1, 2018, to carry out such section 19 shall be excluded from the limitation described in subsection (b)(2)(A)(x) of section 14222: Provided further, That, with the exception of any available carryover funds authorized in the first proviso of this section to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause (3) of section 32, or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714c): Provided further, That the available unobligated balances under (b)(2)(A)(x) of section 14222 in excess of the limitation set forth in this section, excluding amounts to be transferred pursuant to the second proviso of this section, are hereby permanently rescinded. 
716.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2018 appropriations Act. 717. (a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or (6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less; (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or 
(3)carrying out activities or functions that were not described in the budget request; unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes. (e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
718.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 719.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, the Commodity Futures Trading Commission, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, non-Commodity Futures Trading Commission, or non-Farm Credit Administration employee. 
720.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 721.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
722. 
(a)Unless the Secretary of Agriculture notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this Act may be used to— (1)make a grant allocation of discretionary grant award totaling $1,000,000 or more; 
(2)make a discretionary contract award totaling $1,000,000 or more; (3)issue a letter of intent to make an allocation or award in excess of the limits in subparagraph (1) or (2); or 
(4)announce publicly the intention to make an allocation or award in excess of the limits in subparagraph (1) or (2). (b)The Secretary of Agriculture shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. 
(c)The notification required by paragraph (a) and the report required by paragraph (b) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 723.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, the Chairman of the Commodity Futures Trading Commission, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the report accompanying this Act. 
724.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 725.The Secretary shall establish an intermediary loan packaging program based on the pilot program in effect for fiscal year 2013 for packaging and reviewing section 502 single family direct loans. The Secretary shall enter into agreements with current intermediary organizations and with additional qualified intermediary organizations. The Secretary shall work with these organizations to increase effectiveness of the section 502 single family direct loan program in rural communities and shall set aside and make available from the national reserve section 502 loans an amount necessary to support the work of such intermediaries and provide a priority for review of such loans. 
726.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 
727.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture. 
728.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People’s Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 729.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health. 
730.Funds provided by this or any prior Appropriations Act for the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) shall be made available without regard to section 7128 of the Agricultural Act of 2014 (7 U.S.C. 3371 note), under the matching requirements in laws in effect on the date before the date of enactment of such section: Provided, That the requirements of 7 U.S.C. 450i(b)(9) shall continue to apply. 
731.None of the funds made available by this Act may be used by the Secretary of Agriculture, acting through the Food and Nutrition Service, to commence any new research and evaluation projects until the Secretary submits to the Committees on Appropriations of both Houses of Congress a research and evaluation plan for fiscal year 2018, prepared in coordination with the Research, Education, and Economics mission area of the Department of Agriculture, and a period of 30 days beginning on the date of the submission of the plan expires to permit Congressional review of the plan. 732.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 
733.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution. 734.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect. 
735.None of the funds made available by this or any other Act may be used to carry out the final rule promulgated by the Food and Drug Administration and put into effect November 16, 2015, in regards to the hazard analysis and risk-based preventive control requirements of the current good manufacturing practice, hazard analysis, and risk-based preventive controls for food for animals rule with respect to the regulation of the production, distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process. 736. (a)The Secretary of Agriculture shall— 
(1)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable— (A)veterinary control and oversight; 
(B)disease history and vaccination practices; (C)livestock demographics and traceability; 
(D)epidemiological separation from potential sources of infection; (E)surveillance practices; 
(F)diagnostic laboratory capabilities; and (G)emergency preparedness and response; and 
(2)promptly make publicly available the final reports of any audits or reviews conducted pursuant to subsection (1). (b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 
737.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing. 738.No partially hydrogenated oils as defined in the order published by the Food and Drug Administration in the Federal Register on June 17, 2015 (80 Fed. Reg. 34650 et seq.) shall be deemed unsafe within the meaning of section 409(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348(a)) and no food that is introduced or delivered for introduction into interstate commerce that bears or contains a partially hydrogenated oil shall be deemed adulterated under sections 402(a)(1) or 402(a)(2)(C)(i) of this Act by virtue of bearing or containing a partially hydrogenated oil until the compliance date as specified in such order (June 18, 2018). 
739.The Secretary may charge a fee for lenders to access Department loan guarantee systems in connection with such lenders’ participation in loan guarantee programs of the Rural Housing Service: Provided, That the funds collected from such fees shall be made available to the Secretary without further appropriation and such funds shall be deposited into the Rural Development Salaries and Expense Account and shall remain available until expended for obligation and expenditure by the Secretary for administrative expenses of the Rural Housing Service Loan Guarantee Program in addition to other available funds: Provided further, That such fees collected shall not exceed $50 per loan. 
740. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
741.Of the unobligated balances from amounts made available for the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $600,000,000 are rescinded. 742. (a) (1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. (b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. 
(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act. (g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each federally recognized Indian tribe. 
743. 
(a)For the period beginning on the date of enactment of this Act through school year 2018–2019, with respect to the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and final regulations published by the Department of Agriculture in the Federal Register on January 26, 2012 (77 Fed. Reg. 4088 et seq.), the Secretary of Agriculture shall allow States to grant an exemption from the whole grain requirements that took effect on or after July 1, 2014, and the States shall establish a process for evaluating and responding, in a reasonable amount of time, to requests for an exemption: Provided, That school food authorities demonstrate hardship, including financial hardship, in procuring specific whole grain products which are acceptable to the students and compliant with the whole grain-rich requirements: Provided further, That school food authorities shall comply with the applicable grain component or standard with respect to the school lunch or school breakfast program that was in effect prior to July 1, 2014. 
(b)For the period beginning on the date of enactment of this Act through school year 2018–2019, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to implement any regulations under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), or any other law that would require a reduction in the quantity of sodium contained in federally reimbursed meals, foods, and snacks sold in schools below Target 1 (as described in section 220.8(f)(3) of title 7, Code of Federal Regulations (or successor regulations)). (c)For the period beginning on the date of enactment of this Act through school year 2018–2019, notwithstanding any other provision of law, the Secretary shall allow States to grant special exemptions for the service of flavored, low-fat fluid milk in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), and as a competitive food available on campus during the school day, to schools which demonstrate a reduction in student milk consumption or an increase in school milk waste. 
744.Of the total amounts made available by this Act for direct loans and grants in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Economic Infrastructure Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business-Cooperative Service—Rural Business Program Account; Rural Business-Cooperative Service—Rural Economic Development Loans Program Account; Rural Business-Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; and Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1980, 1990, and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average: Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level. 
745.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations. 746.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
747.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as defined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79). 
748.None of the funds made available by this Act may be used by the Food and Drug Administration to develop, issue, promote, or advance any regulations applicable to food manufacturers for population-wide sodium reduction actions or to develop, issue, promote or advance final guidance applicable to food manufacturers for long term population-wide sodium reduction actions until the date on which a dietary reference intake report with respect to sodium is completed. 749.The Secretary of Agriculture and the Secretary’s designees are hereby granted the same access to information and subject to the same requirements applicable to the Secretary of Housing and Urban Development as provided in section 453 of the Social Security Act (42 U.S.C. 653) and section 6103(1)(7)(D)(ix) of the Internal Revenue Code of 1986 (26 U.S.C. 1603(1)(7)(D)(ix)) to verify the income for individuals participating in sections 502, 504, 521, and 524 of the Housing Act of 1949 (42 U.S.C. 1972, 1474, 1490a, and 1490r), notwithstanding section 453(l)(1) of the Social Security Act. 
750.Of the unobligated balances from amounts made available to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a), $8,000,000 are rescinded. 751.None of the funds made available to the Commodity Futures Trading Commission by this Act or any other Act in the current fiscal year or any other fiscal year may be used to pay the salaries and expenses of personnel to lower the de minimis quantity of swap dealing established under section 1a(49)(D) of the Commodity Exchange Act (7 U.S.C. 1a(49)(D)) to less than $8,000,000,000. 
752.None of the funds made available by this Act or any other Act in the current fiscal year or any other fiscal year may be used to implement, administer, or enforce the final rule with the regulation identifier number 0910–AG38 published by the Food and Drug Administration in the Federal Register on May 10, 2016 (81 Fed. Reg. 28974) with respect to traditional large and premium cigars. For the purposes of this section, the term traditional large and premium cigar means— (1)any roll of tobacco that is wrapped in 100 percent leaf tobacco, is bunched with 100 percent tobacco filler, contains no filter, tip, or non-tobacco mouthpiece, weighs at least 6 pounds per 1,000 count, and— 
(A)has a 100 percent leaf tobacco binder and is hand rolled; (B)has a 100 percent leaf tobacco binder and is made using human hands to lay the leaf tobacco wrapper or binder onto only one machine that bunches, wraps, and caps each individual cigar; or 
(C)has a homogenized tobacco leaf binder and is made in the United States using human hands to lay the 100 percent leaf tobacco wrapper onto only one machine that bunches, wraps, and caps each individual cigar; and (2)is not a cigarette or a little cigar (as such terms are defined in paragraphs (3) and (11), respectively, of section 900 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387)). 
753. 
(a)None of the funds appropriated or otherwise made available by this Act or any other Act with respect to any fiscal year may, for each tobacco product which the Secretary of Health and Human Services by regulation under section 901(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387a(b)) deems to be subject to chapter IX of such Act, be used to treat— (1)any reference in sections 905(j) or 910(a) of such Act (21 U.S.C. 387e(j), 387j(a)) to February 15, 2007, as other than a reference to the effective date of the regulation under which the tobacco product is deemed to be subject to the requirements of such chapter pursuant to section 901(b) of such Act (21 U.S.C. 387a(b)); and 
(2)any reference in such sections to 21 months after the date of enactment of the Family Smoking Prevention and Tobacco Control Act as other than a reference to 21 months after the effective date of such deeming regulation. (b) (1)Notwithstanding any other provision of law, not later than 21 months after the date of enactment of this Act, the Secretary of Health and Human Services shall issue a notice of proposed rulemaking to establish a product standard for vapor products pursuant to section 907 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387g) to include but not limited to— 
(A)characterizing flavors; and (B)batteries. 
(2)Notwithstanding any other provision of law, not later than 36 months after the date of enactment of this Act, the Secretary shall promulgate a final rule pursuant to such notice. (c)A vapor product shall be deemed to be misbranded under section 903(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387c(a)) if the advertising with respect to the vapor product is disseminated by a manufacturer, distributor, or retailer of the product in a newspaper, magazine, periodical, or other publication (including any publication of periodic or limited distribution) other than an adult publication. 
(d) 
(1)A retailer may only sell any vapor product in a direct face-to-face exchange without the assistance of any electronic or mechanical device (such as a vending machine). (2)This subsection shall not apply with respect to sales of vapor products conducted through— 
(A)mail-order; or (B)a vending machine or self-service display if, with respect to the facility in which such vending machine or display is located, the retailer of such products ensures that no person under 18 years of age is present or permitted to enter. 
(3)A violation of this section is deemed to constitute a violation of the Federal Food, Drug, and Cosmetic Act relating to a tobacco product for purposes of section 303(f)(9) of such Act (21 U.S.C. 333(f)(9)). (e) (1)Not later than 12 months after the date of enactment of this Act, the Secretary of Health and Human Services shall promulgate final regulations to require that the labeling of vapor products contain— 
(A)the phrase Keep Out of Reach of Children; (B)the phrase Underage Sale Prohibited; and 
(C)an accurate statement of the nicotine content of the vapor product. (2)A vapor product whose label is in violation of the regulations required by paragraph (1) is deemed to be misbranded under section 903 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387c). 
(f) 
(1)Every person who owns or operates an establishment in any State engaged in the retail sale of a vapor product shall register that establishment with the Secretary of Health and Human Services within the later of 60 days after the date of enactment of this Act, or 30 days after first engaging in such retail sale. (2)The requirements of this subsection do not apply with respect to any establishment subject to an active registration under— 
(A)any State law relating to tobacco products; or (B)section 905 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387e). 
(3)The Secretary shall make available for inspection, to any person so requesting, any registration filed under this section. (g)In this section: 
(1)The term adult publication means any newspaper, magazine, periodical, or other publication— (A)whose readers younger than 18 years of age constitute 15 percent or less of the total readership as measured by competent and reliable survey evidence; and 
(B)that is read by fewer than 2 million persons younger than 18 years of age as measured by competent and reliable survey evidence. (2)The terms label and labeling have the meanings given to such terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
(3)The term tobacco product has the meaning given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (4)The term vapor product— 
(A)means any non-combustible product that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, to produce vapor from nicotine in a solution or other form; (B)includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device, and any vapor cartridge or other container of nicotine in a solution or other form; and 
(C)does not include any product regulated as a drug or device by the Food and Drug Administration under chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et. seq.). 754. (a)No funds shall be used to finalize the proposed rule entitled Eligibility of the People’s Republic of China (PRC) to Export to the United States Poultry Products from Birds Slaughtered in the PRC published in the Federal Register by the Department of Agriculture on June 16, 2017 (82 Fed. Reg. 27625), unless the Secretary of Agriculture shall— 
(1)ensure that the poultry slaughter inspection system for the PRC is equivalent to that of the United States; (2)ensure that, before any poultry products can enter the United States from any such poultry plant, such poultry products comply with all other applicable requirements for poultry products in interstate commerce in the United States; 
(3)conduct periodic verification reviews and audits of any such plants in the PRC intending to export into the United States processed poultry products; (4)conduct re-inspection of such poultry products at United States ports-of-entry to check the general condition of such products, for the proper certification and labeling of such products, and for any damage to such products that may have occurred during transportation; and 
(5)ensure that shipments of any such poultry products selected to enter the United States are subject to additional re-inspection procedures at appropriate levels to verify that the products comply with relevant Federal regulations or standards, including examinations for product defects and laboratory analyses to detect harmful chemical residues or pathogen testing appropriate for the products involved. (b)This section shall be applied in a manner consistent with obligations of the United States under any trade agreement to which the United States is a party. 
755.For necessary expenses to carry out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255), in addition to amounts available for such activities under the heading Salaries and Expenses, $60,000,000, to remain available until expended, is provided for Department of Health and Human Services—Food and Drug Administration—FDA Innovation Account: Provided, That amounts appropriated by this section are appropriated pursuant to section 1002(b)(3) of such Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Secretary of Health and Human Services to other accounts of the Department of Health and Human Services solely for the activities described in section 1002(b)(4) such Act: Provided further, That such transfer authority is in addition to any other transfer authority provided by law. 756.For an additional amount for Animal and Plant Health Inspection Service—Salaries and Expenses, $5,500,000, to remain available until September 30, 2019, for one-time control and management and associate activities directly related to the multiple-agency response to citrus greening. 
757.There is hereby appropriated $1,000,000, to remain available until September 30, 2019, for the cost of loans and grants consistent with section 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953), for necessary expenses of the Secretary to support projects under the healthy food financing initiative that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities. 758.The provisions of sections 202 and 320 of H.R. 238, One Hundred Fifteenth Congress (the Commodity End-User Relief Act), as passed by the House of Representatives on January 12, 2017, are hereby enacted into law, except that the amendment made by such section 320 shall be added at the end of paragraph (47) rather than (48).References to Act 
759.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 760.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–232. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 
761.$0. 762.For an additional amount for Department of Agriculture—National Institute of Food and Agriculture—Research and Education Activities, for the award of teaching, research, and extension capacity building grants at certain colleges and universities, as authorized by section 1417(b)(4) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)(4)), there is hereby appropriated, and the amount otherwise provided by this Act for Department of Agriculture—Office of the Chief Information Officer is hereby reduced by, $500,000. 
763.None of the funds made available by this Act may be used in contravention of— (1)section 9(b)(10) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(10)); or 
(2)section 245.8 of title 7, Code of Federal Regulations. 764.None of the funds made available by this Act may be used to revoke an exception made— 
(1)pursuant to the rule entitled Exceptions to Geographic Areas for Official Agencies Under the USGSA published by the Department of Agriculture in the Federal Register on April 18, 2003 (68 Fed. Reg. 19139); and  (2)on a date before April 14, 2017. 
765.None of the funds made available by this Act may be used to carry out subsection (p) of section 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760). 766.None of the funds made available by this Act may be used for a new hire who has not been verified through the E-Verify program, except for an employee compensated under a local compensation plan established under section 408 of the Foreign Service Act of 1980. 
This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018. CCommerce, Justice, Science, and Related Agencies Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018, and for other purposes, namely: 
IDepartment of CommerceInternational Trade AdministrationOperations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $480,000,000 (reduced by $1), to remain available until September 30, 2019, of which $13,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $112,500,000 (increased by $1), to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $140,000,000 (reduced by $13,000,000) (increased by $13,000,000), to remain available until expended, of which $17,000,000 shall be for grants under such section 27.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $36,000,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), and the Community Emergency Drought Relief Act of 1977.Minority business development agencyMinority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $34,000,000 (increased by $5,000,000).Bureau of Economic AnalysisSalaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $96,000,000, to remain available until September 30, 2019.Bureau of the CensusCurrent surveys and programsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $256,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That the Bureau of the Census shall collect and analyze data for the Annual Social and Economic Supplement to the Current Population Survey using the same health insurance questions included in previous years, in addition to the revised questions implemented in the Current Population Survey beginning in February 2014.Periodic censuses and programs(including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs provided for by law, $1,251,000,000, to remain available until September 30, 2019: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $2,580,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census: Provided further, That not more than 50 percent of the amounts made available under this heading for information technology related to 2020 census delivery, including the Census Enterprise Data Collection and Processing (CEDCaP) program, may be obligated until the Secretary submits to the Committees on Appropriations of the House of Representatives and the Senate a plan for expenditure that: (1) identifies for each CEDCaP project/investment over $25,000: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) the estimated lifecycle cost, including estimates for development as well as maintenance and operations; and (C) key milestones to be met; (2) details for each project/investment: (A) reasons for any cost and schedule variances; and (B) top risks and mitigation strategies; and (3) has been submitted to the Government Accountability Office.National telecommunications and information administrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $30,000,000: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United States patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,500,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2018, so as to result in a fiscal year 2018 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2018, should the total amount of such offsetting collections be less than $3,500,000,000 this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,500,000,000 in fiscal year 2018 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2018 for official reception and representation expenses: Provided further, That in fiscal year 2018 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and services(including transfer of funds)For necessary expenses of the National Institute of Standards and Technology (NIST), $660,000,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $105,000,000 (increased by $5,000,000), to remain available until expended, of which $100,000,000 (increased by $5,000,000) shall be for the Hollings Manufacturing Extension Partnership, and of which $5,000,000 shall be for the National Network for Manufacturing Innovation.Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $100,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,240,199,000 (reduced by $10,100,000) (increased by $10,100,000) (reduced by $1,200,000) (increased by $1,200,000) (increased by $21,775,000) (reduced by $21,775,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $8,000,000) (increased by $10,000,000) (reduced by $10,000,000), to remain available until September 30, 2019, except that funds provided for cooperative enforcement shall remain available until September 30, 2020: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $144,000,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program, Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish Information Networks: Provided further, That of the $3,411,699,000 provided for in direct obligations under this heading, $3,240,199,000 is appropriated from the general fund, $144,000,000 is provided by transfer and $27,500,000 is derived from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary.Procurement, acquisition and construction(including transfer of funds)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,643,110,000, to remain available until September 30, 2020, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: Provided, That of the $1,656,110,000 provided for in direct obligations under this heading, $1,643,110,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2019: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fisheries Disaster AssistanceFor the necessary expenses associated with the mitigation of fishery disasters, $20,000,000 to remain available until expended: Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters as declared by the Secretary of Commerce in 2017.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2018, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $58,000,000 (reduced by $5,000,000) (reduced by $8,000,000).Renovation and modernization (including transfer of funds)For necessary expenses for the renovation and modernization of the Herbert C. Hoover Building, $1,000,000, to remain available until expended: Provided, That the Secretary of Commerce may transfer up to $8,224,000 to this account from funds available to the Department of Commerce: Provided further, That the transfer authority provided in the first proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the authority provided under this heading shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $32,744,000.General provisions—Department of commerce(including transfer of funds) 101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2018: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 
109.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, tribal government, territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2020, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act.This title may be cited as the Department of Commerce Appropriations Act, 2018. IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $89,000,000 (reduced by $10,000,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $2,500,000) (reduced by $7,000,000) (reduced by $10,000,000) (reduced by $5,000,000), of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.Justice information sharing technology(including transfer of funds)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $30,941,000, to remain available until expended: Provided, That the Attorney General may transfer up to $35,400,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Executive Office for Immigration Review(including transfer of funds)For expenses necessary for the administration of immigration-related activities of the Executive Office for Immigration Review, $504,500,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account: Provided, That not to exceed $35,000,000 of the total amount made available under this heading shall remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $95,583,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character.United states parole commissionSalaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $13,000,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed.Legal ActivitiesSalaries and Expenses, General Legal ActivitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $897,500,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $10,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $163,980,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $126,000,000 in fiscal year 2018), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2018, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at $37,980,000.Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,057,252,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking.United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $225,000,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees collected pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees collected in fiscal year 2018, net of amounts necessary to pay refunds due depositors, exceed $225,000,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2018, net of amounts necessary to pay refunds due depositors, (estimated at $135,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at $90,000,000.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,374,000.Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $13,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act.Salaries and expenses, community relations service(including transfer of funds)For necessary expenses of the Community Relations Service, $15,000,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000 (reduced by $10,000,000), to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,255,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended.ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $10,000,000, to remain available until expended.Federal Prisoner Detention(including transfer of funds)For necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,536,000,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System: Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading.National security divisionSalaries and expenses(including transfer of funds)For expenses necessary to carry out the activities of the National Security Division, $100,000,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency law enforcementInteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $526,000,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,814,747,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That not to exceed $184,500 shall be available for official reception and representation expenses.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $51,895,000, to remain available until expended.Drug enforcement administrationSalaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,164,051,000 (reduced by $4,000,000) (reduced by $3,000,000), of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,293,776,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: Provided, That such funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal prison systemSalaries and expenses(including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,070,248,000 (reduced by $500,000): Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2019: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $95,000,000, to remain available until expended: Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and local law enforcement activitiesOffice on violence against womenViolence against women prevention and prosecution programs(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and for related victims services, $527,000,000 (increased by $500,000), to remain available until expended: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— (1)$215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; 
(2)$30,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act; (3)$3,500,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(4)$11,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; (5)$53,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; 
(6)$35,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; (7)$35,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; 
(8)$20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; (9)$45,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; 
(10)$5,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; (11)$16,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; 
(12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; (13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; (15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; 
(16)$4,000,000 is for grants to assist tribal governments; (17)$45,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4; and 
(18)$1,500,000 for the purposes authorized under the 2015 Act.Office of Justice ProgramsResearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); and other programs, $83,000,000, to remain available until expended, of which— (1)$44,500,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; and 
(2)$38,500,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act.State and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Public Safety Officer Medal of Valor Act of 2001 (Public Law 107–12); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); and other programs, $1,143,500,000 (increased by $10,000,000) (increased by $5,000,000) (increased by $7,000,000) (increased by $10,000,000) (increased by $10,000,000) (increased by $3,000,000), to remain available until expended as follows— (1)$500,000,000 (increased by $10,000,000) (increased by $5,000,000) (reduced by $100,000,000) (increased by $100,000,000) for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $10,000,000 is for the Officer Robert Wilson III Memorial Initiative on Preventing Violence Against Law Enforcement Officer Resilience and Survivability (VALOR), $4,000,000 is for use by the National Institute of Justice for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention, $2,000,000 is for a program to improve juvenile indigent defense, $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System, $10,000,000 (increased by $10,000,000) is for competitive and evidence-based programs to reduce gun crime and gang violence, $2,500,000 is for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405 and for grants for wrongful conviction review, $15,500,000 is for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79), and $10,000,000 is for white collar crime prevention grants, including as authorized by section 401 of Public Law 110–403; 
(2)$220,000,000 (increased by $10,000,000) for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; (3)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; 
(4)$22,500,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act; (5)$1,000,000 for the National Sex Offender Public Website; 
(6)$73,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System; (7)$125,000,000 (increased by $10,000,000) for DNA-related and forensic programs and activities, of which— 
(A)$117,000,000 (increased by $10,000,000) is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); (B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and 
(C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; (8)$9,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(9)$118,000,000 (increased by $7,000,000) (increased by $3,000,000) (reduced by $100,000,000) (increased by $100,000,000) for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid abuse reduction consistent with underlying program authorities— (A)$43,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; 
(B)$14,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act; (C)$12,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; 
(D)$7,000,000 (increased by $3,000,000) for a veterans treatment courts program; and (E)$14,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(10)$10,000,000 for emergency law enforcement assistance for events occurring during or after fiscal year 2018, as authorized by section 609M of the Justice Assistance Act of 1984 (42 U.S.C. 10501; Public Law 98–473); and (11)$45,000,000 for the Comprehensive School Safety Initiative:Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.Juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance, the following amounts are made available until expended— (1)$75,000,000 (increased by $5,000,000) for youth mentoring grants; 
(2)$21,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; (3)$72,500,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); and 
(4)$2,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the Victims of Child Abuse Act of 1990.Public safety officer benefits (including transfer of funds) For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community oriented policing servicescommunity oriented policing services programs(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance, the following amounts are made available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act— (1)$11,000,000 for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act; 
(2)$10,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199); (3)$65,000,000 (increased by $2,500,000) for initiatives to improve police-community relations, as described in the report accompanying this Act; 
(4)$68,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy, and $2,000,000 shall be for competitive grants focusing on girls in the juvenile justice system; (5)$45,000,000 (increased by $4,000,000) for a grant program for community-based sexual assault response reform; and 
(6)$35,000,000 is for regional information sharing activities, as authorized by part M of title I of the Omnibus Crime Control and Safe Streets Act of 1968.General provisions—Department of justice (including transfer of funds)  201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 207. (a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 208.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
209.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the report accompanying this Act, and to any use of deobligated balances of funds provided under this title in previous years. 210.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of Federal Prison Industries, Incorporated. 
211.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 212.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and (2)up to 3 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
213.In addition to any amounts that otherwise may be available (or authorized to be made available) by law, 7 percent of funds made available for grant or reimbursement programs— (1)under the heading State and Local Law Enforcement Assistance (except for funds made available under paragraph (2) under such heading); and 
(2)under the headings Juvenile Justice Programs (except for funds made available under paragraph (3) under such heading) and Community Oriented Policing Services Programs, to be transferred to and merged with funds made available under the heading State and Local Law Enforcement Assistance,shall be available for assistance to Indian tribes without regard to the authorizations for such grant or reimbursement programs. 214.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made available by this or any other Act. 
215.None of the funds made available under this or any other Act, for fiscal year 2018 and each fiscal year thereafter, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 216. (a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2018, except up to $40,000,000 may be obligated for implementation of a unified Department of Justice financial management system. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2018, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. (c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2018, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act.This title may be cited as the Department of Justice Appropriations Act, 2018. IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,544,000.National aeronautics and space administrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,858,500,000, to remain available until September 30, 2019: Provided, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104: Provided further, That, of the amounts provided, $495,000,000 is for an orbiter and a lander to meet the science goals for the Jupiter Europa mission as outlined in the most recent planetary science decadal survey: Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System as the launch vehicles for the Jupiter Europa mission, plan for an orbiter launch no later than 2022 and a lander launch no later than 2024, and include in the fiscal year 2019 budget the 5-year funding profile necessary to achieve these goals.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $660,000,000, to remain available until September 30, 2019.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $686,500,000, to remain available until September 30, 2019.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $4,550,000,000, to remain available until September 30, 2019: Provided, That not less than $1,350,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,150,000,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously: Provided further, That of the amounts provided for SLS, not less than $300,000,000 shall be for Exploration Upper Stage development: Provided further, That $600,000,000 shall be for exploration ground systems: Provided further, That the National Aeronautics and Space Administration (NASA) shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated budget that includes the Space Launch System, the Orion Multi-Purpose Crew Vehicle, and associated ground systems, that will meet the Exploration Mission 2 (EM–2) management agreement launch date of no later than 2021 at a success level equal to the Agency Baseline Commitment for EM–2 of the Orion Multi-Purpose Crew Vehicle: Provided further, That $450,000,000 shall be for exploration research and development.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,676,634,000, to remain available until September 30, 2019.EducationFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $90,000,000, to remain available until September 30, 2019, of which $18,000,000 shall be for the Experimental Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College and Fellowship Program.Safety, security and mission servicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,826,200,000, to remain available until September 30, 2019.Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $486,100,000, to remain available until September 30, 2023: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2018 in an amount not to exceed $9,470,300: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $37,900,000, of which $500,000 shall remain available until September 30, 2019.Administrative provisions(including transfers of funds)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, except that Construction and Environmental Compliance and Restoration may be increased up to 20 percent by such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,033,645,000 (reduced by $30,200,000) (increased by $30,200,000), to remain available until September 30, 2019, of which not to exceed $544,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation.Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $77,800,000, to remain available until expended.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $880,000,000, to remain available until September 30, 2019.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $328,510,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2018 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,370,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $15,200,000, of which $400,000 shall remain available until September 30, 2019.Administrative provisions(including transfer of funds)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 15 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the National Science Foundation.This title may be cited as the Science Appropriations Act, 2018. IVRelated AgenciesCommission on civil rightsSalaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,183,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a).Equal employment opportunity commissionSalaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $363,807,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $92,500,000, to remain available until expended.Legal services corporationPayment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $300,000,000, of which $267,000,000 is for basic field programs and required independent audits; $5,000,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $19,000,000 is for management and grants oversight; $4,000,000 is for client self-help and information technology; $4,000,000 is for a Pro Bono Innovation Fund; and $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2017 and 2018, respectively.Marine mammal commissionSalaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,431,000.Office of the United States Trade RepresentativeSalaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $53,000,000, of which $1,000,000 shall remain available until expended: Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses.Trade Enforcement Trust Fund(including transfer of funds)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act.State justice instituteSalaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $5,111,000, of which $500,000 shall remain available until September 30, 2019: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral provisions(including rescissions)(including transfers of funds) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 506. (a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. (2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. (b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 510.None of the funds made available in this Act may be used to pay the salaries and expenses of personnel of the Department of Justice to obligate more than $4,632,000,000 during fiscal year 2018 from the fund established by section 1402 of Public Law 98–473 (42 U.S.C. 10601). 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 514. (a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and 
(3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. 515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 
516. 
(a)Notwithstanding any other provision of law or treaty, in fiscal year 2018 and each fiscal year thereafter, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. (b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and (2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; (B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or 
(C)articles for export from Canada to another foreign destination. (c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. 
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 517.Notwithstanding any other provision of law, in fiscal year 2018 and each fiscal year thereafter, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 
518.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— (1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement; 
(2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or (3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement. 
519.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts. 520.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 
521.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for fiscal year 2018. 522.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(rescissions) 
523. 
(a)Of the unobligated balances from prior year appropriations available to the Department of Commerce, the following funds are hereby rescinded, not later than September 30, 2018, from the following accounts in the specified amounts— (1)Economic Development Administration, Economic Development Assistance Programs, $47,000,000; and 
(2)National Oceanic and Atmospheric Administration, Operations, Research, and Facilities, $20,000,000. (b)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2018, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $409,834,000; (2)Federal Bureau of Investigation, Salaries and Expenses, $195,000,000 from fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs; 
(3)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $17,500,000; (4)State and Local Law Enforcement Activities, Office of Justice Programs, $60,000,000; 
(5)State and Local Law Enforcement Activities, Community Oriented Policing Services, $17,500,000; (6)Legal Activities, Assets Forfeiture Fund, $304,000,000 is permanently rescinded; and 
(7)Federal Bureau of Investigation, Salaries and Expenses, $53,365,000. (c)The Departments of Commerce and Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2018, specifying the amount of each rescission made pursuant to subsections (a) and (b), and the Department of Justice shall ensure that sufficient balances are available in the Working Capital Fund to rescind the amount specified in subsection (b) and shall transfer unobligated balances from discretionary appropriations (except from Federal Bureau of Investigation, Salaries and Expenses, Fees and Expenses of Witnesses, Public Safety Officer Benefits, and amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to a concurrent resolution on the budget or section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985) made available in this Act to the Department into the Working Capital Fund if necessary to meet the amount specified in subsection (b) and this transfer authority is in addition to any other transfer authority contained in this Act. 
524.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 525.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 
526.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 527. (a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
528.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: (1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. (3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 529. (a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. (c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP, after consultation with the Federal Bureau of Investigation, have certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and (2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 530.None of the funds made available by this or any other Act, for fiscal year 2018 and each fiscal year thereafter, may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and (2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
531. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity. 
532.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act. 533.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
534.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 535.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates. 
536.None of the funds made available by this Act may be used to approve the registration or renewal of, or maintain the registration of, a mark, trade name, or commercial name, under the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 6, 1946 (commonly referred to as the Trademark Act of 1946; 15 U.S.C. 1051 et seq.), including the receipt or acceptance of post-registration affidavits or declarations, where such mark, trade name, or commercial name is the same or substantially similar to a mark, trade name, or commercial name that was used in connection with a business or assets that were confiscated, as that term is defined in section 4(4) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023(4)), unless the original owner of the mark, trade name, or commercial name, or the bona-fide successor-in-interest has expressly consented. 537.None of the funds made available by this Act may be used to require a person licensed under section 923 of title 18, United States Code, to report information to the Department of Justice regarding the sale of multiple rifles or shotguns to the same person. 
538. 
(a)A State may bring a civil action against the United States in an appropriate United States district court for such declaratory and injunctive relief (including preliminary injunctive relief) as may be necessary to restore the sovereignty reserved to the States by the Constitution. It shall be duty of the courts of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any such action. (b)This section shall take effect on the date of enactment of this Act and continue in effect through all fiscal years thereafter. 
539.None of the funds made available by this Act may be used to relocate the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Canine Training Center or the ATF National Canine Division. 540.None of the funds made available by this Act may be used to enter into a civil settlement agreement on behalf of the United States that includes a term requiring that any donation be made to any non-party by any party-defendant to such agreement. 
541.None of the funds made available by this Act may be used to implement or enforce the designation of any area of the Chesapeake Bay watershed as critical habitat for the Atlantic Sturgeon pursuant to the proposed rule published June 3, 2016 (81 Fed. Reg. 35701). 542.None of the funds made available by this Act may be used by the Equal Employment Opportunity Commission for the collection of information, as defined in the Paperwork Reduction Act (44 U.S.C. 3502(3)(A)), from employers relating to employees’ earnings and hours worked, as set forth in and designated as Component 2 by the notice published by the Commission on July 14, 2016, in the Federal Register (81 Fed. Reg. 45479), or for any final collection of information related to such earnings and hours worked and to such notice.References to Act 
543.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 544.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–231. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 
545.$0. 546.None of the funds made available by this Act may be used by the National Marine Fisheries Service to enforce Executive Order No. 13449 or section 697.7(b) of title 50, Code of Federal Regulations, in the Block Island Transit Zone (as that term is defined in section 697.7(b)(3) of such title).  
547.None of the funds made available by this Act to the Bureau of Alcohol, Tobacco, Firearms and Explosives may be used to reclassify M855 ammunition as armor-piercing ammunition. The limitation described in this section shall not apply in the case of the administration of a tax or tariff. 548.None of the funds made available under this Act may be used to relocate the National Oceanic and Atmospheric Administration’s Southeast Fisheries Science Center located in Virginia Key, Florida. 
549.None of the funds made available by this Act may be used for activities prohibited by the order issued by the Attorney General entitled Prohibition on Certain Federal Adoptions of Seizures by State and Local Law Enforcement Agencies (Order No. 3488–2015, dated January 16, 2015) or the order entitled Prohibition on Certain Federal Adoptions of Seizures by State and Local Law Enforcement Agencies (Order No. 3485–2015, dated January 12, 2015).  550.None of the funds made available by this Act may be used to pay a performance award to any officer or employee of the Money Laundering and Asset Recovery Section of the Department of Justice under section 5384 or 4505a of title 5, United States Code, prior to the date on which the Department of Justice rules on all petitions for remission or mitigation in judicial forfeiture cases pursuant to section 9.4 of title 28, Code of Federal Regulations, for which the Internal Revenue Service has submitted a report of its investigation and its recommendation to the Department of Justice on or before June 26, 2017.  
551.None of the funds made available by this Act may be used to carry out Order Number 3946–2017 of the Attorney General, issued July 19, 2017. 552.None of the funds made available by this Act may be used to implement Order Number 3946–2017 of the Attorney General allowing Department of Justice components and agencies to forfeit assets seized by State or local law enforcement agencies. 
553.None of the funds made available by this Act may be used to implement, administer, or enforce Executive Order No. 13547 (75 Fed. Reg. 43023, relating to the stewardship of oceans, coasts, and the Great Lakes), including the National Ocean Policy developed under such Executive order. 554.None of the funds made available by this Act under the State Criminal Alien Assistance Program may be used in contravention of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. 
This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2018.  DFinancial Services and General Government Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018, and for other purposes, namely: 
IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to Puerto Rico; and Treasury-wide management policies and programs activities, $201,751,000 (reduced by $2,000,000) (reduced by $3,000,000): Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $24,000,000 shall remain available until September 30, 2019, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; 
(D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements; (E)operations and maintenance of facilities; and 
(F)international operations.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $123,000,000: Provided, That of the amount appropriated under this heading: (1) up to $28,000,000 may be transferred to the Departmental Offices Salaries and Expenses appropriation and shall be available for administrative support to the Office of Terrorism and Financial Intelligence; and (2) up to $5,000,000 shall remain available until September 30, 2019.Cybersecurity enhancement accountFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $27,264,000, to remain available until September 30, 2020: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That the Chief Information Officer of the individual offices and bureaus shall submit a spend plan for each investment to the Treasury Chief Information Officer for approval: Provided further, That the submitted spend plan shall be reviewed and approved by the Treasury Chief Information Officer prior to the obligation of funds under this heading: Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $3,077,000, to remain available until September 30, 2020: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $34,112,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2019, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $165,113,000, of which $5,000,000 shall remain available until September 30, 2019; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $37,044,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $10,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $115,003,000, of which not to exceed $34,335,000 shall remain available until September 30, 2020.Treasury Forfeiture Fund (rescission)Of the unobligated balances available under this heading, $876,000,000 are hereby permanently rescinded not later than September 30, 2018.(including return of funds) In addition, of amounts in the Treasury Forfeiture Fund, $38,800,000 from funds paid to the United States Government by BNP Paribas S.A. as part of, or related to, a plea agreement dated June 27, 2014, entered into between the Department of Justice and BNP Paribas S.A., and subject to a consent order entered by the United States District Court for the Southern District of New York on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460 (S.D.N.Y.), are hereby returned to the general fund of the Treasury.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $330,837,000; of which not to exceed $4,210,000, to remain available until September 30, 2020, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $111,439,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further, That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2019, shall be for the costs associated with enforcement of the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2018 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $30,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $190,000,000 (increased by $1,000,000). Of the amount appropriated under this heading— (1)not less than $137,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, and section 108(d) of Public Law 103–325 (12 U.S.C. 4707(d)) shall not apply with respect to financial assistance in the form of direct loans, is available until September 30, 2019, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $5,896,000 may be used for the cost of direct loans, and of which up to $3,000,000, subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)) shall not apply to the use of such funds, may be available to provide financial assistance, technical assistance, training and outreach to community development financial institutions to expand investments that benefit individuals with disabilities: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $50,000,000; 
(2)not less than $15,000,000 (increased by $1,000,000), notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2019, for financial assistance, technical assistance, training and outreach programs designed to benefit Native American, Native Hawaiian, and Native Alaskan communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers; (3)not less than $15,000,000 is available until September 30, 2019, for the Bank Enterprise Award program; 
(4)up to $23,000,000 is available until September 30, 2018, for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and (5)during fiscal year 2018, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until September 30, 2018: Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent series of 5-year data available from the American Community Survey from the Census Bureau.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,315,754,000, of which $8,890,000 (increased by $1,000,000) shall be for the Tax Counseling for the Elderly Program; of which $12,000,000 shall be available for low-income taxpayer clinic grants; of which $15,000,000, to remain available until September 30, 2019, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, of which not less than $206,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,000,000 (increased by $500,000) shall be for identity theft casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,810,000,000 (reduced by $6,000,000), of which not to exceed $50,000,000 shall remain available until September 30, 2019, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,850,189,000 (reduced by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000), of which not to exceed $50,000,000 shall remain available until September 30, 2019; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2020, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter:  Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2019, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $110,000,000, to remain available until September 30, 2020, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for CADE 2 and Return Renew Program information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.administrative provisions—internal revenue service(including transfers of funds) 
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations. 102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.None of the funds made available to the Internal Revenue Service by this Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video. 106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 
107.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 108.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 
109.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 110.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— 
(1)to make a payment to any employee under a bonus, award, or recognition program; or (2)under any hiring or personnel selection process with respect to re-hiring a former employee, unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 
111.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 112.None of the funds made available by this Act may be used by the Internal Revenue Service to implement or enforce section 5000A of the Internal Revenue Code of 1986, section 6055 of such Code, section 1502(c) of the Patient Protection and Affordable Care Act (Public Law 111–148), or any amendments made by section 1502(b) of such Act. 
113.Except to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of 1986, no funds in this or any other Act shall be available to the Secretary of the Treasury to provide to any person a proposed final return or statement for use by such person to satisfy a filing or reporting requirement under such Code. 114.None of the funds made available by this Act may be used by the Internal Revenue Service to implement or enforce Internal Revenue Service Notice 2017–10 with respect to transactions entered into before January 23, 2017. 
115.None of the funds made available by this Act may be used to finalize, implement, or enforce amendments to Treasury Regulations proposed in the Notice of Proposed Rulemaking in the Federal Register on August 4, 2016 (81 Fed. Reg. 51413) (relating to restrictions on liquidation of an interest with respect to estate, gift, and generation-skipping transfer taxes under section 2704 of the Internal Revenue Code of 1986), or any substantially similar amendments to such regulations. 116.None of the funds made available by this Act may be used by the Internal Revenue Service to make a determination that a church, an integrated auxiliary of a church, or a convention or association of churches is not exempt from taxation for participating in, or intervening in, any political campaign on behalf of (or in opposition to) any candidate for public office unless— 
(1)the Commissioner of Internal Revenue consents to such determination; (2)not later than 30 days after such determination, the Commissioner notifies the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate of such determination; and 
(3)such determination is effective with respect to the church, integrated auxiliary of a church, or convention or association of churches not earlier than 90 days after the date of the notification under paragraph (2).Administrative provisions—Department of the Treasury(including transfers of funds) 117.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 
118.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
119.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
120.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 121.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
122.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 123.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
124.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for Fiscal Year 2018. 125.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
126.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
127. 
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. (b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity; (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; 
(3)the number of full-time equivalents within each office during the previous quarter; (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and 
(5)actions taken to achieve the goals, objectives, and performance measures of each office. (c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 
128.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 129.During fiscal year 2018— 
(1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and (2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date. 
130. 
(a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow the use, purchase, trafficking, or import of property confiscated by the Cuban Government. (b)In this section, the terms “confiscated”, “Cuban Government”, “property”, and “traffic” have the meanings given such terms in paragraphs (4), (5), (12)(A), and (13), respectively, of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023). 
131. 
(a)None of the funds made available in this Act may be used to authorize a general license or approve a specific license under section 501.801 or 515.527 of title 31, Code of Federal Regulations, with respect to a mark, trade name, or commercial name that is the same as or substantially similar to a mark, trade name, or commercial name that was used in connection with a business or assets that were confiscated unless the original owner of the mark, trade name, or commercial name, or the bona-fide successor-in-interest has expressly consented. (b)In this section, the term “confiscated” has a meaning given such term in section 4(4) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023(4)). 
132.Notwithstanding paragraph (2) of section 402(c) of the Helping Families Save their Homes Act of 2009, in utilizing funds made available by paragraph (1) of section 402(c) of such Act, the Special Inspector General for the Troubled Asset Relief Program shall prioritize the performance of audits or investigations of any program that is funded in whole or in part by funds appropriated under the Emergency Economic Stabilization Act of 2008, to the extent that such priority is consistent with other aspects of the mission of the Special Inspector General. 133.None of the funds appropriated or otherwise made available in this Act may be obligated or expended to provide for the enforcement of any rule, regulation, policy, or guideline implemented pursuant to the Department of the Treasury Guidance for United States Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation dated October 29, 2013, when enforcement of such rule, regulation, policy, or guideline would prohibit or have the effect of prohibiting, the carrying out of any coal-fired or other power generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States.This title may be cited as the Department of the Treasury Appropriations Act, 2018. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $12,917,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,187,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $11,800,000.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $100,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $100,000,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than three full-time equivalent senior staff position shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $18,400,000 (increased by $874,000): Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $254,000,000 (increased by $10,000,000) (increased by $5,000,000) (increased by $6,000,000), to remain available until September 30, 2019, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2016 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2017, shall be funded at not less than the fiscal year 2017 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2018 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $108,843,000 (increased by $6,028,000), to remain available until expended, which shall be available as follows: $91,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,343,000 for the United States membership dues to the World Anti-Doping Agency; $1,000,000 shall be made available as directed by section 1105 of Public Law 109–469; and $3,000,000, to remain available until expended, shall be for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $798,000, to remain available until September 30, 2019.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $20,000,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,288,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— (1)the estimated mandatory and discretionary obligations of funds through fiscal year 2019, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel; (B)the methodology and data sources used to calculate such estimated obligations; and 
(C)the specific section of such Act that requires the obligation of funds; and (2)the estimated receipts through fiscal year 2019 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and (B)the specific section of such Act that authorizes the collection of funds. 
203. 
(a)During fiscal year 2018, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2018; and 
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2018. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2018 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. 
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000.This title may be cited as the Executive Office of the President Appropriations Act, 2018. IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $78,538,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $15,000,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $30,592,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $18,556,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,082,710,000 (reduced by $5,000,000) (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $7,366,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,110,375,000 to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $39,929,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfer of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $574,593,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $87,920,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $28,708,000; of which $1,800,000 shall remain available through September 30, 2019, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $18,338,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the second sentence (relating to the District of Kansas) following paragraph (12), by striking 26 years and 6 months and inserting 27 years and 6 months. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 24 years and 6 months and inserting 25 years and 6 months. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by inserting after “except in the case of” the following: “the northern district of Alabama,”; 
(2)in the first sentence by inserting after the central district of California the following: ,; (3)in the first sentence by striking “15 years” and inserting “16 years”; 
(4)by adding at the end of the first sentence the following: “The first vacancy in the office of district judge in the district of Alabama occurring 15 years or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled.”; (5)in the third sentence (relating to the central District of California), by striking 14 years and 6 months and inserting 15 years and 6 months; and 
(6)in the fourth sentence (relating to the western district of North Carolina), by striking 13 years and inserting 14 years. 307. (a)Section 2(a)(2)(C)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121 as amended) is amended by striking “6 years” and inserting “7 years”. 
(b)Section 2(a)(2)(D)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121 as amended) is amended by striking “6 years” and inserting “7 years”. (c)Section 2(a)(2)(F)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121 as amended) is amended by striking “6 years” and inserting “7 years”. 
(d)Section 2(a)(2)(G)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121 as amended) is amended by striking “6 years” and inserting “7 years”. (e)Section 2(a)(2)(H)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121 as amended) is amended by striking “6 years” and inserting “7 years”.This title may be cited as the Judiciary Appropriations Act, 2018. IVDistrict of columbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $30,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $13,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $265,400,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $121,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $71,500,000, of which not to exceed $2,500 is for official reception and representation expenses; and $58,900,000, to remain available until September 30, 2019, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in district of columbia courts(including transfer of funds)For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: Provided, That not more than $20,000,000 in unobligated funds provided in this account may be transferred to and merged with funds made available under the heading Federal Payment to the District of Columbia Courts, to be available for the same period and purposes as funds made available under that heading for capital improvements to District of Columbia courthouse facilities: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the district of columbiaFor salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $244,298,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $180,840,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; and of which $63,458,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $40,082,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $1,900,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2019, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $270,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships $3,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of the Act.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $435,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (“General Fund”) for programs and activities set forth under the heading “Part A—Summary of Expenses” and at the rate set forth under such heading, as included in D.C. Bill 22–242, as amended as of the date of the enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2018 under this heading shall not exceed the estimates included in D.C. Bill 22–242, as amended as of the date of the enactment of this Act, or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2018, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.This title may be cited as the District of Columbia Appropriations Act, 2018. VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2019, of which not to exceed $1,000 is for official reception and representation expenses.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $123,000,000.Administrative provisions—consumer product safety commission 501.During fiscal year 2018, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives. 
502.None of the funds appropriated by this Act may be used to finalize any rule by the Consumer Product Safety Commission relating to blade-contact injuries on table saws.Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252; 52 U.S.C. 20901 et seq.), $7,000,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under such Act.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $322,035,000, to remain available until expended: Provided, That $322,035,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $322,035,000 in fiscal year 2018 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2017, shall not be available for obligation: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $111,150,000 for fiscal year 2018: Provided further, That, of the amount appropriated under this heading, not less than $11,020,000 shall be for the salaries and expenses of the Office of Inspector General.Federal deposit insurance corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $39,136,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $71,250,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, $26,200,000, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and rental of conference rooms in the District of Columbia and elsewhere; and of which not to exceed $1,500 shall be available for official reception and representation expenses: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $306,317,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $126,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $16,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2018, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $164,317,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfer of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $7,864,111,000 (reduced by $6,902,000) (reduced by $10,000,000) (reduced by $5,000,000), of which— (1)$0 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services); 
(2)$180,000,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$0 is for Major Repairs and Alterations; 
(B)$110,000,000 is for Basic Repairs and Alterations; (C)$70,000,000 is for Special Emphasis Programs of which— 
(i)$20,000,000 is for Judiciary Capital Security; (ii)$30,000,000 is for Fire and Life Safety; and 
(iii)$20,000,000 is for Consolidation Activities: Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: Provided further, That no consolidation project exceed $10,000,000 in costs: Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: 
Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: 
Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: 
Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; 
(3)$5,462,345,000 (reduced by $10,000,000) (reduced by $5,000,000) for rental of space to remain available until expended; and (4)$2,221,766,000 (reduced by $6,902,000) for building operations to remain available until expended, of which $1,146,089,000 (reduced by $6,902,000) is for building services, and $1,075,677,000 is for salaries and expenses: Provided, That not to exceed 5 percent of any appropriation made available under this paragraph for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers:  Provided further, That section 521 of this title shall not apply with respect to funds made available under this heading for building operations: Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2018, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-Wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $53,499,000.operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $45,645,000 (reduced by $2,000,000), of which $24,357,000 is for Real and Personal Property Management and Disposal; $21,288,000 (reduced by $2,000,000) is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses.civilian board of contract appealsFor expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $8,795,000.office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $4,754,000.Federal Citizen Services Fund (including transfers of funds) For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $53,741,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically: in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2018 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated may be transferred to the Federal Citizen Services Fund: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.Asset Proceeds and Space Management FundFor carrying out the purposes of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $10,000,000 (reduced by $1,000,000) (reduced by $1,000,000), to be deposited into the Asset Proceeds and Space Management Fund, to remain available until expended.Environmental Review Improvement FundFor necessary expenses of the Environmental Review Improvement Fund established under section 41009(d) of the Fixing America’s Surface Transportation Act (42 U.S.C. 4370m–8(d)), $1,000,000, to remain available until expended.Administrative Provisions—General Services Administration(including rescission and transfer of funds) 510.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
511.Funds in the Federal Buildings Fund made available for fiscal year 2018 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
512.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2019 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 513.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
514.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 515.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
516.With respect to each project funded under the heading Major Repairs and Alterations or Judiciary Capital Security Program, and with respect to E-Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 517.Section 16 of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287) is amended— 
(1)by inserting the following at the end of subparagraph (a)(1): The Account shall be under the custody and control of the Chairperson of the Board and deposits in the Account shall remain available until expended.; (2)by striking subparagraph (b)(1) and inserting in lieu thereof the following: 
 
(1)EstablishmentThere is established in the Treasury of the United States an account to be known as the Public Buildings Reform Board—Asset Proceeds and Space Management Fund (in this subsection referred to as the Fund). The Fund shall be under the custody and control of the Administrator of General Services and deposits in the Fund shall remain available until expended.. 518.The unobligated balance of amounts provided for National Capital Region, FBI Headquarters Consolidation, in paragraph (1)(A) under the heading “General Services Administration—Federal Buildings Fund” in division E of Public Law 115–31 is rescinded. 
519.The Administrator of General Services shall make available to the public on the website of the General Services Administration any draft environmental assessment— (1)prepared by the Administrator of General Services under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); and 
(2)for which the Administrator of General Services has solicited public comment.Harry S Truman Scholarship FoundationSalaries and ExpensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,000,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2019, and in addition not to exceed $2,345,000, to remain available until September 30, 2019, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $364,308,000.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,241,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended.National Historical Publications and Records CommissionGrants ProgramFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $4,000,000, to remain available until expended.National Credit Union AdministrationCommunity Development Revolving Loan FundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2019, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $16,439,000.Office of Personnel ManagementSalaries and Expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $129,341,000: Provided, That of the total amount made available under this heading, $18,000,000 shall remain available until expended for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization: Provided further, That the amount made available by the previous proviso may not be obligated until the Director of the Office of Personnel Management submits to the Committees on Appropriations of the Senate and the House of Representatives a plan for expenditure of such amount, prepared in consultation with the Director of the Office of Management and Budget, the Administrator of the United States Digital Service, and the Secretary of Homeland Security, that— (1)identifies the full scope and cost of the IT systems remediation and stabilization project; 
(2)meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11; (3)includes a Major IT Business Case under the requirements established by the Office of Management and Budget Exhibit 300; 
(4)complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Government; (5)complies with all Office of Management and Budget, Department of Homeland Security and National Institute of Standards and Technology requirements related to securing the agency’s information system as described in 44 U.S.C. 3554; and 
(6)is reviewed and commented upon within 90 days of plan development by the Inspector General of the Office of Personnel Management, and such comments are submitted to the Director of the Office of Personnel Management before the date of such submission:Provided further, That, not later than 6 months after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report that— (A)evaluates— 
(i)the steps taken by the Office of Personnel Management to prevent, mitigate, and respond to data breaches involving sensitive personnel records and information; (ii)the Office’s cybersecurity policies and procedures in place on the date of enactment of this Act, including policies and procedures relating to IT best practices such as data encryption, multifactor authentication, and continuous monitoring; 
(iii)the Office’s oversight of contractors providing IT services; and (iv)the Office’s compliance with government-wide initiatives to improve cybersecurity; and 
(B)sets forth improvements that could be made to assist the Office of Personnel Management in addressing cybersecurity challenges:  Provided further, That of the total amount made available under this heading, $584,000 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $131,414,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President’s Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2018, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission. Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $25,000,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $24,750,000.Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $15,200,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $8,000,000, to remain available until September 30, 2019.Public Buildings Reform Boardsalaries and expensesFor salaries and expenses of the Public Buildings Reform Board in carrying out the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $5,000,000 (reduced by $1,000,000) (reduced by $2,000,000) (increased by $1,000,000), to remain available until expended.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,652,000,000 to remain available until expended; of which funding for information technology initiatives shall be increased over the fiscal year 2017 level by not less than $50,000,000; of which not less than $14,748,358 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; and of which not less than $68,950,000 shall be for the Division of Economic and Risk Analysis: In addition, for costs associated with relocation under a replacement lease for the Commission’s headquarters facilities, not to exceed $244,507,000, to remain available until September 30, 2019. For purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2018, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2018. Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,652,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account and not to exceed $244,507,000 of such offsetting collections shall be available until September 30, 2019, for costs under this heading associated with relocation under a replacement lease for the Commission’s headquarters facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2018 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2018 appropriation from the general fund estimated at not more than $0: Provided further, That if any amount of the appropriation under this heading for costs associated with relocation under a replacement lease for the Commission’s headquarters facilities is subsequently de-obligated on or before September 30, 2019, any such amount derived from the general fund shall be returned to the general fund, and any such amount derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under such section 31 in fiscal year 2018.Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,900,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $265,000,000 (reduced by $5,000,000) of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2018: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2019.Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $211,100,000 (increased by $1,000,000) (increased by $4,000,000) (increased by $5,000,000) (increased by $10,000,000), to remain available until September 30, 2019 : Provided, That $120,000,000 shall be available to fund grants for performance in fiscal year 2018 or fiscal year 2019 as authorized by section 21 of the Small Business Act: Provided further, That $31,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $10,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,900,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $3,438,172, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2018 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2018 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $29,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2018 commitments for loans authorized under subparagraph (C) of section 502(7) of The Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2018 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2018, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $152,782,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $186,458,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $176,458,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.Administrative Provisions—Small Business Administration(including rescission and transfer of funds) 520.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
521.Of the unobligated balances available for the Immediate Disaster Assistance Program authorized by section 42 of the Small Business Act (15 U.S.C. 657n) and the Expedited Disaster Assistance Loan Program authorized by section 12085 of Public Law 110–246, $2,600,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as emergency requirements pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 522.Section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended by striking ‘‘25 percent’’ each place such term appears and inserting ‘‘50 percent’’.United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $58,118,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices.Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $234,650,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,100,000, of which $500,000 shall remain available until expended: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act(including rescission) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018 from appropriations made available for salaries and expenses for fiscal year 2018 in this Act, shall remain available through September 30, 2019, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620.In fiscal year 2018 and any fiscal year thereafter, none of the funds made available in this or any other Act may be used by the Federal Trade Commission to complete or publish the study, recommendations, or report prepared by the Interagency Working Group on Food Marketed to Children pursuant to the directive described on pages 983 and 984 of the House Appropriations Committee Print of the explanatory statement accompanying the Omnibus Appropriations Act, 2009 (Public Law 111–8). 621.None of the funds in this Act may be used for the Director of the Office of Personnel Management to award a contract, enter an extension of, or exercise an option on a contract to a contractor conducting the final quality review processes for background investigation fieldwork services or background investigation support services that, as of the date of the award of the contract, are being conducted by that contractor. 
622. 
(a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. (b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 
623.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 624.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 
625.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 626. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity. 627.Section 633(a) of title VI of division E of the Consolidated Appropriations Act, 2017 (Public Law 115–31) is amended— 
(1)by inserting and at the end of paragraph (1); (2)by striking paragraph (2); and 
(3)by redesignating paragraph (3) as paragraph (2). 628.The unobligated balance in the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) are permanently rescinded. 
629.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to study, develop, propose, finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions to tax exempt organizations, or dues paid to trade associations. 630.None of the funds made available by this Act may be used to enforce the requirements in section 316(b)(4)(D) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(4)(D)) that the solicitation of contributions from member corporations stockholders and executive or administrative personnel, and the families of such stockholders or personnel, by trade associations must be separately and specifically approved by the member corporation involved prior to such solicitation, and that such member corporation does not approve any such solicitation by more than one such trade association in any calendar year. 
631. 
(1)None of the funds appropriated by this Act shall be available to pay for an abortion or the administrative expenses in connection with a multi-State qualified health plan offered under a contract under section 1334 of the Patient Protection and Affordable Care Act (42 U.S.C. 18054) which provides any benefits or coverage for abortions. (2)The provision of paragraph (1) shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
632.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with or otherwise stored, held, or maintained by that service unless the governmental entity obtains a warrant issued upon probable cause by a court of competent jurisdiction using the procedures described in the Federal Rules of Criminal Procedure. 633. (a)No funds made available by this Act shall be expended on any enforcement action that— 
(1)concerns a pyramid promotional scheme other than a scheme described in subsection (b); and (2)begins after the date of enactment of this section. 
(b)The pyramid promotional scheme described in this subsection is any plan or operation in which individuals give consideration for the right to receive compensation that is primarily based upon recruiting other individuals into such plan or operation rather than related to the— (1)sale of products or services to ultimate users; or 
(2)consumption by ultimate users. (c)It is not evidence of a pyramid promotional scheme described in subsection (b) if participants in the plan or operation give consideration for the right to receive compensation based upon purchases of products or services by participants for personal use, consumption, or resale, as long as the plan or operation— 
(1)does not require inventory loading; and (2)implements a bona fide inventory repurchase agreement. 
(d)For purposes of this section— (1)the term bona fide inventory repurchase agreement means a program by which a plan or operation— 
(A)promises to repurchase, on commercially reasonable terms, current and marketable inventory purchased and maintained by a participant for use, consumption, or resale, upon request at the termination of the participant’s business relationship with the plan or operation; and (B)clearly communicates such terms in its recruiting literature, sales manual, or contracts with participants, including the manner in which the repurchase is to be exercised and disclosure of any inventory not eligible for repurchase under the program; 
(2)the term commercially reasonable terms means, with respect to a repurchase of current and marketable inventory, a repurchase within 12 months from the date of purchase at not less than 90 percent of the original net cost to the participant, less appropriate set-offs and legal claims, if any; (3)the term inventory loading means a practice in which a plan or operation— 
(A)requires or encourages its participants to purchase inventory in an amount exceeding that which the participant can reasonably expect to use, consume, or resell to ultimate users; and (B)is not subject to a bona fide inventory repurchase agreement; and 
(4)the term ultimate users means individuals who consume or use the products or services, whether or not they are participants in the plan or operation. VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2018 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13693 (March 19, 2015), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the Armed Forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719. 
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2018 shall remain available for obligation through September 30, 2019: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 
730.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 731.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 
732. 
(a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. (b)Waivers (1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. 
(2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. (c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 
733.During fiscal year 2018, for each employee who— (1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or 
(2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 734. (a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: 
(1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. (2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). 
(b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.). 735.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 
736. 
(a) 
(1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2018, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— (A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2018, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and 
(B)during the period consisting of the remainder of fiscal year 2018 , in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— (i)the percentage adjustment taking effect in fiscal year 2018 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and 
(ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2018 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. (2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. 
(3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2017, shall be determined under regulations prescribed by the Office of Personnel Management. (4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2017, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. 
(5)This subsection shall apply with respect to pay for service performed after September 30, 2017. (6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. 
(7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. (8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. 
(b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2018 under sections 5344 and 5348 of title 5, United States Code, shall be— (1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2017. 737. (a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2018 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose; 
(2)the number of participants attending; (3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; (B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and (D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. (c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2018 for which the cost to the United States Government was more than $20,000. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. (e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
738.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 739.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
740. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. (b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 
741. 
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to: (1) classified information; (2) communications to Congress; (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety; or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
742.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 743.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
744. 
(a)During fiscal year 2018, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. (b)Any notification required by this section shall be made available on the Bureau’s public Web site. 
745.None of the funds made available under this or any other Act may be used to implement or enforce Executive Order No. 13690, Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input, including any related rules, interim final rules, or guidance. 746.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII. 
VIIIGeneral provisions—district of columbia(including transfers of funds) 
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— (1)creates new programs; 
(2)eliminates a program, project, or responsibility center; (3)establishes or changes allocations specifically denied, limited or increased under this Act; 
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; (5)re-establishes any program or project previously deferred through reprogramming; 
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or (7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2018. 804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— (1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department; 
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; (3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day; 
(4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; (5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day; 
(6)the Mayor of the District of Columbia; and (7)the Chairman of the Council of the District of Columbia. 
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. (b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 
809. 
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. (b)No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes. 
810.No funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 811. (a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2018 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. 
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42). 
813. 
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. (b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act. 
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2018 in this Act, shall remain available through September 30, 2019, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 
816. 
(a) 
(1)During fiscal year 2019, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. (2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2019 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2019 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code). 
(b)Appropriations made by subsection (a) shall cease to be available— (1)during any period in which a District of Columbia continuing resolution for fiscal year 2019 is in effect; or 
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2019. (c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. 
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2019 for which this section applies to such project or activity. (e)This section shall not apply to a project or activity during any period of fiscal year 2019 if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. 
(f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 817. (a)Effective with respect to fiscal year 2013 and each succeeding fiscal year, the Local Budget Autonomy Amendment Act of 2012 (D.C. Law 19–321) is hereby repealed, and any provision of law amended or repealed by such Act shall be restored or revived as if such Act had not been enacted into law. 
(b) 
(1)Section 450 of the District of Columbia Home Rule Act (sec. 1–204.50, D.C. Official Code) is amended— (A)in the first sentence, by striking The General Fund and inserting (a) In general.—The General Fund; and 
(B)by adding at the end the following new subsection:  (b)Application of Federal appropriations processNothing in this Act shall be construed as creating a continuing appropriation of the General Fund described in subsection (a). All funds provided for the District of Columbia shall be appropriated on an annual fiscal year basis through the Federal appropriations process. For each fiscal year, the District shall be subject to all applicable requirements of subchapter III of chapter 13 and subchapter II of chapter 15 of title 31, United States Code (commonly known as the Anti-Deficiency Act), the Budget and Accounting Act of 1921, and all other requirements and restrictions applicable to appropriations for such fiscal year.. 
(2)Section 603(a) of such Act (sec. 1–206.03(a), D.C. Official Code) is amended— (A)by striking existing; and 
(B)by striking the period at the end and inserting the following: , or as authorizing the District of Columbia to make any such change.. (3)The amendments made by this subsection shall take effect as if included in the enactment of the District of Columbia Home Rule Act. 
818. 
(a)No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any act, resolution, rule, regulation, guidance, or other law to permit any person to carry out any activity, or to reduce the penalties imposed with respect to any activity, to which subsection (a) of section 3 of the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C. 14402) applies (taking into consideration subsection (b) of such section). (b)Effective February 18, 2017, the Death With Dignity Act of 2016 (D.C. Law 21–182) is hereby repealed. 
819.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. IXOther Matters 901.Table of contentsThe table of contents for this title is as follows: 
 
Sec. 901. Table of contents. 
Sec. 902. Directed rulemaking repeals. 
Sec. 903. Repeal and modification of provisions of the Financial Stability Act of 2010. 
Sec. 904. Bringing the Federal Deposit Insurance Corporation into the appropriations process. 
Sec. 905. Bringing the Federal Housing Finance Agency into the appropriations process. 
Sec. 906. Bringing the Office of the Comptroller of the Currency into the appropriations process. 
Sec. 907. Bringing the non-monetary policy related functions of the Board of Governors of the Federal Reserve System into the appropriations process. 
Sec. 908. Increased threshold for disclosures relating to compensatory benefit plans. 
Sec. 909. Refunding or crediting overpayment of section 31 fees. 
Sec. 910. Safe harbor for investment fund research. 
Sec. 911. Annual review of government-business forum on capital formation. 
Sec. 912. Helping Angles Lead Our Startups. 
Sec. 913. Investor limitation for qualifying venture capital funds. 
Sec. 914. Manufactured Housing. 
Sec. 915. Requirements for deposit account termination requests and orders. 
Sec. 916. Amendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989. 
Sec. 917. Safe harbor for certain loans held on portfolio. 
Sec. 918. Changes required to small bank holding company policy statement on assessment of financial and managerial factors. 
Sec. 919. Community financial institution mortgage relief. 
Sec. 920. Regulations appropriate to business models. 
Sec. 921. Eliminating barriers to jobs for loan originators. 
Sec. 922. Small business loan data collection requirement. 
Sec. 923. Depository institutions subject to maintenance of records and disclosure requirements. 
Sec. 924. Rate of interest after transfer of loan. 
Sec. 925. Bringing the Bureau into the regular appropriations process. 
Sec. 926. Elimination of supervision authority. 
Sec. 927. Removal of authority to regulate small-dollar credit. 
Sec. 928. Removal of Bureau UDAAP authority. 
Sec. 929. Repeal of authority to restrict arbitration. 
Sec. 930. Exemption from risk retention requirements for nonresidential mortgage. 
Sec. 931. Prohibition on requiring a single ballot. 
Sec. 932. Repeal of the Volcker Rule and other provisions.   
902.Directed rulemaking repealsWith respect to any directed rulemaking required by a provision of law repealed by this title, to the extent any rule was issued or revised pursuant to such directed rulemaking, such rule or revision shall have no force or effect. 903.Repeal and modification of provisions of the Financial Stability Act of 2010 (a)RepealsThe following provisions of the Financial Stability Act of 2010 are repealed, and the provisions of law amended or repealed by such provisions are restored or revived as if such provisions had not been enacted: 
(1)Subtitle B. (2)Section 113. 
(3)Section 114. (4)Section 115. 
(5)Section 116. (6)Section 117. 
(7)Section 119. (8)Section 120. 
(9)Section 121. (10)Section 161. 
(11)Section 162. (12)Section 164. 
(13)Section 166. (14)Section 167. 
(15)Section 168. (16)Section 170. 
(17)Section 172. (18)Section 174. 
(19)Section 175. (b)Additional modificationsThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended— 
(1)in section 102(a), by striking paragraph (5); (2)in section 111— 
(A)in subsection (b)— (i)in paragraph (1)— 
(I)by striking who shall each and inserting who shall, except as provided below, each; and (II)by striking subparagraphs (B) through (I) and inserting the following: 
 
(B)each member of the Board of Governors, who shall collectively have 1 vote on the Council; (C)the Comptroller of the Currency; 
(D)the Director of the Bureau; (E)each member of the Commission, who shall collectively have 1 vote on the Council; 
(F)each member of the Corporation, who shall collectively have 1 vote on the Council; (G)each member of the Commodity Futures Trading Commission, who shall collectively have 1 vote on the Council; 
(H)the Director of the Federal Housing Finance Agency; (I)each member of the National Credit Union Administration Board, who shall collectively have 1 vote on the Council; and; 
(ii)in paragraph (2)— (I)by striking subparagraph (A); and 
(II)by redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B), (C), and (D), respectively; and (iii)by adding at the end the following: 
 
(4)Voting by multi-person entity 
(A)Voting within the entityAn entity described under subparagraph (B), (E), (F), (G), or (I) of paragraph (1) shall determine the entity’s Council vote by using the voting process normally applicable to votes by the entity’s members. (B)Casting of entity voteThe 1 collective Council vote of an entity described under subparagraph (A) shall be cast by the head of such agency or, in the event such head is unable to cast such vote, the next most senior member of the entity available.; 
(B)in subsection (c)(1), by striking The independent member of the Council shall serve for a term of 6 years, and each nonvoting member described in subparagraphs (C), (D), and (E) of and inserting Each nonvoting members described under; (C)in subsection (e), by adding at the end the following: 
 
(3)Staff accessAny member of the Council may select to have one or more individuals on the member’s staff attend a meeting of the Council, including any meeting of representatives of the member agencies other than the members themselves. (4)Congressional oversightAll public meetings of the Council shall be open to the attendance by members of the authorization and oversight committees of the House of Representatives and the Senate. 
(5)Transcription requirement for non-public meetingsThe Council shall create and preserve transcripts for all non-public meetings of the Council. (6)Member agency meetingsAny meeting of representatives of the member agencies other than the members themselves shall be open to attendance by staff of the authorization and oversight committees of the House of Representatives and the Senate.; 
(D)by striking subsection (g) (relating to the nonapplicability of FACA); (E)by inserting after subsection (f) the following: 
 
(g)Open meeting requirementThe Council shall be an agency for purposes of section 552b of title 5, United States Code (commonly referred to as the Government in the Sunshine Act). (h)Confidential congressional briefingsThe Chairperson shall at regular times but not less than annually provide confidential briefings to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, which may in the discretion of the Chairman of the respective committee be attended by any combination of the committee’s members or staff.; and 
(F)by redesignating subsections (h) through (j) as subsections (i) through (k), respectively; (3)in section 112— 
(A)in subsection (a)(2)— (i)in subparagraph (A), by striking direct the Office of Financial Research to; 
(ii)by striking subparagraphs (B), (H), and (I); (iii)by redesignating subparagraphs (C), (D), (E), (F), (G), (J), (K), (L), (M), and (N) as subparagraphs (B), (C), (D), (E), (F), (G), (H), (I), (J), and (K), respectively; 
(iv)in subparagraph (K), as so redesignated— (I)in clause (iii), by adding and at the end; 
(II)by striking clauses (iv) and (v); and (III)by redesignating clause (vi) as clause (iv); and 
(B)in subsection (d)— (i)in paragraph (1), by striking the Office of Financial Research, member agencies, and inserting member agencies; 
(ii)in paragraph (2), by striking the Office of Financial Research, any member agency, and inserting member agencies; (iii)in paragraph (3)— 
(I)by striking , acting through the Office of Financial Research, each place it appears; and (II)in subparagraph (B), by striking the Office of Financial Research or; and 
(iv)in paragraph (5)(A), by striking , the Office of Financial Research,; (4)by amending section 118 to read as follows: 
 
118.Council fundingThere is authorized to be appropriated to the Council $4,000,000 for fiscal year 2018 and each fiscal year thereafter to carry out the duties of the Council.; (5)in section 163— 
(A)by striking subsection (a); (B)by redesignating subsection (b) as subsection (a); and 
(C)in subsection (a), as so redesignated, by striking or a nonbank financial company supervised by the Board of Governors each place such term appears; (6)in section 165— 
(A)by striking nonbank financial companies supervised by the Board of Governors and each place such term appears; (B)by striking nonbank financial company supervised by the Board of Governors and each place such term appears; 
(C)in subsection (a), by amending paragraph (2) to read as follows:  (2)Tailored applicationIn prescribing more stringent prudential standards under this section, the Board of Governors may differentiate among companies on an individual basis or by category, taking into consideration their capital structure, riskiness, complexity, financial activities (including the financial activities of their subsidiaries), size, and any other risk-related factors that the Board of Governors deems appropriate.; 
(D)in subsection (b)— (i)in paragraph (1)(B)(iv), by striking , on its own or pursuant to a recommendation made by the Council in accordance with section 115,; 
(ii)in paragraph (2)— (I)by striking foreign nonbank financial company supervised by the Board of Governors or; 
(II)by striking shall— and all that follows through give due and inserting shall give due; (III)in subparagraph (A), by striking ; and and inserting a period; and 
(IV)by striking subparagraph (B); (iii)in paragraph (3)— 
(I)in subparagraph (A)— (aa)by striking clause (i); 
(bb)by redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively; and (cc)in clause (iii), as so redesignated, by adding and at the end; 
(II)by striking subparagraphs (B) and (C); and (III)by redesignating subparagraph (D) as subparagraph (B); and 
(iv)in paragraph (4), by striking a nonbank financial company supervised by the Board of Governors or; (E)in subsection (c)— 
(i)in paragraph (1), by striking under section 115(c); and (ii)in paragraph (2)— 
(I)by amending subparagraph (A) to read as follows:  (A)any recommendations of the Council;; and 
(II)in subparagraph (D), by striking nonbank financial company supervised by the Board of Governors or; (F)in subsection (d)— 
(i)by striking a nonbank financial company supervised by the Board of Governors or each place such term appears; (ii)in paragraph (1), by striking periodically and inserting not more often than every 2 years; 
(iii)in paragraph (3)— (I)by striking The Board and inserting the following: 
 
(A)In generalThe Board; (II)by striking shall review and inserting the following: 
shall— (i)review; 
(III)by striking the period and inserting ; and; and (IV)by adding at the end the following: 
 
(ii)not later than the end of the 6-month period beginning on the date the bank holding company submits the resolution plan, provide feedback to the bank holding company on such plan. (B)Disclosure of assessment frameworkThe Board of Governors shall publicly disclose, including on the website of the Board of Governors, the assessment framework that is used to review information under this paragraph and shall provide the public with a notice and comment period before finalizing such assessment framework.. 
(iv)in paragraph (6), by striking nonbank financial company supervised by the Board, any bank holding company, and inserting bank holding company; (G)in subsection (e)— 
(i)in paragraph (1), by striking a nonbank financial company supervised by the Board of Governors or; (ii)in paragraph (3), by striking the nonbank financial company supervised by the Board of Governors or each place such term appears; and 
(iii)in paragraph (4), by striking a nonbank financial company supervised by the Board of Governors or; (H)in subsection (g)(1), by striking and any nonbank financial company supervised by the Board of Governors; 
(I)in subsection (h)— (i)by striking paragraph (1); 
(ii)by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively; (iii)in paragraph (1), as so redesignated, by striking paragraph (3) each place such term appears and inserting paragraph (2); and 
(iv)in paragraph (2), as so redesignated— (I)in subparagraph (A), by striking the nonbank financial company supervised by the Board of Governors or bank holding company described in subsection (a), as applicable and inserting a bank holding company described in subsection (a); and 
(II)in subparagraph (B), by striking the nonbank financial company supervised by the Board of Governors or a bank holding company described in subsection (a), as applicable and inserting a bank holding company described in subsection (a); (J)in subsection (i)— 
(i)in paragraph (1)— (I)in subparagraph (A), by striking , in coordination with the appropriate primary financial regulatory agencies and the Federal Insurance Office,; 
(II)in subparagraph (B)— (aa)by amending clause (i) to read as follows: 
 
(i)shall— (I)issue regulations, after providing for public notice and comment, that provide for at least 3 different sets of conditions under which the evaluation required by this subsection shall be conducted, including baseline, adverse, and severely adverse, and methodologies, including models used to estimate losses on certain assets, and the Board of Governors shall not carry out any such evaluation until 60 days after such regulations are issued; and 
(II)provide copies of such regulations to the Comptroller General of the United States and the Panel of Economic Advisors of the Congressional Budget Office before publishing such regulations;; (bb)in clause (ii), by striking and nonbank financial companies; 
(cc)in clause (iv), by striking and at the end; (dd)in clause (v), by striking the period and inserting the following: , including any results of a resubmitted test;; and 
(ee)by adding at the end the following:  (vi)shall, in establishing the severely adverse condition under clause (i), provide detailed consideration of the model’s effects on financial stability and the cost and availability of credit; 
(vii)shall, in developing the models and methodologies and providing them for notice and comment under this subparagraph, publish a process to test the models and methodologies for their potential to magnify systemic and institutional risks instead of facilitating increased resiliency; (viii)shall design and publish a process to test and document the sensitivity and uncertainty associated with the model system’s data quality, specifications, and assumptions; and 
(ix)shall communicate the range and sources of uncertainty surrounding the models and methodologies.; and (III)by adding at the end the following: 
 
(C)CCAR requirements 
(i)Parameters and consequences applicable to CCARThe requirements of subparagraph (B) shall apply to CCAR. (ii)Two-year limitationThe Board of Governors may not subject a company to CCAR more than once every two years. 
(iii)Mid-cycle resubmissionIf a company receives a quantitative objection to, or otherwise desires to amend the company’s capital plan, the company may file a new streamlined plan at any time after a capital planning exercise has been completed and before a subsequent capital planning exercise. (iv)Limitation on qualitative capital planning objectionsIn carrying out CCAR, the Board of Governors may not object to a company’s capital plan on the basis of qualitative deficiencies in the company’s capital planning process. 
(v)Company inquiriesThe Board of Governors shall establish and publish procedures for responding to inquiries from companies subject to CCAR, including establishing the time frame in which such responses will be made, and make such procedures publicly available. (vi)CCAR definedFor purposes of this subparagraph and subparagraph (E), the term CCAR means the Comprehensive Capital Analysis and Review established by the Board of Governors.; 
(ii)in paragraph (2)— (I)in subparagraph (A)— 
(aa)by striking a bank holding company and inserting bank holding company; (bb)by striking semiannual and inserting annual; 
(cc)by striking All other financial companies and inserting All other bank holding companies; and (dd)by striking and are regulated by a primary Federal financial regulatory agency; 
(II)in subparagraph (B)— (aa)by striking and to its primary financial regulatory agency; and 
(bb)by striking primary financial regulatory agency the second time it appears and inserting Board of Governors; and (III)in subparagraph (C)— 
(aa)by striking Each Federal primary financial regulatory agency, in coordination with the Board of Governors and the Federal Insurance Office, and inserting The Board of Governors; and (bb)by striking consistent and comparable;  
(K)in subsection (j)— (i)in paragraph (1), by striking or a nonbank financial company supervised by the Board of Governors; and 
(ii)in paragraph (2), by striking the factors described in subsections (a) and (b) of section 113 and any other and inserting any; and (L)in subsection (k)(1), by striking or nonbank financial company supervised by the Board of Governors. 
(c)Treatment of other resolution plan requirements 
(1)In generalWith respect to an appropriate Federal banking agency that requires a banking organization to submit to the agency a resolution plan not described under section 165(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act— (A)the agency shall comply with the requirements of paragraphs (3) and (4) of such section 165(d); 
(B)the agency may not require the submission of such a resolution plan more often than every 2 years; and (C)paragraphs (6) and (7) of such section 165(d) shall apply to such a resolution plan. 
(2)DefinitionsFor purposes of this subsection, the terms appropriate Federal banking agency and banking organization have the meaning given those terms, respectively, under section 105. (d)Actions to create a bank holding companySection 3(b)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1842(b)(1)) is amended— 
(1)by striking Upon receiving and inserting the following:  (A)In generalUpon receiving; 
(2)by striking Notwithstanding any other provision and inserting the following:  (B)Immediate action (i)In generalNotwithstanding any other provision; and 
(3)by adding at the end the following:  (ii)ExceptionThe Board may not take any action pursuant to clause (i) on an application that would cause any company to become a bank holding company unless such application involves the company acquiring a bank that is critically undercapitalized (as such term is defined under section 38(b) of the Federal Deposit Insurance Act).. 
(e)Concentration limits applied only to banking organizationsSection 14 of the Bank Holding Company Act of 1956 (12 U.S.C. 1852) is amended— (1)by striking financial company each place such term appears and inserting banking organization; 
(2)in subsection (a)— (A)by amending paragraph (2) to read as follows: 
 
(2)the term banking organization means— (A)an insured depository institution; 
(B)a bank holding company; (C)a savings and loan holding company; 
(D)a company that controls an insured depository institution; and (E)a foreign bank or company that is treated as a bank holding company for purposes of this Act; and; 
(B)in paragraph (3)— (i)in subparagraph (A)(ii), by adding and at the end; 
(ii)in subparagraph (B)(ii), by striking ; and and inserting a period; and (iii)by striking subparagraph (C); and 
(3)in subsection (b), by striking financial companies and inserting banking organizations. (f)Conforming amendmentSection 3502(5) of title 44, United States Code, is amended by striking the Office of Financial Research,. 
(g)Clerical amendmentThe table of contents under section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the items relating to subtitle B of title I and 113, 114, 115, 116, 117, 119, 120, 121, 161, 162, 164, 166, 167, 168, 170, 172, 174, and 175. 904.Bringing the Federal Deposit Insurance Corporation into the appropriations process (a)In generalSection 10(a) of the Federal Deposit Insurance Act (12 U.S.C. 1820(a)) is amended— 
(1)by striking (a) The and inserting the following:  (a)Powers (1)In generalThe; 
(2)by inserting , subject to paragraph (2),  after The Board of Directors of the Corporation; and (3)by adding at the end the following new paragraph: 
 
(2)Appropriations requirementExcept as provided under paragraph (3), the Corporation may, only to the extent as provided in advance by appropriations Acts, cover the costs incurred in carrying out the provisions of this Act, including with respect to the administrative costs of the Corporation and the costs of the examination and supervision of insured depository institutions. (3)Exception for certain programsParagraph (2) shall not apply to the Corporation’s Insurance Business Line Programs and Receivership Management Business Line Programs, as in existence on the date of enactment of this paragraph, and the proportion of the administrative costs of the Corporation related to such programs.. 
(b)Examination feesSection 10(e)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1820(e)(1)) is amended by striking to meet the expenses of the Corporation in carrying out such examinations and inserting and may be expended by the Board only to the extent as provided in advance by appropriations Acts to cover the costs incurred in carrying out such examinations. (c)Offset of additional feesThe Federal Deposit Insurance Corporation shall reduce the amount of insurance premiums charged by the Corporation under the Federal Deposit Insurance Act in an amount equal to any additional fees charged by the Corporation by reason of the amendments made by this section. 
(d)Effective dateThe amendments made by this section shall apply with respect to expenses paid and fees collected on or after October 1, 2018. 905.Bringing the Federal Housing Finance Agency into the appropriations process (a)In generalSection 1316 of the Housing and Community Development Act of 1992 (12 U.S.C. 4516) is amended— 
(1)by amending subsection (a) to read as follows:  (a)Appropriations requirement (1)Recovery of costs of annual appropriationThe Agency shall collect assessments and other fees that are designed to recover the costs to the Government of the annual appropriation to the Agency by Congress. 
(2)Offsetting collectionsAssessments and other fees described under paragraph (1) for any fiscal year— (A)shall be deposited and credited as offsetting collections to the account providing appropriations to the Agency; and 
(B)shall not be collected for any fiscal year except to the extent provided in advance in appropriation Acts.; and (2)by striking subsection (f). 
(b)Effective dateThe amendments made by this section shall apply with respect to expenses paid and assessments and other fees collected on or after October 1, 2018. 906.Bringing the Office of the Comptroller of the Currency into the appropriations process (a)In generalSection 5240A of the Revised Statutes of the United States (12 U.S.C. 16) is amended— 
(1)by striking Sec. 5240A. The Comptroller of the Currency may collect an assessment, fee, or other charge from any entity described in section 3(q)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)(1)), as the Comptroller determines is necessary or appropriate to carry out the responsibilities of the Office of the Comptroller of the Currency. In establishing the amount of an assessment, fee, or charge collected from an entity under this section, and inserting the following:  5240A.Collection of fees; appropriations requirement (a)In generalIn establishing the amount of an assessment, fee, or charge collected from an entity under subsection (b),; 
(2)by striking Funds derived and all that follows through the end of the section; and (3)by adding at the end the following: 
 
(b)Appropriations requirement 
(1)Recovery of costs of annual appropriationThe Comptroller of the Currency shall impose and collect assessments, fees, or other charges that are designed to recover the costs to the Government of the annual appropriation to the Office of the Comptroller of the Currency by Congress. (2)Offsetting collectionsAssessments and other fees described under paragraph (1) for any fiscal year— 
(A)shall be deposited and credited as offsetting collections to the account providing appropriations to the Office of the Comptroller of the Currency; and (B)shall not be collected for any fiscal year except to the extent provided in advance in appropriation Acts.. 
(b)Conforming amendmentSection 5240 (12 U.S.C. 481 et seq.) of the Revised Statutes of the United States is amended by striking the fourth undesignated paragraph. (c)Effective DateThe amendments made by this section shall apply with respect to expenses paid and fees collected on or after October 1, 2018. 
907.Bringing the non-monetary policy related functions of the Board of Governors of the Federal Reserve System into the appropriations process 
(a)In generalThe Federal Reserve Act is amended by inserting after section 11B the following:  11C.Appropriations requirement for non-monetary policy related administrative costs (a)Appropriations requirement (1)Recovery of costs of annual appropriationThe Board of Governors of the Federal Reserve System and the Federal reserve banks shall collect assessments and other fees, as provided under this Act, that are designed to recover the costs to the Government of the annual appropriation to the Board of Governors of the Federal Reserve System by Congress. The Board of Governors of the Federal Reserve System and the Federal reserve banks may only incur obligations or allow and pay expenses with respect to non-monetary policy related administrative costs pursuant to an appropriations Act. 
(2)Offsetting collectionsAssessments and other fees described under paragraph (1) for any fiscal year— (A)shall be deposited and credited as offsetting collections to the account providing appropriations to the Board of Governors of the Federal Reserve System; and 
(B)shall not be collected for any fiscal year except to the extent provided in advance in appropriation Acts. (3)LimitationThis subsection shall only apply to the non-monetary policy related administrative costs of the Board of Governors of the Federal Reserve System. 
(b)DefinitionsFor purposes of this section: (1)Monetary policyThe term monetary policy means a strategy for producing a generally acceptable exchange medium that supports the productive employment of economic resources by reliably serving as both a unit of account and store of value. 
(2)Non-monetary policy related administrative costsThe term non-monetary policy related administrative costs means administrative costs not related to the conduct of monetary policy, and includes— (A)direct operating expenses for supervising and regulating entities supervised and regulated by the Board of Governors of the Federal Reserve System, including conducting examinations, conducting stress tests, communicating with the entities regarding supervisory matters and laws, and regulations; 
(B)operating expenses for activities integral to carrying out supervisory and regulatory responsibilities, such as training staff in the supervisory function, research and analysis functions including library subscription services, and collecting and processing regulatory reports filed by supervised institutions; and (C)support, overhead, and pension expenses related to the items described under subparagraphs (A) and (B).. 
(b)Effective dateThe amendments made by this section shall apply with respect to expenses paid and fees collected on or after October 1, 2018. 908.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise section 230.701(e) of title 17, Code of Federal Regulations, so as to increase from $5,000,000 to $20,000,000 the aggregate sales price or amount of securities sold during any consecutive 12-month period in excess of which the issuer is required under such section to deliver an additional disclosure to investors. The Commission shall index for inflation such aggregate sales price or amount every 5 years to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounding to the nearest $1,000,000. 
909.Refunding or crediting overpayment of section 31 fees 
(a)In generalSection 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) is amended by adding at the end the following:  (n)OverpaymentIf a national securities exchange or national securities association pays to the Commission an amount in excess of fees and assessments due under this section and informs the Commission of such amount paid in excess within 10 years of the date of the payment, the Commission shall offset future fees and assessments due by such exchange or association in an amount equal to such excess amount.. 
(b)ApplicabilityThe amendment made by this section shall apply to any fees and assessments paid before, on, or after the date of enactment of this section. 910.Safe harbor for investment fund research (a)Expansion of the safe harborNot later than the end of the 45-day period beginning on the date of enactment of this Act, the Securities and Exchange Commission shall propose, and not later than the end of the 120-day period beginning on such date, the Commission shall adopt, upon such terms, conditions, or requirements as the Commission may determine necessary or appropriate in the public interest, for the protection of investors, and for the promotion of capital formation, revisions to section 230.139 of title 17, Code of Federal Regulations, to provide that a covered investment fund research report that is published or distributed by a broker or dealer— 
(1)shall be deemed, for purposes of sections 2(a)(10) and 5(c) of the Securities Act of 1933 (15 U.S.C. 77b(a)(10), 77e(c)), not to constitute an offer for sale or an offer to sell a security that is the subject of an offering pursuant to a registration statement that is effective, even if the broker or dealer is participating or will participate in the registered offering of the covered investment fund’s securities; and (2)shall be deemed to satisfy the conditions of subsection (a)(1) or (a)(2) of section 230.139 of title 17, Code of Federal Regulations, or any successor provisions, for purposes of the Commission’s rules and regulations under the Federal securities laws and the rules of any self-regulatory organization. 
(b)Implementation of safe harborIn implementing the safe harbor pursuant to subsection (a), the Commission shall— (1)not, in the case of a covered investment fund with a class of securities in substantially continuous distribution, condition the safe harbor on whether the broker’s or dealer’s publication or distribution of a covered investment fund research report constitutes such broker’s or dealer’s initiation or reinitiation of research coverage on such covered investment fund or its securities; 
(2)not— (A)require the covered investment fund to have been registered as an investment company under the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) or subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)) for any period exceeding the period of time referenced under paragraph (a)(1)(i)(A)(1) of section 230.139 of title 17, Code of Federal Regulations; or 
(B)impose a minimum float provision exceeding that referenced in paragraph (a)(1)(i)(A)(1)(i) of section 230.139 of title 17, Code of Federal Regulations; (3)provide that a self-regulatory organization may not maintain or enforce any rule that would— 
(A)prohibit the ability of a member to publish or distribute a covered investment fund research report solely because the member is also participating in a registered offering or other distribution of any securities of such covered investment fund; or (B)prohibit the ability of a member to participate in a registered offering or other distribution of securities of a covered investment fund solely because the member has published or distributed a covered investment fund research report about such covered investment fund or its securities; and 
(4)provide that a covered investment fund research report shall not be subject to section 24(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–24(b)) or the rules and regulations thereunder, except that such report may still be subject to such section and the rules and regulations thereunder to the extent that it is otherwise not subject to the content standards in the rules of any self-regulatory organization related to research reports, including those contained in the rules governing communications with the public regarding investment companies or substantially similar standards. (c)Rules of constructionNothing in this Act shall be construed as in any way limiting— 
(1)the applicability of the antifraud or antimanipulation provisions of the Federal securities laws and rules adopted thereunder to a covered investment fund research report, including section 17 of the Securities Act of 1933 (15 U.S.C. 77q), section 34(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–33), and sections 9 and 10 of the Securities Exchange Act of 1934 (15 U.S.C. 78i, 78j); or (2)the authority of any self-regulatory organization to examine or supervise a member’s practices in connection with such member’s publication or distribution of a covered investment fund research report for compliance with applicable provisions of the Federal securities laws or self-regulatory organization rules related to research reports, including those contained in rules governing communications with the public. 
(d)Interim effectiveness of safe harbor 
(1)In generalFrom and after the 120-day period beginning on the date of enactment of this Act, if the Commission has not adopted revisions to section 230.139 of title 17, Code of Federal Regulations, as required by subsection (a), and until such time as the Commission has done so, a broker or dealer distributing or publishing a covered investment fund research report after such date shall be able to rely on the provisions of section 230.139 of title 17, Code of Federal Regulations, and the broker or dealer’s publication of such report shall be deemed to satisfy the conditions of subsection (a)(1) or (a)(2) of section 230.139 of title 17, Code of Federal Regulations, if the covered investment fund that is the subject of such report satisfies the reporting history requirements (without regard to Form S–3 or Form F–3 eligibility) and minimum float provisions of such subsections for purposes of the Commission’s rules and regulations under the Federal securities laws and the rules of any self-regulatory organization, as if revised and implemented in accordance with subsections (a) and (b). (2)Status of covered investment fundAfter such period and until the Commission has adopted revisions to section 230.139 and FINRA has revised rule 2210, for purposes of subsection (c)(7)(O) of such rule, a covered investment fund shall be deemed to be a security that is listed on a national securities exchange and that is not subject to section 24(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–24(b)). Communications concerning only covered investment funds that fall within the scope of such section shall not be required to be filed with FINRA. 
(e)DefinitionsFor purposes of this section: (1)The term covered investment fund research report means a research report published or distributed by a broker or dealer about a covered investment fund or any securities issued by the covered investment fund, but not including a research report to the extent that it is published or distributed by the covered investment fund or any affiliate of the covered investment fund. 
(2)The term covered investment fund means— (A)an investment company registered under, or that has filed an election to be treated as a business development company under, the Investment Company Act of 1940 and that has filed a registration statement under the Securities Act of 1933 for the public offering of a class of its securities, which registration statement has been declared effective by the Commission; and 
(B)a trust or other person— (i)issuing securities in an offering registered under the Securities Act of 1933 and which class of securities is listed for trading on a national securities exchange; 
(ii)the assets of which consist primarily of commodities, currencies, or derivative instruments that reference commodities or currencies, or interests in the foregoing; and (iii)that provides in its registration statement under the Securities Act of 1933 that a class of its securities are purchased or redeemed, subject to conditions or limitations, for a ratable share of its assets. 
(3)The term FINRA means the Financial Industry Regulatory Authority. (4)The term research report has the meaning given that term under section 2(a)(3) of the Securities Act of 1933 (15 U.S.C. 77b(a)(3)), except that such term shall not include an oral communication. 
(5)The term self-regulatory organization has the meaning given to that term under section 3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26)). 911.Annual review of government-business forum on capital formationSection 503 of the Small Business Investment Incentive Act of 1980 (15 U.S.C. 80c–1) is amended by adding at the end the following: 
 
(e)The Commission shall— (1)review the findings and recommendations of the forum; and 
(2)each time the forum submits a finding or recommendation to the Commission, promptly issue a public statement— (A)assessing the finding or recommendation of the forum; and 
(B)disclosing the action, if any, the Commission intends to take with respect to the finding or recommendation.. 912.Helping Angles Lead Our Startups (a)Definition of angel investor groupAs used in this subtitle, the term angel investor group means any group that— 
(1)is composed of accredited investors interested in investing personal capital in early-stage companies; (2)holds regular meetings and has defined processes and procedures for making investment decisions, either individually or among the membership of the group as a whole; and 
(3)is neither associated nor affiliated with brokers, dealers, or investment advisers. (b)Clarification of general solicitation (1)In generalNot later than 6 months after the date of enactment of this Act, the Securities and Exchange Commission shall revise Regulation D of its rules (17 CFR 230.500 et seq.) to require that in carrying out the prohibition against general solicitation or general advertising contained in section 230.502(c) of title 17, Code of Federal Regulations, the prohibition shall not apply to a presentation or other communication made by or on behalf of an issuer which is made at an event— 
(A)sponsored by— (i)the United States or any territory thereof, by the District of Columbia, by any State, by a political subdivision of any State or territory, or by any agency or public instrumentality of any of the foregoing; 
(ii)a college, university, or other institution of higher education; (iii)a nonprofit organization; 
(iv)an angel investor group; (v)a venture forum, venture capital association, or trade association; or 
(vi)any other group, person or entity as the Securities and Exchange Commission may determine by rule; (B)where any advertising for the event does not reference any specific offering of securities by the issuer; 
(C)the sponsor of which— (i)does not make investment recommendations or provide investment advice to event attendees; 
(ii)does not engage in an active role in any investment negotiations between the issuer and investors attending the event; (iii)does not charge event attendees any fees other than administrative fees; and 
(iv)does not receive any compensation with respect to such event that would require registration of the sponsor as a broker or a dealer under the Securities Exchange Act of 1934, or as an investment advisor under the Investment Advisers Act of 1940; and (D)where no specific information regarding an offering of securities by the issuer is communicated or distributed by or on behalf of the issuer, other than— 
(i)that the issuer is in the process of offering securities or planning to offer securities; (ii)the type and amount of securities being offered; 
(iii)the amount of securities being offered that have already been subscribed for; and (iv)the intended use of proceeds of the offering. 
(2)Rule of constructionParagraph (1) may only be construed as requiring the Securities and Exchange Commission to amend the requirements of Regulation D with respect to presentations and communications, and not with respect to purchases or sales. 913.Investor limitation for qualifying venture capital fundsSection 3(c)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(1)) is amended— 
(1)by inserting after one hundred persons the following: (or, with respect to a qualifying venture capital fund, 500 persons); and (2)by adding at the end the following: 
 
(C)The term qualifying venture capital fund means any venture capital fund (as defined pursuant to section 203(l)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)(1)) with no more than $50,000,000 in aggregate capital contributions and uncalled committed capital, as such dollar amount is annually adjusted by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.. 914.Manufactured Housing (a)Mortgage originator definitionSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— 
(1)by redesignating the second subsection (cc) and subsection (dd) as subsections (dd) and (ee), respectively; and (2)in paragraph (2)(C) of subsection (dd), as so redesignated, by striking an employee of a retailer of manufactured homes who is not described in clause (i) or (iii) of subparagraph (A) and who does not advise a consumer on loan terms (including rates, fees, and other costs) and inserting a retailer of manufactured or modular homes or its employees unless such retailer or its employees receive compensation or gain for engaging in activities described in subparagraph (A) that is in excess of any compensation or gain received in a comparable cash transaction. 
(b)High-Cost mortgage definitionSection 103 of the Truth in Lending Act (15 U.S.C. 1602), as amended by subsection (a), is further amended— (1)by redesignating subsection (aa) (relating to disclosure of greater amount or percentage), as so designated by section 1100A of the Consumer Financial Protection Act of 2010, as subsection (bb); 
(2)by redesignating subsection (bb) (relating to high cost mortgages), as so designated by section 1100A of the Consumer Financial Protection Act of 2010, as subsection (aa), and moving such subsection to immediately follow subsection (z); and (3)in subsection (aa)(1)(A), as so redesignated— 
(A)in clause (i)(I), by striking (8.5 percentage points, if the dwelling is personal property and the transaction is for less than $50,000) and inserting (10 percentage points if the dwelling is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed, and the transaction is for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index)); and (B)in clause (ii)— 
(i)in subclause (I), by striking or at the end; and (ii)by adding at the end the following: 
 
(III)in the case of a transaction for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index) in which the dwelling is personal property (or is a consumer credit transaction that does not include the purchase of real property on which a dwelling is to be placed) the greater of 5 percent of the total transaction amount or $3,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index); or. 915.Requirements for deposit account termination requests and orders (a)Termination requests or orders must be material (1)In generalAn appropriate Federal banking agency may not formally or informally request or order a depository institution to terminate a specific customer account or group of customer accounts or to otherwise restrict or discourage a depository institution from entering into or maintaining a banking relationship with a specific customer or group of customers unless— 
(A)the agency has a material reason for such request or order; and (B)such reason is not based solely on reputation risk. 
(2)Treatment of national security threatsIf an appropriate Federal banking agency believes a specific customer or group of customers is, or is acting as a conduit for, an entity which— (A)poses a threat to national security; 
(B)is involved in terrorist financing; (C)is an agency of the government of Iran, North Korea, Syria, or any country listed from time to time on the State Sponsors of Terrorism list; 
(D)is located in, or is subject to the jurisdiction of, any country specified in subparagraph (C); or (E)does business with any entity described in subparagraph (C) or (D), unless the appropriate Federal banking agency determines that the customer or group of customers has used due diligence to avoid doing business with any entity described in subparagraph (C) or (D),such belief shall satisfy the requirement under paragraph (1). 
(b)Notice requirement 
(1)In generalIf an appropriate Federal banking agency formally or informally requests or orders a depository institution to terminate a specific customer account or a group of customer accounts, the agency shall— (A)provide such request or order to the institution in writing; and 
(B)accompany such request or order with a written justification for why such termination is needed, including any specific laws or regulations the agency believes are being violated by the customer or group of customers, if any. (2)Justification requirementA justification described under paragraph (1)(B) may not be based solely on the reputation risk to the depository institution. 
(c)Customer notice 
(1)Notice requiredExcept as provided under paragraph (2), if an appropriate Federal banking agency orders a depository institution to terminate a specific customer account or a group of customer accounts, the depository institution shall inform the customer or customers of the justification for the customer’s account termination described under subsection (b). (2)Notice prohibited in cases of national securityIf an appropriate Federal banking agency requests or orders a depository institution to terminate a specific customer account or a group of customer accounts based on a belief that the customer or customers pose a threat to national security, or are otherwise described under subsection (a)(2), neither the depository institution nor the appropriate Federal banking agency may inform the customer or customers of the justification for the customer’s account termination. 
(d)Reporting requirementEach appropriate Federal banking agency shall issue an annual report to the Congress stating— (1)the aggregate number of specific customer accounts that the agency requested or ordered a depository institution to terminate during the previous year; and 
(2)the legal authority on which the agency relied in making such requests and orders and the frequency on which the agency relied on each such authority. (e)DefinitionsFor purposes of this section: 
(1)Appropriate Federal banking agencyThe term appropriate Federal banking agency means— (A)the appropriate Federal banking agency, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and 
(B)the National Credit Union Administration, in the case of an insured credit union. (2)Depository institutionThe term depository institution means— 
(A)a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and (B)an insured credit union. 
916.Amendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989Section 951 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833a) is amended— (1)in subsection (c)(2), by striking affecting a federally insured financial institution and inserting against a federally insured financial institution or by a federally insured financial institution against an unaffiliated third person; and 
(2)in subsection (g)— (A)in the heading, by striking subpoenas and inserting investigations; and 
(B)by amending paragraph (1)(C) to read as follows:  (C)summon witnesses and require the production of any books, papers, correspondence, memoranda, or other records which the Attorney General deems relevant or material to the inquiry, if the Attorney General— 
(i)requests a court order from a court of competent jurisdiction for such actions and offers specific and articulable facts showing that there are reasonable grounds to believe that the information or testimony sought is relevant and material for conducting an investigation under this section; or (ii)either personally or through delegation no lower than the Deputy Attorney General, issues and signs a subpoena for such actions and such subpoena is supported by specific and articulable facts showing that there are reasonable grounds to believe that the information or testimony sought is relevant for conducting an investigation under this section.. 
917.Safe harbor for certain loans held on portfolio 
(a)In generalSection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended by adding at the end the following:  (j)Safe harbor for certain loans held on portfolio (1)Safe harbor for creditors that are depository institutions (A)In generalA creditor that is a depository institution shall not be subject to suit for failure to comply with subsection (a), (c)(1), or (f)(2) of this section or section 129H with respect to a residential mortgage loan, and the banking regulators shall treat such loan as a qualified mortgage, if— 
(i)the creditor has, since the origination of the loan, held the loan on the balance sheet of the creditor; and (ii)all prepayment penalties with respect to the loan comply with the limitations described under subsection (c)(3). 
(B)Exception for certain transfersIn the case of a depository institution that transfers a loan originated by that institution to another depository institution by reason of the bankruptcy or failure of the originating depository institution or the purchase of the originating depository institution, the depository institution transferring such loan shall be deemed to have complied with the requirement under subparagraph (A)(i). (2)Safe harbor for mortgage originatorsA mortgage originator shall not be subject to suit for a violation of section 129B(c)(3)(B) for steering a consumer to a residential mortgage loan if— 
(A)the creditor of such loan is a depository institution and has informed the mortgage originator that the creditor intends to hold the loan on the balance sheet of the creditor for the life of the loan; and (B)the mortgage originator informs the consumer that the creditor intends to hold the loan on the balance sheet of the creditor for the life of the loan. 
(3)DefinitionsFor purposes of this subsection: (A)Banking regulatorsThe term banking regulators means the Federal banking agencies, the Bureau, and the National Credit Union Administration. 
(B)Depository institutionThe term depository institution has the meaning given that term under section 19(b)(1) of the Federal Reserve Act (12 U.S.C. 505(b)(1)). (C)Federal banking agenciesThe term Federal banking agencies has the meaning given that term under section 3 of the Federal Deposit Insurance Act.. 
(b)Rule of constructionNothing in the amendment made by this section may be construed as preventing a balloon loan from qualifying for the safe harbor provided under section 129C(j) of the Truth in Lending Act if the balloon loan otherwise meets all of the requirements under such subsection (j), regardless of whether the balloon loan meets the requirements described under clauses (i) through (iv) of section 129C(b)(2)(E) of such Act. 918.Changes required to small bank holding company policy statement on assessment of financial and managerial factors (a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall revise the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors (12 CFR part 225—appendix C) to raise the consolidated asset threshold under such policy statement from $1,000,000,000 (as adjusted by Public Law 113–250) to $10,000,000,000. 
(b)Conforming amendmentSubparagraph (C) of section 171(b)(5) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b)(5)) is amended to read as follows:  (C)any bank holding company or savings and loan holding company that is subject to the application of the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors of the Board of Governors (12 CFR part 225—appendix C).. 
919.Community financial institution mortgage relief 
(a)Exemption from escrow requirements for loans held by smaller creditorsSection 129D of the Truth in Lending Act (15 U.S.C. 1639d) is amended— (1)by adding at the end the following: 
 
(k)Safe harbor for loans held by smaller creditors 
(1)In generalA creditor shall not be in violation of subsection (a) with respect to a loan if— (A)the creditor has consolidated assets of $10,000,000,000 or less; and 
(B)the creditor holds the loan on the balance sheet of the creditor for the 3-year period beginning on the date of the origination of the loan. (2)Exception for certain transfersIn the case of a creditor that transfers a loan to another person by reason of the bankruptcy or failure of the creditor, the purchase of the creditor, or a supervisory act or recommendation from a State or Federal regulator, the creditor shall be deemed to have complied with the requirement under paragraph (1)(B).; and 
(2)by striking the term Board each place such term appears and inserting Bureau. (b)Modification to exemption for small servicers of mortgage loansSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by adding at the end the following: 
 
(n)Small Servicer ExemptionThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this section for a servicer that annually services 20,000 or fewer mortgage loans, in order to reduce regulatory burdens while appropriately balancing consumer protections.. 920.Regulations appropriate to business models (a)In generalFor any regulatory action occurring after the date of the enactment of this Act, each Federal financial institutions regulatory agency shall— 
(1)take into consideration the risk profile and business models of each type of institution or class of institutions subject to the regulatory action; (2)determine the necessity, appropriateness, and impact of applying such regulatory action to such institutions or classes of institutions; and 
(3)tailor such regulatory action in a manner that limits the regulatory compliance impact, cost, liability risk, and other burdens, as appropriate, for the risk profile and business model of the institution or class of institutions involved. (b)Other considerationsIn carrying out the requirements of subsection (a), each Federal financial institutions regulatory agency shall consider— 
(1)the impact that such regulatory action, both by itself and in conjunction with the aggregate effect of other regulations, has on the ability of the applicable institution or class of institutions to serve evolving and diverse customer needs; (2)the potential impact of examination manuals, regulatory actions taken with respect to third-party service providers, or other regulatory directives that may be in conflict or inconsistent with the tailoring of such regulatory action described in subsection (a)(3); and 
(3)the underlying policy objectives of the regulatory action and statutory scheme involved. (c)Notice of proposed and final rulemakingEach Federal financial institutions regulatory agency shall disclose in every notice of proposed rulemaking and in any final rulemaking for a regulatory action how the agency has applied subsections (a) and (b). 
(d)Reports to Congress 
(1)Individual agency reports 
(A)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter, each Federal financial institutions regulatory agency shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on the specific actions taken to tailor the regulatory actions of the agency pursuant to the requirements of this Act. (B)Appearance before the CommitteesThe head of each Federal financial institution regulatory agency shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate after each report is made pursuant to subparagraph (A) to testify on the contents of such report. 
(2)FIEC reports 
(A)In generalNot later than 3 months after each report is submitted under paragraph (1), the Financial Institutions Examination Council shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on— (i)the extent to which regulatory actions tailored pursuant to this Act result in different treatment of similarly situated institutions of diverse charter types; and 
(ii)the reasons for such differential treatment. (B)Appearance before the CommitteesThe Chairman of the Financial Institutions Examination Council shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate after each report is made pursuant to subparagraph (A) to testify on the contents of such report. 
(e)Limited look-Back application 
(1)In generalEach Federal financial institutions regulatory agency shall conduct a review of all regulations adopted during the period beginning on the date that is seven years before the date of the introduction of this Act in the House of Representatives and ending on the date of the enactment of this Act, and apply the requirements of this Act to such regulations. (2)RevisionIf the application of the requirements of this Act to any such regulation requires such regulation to be revised, the applicable Federal financial institutions regulatory agency shall revise such regulation within 3 years of the enactment of this Act. 
(f)DefinitionsIn this Act, the following definitions shall apply: (1)Federal financial institutions regulatory agenciesThe term Federal financial institutions regulatory agencies means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Bureau of Consumer Financial Protection. 
(2)Regulatory actionThe term regulatory action means any proposed, interim, or final rule or regulation, guidance, or published interpretation. 921.Eliminating barriers to jobs for loan originators (a)In generalThe S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended by adding at the end the following: 
 
1518.Employment transition of loan originators 
(a)Temporary authority to originate loans for loan originators moving from a depository institution to a non-depository institution 
(1)In generalUpon employment by a State-licensed mortgage company, an individual who is a registered loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the individual— (A)has not had an application for a loan originator license denied, or had such a license revoked or suspended in any governmental jurisdiction; 
(B)has not been subject to or served with a cease and desist order in any governmental jurisdiction or as described in section 1514(c); (C)has not been convicted of a felony that would preclude licensure under the law of the application State; 
(D)has submitted an application to be a State-licensed loan originator in the application State; and (E)was registered in the Nationwide Mortgage Licensing System and Registry as a loan originator during the 12-month period preceding the date of submission of the information required under section 1505(a). 
(2)PeriodThe period described in paragraph (1) shall begin on the date that the individual submits the information required under section 1505(a) and shall end on the earliest of— (A)the date that the individual withdraws the application to be a State-licensed loan originator in the application State; 
(B)the date that the application State denies, or issues a notice of intent to deny, the application; (C)the date that the application State grants a State license; or 
(D)the date that is 120 days after the date on which the individual submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete. (b)Temporary authority to originate loans for State-licensed loan originators moving interstate (1)In generalA State-licensed loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the State-licensed loan originator— 
(A)meets the requirements of subparagraphs (A), (B), (C), and (D) of subsection (a)(1); (B)is employed by a State-licensed mortgage company in the application State; and 
(C)was licensed in a State that is not the application State during the 30-day period preceding the date of submission of the information required under section 1505(a) in connection with the application submitted to the application State. (2)PeriodThe period described in paragraph (1) shall begin on the date that the State-licensed loan originator submits the information required under section 1505(a) in connection with the application submitted to the application State and end on the earliest of— 
(A)the date that the State-licensed loan originator withdraws the application to be a State-licensed loan originator in the application State; (B)the date that the application State denies, or issues a notice of intent to deny, the application; 
(C)the date that the application State grants a State license; or (D)the date that is 120 days after the date on which the State-licensed loan originator submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete. 
(c)Applicability 
(1)Any person employing an individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State. (2)Any individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section and who engages in residential mortgage loan origination activities shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State. 
(d)DefinitionsIn this section, the following definitions shall apply: (1)State-licensed mortgage companyThe term State-licensed mortgage company means an entity licensed or registered under the law of any State to engage in residential mortgage loan origination and processing activities. 
(2)Application StateThe term application State means a State in which a registered loan originator or a State-licensed loan originator seeks to be licensed.. (b)Table of contents amendmentThe table of contents in section 1(b) of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 4501 note) is amended by inserting after the item relating to section 1517 the following: 
 
 
Sec. 1518. Employment transition of loan originators.. 
(c)Amendment to civil liability of the Bureau and other officialsSection 1513 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5112) is amended by striking are loan originators or are applying for licensing or registration as loan originators and inserting are applying for licensing or registration using the Nationwide Mortgage Licensing System and Registry. (d)Effective dateThis section and the amendments made by this section shall take effect on the date that is 18 months after the date of the enactment of this Act. 
922.Small business loan data collection requirement 
(a)RepealSection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is repealed. (b)Conforming amendmentsSection 701(b) of the Equal Credit Opportunity Act (15 U.S.C. 1691(b)) is amended— 
(1)in paragraph (3), by inserting or at the end; (2)in paragraph (4), by striking ; or and inserting a period; and 
(3)by striking paragraph (5). (c)Clerical amendmentThe table of sections for title VII of the Consumer Credit Protection Act is amended by striking the item relating to section 704B. 
923.Depository institutions subject to maintenance of records and disclosure requirements 
(a)In generalSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended— (1)by redesignating subsection (i) as paragraph (2) and adjusting the margin appropriately; and 
(2)by inserting before such paragraph (2) the following:  (i)Exemptions (1)In generalWith respect to a depository institution, the requirements of subsections (a) and (b) shall not apply— 
(A)with respect to closed-end mortgage loans, if such depository institution originated less than 100 closed-end mortgage loans in each of the two preceding calendar years; and (B)with respect to open-end lines of credit, if such depository institution originated less than 200 open-end lines of credit in each of the two preceding calendar years.. 
(b)Technical correctionSection 304(i)(2) of such Act, as redesignated by subsection (a), is amended by striking section 303(2)(A) and inserting section 303(3)(A). 924.Rate of interest after transfer of loan (a)Amendment to the Revised StatutesSection 5197 of the Revised Statutes of the United States (12 U.S.C. 85) is amended by adding at the end the following new sentence: A loan that is valid when made as to its maximum rate of interest in accordance with this section shall remain valid with respect to such rate regardless of whether the loan is subsequently sold, assigned, or otherwise transferred to a third party, and may be enforced by such third party notwithstanding any State law to the contrary.. 
(b)Amendment to the Home Owners’ Loan ActSection 4(g)(1) of the Home Owners’ Loan Act (12 U.S.C. 1463(g)(1)) is amended by adding at the end the following new sentence: A loan that is valid when made as to its maximum rate of interest in accordance with this subsection shall remain valid with respect to such rate regardless of whether the loan is subsequently sold, assigned, or otherwise transferred to a third party, and may be enforced by such third party notwithstanding any State law to the contrary.. (c)Amendment to the Federal Credit Union ActSection 205(g)(1) of the Federal Credit Union Act (12 U.S.C. 1785(g)(1)) is amended by adding at the end the following new sentence: A loan that is valid when made as to its maximum rate of interest in accordance with this subsection shall remain valid with respect to such rate regardless of whether the loan is subsequently sold, assigned, or otherwise transferred to a third party, and may be enforced by such third party notwithstanding any State law to the contrary.. 
(d)Amendment to the Federal Deposit Insurance ActSection 27(a) of the Federal Deposit Insurance Act (12 U.S.C. 1831d(a)) is amended by adding at the end the following new sentence: A loan that is valid when made as to its maximum rate of interest in accordance with this section shall remain valid with respect to such rate regardless of whether the loan is subsequently sold, assigned, or otherwise transferred to a third party, and may be enforced by such third party notwithstanding any State law to the contrary.. 925.Bringing the Bureau into the regular appropriations process (a)In generalSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended— 
(1)in subsection (a)— (A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—; 
(B)by striking paragraphs (1), (2), and (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and 
(D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated; (2)by striking subsections (b) and (c); 
(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and (4)in subsection (c), as so redesignated— 
(A)by striking paragraphs (1), (2), and (3) and inserting the following:  (1)Authorization of appropriationsThere is authorized to be appropriated to the Bureau for each of fiscal years 2018 and 2019 an amount equal to the aggregate amount of funds transferred by the Board of Governors to the Bureau during fiscal year 2015.; and 
(B)by redesignating paragraph (4) as paragraph (2). (b)Effective date (1)In generalThe amendments made by subsection (a) shall take effect on October 1, 2018. 
(2)Immediate repeal of reviewability provisionNotwithstanding paragraph (1), subparagraph (C) of section 1017(a)(2) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497(a)(2)) is repealed effective on the date of the enactment of this Act. 926.Elimination of supervision authority (a)In generalThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— 
(1)in section 1002(15)(B)(ii)(I), by striking examination or; (2)in section 1013(a)(1)(B), by striking compliance examiners, compliance supervision analysts,; 
(3)in section 1016(c)— (A)in paragraph (5), by striking supervisory and; and 
(B)in paragraph (6), by striking orders, and supervisory actions and inserting and orders; (4)in section 1024— 
(A)in the heading, by striking SUPERVISION OF and inserting AUTHORITY WITH RESPECT TO CERTAIN; (B)in subsection (a)— 
(i)in paragraph (1)(B), by striking as defined by rule in accordance with paragraph (2) and inserting as of the date of the enactment of the Financial CHOICE Act of 2017; (ii)by striking paragraph (2); 
(iii)by redesignating paragraph (3) as paragraph (2); and (iv)in subparagraph (A) of paragraph (2), as so redesignated, by striking 1025(a) or; 
(C)by striking subsection (b); (D)by redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e), respectively; 
(E)in subsection (c), as so redesignated— (i)in the heading, by striking and Examination Authority; and 
(ii)by striking , conduct examinations, each place such term appears; (F)in subsection (d), as so redesignated— 
(i)by inserting rulemaking and enforcement, but not supervisory, before authority of the Bureau; and (ii)by striking conducting any examination or requiring any report from a service provider subject to this subsection and inserting carrying out any authority pursuant to this subsection with respect to a service provider; 
(5)by striking section 1025; (6)in section 1026— 
(A)by amending subsection (a) to read as follows:  (a)Scope of coverageThis section shall apply to any covered person that is an insured depository institution or an insured credit union.; 
(B)in subsection (b)(3), by striking report of examination or related; (C)by striking subsection (c); 
(D)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; (E)in subsection (c), as so redesignated, by adding at the end the following: 
 
(3)Very large institutions 
(A)Primary enforcement authorityNotwithstanding paragraph (1), to the extent that the Bureau and another Federal agency are authorized to enforce a Federal consumer financial law, the Bureau shall have primary authority to enforce that Federal consumer financial law with respect to an insured depository institution or insured credit union, if such depository institution or credit union has total assets of more than $10,000,000,000, and any affiliate thereof. (B)ReferralAny Federal agency, other than the Federal Trade Commission, that is authorized to enforce a Federal consumer financial law may recommend, in writing, to the Bureau that the Bureau initiate an enforcement proceeding with respect to a person described in subparagraph (A), as the Bureau is authorized to do by that Federal consumer financial law. 
(C)Backup enforcement authorityIf the Bureau does not, before the end of the 120-day period beginning on the date on which the Bureau receives a recommendation under subparagraph (B), initiate an enforcement proceeding, the other agency referred to in subparagraph (B) may initiate an enforcement proceeding.; and (F)in subsection (d), as so redesignated— 
(i)by inserting after subsection (a) the following: , or to any person described under subsection (c)(3)(A),; (ii)by striking section 1025 and inserting this section; and 
(iii)by striking When conducting any examination or requiring any report from a service provider subject to this subsection and inserting In carrying out any authority pursuant to this subsection with respect to a service provider; (7)in section 1027— 
(A)by striking supervisory, each place such term appears; (B)in subsection (e)(1), by striking supervisory or; and 
(C)in subsection (p), by striking section 1024(c)(1) and inserting section 1024(b)(1); (8)in section 1034— 
(A)by striking subsections (b) and (c); and (B)by redesignating subsection (d) as subsection (b); 
(9)in section 1053— (A)in subsection (b)(1)(A), by striking sections 1024, 1025, and 1026 and inserting sections 1024 and 1026; and 
(B)in subsection (c)(3)(B)(ii)(II), by striking , by examination or otherwise,; (10)in section 1054(a), by striking sections 1024, 1025, and 1026 and inserting sections 1024 and 1026; 
(11)in section 1061— (A)in subsection (a)(1)— 
(i)in subparagraph (A), by striking ; and at the end and inserting a period; (ii)by striking means— and all that follows through (A) all and inserting means all; and 
(iii)by striking subparagraph (B); and (B)in subsection (c)— 
(i)by amending paragraph (1) to read as follows:  (1)ExaminationA transferor agency that is a prudential regulator shall have exclusive authority (relative to the Bureau) to require reports from and conduct examinations for compliance with Federal consumer financial laws with respect to a person described in section 1026(a).; and 
(ii)in paragraph (2)— (I)by striking subparagraph (A); and 
(II)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (12)in section 1063, by striking sections 1024, 1025, and 1026 each place such term appears and inserting sections 1024 and 1026; and 
(13)in section 1067, by striking subsection (e). (b)Home Mortgage Disclosure Act of 1975Section 305(d) of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2804(d)) is amended by striking examine and. 
(c)Omnibus Appropriations Act, 2009Section 626 of the Omnibus Appropriations Act, 2009 (15 U.S.C. 1638 note) is repealed. (d)Clerical amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended— 
(1)in the item relating to section 1024, by striking SUPERVISION OF and inserting AUTHORITY WITH RESPECT TO CERTAIN; and (2)by striking the item relating to section 1025. 
927.Removal of authority to regulate small-dollar creditThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— (1)in section 1024(a)(1)— 
(A)in subparagraph (C), by adding or at the end; (B)in subparagraph (D), by striking ; or and inserting a period; and 
(C)by striking subparagraph (E); and (2)in section 1027, by adding at the end the following: 
 
(t)No authority to regulate small-dollar creditThe Bureau may not exercise any rulemaking, enforcement, or other authority with respect to payday loans, vehicle title loans, or other similar loans.. 928.Removal of Bureau UDAAP authority (a)In generalThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— 
(1)in section 1021(b)(2), by striking from unfair, deceptive, or abusive acts and practices and; (2)by striking section 1031; 
(3)in section 1036(a)— (A)in paragraph (1)— 
(i)by striking provider and all that follows through to offer and inserting provider to offer; (ii)by striking subparagraph (B); and 
(B)in paragraph (2)(C), by striking ; or at the end and inserting a period; and (C)by striking paragraph (3); and 
(4)in section 1061(b)(5)— (A)in subparagraph (B)— 
(i)by striking (i) In general.—; and (ii)by striking clause (ii); 
(B)by striking subparagraph (D); and (C)by redesignating subparagraph (E) as subparagraph (D); and 
(5)in section 1076(b)(2), by striking determine— and all that follows through (B) provide for and inserting determine, provide for. (b)Telemarketing and Consumer Fraud and Abuse Prevention ActSection 3(c) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102) is amended— 
(1)in paragraph (1), by striking ; and at the end and inserting a period; (2)by striking paragraph (2); and 
(3)by striking subsection (a)— and all that follows through (1) shall and inserting subsection (a) shall. (c)Clerical amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the item relating to section 1031. 
929.Repeal of authority to restrict arbitration 
(a)In generalSection 1028 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5518) is hereby repealed. (b)Clerical amendmentThe table of contents under section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the item relating to section 1028. 
930.Exemption from risk retention requirements for nonresidential mortgage 
(a)In generalSection 15G of the Securities Exchange Act of 1934 (15 U.S.C. 78o–11) is amended— (1)in subsection (a)— 
(A)in paragraph (3)(B), by striking and at the end; (B)in paragraph (4)(B), by striking the period and inserting ; and; and 
(C)by adding at the end the following:  (5)the term asset-backed security refers only to an asset-backed security that is comprised wholly of residential mortgages.; 
(2)in subsection (b)— (A)by striking paragraph (1); and 
(B)by striking (2) Residential mortgages.—; (3)by striking subsection (h) and redesignating subsection (i) as subsection (h); and 
(4)in subsection (h) (as so redesignated)— (A)by striking effective— and all that follows through (1) with respect to and inserting effective with respect to; 
(B)in paragraph (1), by striking ; and and inserting a period; and (C)by striking paragraph (2). 
(b)Conforming amendmentSection 941 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking subsection (c). 931.Prohibition on requiring a single ballotSection 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n) is amended by adding at the end the following: 
 
(k)Prohibition on requiring a single ballotThe Commission may not require that a solicitation of a proxy, consent, or authorization to vote a security of an issuer in an election of members of the board of directors of the issuer be made using a single ballot or card that lists both individuals nominated by (or on behalf of) the issuer and individuals nominated by (or on behalf of) other proponents and permits the person granting the proxy, consent, or authorization to select from among individuals in both groups.. 932.Repeal of the Volcker Rule and other provisions (a)In generalThe following sections of title VI of the Dodd-Frank Wall Street Reform and Consumer Protection Act are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted: 
(1)Section 618. (2)Section 619. 
(3)Section 620. (b)Clerical amendmentThe table of contents under section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the items relating to sections 618, 619, and 620. 
XFinancial Institution Bankruptcy 
1001.Short titleThis title may be cited as the Financial Institution Bankruptcy Act of 2017. 2.General provisions relating to covered financial corporations (a)DefinitionSection 101 of title 11, United States Code, is amended by inserting the following after paragraph (9): 
 
(9A)The term covered financial corporation means any corporation incorporated or organized under any Federal or State law, other than a stockbroker, a commodity broker, or an entity of the kind specified in paragraph (2) or (3) of section 109(b), that is— (A)a bank holding company, as defined in section 2(a) of the Bank Holding Company Act of 1956; or 
(B)a corporation that exists for the primary purpose of owning, controlling and financing its subsidiaries, that has total consolidated assets of $50,000,000,000 or greater, and for which, in its most recently completed fiscal year— (i)annual gross revenues derived by the corporation and all of its subsidiaries from activities that are financial in nature (as defined in section 4(k) of the Bank Holding Company Act of 1956) and, if applicable, from the ownership or control of one or more insured depository institutions, represents 85 percent or more of the consolidated annual gross revenues of the corporation; or 
(ii)the consolidated assets of the corporation and all of its subsidiaries related to activities that are financial in nature (as defined in section 4(k) of the Bank Holding Company Act of 1956) and, if applicable, related to the ownership or control of one or more insured depository institutions, represents 85 percent or more of the consolidated assets of the corporation.. (b)Applicability of chaptersSection 103 of title 11, United States Code, is amended by adding at the end the following: 
 
(l)Subchapter V of chapter 11 of this title applies only in a case under chapter 11 concerning a covered financial corporation.. (c)Who may be a debtorSection 109 of title 11, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking or at the end; 
(B)in paragraph (3)(B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following: 
 
(4)a covered financial corporation.; and (2)in subsection (d)— 
(A)by striking and before an uninsured State member bank; (B)by striking or before a corporation; and 
(C)by inserting , or a covered financial corporation after Federal Deposit Insurance Corporation Improvement Act of 1991. (d)Conversion to chapter 7Section 1112 of title 11, United States Code, is amended by adding at the end the following: 
 
(g)Notwithstanding section 109(b), the court may convert a case under subchapter V to a case under chapter 7 if— (1)a transfer approved under section 1185 has been consummated; 
(2)the court has ordered the appointment of a special trustee under section 1186; and (3)the court finds, after notice and a hearing, that conversion is in the best interest of the creditors and the estate.. 
(e) 
(1)Section 726(a)(1) of title 11, United States Code, is amended by inserting after first, the following: in payment of any unpaid fees, costs, and expenses of a special trustee appointed under section 1186, and then. (2)Section 1129(a) of title 11, United States Code, is amended by inserting after paragraph (16) the following: 
 
(17)In a case under subchapter V, all payable fees, costs, and expenses of the special trustee have been paid or the plan provides for the payment of all such fees, costs, and expenses on the effective date of the plan. (18)In a case under subchapter V, confirmation of the plan is not likely to cause serious adverse effects on financial stability in the United States.. 
(f)Section 322(b)(2) of title 11, United States Code, is amended by striking The and inserting In cases under subchapter V, the United States trustee shall recommend to the court, and in all other cases, the. 3.Liquidation, reorganization, or recapitalization of a covered financial corporationChapter 11 of title 11, United States Code, is amended by adding at the end the following: 
 
VLiquidation, Reorganization, or Recapitalization of a Covered Financial Corporation 
1181.Inapplicability of other sectionsSections 303 and 321(c) do not apply in a case under this subchapter concerning a covered financial corporation. Section 365 does not apply to a transfer under section 1185, 1187, or 1188. 1182.Definitions for this subchapterIn this subchapter, the following definitions shall apply: 
(1)The term Board means the Board of Governors of the Federal Reserve System. (2)The term bridge company means a newly formed corporation to which property of the estate may be transferred under section 1185(a) and the equity securities of which may be transferred to a special trustee under section 1186(a). 
(3)The term capital structure debt means all unsecured debt of the debtor for borrowed money for which the debtor is the primary obligor, other than a qualified financial contract and other than debt secured by a lien on property of the estate that is to be transferred to a bridge company pursuant to an order of the court under section 1185(a). (4)The term contractual right means a contractual right of a kind defined in section 555, 556, 559, 560, or 561. 
(5)The term qualified financial contract means any contract of a kind defined in paragraph (25), (38A), (47), or (53B) of section 101, section 741(7), or paragraph (4), (5), (11), or (13) of section 761. (6)The term special trustee means the trustee of a trust formed under section 1186(a)(1). 
1183.Commencement of a case concerning a covered financial corporation 
(a)A case under this subchapter concerning a covered financial corporation may be commenced by the filing of a petition with the court by the debtor under section 301 only if the debtor states to the best of its knowledge under penalty of perjury in the petition that it is a covered financial corporation. (b)The commencement of a case under subsection (a) constitutes an order for relief under this subchapter. 
(c)The members of the board of directors (or body performing similar functions) of a covered financial corporation shall have no liability to shareholders, creditors, or other parties in interest for a good faith filing of a petition to commence a case under this subchapter, or for any reasonable action taken in good faith in contemplation of such a petition or a transfer under section 1185 or section 1186, whether prior to or after commencement of the case. (d)Counsel to the debtor shall provide, to the greatest extent practicable without disclosing the identity of the potential debtor, sufficient confidential notice to the chief judge of the court of appeals for the circuit embracing the district in which such counsel intends to file a petition to commence a case under this subchapter regarding the potential commencement of such case. The chief judge of such court shall randomly assign to preside over such case a bankruptcy judge selected from among the bankruptcy judges designated by the Chief Justice of the United States under section 298 of title 28. 
1184.RegulatorsThe Board, the Securities Exchange Commission, the Office of the Comptroller of the Currency of the Department of the Treasury, the Commodity Futures Trading Commission, and the Federal Deposit Insurance Corporation may raise and may appear and be heard on any issue in any case or proceeding under this subchapter. 1185.Special transfer of property of the estate (a)On request of the trustee, and after notice and a hearing that shall occur not less than 24 hours after the order for relief, the court may order a transfer under this section of property of the estate, and the assignment of executory contracts, unexpired leases, and qualified financial contracts of the debtor, to a bridge company. Upon the entry of an order approving such transfer, any property transferred, and any executory contracts, unexpired leases, and qualified financial contracts assigned under such order shall no longer be property of the estate. Except as provided under this section, the provisions of section 363 shall apply to a transfer and assignment under this section. 
(b)Unless the court orders otherwise, notice of a request for an order under subsection (a) shall consist of electronic or telephonic notice of not less than 24 hours to— (1)the debtor; 
(2)the holders of the 20 largest secured claims against the debtor; (3)the holders of the 20 largest unsecured claims against the debtor; 
(4)counterparties to any debt, executory contract, unexpired lease, and qualified financial contract requested to be transferred under this section; (5)the Board; 
(6)the Federal Deposit Insurance Corporation; (7)the Secretary of the Treasury and the Office of the Comptroller of the Currency of the Treasury; 
(8)the Commodity Futures Trading Commission; (9)the Securities and Exchange Commission; 
(10)the United States trustee or bankruptcy administrator; and (11)each primary financial regulatory agency, as defined in section 2(12) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, with respect to any affiliate the equity securities of which are proposed to be transferred under this section. 
(c)The court may not order a transfer under this section unless the court determines, based upon a preponderance of the evidence, that— (1)the transfer under this section is necessary to prevent serious adverse effects on financial stability in the United States; 
(2)the transfer does not provide for the assumption of any capital structure debt by the bridge company; (3)the transfer does not provide for the transfer to the bridge company of any property of the estate that is subject to a lien securing a debt, executory contract, unexpired lease or agreement (including a qualified financial contract) of the debtor unless— 
(A) 
(i)the bridge company assumes such debt, executory contract, unexpired lease or agreement (including a qualified financial contract), including any claims arising in respect thereof that would not be allowed secured claims under section 506(a)(1) and after giving effect to such transfer, such property remains subject to the lien securing such debt, executory contract, unexpired lease or agreement (including a qualified financial contract); and (ii)the court has determined that assumption of such debt, executory contract, unexpired lease or agreement (including a qualified financial contract) by the bridge company is in the best interests of the estate; or 
(B)such property is being transferred to the bridge company in accordance with the provisions of section 363; (4)the transfer does not provide for the assumption by the bridge company of any debt, executory contract, unexpired lease or agreement (including a qualified financial contract) of the debtor secured by a lien on property of the estate unless the transfer provides for such property to be transferred to the bridge company in accordance with paragraph (3)(A) of this subsection; 
(5)the transfer does not provide for the transfer of the equity of the debtor; (6)the trustee has demonstrated that the bridge company is not likely to fail to meet the obligations of any debt, executory contract, qualified financial contract, or unexpired lease assumed and assigned to the bridge company; 
(7)the transfer provides for the transfer to a special trustee all of the equity securities in the bridge company and appointment of a special trustee in accordance with section 1186; (8)after giving effect to the transfer, adequate provision has been made for the fees, costs, and expenses of the estate and special trustee; and 
(9)the bridge company will have governing documents, and initial directors and senior officers, that are in the best interest of creditors and the estate. (d)Immediately before a transfer under this section, the bridge company that is the recipient of the transfer shall— 
(1)not have any property, executory contracts, unexpired leases, qualified financial contracts, or debts, other than any property acquired or executory contracts, unexpired leases, or debts assumed when acting as a transferee of a transfer under this section; and (2)have equity securities that are property of the estate, which may be sold or distributed in accordance with this title. 
1186.Special trustee 
(a) 
(1)An order approving a transfer under section 1185 shall require the trustee to transfer to a qualified and independent special trustee, who is appointed by the court, all of the equity securities in the bridge company that is the recipient of a transfer under section 1185 to hold in trust for the sole benefit of the estate, subject to satisfaction of the special trustee’s fees, costs, and expenses. The trust of which the special trustee is the trustee shall be a newly formed trust governed by a trust agreement approved by the court as in the best interests of the estate, and shall exist for the sole purpose of holding and administering, and shall be permitted to dispose of, the equity securities of the bridge company in accordance with the trust agreement. (2)In connection with the hearing to approve a transfer under section 1185, the trustee shall confirm to the court that the Board has been consulted regarding the identity of the proposed special trustee and advise the court of the results of such consultation. 
(b)The trust agreement governing the trust shall provide— (1)for the payment of the fees, costs, expenses, and indemnities of the special trustee from the assets of the debtor’s estate; 
(2)that the special trustee provide— (A)quarterly reporting to the estate, which shall be filed with the court; and 
(B)information about the bridge company reasonably requested by a party in interest to prepare a disclosure statement for a plan providing for distribution of any securities of the bridge company if such information is necessary to prepare such disclosure statement; (3)that for as long as the equity securities of the bridge company are held by the trust, the special trustee shall file a notice with the court in connection with— 
(A)any change in a director or senior officer of the bridge company; (B)any modification to the governing documents of the bridge company; and 
(C)any material corporate action of the bridge company, including— (i)recapitalization; 
(ii)a material borrowing; (iii)termination of an intercompany debt or guarantee; 
(iv)a transfer of a substantial portion of the assets of the bridge company; or (v)the issuance or sale of any securities of the bridge company; 
(4)that any sale of any equity securities of the bridge company shall not be consummated until the special trustee consults with the Federal Deposit Insurance Corporation and the Board regarding such sale and discloses the results of such consultation with the court; (5)that, subject to reserves for payments permitted under paragraph (1) provided for in the trust agreement, the proceeds of the sale of any equity securities of the bridge company by the special trustee be held in trust for the benefit of or transferred to the estate; 
(6)the process and guidelines for the replacement of the special trustee; and (7)that the property held in trust by the special trustee is subject to distribution in accordance with subsection (c). 
(c) 
(1)The special trustee shall distribute the assets held in trust— (A)if the court confirms a plan in the case, in accordance with the plan on the effective date of the plan; or 
(B)if the case is converted to a case under chapter 7, as ordered by the court. (2)As soon as practicable after a final distribution under paragraph (1), the office of the special trustee shall terminate, except as may be necessary to wind up and conclude the business and financial affairs of the trust. 
(d)After a transfer to the special trustee under this section, the special trustee shall be subject only to applicable nonbankruptcy law, and the actions and conduct of the special trustee shall no longer be subject to approval by the court in the case under this subchapter. 1187.Temporary and supplemental automatic stay; assumed debt (a) (1)A petition filed under section 1183 operates as a stay, applicable to all entities, of the termination, acceleration, or modification of any debt, contract, lease, or agreement of the kind described in paragraph (2), or of any right or obligation under any such debt, contract, lease, or agreement, solely because of— 
(A)a default by the debtor under any such debt, contract, lease, or agreement; or (B)a provision in such debt, contract, lease, or agreement, or in applicable nonbankruptcy law, that is conditioned on— 
(i)the insolvency or financial condition of the debtor at any time before the closing of the case; (ii)the commencement of a case under this title concerning the debtor; 
(iii)the appointment of or taking possession by a trustee in a case under this title concerning the debtor or by a custodian before the commencement of the case; or (iv)a credit rating agency rating, or absence or withdrawal of a credit rating agency rating— 
(I)of the debtor at any time after the commencement of the case; (II)of an affiliate during the period from the commencement of the case until 48 hours after such order is entered; 
(III)of the bridge company while the trustee or the special trustee is a direct or indirect beneficial holder of more than 50 percent of the equity securities of— (aa)the bridge company; or 
(bb)the affiliate, if all of the direct or indirect interests in the affiliate that are property of the estate are transferred under section 1185; or (IV)of an affiliate while the trustee or the special trustee is a direct or indirect beneficial holder of more than 50 percent of the equity securities of— 
(aa)the bridge company; or (bb)the affiliate, if all of the direct or indirect interests in the affiliate that are property of the estate are transferred under section 1185. 
(2)A debt, contract, lease, or agreement described in this paragraph is— (A)any debt (other than capital structure debt), executory contract, or unexpired lease of the debtor (other than a qualified financial contract); 
(B)any agreement under which the debtor issued or is obligated for debt (other than capital structure debt); (C)any debt, executory contract, or unexpired lease of an affiliate (other than a qualified financial contract); or 
(D)any agreement under which an affiliate issued or is obligated for debt. (3)The stay under this subsection terminates— 
(A)for the benefit of the debtor, upon the earliest of— (i)48 hours after the commencement of the case; 
(ii)assumption of the debt, contract, lease, or agreement by the bridge company under an order authorizing a transfer under section 1185; (iii)a final order of the court denying the request for a transfer under section 1185; or 
(iv)the time the case is dismissed; and (B)for the benefit of an affiliate, upon the earliest of— 
(i)the entry of an order authorizing a transfer under section 1185 in which the direct or indirect interests in the affiliate that are property of the estate are not transferred under section 1185; (ii)a final order by the court denying the request for a transfer under section 1185; 
(iii)48 hours after the commencement of the case if the court has not ordered a transfer under section 1185; or (iv)the time the case is dismissed. 
(4)Subsections (d), (e), (f), and (g) of section 362 apply to a stay under this subsection. (b)A debt, executory contract (other than a qualified financial contract), or unexpired lease of the debtor, or an agreement under which the debtor has issued or is obligated for any debt, may be assumed by a bridge company in a transfer under section 1185 notwithstanding any provision in an agreement or in applicable nonbankruptcy law that— 
(1)prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement; or (2)accelerates, terminates, or modifies, or permits a party other than the debtor to terminate or modify, the debt, contract, lease, or agreement on account of— 
(A)the assignment of the debt, contract, lease, or agreement; or (B)a change in control of any party to the debt, contract, lease, or agreement. 
(c) 
(1)A debt, contract, lease, or agreement of the kind described in subparagraph (A) or (B) of subsection (a)(2) may not be accelerated, terminated, or modified, and any right or obligation under such debt, contract, lease, or agreement may not be accelerated, terminated, or modified, as to the bridge company solely because of a provision in the debt, contract, lease, or agreement or in applicable nonbankruptcy law— (A)of the kind described in subsection (a)(1)(B) as applied to the debtor; 
(B)that prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement; or (C)that accelerates, terminates, or modifies, or permits a party other than the debtor to terminate or modify, the debt, contract, lease or agreement on account of— 
(i)the assignment of the debt, contract, lease, or agreement; or (ii)a change in control of any party to the debt, contract, lease, or agreement. 
(2)If there is a default by the debtor under a provision other than the kind described in paragraph (1) in a debt, contract, lease or agreement of the kind described in subparagraph (A) or (B) of subsection (a)(2), the bridge company may assume such debt, contract, lease, or agreement only if the bridge company— (A)shall cure the default; 
(B)compensates, or provides adequate assurance in connection with a transfer under section 1185 that the bridge company will promptly compensate, a party other than the debtor to the debt, contract, lease, or agreement, for any actual pecuniary loss to the party resulting from the default; and (C)provides adequate assurance in connection with a transfer under section 1185 of future performance under the debt, contract, lease, or agreement, as determined by the court under section 1185(c)(4). 
1188.Treatment of qualified financial contracts and affiliate contracts 
(a)Notwithstanding sections 362(b)(6), 362(b)(7), 362(b)(17), 362(b)(27), 362(o), 555, 556, 559, 560, and 561, a petition filed under section 1183 operates as a stay, during the period specified in section 1187(a)(3)(A), applicable to all entities, of the exercise of a contractual right— (1)to cause the modification, liquidation, termination, or acceleration of a qualified financial contract of the debtor or an affiliate; 
(2)to offset or net out any termination value, payment amount, or other transfer obligation arising under or in connection with a qualified financial contract of the debtor or an affiliate; or (3)under any security agreement or arrangement or other credit enhancement forming a part of or related to a qualified financial contract of the debtor or an affiliate. 
(b) 
(1)During the period specified in section 1187(a)(3)(A), the trustee or the affiliate shall perform all payment and delivery obligations under such qualified financial contract of the debtor or the affiliate, as the case may be, that become due after the commencement of the case. The stay provided under subsection (a) terminates as to a qualified financial contract of the debtor or an affiliate immediately upon the failure of the trustee or the affiliate, as the case may be, to perform any such obligation during such period. (2)Any failure by a counterparty to any qualified financial contract of the debtor or any affiliate to perform any payment or delivery obligation under such qualified financial contract, including during the pendency of the stay provided under subsection (a), shall constitute a breach of such qualified financial contract by the counterparty. 
(c)Subject to the court’s approval, a qualified financial contract between an entity and the debtor may be assigned to or assumed by the bridge company in a transfer under, and in accordance with, section 1185 if and only if— (1)all qualified financial contracts between the entity and the debtor are assigned to and assumed by the bridge company in the transfer under section 1185; 
(2)all claims of the entity against the debtor in respect of any qualified financial contract between the entity and the debtor (other than any claim that, under the terms of the qualified financial contract, is subordinated to the claims of general unsecured creditors) are assigned to and assumed by the bridge company; (3)all claims of the debtor against the entity under any qualified financial contract between the entity and the debtor are assigned to and assumed by the bridge company; and 
(4)all property securing or any other credit enhancement furnished by the debtor for any qualified financial contract described in paragraph (1) or any claim described in paragraph (2) or (3) under any qualified financial contract between the entity and the debtor is assigned to and assumed by the bridge company. (d)Notwithstanding any provision of a qualified financial contract or of applicable nonbankruptcy law, a qualified financial contract of the debtor that is assumed or assigned in a transfer under section 1185 may not be accelerated, terminated, or modified, after the entry of the order approving a transfer under section 1185, and any right or obligation under the qualified financial contract may not be accelerated, terminated, or modified, after the entry of the order approving a transfer under section 1185 solely because of a condition described in section 1187(c)(1), other than a condition of the kind specified in section 1187(b) that occurs after property of the estate no longer includes a direct beneficial interest or an indirect beneficial interest through the special trustee, in more than 50 percent of the equity securities of the bridge company. 
(e)Notwithstanding any provision of any agreement or in applicable nonbankruptcy law, an agreement of an affiliate (including an executory contract, an unexpired lease, qualified financial contract, or an agreement under which the affiliate issued or is obligated for debt) and any right or obligation under such agreement may not be accelerated, terminated, or modified, solely because of a condition described in section 1187(c)(1), other than a condition of the kind specified in section 1187(b) that occurs after the bridge company is no longer a direct or indirect beneficial holder of more than 50 percent of the equity securities of the affiliate, at any time after the commencement of the case if— (1)all direct or indirect interests in the affiliate that are property of the estate are transferred under section 1185 to the bridge company within the period specified in subsection (a); 
(2)the bridge company assumes— (A)any guarantee or other credit enhancement issued by the debtor relating to the agreement of the affiliate; and 
(B)any obligations in respect of rights of setoff, netting arrangement, or debt of the debtor that directly arises out of or directly relates to the guarantee or credit enhancement; and (3)any property of the estate that directly serves as collateral for the guarantee or credit enhancement is transferred to the bridge company. 
1189.Licenses, permits, and registrations 
(a)Notwithstanding any otherwise applicable nonbankruptcy law, if a request is made under section 1185 for a transfer of property of the estate, any Federal, State, or local license, permit, or registration that the debtor or an affiliate had immediately before the commencement of the case and that is proposed to be transferred under section 1185 may not be accelerated, terminated, or modified at any time after the request solely on account of— (1)the insolvency or financial condition of the debtor at any time before the closing of the case; 
(2)the commencement of a case under this title concerning the debtor; (3)the appointment of or taking possession by a trustee in a case under this title concerning the debtor or by a custodian before the commencement of the case; or 
(4)a transfer under section 1185. (b)Notwithstanding any otherwise applicable nonbankruptcy law, any Federal, State, or local license, permit, or registration that the debtor had immediately before the commencement of the case that is included in a transfer under section 1185 shall be valid and all rights and obligations thereunder shall vest in the bridge company. 
1190.Exemption from securities lawsFor purposes of section 1145, a security of the bridge company shall be deemed to be a security of a successor to the debtor under a plan if the court approves the disclosure statement for the plan as providing adequate information (as defined in section 1125(a)) about the bridge company and the security. 1191.Inapplicability of certain avoiding powersA transfer made or an obligation incurred by the debtor to an affiliate prior to or after the commencement of the case, including any obligation released by the debtor or the estate to or for the benefit of an affiliate, in contemplation of or in connection with a transfer under section 1185 is not avoidable under section 544, 547, 548(a)(1)(B), or 549, or under any similar nonbankruptcy law. 
1192.Consideration of financial stabilityThe court may consider the effect that any decision in connection with this subchapter may have on financial stability in the United States.. 4.Amendments to title 28, United States Code (a)Amendment to chapter 13Chapter 13 of title 28, United States Code, is amended by adding at the end the following: 
 
298.Judge for a case under subchapter V of chapter 11 of title 11 
(a) 
(1)Notwithstanding section 295, the Chief Justice of the United States shall designate not fewer than 10 bankruptcy judges to be available to hear a case under subchapter V of chapter 11 of title 11. Bankruptcy judges may request to be considered by the Chief Justice of the United States for such designation. (2)Notwithstanding section 155, a case under subchapter V of chapter 11 of title 11 shall be heard under section 157 by a bankruptcy judge designated under paragraph (1), who shall be randomly assigned to hear such case by the chief judge of the court of appeals for the circuit embracing the district in which the case is pending. To the greatest extent practicable, the approvals required under section 155 should be obtained. 
(3)If the bankruptcy judge assigned to hear a case under paragraph (2) is not assigned to the district in which the case is pending, the bankruptcy judge shall be temporarily assigned to the district. (b)A case under subchapter V of chapter 11 of title 11, and all proceedings in the case, shall take place in the district in which the case is pending. 
(c)In this section, the term covered financial corporation has the meaning given that term in section 101(9A) of title 11.. (b)Amendment to section 1334 of title 28Section 1334 of title 28, United States Code, is amended by adding at the end the following: 
 
(f)This section does not grant jurisdiction to the district court after a transfer pursuant to an order under section 1185 of title 11 of any proceeding related to a special trustee appointed, or to a bridge company formed, in connection with a case under subchapter V of chapter 11 of title 11.. (c)Technical and conforming amendments (1)The table of sections of chapter 13 of title 28, United States Code, is amended by adding at the end the following: 
 
 
298. Judge for a case under subchapter V of chapter 11 of title 11.. 
(2)The table of subchapters of chapter 11 of title 11, United States Code, is amended by adding at the end the following:   Subchapter V—Liquidation, Reorganization, or Recapitalization of a Covered Financial Corporation 1181. Inapplicability of other sections. 1182. Definitions for this subchapter. 1183. Commencement of a case concerning a covered financial corporation. 1184. Regulators. 1185. Special transfer of property of the estate. 1186. Special trustee. 1187. Temporary and supplemental automatic stay; assumed debt. 1188. Treatment of qualified financial contracts and affiliate contracts. 1189. Licenses, permits, and registrations. 1190. Exemption from securities laws. 1191. Inapplicability of certain avoiding powers. 1192. Consideration of financial stability.. XIADDITIONAL GENERAL PROVISIONSReferences to Act 1101.Except as expressly provided otherwise, consistent with sections 746 and 819, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 
1102.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–234. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 1103.$0. 
1104.None of the funds appropriated by this Act may be used to plan for, begin, continue, complete, process, or approve a public-private competition under the Office of Management and Budget Circular A–76. 1105.None of the funds made available by this Act may be used to authorize a transaction by a U.S. financial institution (as defined under section 561.309 of title 31, Code of Federal Regulations) that is ordinarily incident to the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran. 
1106.None of the funds made available to the Department of Treasury by this division may be used to issue a license pursuant to any Office of Foreign Assets Control (OFAC) memo regarding Section 5.1.1 of Annex II to the Joint Comprehensive Plan of Action of July 14, 2015 (JCPOA), including the January 16, 2016, OFAC memo titled, Statement of Licensing Policy For Activities Related to the Export Or Re-Export to Iran of Commercial Passenger Aircraft and Related Parts and Services and any other OFAC memo of the same substance.  1107.None of the funds made available by this Act (including title IV and title VIII) may be used to carry out the Reproductive Health Non-Discrimination Amendment Act of 2014 (D.C. Law 20–261) or to implement any rule or regulation promulgated to carry out such Act. 
1108.None of the funds made available by this Act may be used to implement, administer, or enforce a rule issued pursuant to section 13(p) of the Securities Exchange Act of 1934. This division may be cited as the Financial Services and General Government Appropriations Act, 2018. 
EDepartment of Homeland Security Appropriations Act, 2018 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2018, and for other purposes, namely: IDepartmental management, operations, intelligence, and oversightOffice of the secretary and executive managementOperations and supportFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $138,997,000 (reduced by $7,000,000) (reduced by $10,000,000) (reduced by $5,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (increased by $1,000,000): Provided, That not to exceed $30,000 shall be for official reception and representation expenses.Management directorateOperations and supportFor necessary expenses of the Management Directorate for operations and support, $696,131,000 (reduced by $76,400,000) (reduced by $5,000,000) (reduced by $1,000,000), of which $227,516,000 shall remain available until September 30, 2019: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $27,755,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses of the Management Directorate for research and development, $2,545,000, to remain available until September 30, 2019.Intelligence, analysis, and operations coordinationOperations and supportFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $252,405,000, of which $77,915,000 shall remain available until September 30, 2019: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Office of inspector generalOperations and supportFor necessary expenses of the Office of Inspector General for operations and support, $154,830,000 (increased by $25,600,000): Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.Administrative provisions 
101.Hereafter, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of the Homeland Security Act of 2002 (6 U.S.C. 454). 102.Hereafter, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation, not later than 30 days after the last day of each month. 
103. 
(a)Notwithstanding section 518 of division F of the Consolidated Appropriations Act, 2016 (Public Law 114–113), the Secretary of Homeland Security shall submit a report not later than October 15, 2018, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2017 and 2018. (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2019. 
104.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance. 105.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfers. 
106. 
(a)All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary. (b)A travel report of all direct and indirect costs of official and nonofficial travel by the Secretary and Deputy Secretary by appropriation to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days after the end of fiscal year 2018. 
107. 
(a)Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives, a report for fiscal year 2017 on visa overstay data by country as required by section 1376 of title 8, United States Code: Provided, That the report on visa overstay data shall also include— (1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and 
(2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis. (b)The Secretary of Homeland Security shall publish on the Department’s website the metrics developed to measure the effectiveness of security between the ports of entry, including the methodology and data supporting the resulting measures. 
IISecurity, enforcement, and investigationsU.S. customs and border protectionOperations and supportFor necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $11,553,315,000 (reduced by $20,000,000) (increased by $10,000,000); of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $681,441,500 shall be available until September 30, 2019; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $15,000,000 may be transferred to the Bureau of Indian Affairs for the maintenance and repair of roads on Native American reservations, as required by the Border Patrol: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security.Procurement, construction, and improvementsFor U.S. Customs and Border Protection for procurement, construction and improvements, in addition to amounts otherwise made available under this heading by the Department of Homeland Security Border Infrastructure Construction Appropriations Act, 2018, $437,480,000, of which $377,705,000 shall remain available until September 30, 2020, and of which $59,775,000 shall remain available until September 30,2022: Provided, That such aggregate amount shall be available as follows: $8,955,000 for Cross Border Tunnel Threat, $17,438,000 for Integrated Fixed Towers, $1,600,000 for Mobile Video Surveillance Systems, $20,000,000 for Unattended Ground Sensors, $49,738,000 for border road construction, $33,193,000 for Remote Video Surveillance Systems, $109,240,000 for non-intrusive inspection systems, $55,530,000 for two multi-role enforcement aircraft, $3,300,000 for FAA Next Generation radar systems, $7,800,000 for various sensor upgrades, $14,034,000 for one medium-lift helicopter, $13,250,000 for Air and Marine tactical communications, $12,421,000 for two light enforcement helicopters, $3,573,000 for coastal interceptors, $1,200,000 for Department of Defense reuse, $45,000,000 for the Brown Field Border Patrol Station, $14,775,000 for Office of Field Operations Facilities, and $26,433,000 for revenue modernization. U.S. immigration and customs enforcementOperations and supportFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $7,002,043,000 (increased by $5,000,000) (reduced by $10,000,000); of which $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $33,700,000 shall remain available until September 30, 2019; of which not less than $4,413,244,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States.Procurement, construction, and improvementsFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $52,899,000, to remain available until September 30, 2020.Transportation security administrationOperations and supportFor necessary expenses of the Transportation Security Administration for operations and support, $7,082,874,000, of which $1,770,719,000 shall remain available until September 30, 2019: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2018 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,612,874,000.Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $53,314,000, to remain available until September 30, 2020.Research and developmentFor necessary expenses of the Transportation Security Administration for research and development, $20,190,000 (increased by $10,000,000), to remain available until September 30, 2019. Coast guardOperating expensesFor necessary expenses for the operations and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvement of other equipment (at a unit cost of not more than $250,000); minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,163,464,000 (reduced by $5,000,000); of which $340,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That not to exceed $23,000 shall be for official reception and representation expenses.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,397,000, to remain available until September 30, 2022.Reserve trainingFor necessary expenses of the Coast Guard Reserve; operations and maintenance of the Coast Guard Reserve Program; personnel and training costs; and equipment and services; $114,875,000.Acquisition, construction, and improvementsFor necessary expenses of the Coast Guard for acquisition, construction, renovation, and improvement of aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), vessels, and aircraft, including equipment related thereto, $1,298,745,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which $1,256,655,000 shall be available until September 30, 2022.Research, development, test, and evaluationFor necessary expenses of the Coast Guard for research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $18,641,000 (increased by $5,000,000); to remain available until September 30, 2020, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,673,000,000, to remain available until expended.United states secret serviceOperations and supportFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $1,893,215,000; of which $33,692,000 shall remain available until September 30, 2019, of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which not less than $13,869,000 shall be for activities related to training in electronic crimes investigations and forensics: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations.Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $64,030,000, to remain available until September 30, 2020.Research and developmentFor necessary expenses of the United States Secret Service for research and development, $250,000, to remain available until September 30, 2019.administrative provisions 201.Section 201 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 
202.Funding made available under the heading U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico in addition to funding provided by 48 U.S.C. 740. 203.Hereafter, no U.S. Customs and Border Protection aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security without prior notice to the Committees on Appropriations of the Senate and the House of Representatives. 
204.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 205.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $39,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2018 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125): Provided, That to the extent that amounts realized from such collections exceed $39,000,000, those amounts in excess of $39,000,000 shall be credited to this appropriation, to remain available until expended. 
206.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
207.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels for such transportation: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to such section with respect to such transportation, and the disposition of such requests. 
208. 
(a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow the trafficking or import of property confiscated by the Cuban Government. (b)In this section, the terms “confiscated”, “Cuban Government”, “property”, and “traffic” have the meanings given such terms in paragraphs (4), (5), (12)(A), and (13), respectively, of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (2216 U.S.C. 6023). 
209.Without regard to the limitation as to time and condition of section 503(d), the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal. 210.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated. 
211.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. 212.Members of the House of Representatives and the Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the Attorney General, Deputy Attorney General, Assistant Attorneys General, and United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening. 
213.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2018, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title. 214.None of the funds made available by this Act under the heading Coast Guard—Operating Expenses shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operating Expenses: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 
215.Without regard to the limitation as to time and condition of section 503(d), after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operating Expenses in accordance with subsection (a) of section 503. 216.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year. 
217.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 
218.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support. 219.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures. 
IIIProtection, preparedness, response, and recoveryNational protection and programs directorateOperations and supportFor necessary expenses of the National Protection and Programs Directorate for operations and support, $1,427,062,000, (increased by $1) (reduced by $1) of which $8,912,000 shall remain available until September 30, 2019: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Procurement, construction, and improvementsFor necessary expenses of the National Protection and Programs Directorate for procurement, construction, and improvements, $335,033,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses of the National Protection and Programs Directorate for research and development, $11,126,000, to remain available until September 30, 2019.Office of health affairsOperations and SupportFor necessary expenses of the Office of Health Affairs for operations and support, $119,319,000, of which $13,520,000 shall remain available until September 30, 2019.Federal emergency management agencyOperations and supportFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,027,135,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $76,578,000, to remain available until September 30, 2019.Federal assistanceFor activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,003,798,000 (increased by $7,000,000) (increased by $5,000,000) (increased by $1,000,000) (increased by $20,000,000), which shall be allocated as follows: (1)$467,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $55,000,000 shall be for Operation Stonegarden: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2018, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$630,000,000 (increased by $5,000,000) for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $50,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3)$100,000,000 for Public Transportation Security Assistance and Railroad Security Assistance under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135 and 1163), of which $10,000,000 shall be for Amtrak security. 
(4)$100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code. (5)$690,000,000 (increased by $20,000,000), to remain available until September 30, 2018, of which $345,000,000 shall be for Assistance to Firefighter Grants and $345,000,000 (increased by $20,000,000) shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a). 
(6)$350,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), 6 U.S.C. 762, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). (7)$100,000,000 (increased by $7,000,000) for the National Predisaster Mitigation Fund under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until expended. 
(8)$177,531,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended. (9)$120,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs. 
(10)$269,267,000 (increased by $1,000,000) to sustain current operations for training, exercises, technical assistance, and other programs.Disaster relief fundFor necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,327,720,000, to remain available until expended, of which $6,793,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $203,500,000, to remain available until September 30, 2019, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,573,000 shall be available for mission support associated with flood management; and of which $189,927,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2017, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of— 
(1)$165,224,000 for operating expenses and salaries and expenses associated with flood insurance operations; (2)$1,123,000,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and (4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033).Administrative provisions(including transfer of funds) 
301.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant. 302.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application. 
303.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award. 304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility. 
305.Notwithstanding any other provision of law, grants awarded to States along the Southwest Border of the United States under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) using funds provided under the heading Federal Emergency Management Agency—Federal Assistance for grants under paragraph (1) in this Act, or under the heading Federal Emergency Management Agency—State and Local Programs in Public Law 114–4, division F of Public Law 113–76, or division D of Public Law 113–6 may be used by recipients or sub-recipients for costs, or reimbursement of costs, related to providing humanitarian relief to unaccompanied alien children and alien adults accompanied by an alien minor where they are encountered after entering the United States, provided that such costs were incurred between January 1, 2014, and December 31, 2014, or during the award period of performance. 306.The aggregate charges assessed during fiscal year 2018, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2018, and remain available until expended. 
IVResearch, development, training, and servicesU.S. citizenship and immigration servicesOperations and supportFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $108,856,000.Procurement, construction, and improvementsFor necessary expenses of U.S. Citizenship and Immigration Services for procurement, construction, and improvements of the E-Verify Program, $22,657,000, to remain available until September 30, 2021.Federal law enforcement training centersOperations and supportFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $260,099,000, of which $49,409,000 shall remain available until September 30, 2019: Provided, That not to exceed $7,180 shall be for official reception and representation expenses.Science and technology directorateOperations and supportFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $254,618,000 (increased by $42,300,000), of which $134,795,000 shall remain available until September 30, 2019: Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research and developmentFor necessary expenses of the Science and Technology Directorate for research and development, $383,482,000 (increased by $34,100,000), to remain available until September 30, 2020. Domestic nuclear detection officeOperations and supportFor necessary expenses of the Domestic Nuclear Detection Office for operations and support, $54,664,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Domestic Nuclear Detection Office for procurement, construction, and improvements, $87,096,000, to remain available until September 30, 2020.Research and developmentFor necessary expenses of the Domestic Nuclear Detection Office for research and development, $144,161,000, to remain available until September 30, 2020.Federal assistanceFor necessary expenses of the Domestic Nuclear Detection Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $44,519,000 (increased by $1,000,000), to remain available until September 30, 2020.Administrative provisions 401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 
402.None of the funds made available in this Act may be used by U.S. Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by U.S. Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 403.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 
404. 
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by U.S. Citizenship and Immigration Services in fiscal year 2018 for the purpose of providing an immigrant integration grants program. (b)None of the funds made available to U.S. Citizenship and Immigration Services for grants for immigrant integration under subsection (a) may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 
405.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 406.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. 
407. 
(a)There is to be established a Federal Law Enforcement Training Centers—Procurement, Construction, and Improvements appropriations account for planning, operational development, engineering, and purchases prior to sustainment and for information technology-related procurement, construction, and improvements, including non-tangible assets of the Federal Law Enforcement Training Centers. (b)The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by subsection (a) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities. 
408.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). VGeneral provisions(including transfers and rescissions of funds) 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; (2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2018 for the Department of Homeland Security; 
(3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; 
(5)reorganizes components; or (6)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress. 
(b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming. (c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer. 
(d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. (e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. 
(f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer. 
504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2019, from appropriations for Operations and Support and for Coast Guard—Operating Expenses, and salaries and expenses for Coast Guard—Acquisition, Construction, and Improvements and Coast Guard—Reserve Training for fiscal year 2018 in this Act shall remain available through September 30, 2019, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2018 until the enactment of an Act authorizing intelligence activities for fiscal year 2018. 507. (a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of— 
(1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; (2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)making a sole-source grant award; or (4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation. 
(b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. (c)A notification under this section— 
(1)may not involve funds that are not available for obligation; and (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities. 509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 513.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 
514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
516.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 517.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
518.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 519.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
520.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 521. (a)For an additional amount for financial systems modernization, $42,233,000 (reduced by $33,000,000), to remain available until September 30, 2019. 
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
522. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
523.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 524.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
525.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 526.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program; 
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department. 
527. 
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises homeland or national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law. 528. (a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements. 
(b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property. 529.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
530.For fiscal year 2018, the Secretary of Homeland Security may provide, out of funds available to the Department of Homeland Security, for the primary and secondary schooling of dependents of Department of Homeland Security personnel who are stationed outside the continental United States and for the transportation of such dependents in the same manner and to the same extent that, pursuant to 14 U.S.C. 544, the Secretary may provide, out of funds appropriated to or for the use of the Coast Guard, for the primary and secondary schooling of, and the transportation of, dependents of Coast Guard personnel stationed outside the continental United States.(rescissions) 531.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$12,928,000 from Public Law 115–31 under the heading “Transportation Security Administration—Operations and Support”; (2)$1,785,697 from Public Law 108–334 under the heading “Coast Guard—Alteration of Bridges”; 
(3)$1,920,100 from Public Law 109–90 under the heading “Coast Guard—Alteration of Bridges”; (4)$1,791,454 from Public Law 109–295 under the heading “Coast Guard—Alteration of Bridges”; 
(5)$3,221,594 from Public Law 110–161 under the heading “Coast Guard—Alteration of Bridges”; (6)$3,680,885 from Public Law 111–83 under the heading “Coast Guard—Alteration of Bridges”; 
(7)$25,000,000 from Public Law 114–113 under the heading “Coast Guard—Acquisition, Construction, and Improvements”; and (8)$95,000,000 from Public Law 115–31 under the heading “Coast Guard—Acquisition, Construction, and Improvements”.(rescissions) 
532.From the unobligated balances available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code (added by section 638 of Public Law 102–393), $187,000,000 shall be rescinded. 533.Not later than 90 days from the date of this Act, the Commissioner of United States Customs and Border Protection shall: (a) conduct a survey of international passenger traffic at the airports listed in section 122.15(b) of title 19, Code of Federal Regulations, and designate any airport as a port of entry if that airport: (1) has scheduled international service by one or more air carriers; and (2) received over 75,000 international passenger arrivals during the most recent calendar year in which federal passenger data is available; (b) ensure a sufficient number of United States Customs and Border Protection officers are available at any airport designated as a port of entry under subsection (a) in order for landing rights requests to be granted in accordance with section 122.14 of title 19, Code of Federal Regulations. 
534.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 535.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 
536.Nothing in the preceding section shall remove the obligation of the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement to provide escort services necessary for a female detainee to receive such service outside the detention facility: Provided, That nothing in this section in any way diminishes the effect of section ____ [preceding section] intended to address the philosophical beliefs of individual employees of U.S. Immigration and Customs Enforcement. 537.In fiscal year 2018, nonimmigrants shall be admitted to the United States under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) to perform agricultural labor or services, without regard to whether such labor is, or services are, of a temporary or seasonal nature.  
538. 
(a)Notwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Christopher William Gard, Constance Rhoda Keely Yates, and Charles Matthew William Gard shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. (b)If Christopher William Gard, Constance Rhoda Keely Yates, or Charles Matthew William Gard enters the United States before the filing deadline specified in subsection (c), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Subsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. (d)Upon the granting of an immigrant visa or permanent residence to Christopher William Gard, Constance Rhoda Keely Yates, and Charles Matthew William Gard, the Secretary of State shall instruct the proper officer to reduce by 3, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act. 
(e)The natural parents, brothers, and sisters of Christopher William Gard, Constance Rhoda Keely Yates, and Charles Matthew William Gard shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 539.Statue of Limitations (a)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended— 
(1)in subsection (a)(1)— (A)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and 
(B)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (2)in subsection (b)— 
(A)in paragraph (1) by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (B)in paragraph (3) by inserting for project completion as certified by the grantee after final expenditure report. 
(b)Applicability 
(1)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004— (A)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)); and 
(B)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of such Act. (2)LimitationThis section and the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act.References to Act 
540.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 541.Any reference to a report accompanying this Act contained in this division or the Department of Homeland Security Border Infrastructure Construction Appropriations Act, 2018, shall be treated as a reference to House Report 115–239. The effect of such Report shall be limited to this division and such Act and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division and such Act.  
542.None of the funds made available in this Act may be used in contravention of section 44917 of title 49, United States Code.Spending reduction account 543.$0. 
544.None of the funds made available by this Act may be used in contravention of section 235B of the Immigration and Nationality Act. 545.None of the funds made available in this Act may be used to establish an anchorage on the Hudson River between Yonkers, New York and Kingston, New York. 
546.None of the funds made available by this Act may be used by the Coast Guard to enforce Executive Order No. 13449 or section 697.7(b) of title 50, Code of Federal Regulations, in the Block Island Transit Zone (as that term is defined in section 697.7(b)(3) of such title).  547.None of the funds made available by this Act or divisions A, C, D, or F may be used for a new hire who has not been verified through the E-Verify program. 
This division may be cited as the Department of Homeland Security Appropriations Act, 2018. FDepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2018, and for other purposes, namely: 
IDepartment of LaborEmployment and training administrationTraining and employment servicesFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA), the Second Chance Act of 2007, $3,042,720,000 (increased by $10,000,000), plus reimbursements, shall be available. Of the amounts provided: (1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,624,108,000 (increased by $10,000,000) as follows: 
(A)$776,736,000 for adult employment and training activities, of which $64,736,000 shall be available for the period July 1, 2018 through June 30, 2019, and of which $712,000,000 shall be available for the period October 1, 2018 through June 30, 2019; (B)$831,842,000 (increased by $10,000,000) for youth activities, which shall be available for the period April 1, 2018 through June 30, 2019; and 
(C)$1,015,530,000 for dislocated worker employment and training activities, of which $155,530,000 shall be available for the period July 1, 2018 through June 30, 2019, and of which $860,000,000 shall be available for the period October 1, 2018 through June 30, 2019: Provided, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act; and (2)for national programs, $418,612,000 as follows: 
(A)$130,000,000 for the dislocated workers assistance national reserve, which shall be available for the period October 1, 2017 through September 30, 2019: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out section 168(b) of the WIOA may be used for technical assistance projects that provide assistance to new entrants in the workforce and incumbent workers:  Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That, of the funds provided under this subparagraph, up to $66,000,000 may be made available for applications submitted in accordance with section 170 of the WIOA for training and employment assistance for workers in the Appalachian region, as defined by 40 U.S.C. 14102 (a)(1); 
(B)$50,000,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2018 through June 30, 2019; (C)$72,000,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $66,716,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $4,850,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $434,000 for other discretionary purposes, which shall be available for the period July 1, 2018 through June 30, 2019: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; 
(D)$84,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2018 through June 30, 2019; and (E)$82,078,000 for ex-offender activities, under the authority of section 169 of the WIOA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2018 through June 30, 2019: Provided, That of this amount, $25,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas.Job corps(including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,688,155,000 (increased by $16,000,000), plus reimbursements, as follows: (1)$1,572,886,000 (increased by $16,000,000) for Job Corps Operations, which shall be available for the period July 1, 2018 through June 30, 2019; 
(2)$83,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2018 through June 30, 2021, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2019: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and 
(3)$32,269,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2017 through September 30, 2018: Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Federal unemployment benefits and allowancesFor payments during fiscal year 2018 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $790,000,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2018: Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)).State unemployment insurance and employment service operationsFor authorized administrative expenses, $70,000,000, together with not to exceed $2,760,903,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: (1)$2,665,775,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $160,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and to provide reemployment services and referrals to training as appropriate, for claimants of unemployment insurance for ex-service members under 5 U.S.C. 8521 et. seq. and for claimants of regular unemployment compensation, including those who are profiled as most likely to exhaust their benefits in each State, and $6,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2018, except that funds used for automation shall be available for Federal obligation through December 31, 2018, and for State obligation through September 30, 2020, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2023, and for expenditure through September 30, 2024, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2018, and for obligation by the States through September 30, 2020, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2019, and funds used for unemployment insurance workloads experienced through September 30, 2018 shall be available for Federal obligation through December 31, 2018; 
(2)$13,000,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; (3)$19,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act; 
(4)$62,310,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $48,028,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and (5)$70,000,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2018 through June 30, 2019: 
Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2018 is projected by the Department of Labor to exceed 2,246,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: 
Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the Unemployment Insurance Integrity Center of Excellence: 
Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: 
Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States and non-State entities under such grants, subject to the conditions applicable to the grants: 
Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the final rule entitled Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards at part 200 of title 2, Code of Federal Regulations: 
Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: 
Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2019, for such purposes.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2019.Program administrationFor expenses of administering employment and training programs, $106,461,000, together with not to exceed $49,887,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $175,600,000.Pension benefit guaranty corporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2018, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2018 shall be available for obligations for administrative expenses in excess of $424,417,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2018, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2019, for obligation for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate.Wage and hour divisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $217,500,000.Office of labor-management standardsSalaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $41,129,000.Office of federal contract compliance programsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $94,500,000.Office of workers' compensation programsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $114,377,000, together with $2,173,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2004); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $220,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2017, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2018: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $71,188,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $24,540,000; (2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000; 
(3)For periodic roll disability management and medical review, $21,946,000; (4)For program integrity, $1,734,000; and 
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts: Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $54,319,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2019, $15,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $59,846,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2018 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $38,246,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $30,595,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $330,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $531,470,000, including not to exceed $100,850,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2018, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies; (2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found; 
(3)to take any action authorized by the Act with respect to imminent dangers; (4)to take any action authorized by the Act with respect to health hazards; 
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and (6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act: 
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That not less than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health administrationSalaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $359,975,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $10,537,000 for State assistance grants: Provided, That amounts available for State assistance grants may be used for the purchase and maintenance of new equipment required by the final rule entitled Lowering Miners’ Exposure to Respirable Coal Mine Dust, Including Continuous Personal Dust Monitors published by the Department of Labor in the Federal Register on May 1, 2014 (79 Fed. Reg. 24813 et seq.), for operators that demonstrate financial need as determined by the Secretary: Provided further, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $544,000,000 (increased by $1) (reduced by $1) (reduced by $1,064,000), together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.Office of disability employment policySalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $36,800,000.Departmental managementSalaries and expenses(including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $272,539,000 (reduced by $16,000,000) (increased by $906,000) (reduced by $906,000) (reduced by $10,000,000) (increased by $1,064,000), together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided , That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2019: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition:  Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce: Provided further, That of the amounts made available to the Women’s Bureau, $994,000 (increased by $906,000) shall be used for grants authorized by the Women in Apprenticeship and Nontraditional Occupations Act.Veterans employment and trainingNot to exceed $236,514,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: (1)$175,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2018, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$16,073,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$42,027,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code: Provided, That of such amounts, not more than $1,000,000 shall be available for necessary expenses of the HIRE Vets Medallion Award Program authorized by the HIRE Vets Act (Division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note)), which shall be in addition to amounts available in the HIRE Vets Medallion Award Fund established by section 5 of such Act; and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109: Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made: Provided further, That the HIRE Vets Medallion Award Fund shall be available to the Secretary for necessary expenses of the HIRE Vets Medallion Award Program authorized by the Hire Vets Act (Division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note)).In addition, from the General Fund of the Treasury, $47,537,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2018, to provide services under such section: Provided further, That services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness.It modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $20,769,000, which shall be available through September 30, 2019.Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $83,487,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.General provisions 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order No. 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.(transfer of funds) 106. (a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA. 
(b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: Provided, That funds transferred from under paragraphs (1) and (2) of the Office of Job Corps account shall be available under paragraph (3) of such account in order to carry out program integrity activities relating to the Job Corps program: Provided further, That funds transferred under this subsection shall be available for obligation through September 30, 2019.(transfer of funds) 
107. 
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2019: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 108.Notwithstanding any other provision of law, beginning October 1, 2017, the Secretary of Labor, in consultation with the Secretary of Agriculture may select an entity to operate a Civilian Conservation Center on a competitive basis in accordance with section 147 of the WIOA, if the Secretary of Labor determines such Center has had consistently low performance under the performance accountability system in effect for the Job Corps program prior to July 1, 2016, or with respect to expected levels of performance established under section 159(c) of such Act beginning July 1, 2016. 
109. 
(a)Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall be applied as if the following text is part of such section:  (s) (1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster to any employee— 
(A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts; (B)who receives from such employer on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, for the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and 
(C)whose duties include any of the following: (i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians; 
(ii)inspecting property damage or reviewing factual information to prepare damage estimates; (iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims; 
(iv)negotiating settlements; or (v)making recommendations regarding litigation. 
(2)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1). (3)For purposes of this subsection— 
(A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department; (B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and 
(C)the term affiliate means a company that, by reason of ownership or control of 25 percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company.. (b)This section shall be effective on the date of enactment of this Act.(rescission) 
110.Of the funds made available under the heading Employment and Training Administration–Training and Employment Services in division H of Public Law 115–31, $200,000,000 is rescinded, to be derived from the amount made available in paragraph (2)(A) under such heading for the period October 1, 2017, through September 30, 2018. 111. (a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry (1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition. 
(2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— (A)completes a new assessment of the local labor market by— 
(i)listing job orders in local newspapers on 2 separate Sundays; and (ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and 
(B)offers the job to an equally or better qualified United States worker who— (i)applies for the job; and 
(ii)will be available at the time and place of need. (3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law. 
(b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). 112.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported. 
113.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B). 114.Notwithstanding any other provision of law, the final rule issued by the Department of Labor entitled “Definition of the Term “Fiduciary”; Conflict of Interest Rule-Retirement Investment Advice” and published by the Department of Labor in the Federal Register on April 8, 2016 (81 Fed. Reg. 20946 et seq.), shall have no force or effect.This title may be cited as the Department of Labor Appropriations Act, 2018. IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,491,522,000: Provided, That no more than $100,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $99,893,000 shall be available until expended for carrying out the provisions of sections 224(g)–(n) and (q) of the PHS Act, and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, sections 1128E and 1921 of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $748,236,000 (reduced by $18,270,000) (increased by $18,270,000): Provided, That sections 736(h)(1), 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(f) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections.Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $848,617,000 (increased by $1,000,000) (increased by $24,800,000): Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $80,593,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white hiv/aids programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,318,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2020, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act.Health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $100,518,000.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $156,060,000, of which $43,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $14,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $10,000,000 shall be available for State Offices of Rural Health.Program managementFor program support in the Health Resources and Services Administration, $151,993,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $8,250,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $470,700,000.HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,117,278,000.Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $499,522,000 (increased by $300,000) (increased by $1,000,000).Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $703,696,000: Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds available under this heading, $10,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $137,560,000.Public health scientific servicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $328,697,000: Provided, That in addition to amounts provided herein, $150,700,000 shall be available from amounts available under section 241 of the PHS Act to carry out Public Health Scientific Services.Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $142,750,000 (increased by $1,000,000) (increased by $400,000).Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $286,059,000 (increased by $1,000,000): Provided, That of the funds provided under this heading, $112,000,000 shall be available for an evidence-based opioid drug overdose prevention program.National institute for occupational safety and healthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $325,200,000.Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $435,121,000, of which $128,421,000 for international HIV/AIDS shall remain available through September 30, 2019: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.Public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,450,000,000 (reduced by $400,000), of which $600,000,000 shall remain available until expended for the Strategic National Stockpile: Provided, That in the event the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) activates the Emergency Operations Center, the Director of the CDC may detail CDC staff without reimbursement for up to 90 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies.Buildings and facilities(including transfer of funds)For acquisition of real property, equipment, construction, demolition, and renovation of facilities, $10,000,000, to remain available until September 30, 2022: Provided, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.CDC-Wide activities and program supportFor carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $103,570,000: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2019.National institutes of healthNational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,471,181,000 (increased by $1,000,000) (increased by $3,819,000), of which up to $10,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.National heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,256,521,000.National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $432,363,000.National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,899,733,000.National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,810,011,000.National institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $5,005,813,000.National institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,713,775,000, of which $824,443,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $373,361,000 is provided for the Institutional Development Awards program.Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,401,727,000.National eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $743,881,000.National institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $725,387,000.National institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $2,458,733,000.National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $566,515,000.National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $443,624,000.National institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $152,599,000.National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $490,796,000.National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,107,497,000.National institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,625,461,000.National human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $536,774,000.National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $362,506,000.National center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $136,741,000.National institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $293,583,000.John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $73,353,000.National library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $413,848,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2019: Provided further, That in fiscal year 2018, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).National center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $718,867,000: Provided, That up to $25,835,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network: Provided further, That at least $526,120,000 is provided to the Clinical and Translational Sciences Awards program.Office of the directorFor carrying out the responsibilities of the Office of the Director, NIH, $1,705,248,000: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $165,000,000 shall be for the National Children's Study Follow-on: Provided further, That $682,980,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.Buildings and facilitiesFor the study of, construction or demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $128,863,000, to remain available through September 30, 2022.NIH Innovation Account For necessary expenses to carry out the purposes described in section 1001(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes in the appropriations provided to the NIH in this Act, $496,000,000, to remain available until expended: Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of such Act and are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act: Provided further, That of the amount appropriated under this heading, $300,000,000 shall be transferred to the “National Cancer Institute” account for the purposes described in section 1001(b)(4)(C) of such Act, $43,000,000 shall be transferred to the “National Institute of Neurological Disorders and Stroke” account for the purposes described in section 1001(b)(4)(B) of such Act, and $43,000,000 shall be transferred to the “National Institute of Mental Health” account for the purposes described in section 1001(b)(4)(B) of such Act: Provided further, That remaining amounts may be transferred by the Director of the NIH to any accounts of the NIH: Provided further, That upon a determination by the Director that funds transferred pursuant to any of the previous provisos are not necessary for the purposes provided, such amounts may be transferred back to this account: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law. Substance abuse and mental health services administrationMental healthFor carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $928,668,000 (reduced by $12,500,000) (increased by $12,500,000) (increased by $231,330,000): Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act:  Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: Provided further, That of the funds made available under this heading, $15,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note).Substance abuse treatmentFor carrying out titles III and V of the PHS Act with respect to substance abuse treatment and title XIX of such Act with respect to substance abuse treatment and prevention, $2,130,306,000: Provided , That in addition to amounts provided herein, $81,200,000 shall be available under section 241 of the PHS Act to supplement funds otherwise available for substance abuse treatment activities and to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX: Provided further, That none of the funds provided for section 1921 of the PHS Act shall be subject to section 241 of such Act.Substance abuse preventionFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $165,373,000.Health surveillance and program supportFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $108,922,000: Provided, That in addition to amounts provided herein, $23,426,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(o) of the PHS Act shall remain available through September 30, 2019:  Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $300,000,000: Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2018: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2019.Centers for medicare and medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $284,798,384,000, to remain available until expended.For making, after May 31, 2018, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2018 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2019, $134,847,759,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $323,497,300,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, and the Clinical Laboratory Improvement Amendments of 1988, not to exceed $3,451,141,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 1893(h) of the Social Security Act; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: Provided, That no funds shall be derived from offsetting collections through fees collected from qualified health plans offered through an Exchange established under Public Law 111–148 to operate such an Exchange: Provided further, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2018 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act.Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $745,000,000, to remain available through September 30, 2019, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $486,936,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $82,132,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $82,132,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $93,800,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2018 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $434,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall support the Senior Medicare Patrol program to combat health care fraud and abuse from the funds provided to this account.Administration for children and familiesPayments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,995,400,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2019, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,390,304,000: Provided, That all but $491,000,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2018 was less than $1,975,000,000: Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations.Refugee and entrant assistance(including transfer of funds)For necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $1,022,811,000, of which $993,321,000 shall remain available through September 30, 2020 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act: Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 10 percent for 3 percent.Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 2014 (CCDBG Act), $2,860,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, and the Community Services Block Grant Act (CSBG Act); for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low-Income Home Energy Assistance Act of 1981, the Child Care and Development Block Grant Act of 2014, the Assets for Independence Act, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $11,181,500,000 (reduced by $1,000,000) (increased by $1,000,000) (reduced by $5,000,000) (increased by $5,000,000), of which $37,943,000, to remain available through September 30, 2019, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2018: Provided, That $9,275,000,000 shall be for making payments under the Head Start Act: Provided further, That of the amount in the previous proviso, $8,610,000,000 shall be available for payments under section 640 of the Head Start Act, of which $21,905,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act: Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: Provided further, That notwithstanding such section 640, of the amount provided for making payments under the Head Start Act, and in addition to funds otherwise available under such section 640 for such purposes, $640,000,000 shall be available through March 31, 2019 for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, for training and technical assistance for such activities, and for up to $14,000,000 in Federal costs of administration and evaluation, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: Provided further, That funds described in the preceding two provisos shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act: Provided further, That $250,000,000 shall be available until December 31, 2018 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: Provided further, That up to 3 percent of the funds in the preceding proviso shall be available for technical assistance and evaluation related to grants awarded under such section 9212: Provided further, That $617,500,000 shall be for making payments under the CSBG Act: Provided further, That $17,850,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $10,000,000 shall be for section 680(a)(2) and not less than $7,500,000 shall be for section 680(a)(3)(B) of such Act: Provided further, That, notwithstanding section 675C(a)(3) of such Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting safe and stable familiesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $325,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000: Provided, That notwithstanding sections 438(c)(3)(A) and 436(b)(2) of such Act, $10,000,000 shall be available for such section 436(b)(2), of which no funds shall be available for carrying out sections 438(c)(3)(A)(ii) and (iii) of such Act.Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $6,225,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2019, $2,700,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for community livingAging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $2,237,224,000 (increased by $14,232,847): Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That of the amounts provided under this heading, $300,000,000 shall be available for carrying out title V of the OAA: Provided further, That with respect to the previous proviso, such funds shall be available through June 30, 2019, and may be recaptured and reobligated in accordance with section 517(c) of the OAA: Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to one percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.Office of the secretaryGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $292,881,000 (reduced by $3,000,000) (reduced by $300,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $3,819,000) (reduced by $24,800,000) (reduced by $219,620,000) (reduced by $2,000,000) (increased by $2,000,000), together with $57,465,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of the funds made available under this heading, $20,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4). State Response to the Opioid Abuse Crisis Account, Cures Act For necessary expenses to carry out the purposes described under section 1003(c) of the 21st Century Cures Act, $500,000,000, to remain available until expended: Provided, That such amounts are appropriated pursuant to section 1003(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1003(b)(2)(A) of such Act, and may be transferred by the Secretary of Health and Human Services to other accounts of the Department solely for the purposes provided in such Act: Provided further, That such transfer authority is in addition to any other transfer authority provided by law. Office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $112,381,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund: Provided, That of amounts the Secretary retains for adjudications related to Recovery Audit Contractor (RAC) appeals under section 1893(h)(1)(c) of the Social Security Act, $5,000,000 shall be used as additional funds for the necessary expenses of the Office of Medicare Hearings and Appeals and the Departmental Appeals Board to process RAC-related appeals, and to establish a process to provide educational feedback from such Office and Board to the Centers for Medicare and Medicaid Services to reduce the claims overturn rate from the claims that are reviewed by such Office or Board.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $38,381,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $80,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fund(including transfer of funds)For expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $959,258,000, of which $520,000,000 shall remain available through September 30, 2019, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2020.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $530,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $250,000,000, of which $210,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics:Providedfurther, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting “10 percent” for “3 percent”.General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II. 
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.4 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.(transfer of funds) 
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2018 under section 338B of such Act. 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2018: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.(transfer of funds) 
213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 215. (a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds authorized under section 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(transfer of funds) 
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 218. (a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and 
(B)for the estimated costs associated with a necessary termination of the contract; and (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. 
(b)A contract entered into under this section— (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and 
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 219. (a)The Secretary shall establish a publicly accessible Web site to provide information regarding the uses of funds made available under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA). 
(b)With respect to funds provided under section 4002 of the ACA, the Secretary shall include on the Web site established under subsection (a) at a minimum the following information: (1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made. 
(2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued. (3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made. 
(4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year. (c)With respect to awards made in fiscal years 2013 through 2018, the Secretary shall also include on the Web site established under subsection (a), semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period. 
(d)In carrying out this section, the Secretary shall— (1)present the information required in subsection (b)(1) on a single webpage or on a single database; 
(2)ensure that all information required in this section is directly accessible from the single webpage or database; and (3)ensure that all information required in this section is able to be organized by program or State. 
220. 
(a)The Secretary shall publish in the fiscal year 2019 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA. (b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: 
(1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. (2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). 
(c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— (1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; 
(2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or (3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 
221.The Secretary shall publish, as part of the fiscal year 2019 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2019. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the committee report accompanying this Act. 222. (a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: 
(1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period; and (2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act. 
(b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants. 223.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors). 
224.The Secretary shall include in the fiscal year 2019 budget justification an analysis of how section 2713 of the PHS Act will impact eligibility for discretionary HHS programs.(transfer of funds) 225.  (a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading "Prevention and Public Health Fund" in the committee report accompanying this Act. 
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. (c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 
226.None of the funds appropriated in this Act may be used to carry out title X of the PHS Act.  227.Effective during the period beginning on November 1, 2015 and ending January 1, 2020, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— 
(1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and (2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)). 
228. In making Federal financial assistance, the NIH shall continue to apply the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, to the same extent and in the same manner as the NIH applied such provisions in the third quarter of fiscal year 2017. None of the funds appropriated by this Act may be used by the NIH to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter. 229.None of the funds appropriated in this Act may be used to implement, further, enforce, or advance the Navigators program as provided under section 1311(i) of Public Law 111–148 and title I and subtitle B of title II of Public Law 111–152.This title may be cited as the Department of Health and Human Services Appropriations Act, 2018. IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $15,953,790,000, of which $5,035,990,000 shall become available on July 1, 2018, and shall remain available through September 30, 2019, and of which $10,841,177,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019, for academic year 2018–2019: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $5,000,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2017, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $3,819,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $3,819,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That $27,000,000 shall be for carrying out subpart 2 of part B of title II: Provided further, That $44,623,000 shall be for carrying out section 418A of the HEA.Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,333,603,000, of which $1,194,233,000 shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000, to remain available for obligation through September 30, 2019, shall be for construction under section 7007(b), $68,813,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2017–2018, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by part B of title I, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $2,261,072,000 (increased by $8,900,000) (increased by $100,000,000), of which $2,121,940,000 (increased by $8,900,000) (increased by $100,000,000) shall become available on July 1, 2018, and remain available through September 30, 2019, for academic year 2018–2019: Provided, That $369,100,000 (increased by $8,900,000) shall be for part B of title I: Provided further, That $1,000,000,000 (increased by $100,000,000) shall be for part B of title IV: Provided further, That $33,397,000 shall be for part B of title VI and may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That $32,453,000 shall be for part C of title VI and shall be awarded on a competitive basis, and also may be used for construction: Provided further, That $50,000,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That $175,840,000 shall be for part B of title V: Provided further, That $500,000,000 (increased by $1,150,000,000) (reduced by $1,150,000,000) shall be available for grants under subpart 1 of part A of title IV.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $164,939,000, of which $57,993,000 shall be for subpart 2 of part A of title VI and $6,565,000 shall be for subpart 3 of part A of title VI.Innovation and improvementFor carrying out activities authorized by subparts 1, 3 and 4 of part B of title II, and parts C and D and subpart 4 of part F of title IV of the ESEA, $747,904,000 (increased by $10,000,000). Safe schools and citizenship educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $138,000,000: Provided, That $68,000,000 shall be available for section 4631, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program: Provided further, That $10,000,000 shall be available for section 4625: Provided further, That $60,000,000 shall be available through December 31, 2018, for section 4624: Provided further, That section 4623(b) of the ESEA shall apply to funds appropriated for Promise Neighborhoods under this heading in prior appropriations acts.English language acquisitionFor carrying out part A of title III of the ESEA, $737,400,000, which shall become available on July 1, 2018, and shall remain available through September 30, 2019, except that 6.5 percent of such amount shall be available on October 1, 2017, and shall remain available through September 30, 2019, to carry out activities under section 3111(c)(1)(C).Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) $13,251,691,000, of which $1,864,818,000 shall become available on July 1, 2018, and shall remain available through September 30, 2019, and of which $11,164,824,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019, for academic year 2018–2019: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2016, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2016: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611, from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart.Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,562,582,000, of which $3,452,931,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities:  Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2019.Special institutions for persons with disabilitiesAmerican printing house for the blindFor carrying out the Act to promote the Education of the Blind of March 3, 1879, $26,431,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $70,016,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $128,000,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,720,686,000, of which $929,686,000 shall become available on July 1, 2018, and shall remain available through September 30, 2019, and of which $791,000,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019: Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,198,210,000, which shall remain available through September 30, 2019.The maximum Pell Grant for which a student shall be eligible during award year 2018–2019 shall be $4,860.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,697,711,000, to remain available through September 30, 2019.Higher educationFor carrying out, to the extent not otherwise provided, titles III, IV, V, VI, and VII of the HEA, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $2,038,126,000: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation.Howard universityFor partial support of Howard University, $221,821,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $434,000.Historically black college and university capital financing program accountFor the cost of guaranteed loans, $20,112,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2019: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $313,513,000:  Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $333,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $605,267,000, which shall remain available through September 30, 2019: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $431,000,000 (reduced by $14,232,847) (reduced by $8,900,000) (reduced by $10,000,000) (reduced by $11,710,000) (reduced by $100,000,000).Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $108,500,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $59,256,000.General provisions 301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system. 
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools. 303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(transfer of funds) 
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
305.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2018 for 2017. 306.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2018, through September 30, 2019. 
307. 
(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2018 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation. (b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 
308.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2017 and inserting 2018. 309.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2017 and inserting 2018.(rescission) 
310.Of the unobligated balances available from Public Law 114–113 under the heading Student Financial Assistance for carrying out subpart 1 of part A of title IV of the HEA, $3,270,844,000 are hereby rescinded.This title may be cited as the Department of Education Appropriations Act, 2018. IVRelated agenciesCommittee for purchase from people who are blind or severely disabledSalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established under section 8502 of title 41, United States Code, $8,000,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform contract requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under this heading in the explanatory statement accompanying Public Law 114–113: Provided further, That any such central nonprofit agency may not charge a fee under section 51–3.5 of title 41, Code of Federal Regulations, unless such fee is under the terms of the written agreement between the Committee and any such central nonprofit agency: Provided further, That no less than $1,250,000 shall be available for the Office of Inspector General to remain available through September 30, 2019.Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $736,029,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $16,538,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $30,000,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $3,800,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community.Payment to the national service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $206,842,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $81,737,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,750,000.Administrative provisions 401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2018, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 405.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2020, $445,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.Federal mediation and conciliation serviceSalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $46,650,000, including up to $900,000 to remain available through September 30, 2019, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal mine safety and health review commissionSalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,134,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $231,000,000.Medicaid and chip payment and access commissionSalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $7,500,000.Medicare payment advisory commissionSalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $12,175,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National council on disabilitySalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,200,000.National labor relations boardSalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $249,000,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.Administrative provisions 
406.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining. 407.  
(a)None of the funds made available by this Act may be used to enforce the National Labor Relations Act (29 U.S.C. 152) against any Indian Tribe, including any enterprise or institution owned and operated by an Indian Tribe and located on its Indian lands.  (b)For purposes of this section— 
(1) the term ‘‘Indian Tribe’’ means any Indian Tribe, band, nation, pueblo, Native Alaskan group, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; (2)the term ‘‘Indian’’ means any individual who is a member of an Indian Tribe; and 
(3)the term ‘‘Indian lands’ ’’ means— (A)all lands within the limits of any Indian reservation; 
(B)any lands title to which is either held in trust by the United States for the benefit of any Indian Tribe or individual or held by any Indian Tribe or individual subject to restriction by the United States against alienation; and (C)any lands in the State of Oklahoma that are within the boundaries of a former reservation (as defined by the Secretary of the Interior) of a federally recognized Indian Tribe. 
408.None of the funds made available by this Act may be used to issue, enforce, or litigate any administrative directive, regulation, representation issue, or unfair labor practice proceeding, or any other administrative complaint, charge, claim, or proceeding based on the standard for determining whether entities are “joint employers” set forth by the National Labor Relations Board in Browning-Ferris Industries of California, Inc., 362 NLRB No. 186 (August 27, 2015). 409.None of the funds made available by this Act may be used to— 
(1)implement, create, apply, or enforce through prosecution, adjudication, rulemaking, or the issuing of any interpretation, opinion, certification, decision, or policy, any standard for initial bargaining unit determinations that conflicts with the standard articulated in the majority opinion in Wheeling Island Gaming Inc. and United Food and Commercial Workers International Union, Local 23, 355 NLRB 127 (August 27, 2010) (including the majority opinion in footnote 2), except for unit determinations governed by section 103.30 of title 34, Code of Federal Regulations, for employers covered by such section; or (2)implement, create, apply, or enforce through prosecution, adjudication, rulemaking, or the issuing of any interpretation, opinion, certification, decision, or policy, any standard for initial bargaining unit determinations that utilize the overwhelming community of interest test except in accretion cases.National mediation boardSalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,500,000.Occupational safety and health review commissionSalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $12,875,000.Railroad retirement boardDual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $22,000,000, which shall include amounts becoming available in fiscal year 2018 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2019, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $113,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013.Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $10,000,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,400,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $38,591,635,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2020.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2019, $19,500,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $12,273,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2018 not needed for fiscal year 2018 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.Of the total amount made available under this heading, not more than $1,735,000,000, to remain available through March 31, 2019, is for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,462,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $118,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2018 exceed $118,000,000, the amounts shall be available in fiscal year 2019 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $75,500,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— (1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 507. (a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508. 
(a)None of the funds made available in this Act may be used for— (1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
514. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; (5)reorganizes or renames offices; 
(6)reorganizes programs or activities; or (7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
515. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2018 that are different than those specified in this Act, the accompanying detailed table in the committee report accompanying this Act, or the fiscal year 2018 budget request. 517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2018, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 
520.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law. 
521. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
522.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors. 523.For purposes of carrying out Executive Order No. 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures: 
(1)the operating divisions of HHS shall be considered independent agencies; and (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals. 
524.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency. 525. (a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2018 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2022 for September 30, 2018 each place it appears: Provided, That such pilots shall include communities that have experienced civil unrest. 
(b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, and section 525 of division H of Public Law 114–113. (c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities. 
526.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
527.None of the funds made available in this Act may be used to implement, administer, enforce, or further any provision of Public Law 111–148 or title I or subtitle B of title II of Public Law 111–152 and the amendment made by such provision: Provided, That funds in this Act may be used to implement, administer, enforce, or further the rate setting process for calendar year 2018 and fiscal year 2019 for Medicare under title XVIII of the Social Security Act: Provided further, That funds in this Act may be used to implement, administer, enforce, or further the final rules for the provisions of (and amendments made by) sections 2501(c), 2501(d), and 2503 of Public Law 111–148, as amended by sections 1206(a) and 1101(c) of Public Law 111–152, insofar as each respective rule relates to calendar year 2018. 528.None of the funds made available by this Act may be used to conduct or support research using human fetal tissue if such tissue is obtained pursuant to an induced abortion.  
529 
(a)In GeneralNotwithstanding any other provision of law, none of the funds made available by this Act may be made available either directly, through a State (including through managed care contracts with a State), or through any other means, to a prohibited entity. (b)Prohibited EntityThe term prohibited entity means an entity, including its affiliates, subsidiaries, successors, and clinics— 
(1)that, as of the date of enactment of this Act— (A)is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; 
(B)is an essential community provider described in section 156.235 of title 45, Code of Federal Regulations (as in effect on the date of enactment of this Act), that is primarily engaged in family planning services, reproductive health, and related medical care; and (C)performs, or provides any funds to any other entity that performs abortions, other than an abortion performed— 
(i)in the case of a pregnancy that is the result of an act of rape or incest; or (ii)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life endangering physical condition caused by, or arising from, the pregnancy itself; and 
(2)for which the total amount of Federal grants to such entity, including grants to any affiliates, subsidiaries, or clinics of such entity, under title X of the Public Health Service Act in fiscal year 2016 exceeded $23,000,000. (c) (1)End of ProhibitionThe definition in subsection (b) shall cease to apply to an entity if such entity certifies that it, including its affiliates, subsidiaries, successors, and clinics, will not perform, and will not provide any funds to any other entity that performs, an abortion as described in subsection (b)(1)(C). 
(2)RepaymentThe Secretary of Health and Human Services shall seek repayment of any Federal assistance received by any entity that had made a certification described in paragraph (1) and subsequently violated the terms of such certification.(rescission) 530.Of the unobligated balances in the Nonrecurring expenses fund established in section 223 of division G of Public Law 110–161 $560,000,000 is rescinded. (rescission) 
531.Of the funds made available for fiscal year 2018 under section 3403 of Public Law 111–148, $15,000,000 are rescinded. 532.Amounts deposited in the Child Enrollment Contingency Fund prior to the beginning of fiscal year 2018 under section 2104(n)(2) of the Social Security Act and the income derived from investment of those funds pursuant to section 2104(n)(2)(C) of that Act, shall not be available for obligation in this fiscal year.(rescission) 
533.Of the unobligated balances of amounts appropriated under section 1101(g) of Public Law 111–148 (42 U.S.C. 18001(g)), $323,000,000 is rescinded. (rescission) 534.Of the funds made available for purposes of carrying out section 2105(a)(3) of the Social Security Act, $88,613,000 are hereby rescinded.(rescission) 
535.Of any available amounts appropriated under section 301(b)(3) of Public Law 114–10, $3,945,905,000 are hereby rescinded. 536. (a)This section may be cited as the Conscience Protection Act of 2017. 
(b)Congress finds as follows: (1)Thomas Jefferson stated a conviction common to our Nation’s founders when he declared in 1809 that [n]o provision in our Constitution ought to be dearer to man than that which protects the rights of conscience against the enterprises of the civil authority. 
(2)In 1973, the Supreme Court concluded that the government must leave the abortion decision to the medical judgment of the pregnant woman’s attending physician, recognizing that a physician may choose not to participate in abortion. Roe v. Wade, 410 U.S. 113, 164 (1973). The Court cited with approval a policy that neither physician, hospital, nor hospital personnel shall be required to perform any act violative of personally-held moral principles, 410 U.S. at 143 n. 38, and cited State laws upholding this principle. Doe v. Bolton, 410 U.S. 179, 197–8 (1973). (3)Congress’s enactments to protect this right of conscience in health care include the Church amendment of 1973 (42 U.S.C. 300a–7), the Coats/Snowe amendment of 1996 (42 U.S.C. 238n), and the Weldon amendment approved by Congresses and Presidents of both parties every year since 2004. 
(4)None of these laws explicitly provides a private right of action so victims of discrimination can defend their conscience rights in court, and administrative enforcement by the Department of Health and Human Services Office for Civil Rights has been lax, at times allowing cases to languish for years without resolution. (5)Defying the Federal Weldon amendment, California’s Department of Managed Health Care has mandated coverage for all elective abortions in all health plans under its jurisdiction. Other States such as New York and Washington have taken or considered similar action, and some States may go farther to require all physicians and hospitals to provide or facilitate abortions. On June 21, 2016, the Obama Administration concluded a nearly two-year investigation of this matter by determining that California’s decision to require insurance plans under the California Department for Managed Health Care authority to cover all legal abortion services did not violate the Weldon amendment. Until the new Administration is able to reverse this finding, individuals will have to choose between ignoring their conscience or forgoing health care coverage. 
(6)The vast majority of medical professionals do not perform abortions, with 86 percent of ob/gyns unwilling to provide them in a recent study (Obstetrics & Gynecology, Sept. 2011) and the great majority of hospitals choosing to do so in rare cases or not at all. (7)A health care provider’s decision not to participate in an abortion, like Congress’s decision not to fund most abortions, erects no new barrier to those seeking to perform or undergo abortions but leaves each party free to act as he or she wishes. 
(8)Such protection poses no conflict with other Federal laws, such as the law requiring emergency stabilizing treatment for a pregnant woman and her unborn child when either is in distress (Emergency Medical Treatment and Active Labor Act). As the previous Administration has said, these areas of law have operated side by side for many years and both should be fully enforced (76 Fed. Reg. 9968–77 (2011) at 9973). (9)Reaffirming longstanding Federal policy on conscience rights and providing a right of action in cases where it is violated allows longstanding and widely supported Federal laws to work as intended. 
(c)Title II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after section 245 the following:  245A.Prohibiting governmental discrimination against providers of health services that are not involved in abortion (a)In generalNotwithstanding any other law, the Federal Government, and any State or local government that receives Federal financial assistance, may not penalize, retaliate against, or otherwise discriminate against a health care provider on the basis that the provider does not— 
(1)perform, refer for, pay for, or otherwise participate in abortion; (2)provide or sponsor abortion coverage; or 
(3)facilitate or make arrangements for any of the activities specified in this subsection. (b)Rule of constructionNothing in this section shall be construed— 
(1)to prevent any health care provider from voluntarily electing to participate in abortions or abortion referrals; (2)to prevent any health care provider from voluntarily electing to provide or sponsor abortion coverage or health benefits coverage that includes abortion; 
(3)to prevent an accrediting agency, the Federal Government, or a State or local government from establishing standards of medical competency applicable only to those who have knowingly, voluntarily, and specifically elected to perform abortions, or from enforcing contractual obligations applicable only to those who, as part of such contract, knowingly, voluntarily, and specifically elect to provide abortions; (4)to affect, or be affected by, section 1867 of the Social Security Act (42 U.S.C. 1395dd, commonly referred to as the Emergency Medical Treatment and Active Labor Act); or 
(5)to supersede any law enacted by any State for the purpose of regulating insurance, except as specified in subsection (a). (c)AdministrationThe Secretary shall designate the Director of the Office for Civil Rights of the Department of Health and Human Services— 
(1)to receive complaints alleging a violation of this section, section 245 of this Act, or any of subsections (b) through (e) of section 401 of the Health Programs Extension Act of 1973; and (2)to pursue the investigation of such complaints in coordination with the Attorney General. 
(d)DefinitionsFor purposes of this section: (1)Federal financial assistanceThe term Federal financial assistance means Federal payments to cover the cost of health care services or benefits, or other Federal payments, grants, or loans to promote or otherwise facilitate health-related activities. 
(2)Health care providerThe term health care provider means— (A)an individual physician, nurse, or other health care professional; 
(B)a hospital, health system, or other health care facility or organization (including a party to a proposed merger or other collaborative arrangement relating to health services, and an entity resulting therefrom); (C)a provider-sponsored organization, an accountable care organization, or a health maintenance organization; 
(D)a social services provider that provides or authorizes referrals for health care services; (E)a program of training in the health professions or an applicant to or participant in such a program; 
(F)an issuer of health insurance coverage; or (G)a group health plan or student health plan, or a sponsor or administrator thereof. 
(3)State or local government that receives Federal financial assistanceThe term State or local government that receives Federal financial assistance includes every agency and other governmental unit and subdivision of a State or local government, if such State or local government, or any agency or governmental unit or subdivision thereof, receives Federal financial assistance. 245B.Civil action for certain violations (a)In generalA qualified party may, in a civil action, obtain appropriate relief with regard to a designated violation. 
(b)DefinitionsFor purposes of this section: (1)Qualified partyThe term qualified party means— 
(A)the Attorney General of the United States; or (B)any person or entity adversely affected by the designated violation. 
(2)Designated violationThe term designated violation means an actual or threatened violation of— (A)section 245 or 245A of this Act; or 
(B)any of subsections (b) through (e) of section 401 of the Health Programs Extension Act of 1973 regarding an objection to abortion. (c)Administrative remedies not requiredAn action under this section may be commenced, and relief may be granted, without regard to whether the party commencing the action has sought or exhausted available administrative remedies. 
(d)Defendants in actions under this section may include governmental entities as well as others 
(1)In generalAn action under this section may be maintained against, among others, a party that is a Federal or State governmental entity. Relief in an action under this section may include money damages even if the defendant is such a governmental entity. (2)DefinitionFor the purposes of this subsection, the term State governmental entity means a State, a local government within a State, and any agency or other governmental unit or subdivision of a State or of such a local government. 
(e)Nature of reliefIn an action under this section, the court shall grant— (1)all necessary equitable and legal relief, including, where appropriate, declaratory relief and compensatory damages, to prevent the occurrence, continuance, or repetition of the designated violation and to compensate for losses resulting from the designated violation; and 
(2)to a prevailing plaintiff, reasonable attorneys’ fees and litigation expenses as part of the costs.. 537.None of the funds made available by this Act may be used to implement, administer, or enforce the rule entitled Establishing a Minimum Wage for Contractors published by the Department of Labor in the Federal Register on October 7, 2014 (79 Fed. Reg. 60634), with respect to Federal contracts, permits, or other contract-like instruments entered into with the Federal Government in connection with Federal property or lands, specifically related to offering seasonal recreational services or seasonal recreation equipment rental for the general public: Provided, That this section shall not apply to lodging and food services associated with seasonal recreation services.References to Act 
538.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 539.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–244. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 
540.$0. 541.For Health Resources and Services Administration—Health Workforce for establishing and carrying out the training demonstration grant program, as authorized by section 760 of the Public Health Service Act (42 U.S.C. 294k), there is hereby appropriated $10,000,000, and the amount otherwise provided by this Act for Health Resources and Services Administration—Program Management is hereby reduced by $11,750,000. 
542.None of the funds made available by this Act to carry out the Child Care Development Block Grant Act of 1990 may be distributed to any child care provider if a localized list of providers (as mentioned in part 98 of title 45 of the Code of Federal Regulations, applicable to the Department of Health and Human Services, Administration of Children and Families, and in the final rule published in the Federal Register, Vol. 81, No. 190, on Sept. 30, 2016) indicates that a serious injury or death occurred at the provider due to a substantiated health or safety violation. 543.For Health Resources and Services Administration–Rural Health to carry out section 427(a) of the Federal Coal Mine Safety and Health Act of 1969, there is hereby appropriated, and the amount otherwise provided by this Act for Health Resources and Services Administration–Program Management is hereby reduced by, $2,734,000. 
544.For Substance Abuse and Mental Health Services Administration—Mental Health for carrying out the Strengthening Community Crisis Response Systems grant program, as authorized by section 520F of the Public Health Service Act (42 U.S.C. 290bb–37), there is hereby appropriated, and the amount otherwise provided by this Act for Substance Abuse and Mental Health Services Administration—Health Surveillance and Program Support is hereby reduced by, $10,000,000. 545.For Substance Abuse and Mental Health Services Administration–Substance Abuse Treatment for the Controlled Substance Monitoring Program, as authorized by section 399O of the Public Health Service Act (42 U.S.C. 280g–3), there is hereby appropriated, and the amount otherwise provided by this Act for Office of the Secretary—General Departmental Management is hereby reduced by, $10,000,000. 
546.No funds made available by this Act may be used to undertake any activities to prepare for or facilitate the transfer of responsibilities or functions from the Office of Federal Contract Compliance Programs of the Department of Labor to the Equal Employment Opportunity Commission.  547.For “Health Resources and Services Administration—Maternal and Child Health” for establishing and carrying out grants to eligible entities to develop, maintain, or enhance infant and early childhood mental health promotion, intervention, and treatment programs for children up to 12 years of age, as authorized by section 399Z–2 of the Public Health Service Act (42 U.S.C. 280h–6) there is hereby appropriated, and the amount otherwise provided by this Act for “Health Resources and Services Administration—Program Management” is hereby reduced by, $5,000,000. 
548.For Health Resources and Services Administration—Maternal and Child Health for carrying out the Pediatric Mental Health Care Access grant program, as authorized by section 330M of the Public Health Service Act (42 U.S.C. 254c–19), there is hereby appropriated, and the amount otherwise provided by this Act for Health Resources and Services Administration—Program Management is hereby reduced by, $9,000,000. 549.None of the funds made available by this Act may be used to implement, administer, or enforce the final rule on Representation—Case Procedures published in the Federal Register by the National Labor Relations Board on December 15, 2014 (79 Fed. Reg. 74308 et seq.) or any rule of the same substance. 
550.None of the funds made available by this Act may be used to implement, administer, or enforce the final regulations on Improve Tracking of Workplace Injuries and Illnesses published by the Department of Labor in the Federal Register on May 12, 2016 (81 Fed. Reg. 29624 et seq.).   This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2018. 
GDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2018 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2018, and for other purposes, namely: IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic and consular programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $5,449,289,000, of which up to $610,000,000 may remain available until September 30, 2019, and of which up to $1,380,752,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows:  
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,522,390,000, of which up to $476,879,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,260,517,000. 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $740,052,000 (reduced by $10,000,000) (increased by $10,000,000). (4)Security programsFor necessary expenses for security activities, $926,330,000, of which up to $903,873,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. (6)Transfer, reprogramming, and other matters (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. 
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. 
(D)Funds appropriated under this heading may be made available for Conflict Stabilization Operations and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife. (E)Funds appropriated under this heading in this Act that are designated for Worldwide Security Protection shall continue to be made available for support of security-related training at sites in existence prior to the enactment of this Act.Capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $15,000,000, to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General, $73,869,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections: Provided, That of the funds appropriated under this heading, $13,060,000 may remain available until September 30, 2019.Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $590,900,000, to remain available until expended, of which not less than $236,000,000 shall be for the Fulbright Program and not less than $111,360,000 shall be for Citizen Exchange Program, including $4,125,000 for the Congress-Bundestag Youth Exchange: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $7,000,000.Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2019.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $754,459,000, to remain available until expended, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,488,237,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2018.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions.Repatriation loans program accountFor the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:  Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,440,856.Payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $30,557,000.International center, washington, district of columbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,074,645,000 (reduced by $10,000,000): Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That not later than June 1, 2018, and 30 days after the end of fiscal year 2018, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2018 and fiscal year 2019 assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations regular budget, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs, including offsets from available credits and updated foreign currency exchange rates: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $529,909,000, of which 15 percent shall remain available until September 30, 2019: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the Web site of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That not later than June 1, 2018, and 30 days after the end of fiscal year 2018, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2018 and fiscal year 2019 assessment costs including offsets from available credits: Provided further, That any such credits shall only be available for United States assessed contributions to United Nations peacekeeping missions, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs, including offsets from available credits: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a draw down when mission goals have been substantially achieved.International commissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $44,748,000.ConstructionFor detailed plan preparation and construction of authorized projects, $27,900,000, to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $12,184,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2019, and $9,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $34,176,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.Related AgencyBroadcasting board of governorsInternational broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $764,936,000: Provided, That in addition to amounts otherwise available for such purposes, up to $34,935,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $13,800,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the BBG that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $4,791,000, to remain available until expended, as authorized.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $15,810,000, to remain available until expended.United states institute of peaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $35,300,000, to remain available until September 30, 2019, which shall not be used for construction activities.Center for middle eastern-western dialogue trust fundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2018, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2018, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2018, to remain available until expended.National endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $170,000,000, to remain available until expended, of which $117,500,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $52,500,000 shall be for democracy programs.Other commissionsCommission for the preservation of america’s heritage abroadSalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $675,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2018: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2019, including not more than $4,000 for representation expenses.Commission on security and cooperation in europeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304, $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2019.Congressional-executive commission on the people's republic of chinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2019.United states-china economic and security review commissionSalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2019: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2018 and shall apply to funds appropriated under this heading as if included in this Act. IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,133,906,000, of which up to $170,085,000 may remain available until September 30, 2019: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $174,985,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $69,000,000, of which up to $10,350,000 may remain available until September 30, 2019, for the Office of Inspector General of the United States Agency for International Development. IIIBilateral economic assistanceFunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programsFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,651,000,000, to remain available until September 30, 2019, and which shall be apportioned directly to the United States Agency for International Development: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance and the United Nations Children’s Fund: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2022, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2018 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,780,971,000, to remain available until September 30, 2019.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $1,033,483,000, to remain available until expended.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, to support transition to democracy and long-term development of countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.Development credit authorityFor the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $50,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That funds provided as a gift that are used for purposes of this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such cost, including if the cost results in a negative subsidy, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,750,000,000.In addition, for administrative expenses to carry out credit programs administered by USAID, $9,120,000, of which up to $1,300,000 may remain available until September 30, 2019.Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $1,041,761,000, to remain available until September 30, 2019.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $145,375,000, to remain available until September 30, 2019, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State: Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $65,125,000, to remain available until September 30, 2019, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $691,571,000 (reduced by $1,500,000) (increased by $1,500,000), to remain available until September 30, 2019, which shall be available, notwithstanding any other provision of law, except section 7070 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 and section 3(c) of Public Law 101–179, in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs and Economic Support Fund that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance.Department of stateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $877,802,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $7,500,000 shall be made available for refugees resettling in Israel.Independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $398,221,000, of which $5,500,000 is for the Office of Inspector General, to remain available until September 30, 2019: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $697,600,000, to remain available until expended: Provided, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2018: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the Millennium Challenge Corporation (MCC) Chief Executive Officer shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That any MCC candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: Provided further, That publication in the Federal Register of a notice of availability of a copy of a Compact on the MCC Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country.In addition, for the administrative expenses of the MCC, $102,400,000, of which up to $15,360,000 may remain available until September 30, 2019: Provided, That of the funds appropriated under this paragraph, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $11,250,000, to remain available until September 30, 2019: Provided, That of the funds appropriated under this heading, not to exceed $1,000 may be available for representation expenses.United states african development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $15,000,000, to remain available until September 30, 2019, of which not to exceed $1,000 may be available for representation expenses:  Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.Department of the treasuryInternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $25,455,000 (increased by $4,545,000), of which $3,182,000 may remain available until September 30, 2019. IVInternational security assistanceDepartment of stateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $848,139,000 (increased by $10,000,000), to remain available until September 30, 2019: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, and other judicial authorities, utilizing regional partners: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $617,873,000 (reduced by $10,000,000) (increased by $10,000,000), to remain available until September 30, 2019, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That the Secretary of State shall inform the appropriate congressional committees of information regarding any separate arrangements relating to the Road-map for the Clarification of Past and Present Outstanding Issues Regarding Iran’s Nuclear Program between the IAEA and the Islamic Republic of Iran, in classified form if necessary, if such information becomes known to the Department of State:  Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $135,041,000: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentInternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $105,160,000, of which up to $11,000,000 may remain available until September 30, 2019: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,625,863,000 (reduced by $4,545,000): Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel: Provided further, That funds appropriated under this heading for grants only for Israel shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), section 2282 of title 10, United States Code, section 333 of title 10, United States Code, as added by section 1241 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2497), or any successor authorities, unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $80,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $950,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2018 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. VMultilateral assistanceInternational financial institutionsContribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $658,661,000, to remain available until September 30, 2019.Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until September 30, 2019.Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $32,418,000, to remain available until September 30, 2019.Limitation on callable capital subscriptionsThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $109,387,000, to remain available until September 30, 2019.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until September 30, 2019. VIExport and investment assistanceExport-import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $5,700,000, of which up to $855,000 may remain available until September 30, 2019.Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act.Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $95,500,000, of which up to $14,325,000 may remain available until September 30, 2019: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.Overseas private investment corporationNoncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $60,800,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading.Program accountFor the cost of direct and guaranteed loans as authorized by section 234 of the Foreign Assistance Act of 1961, $10,000,000, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account, to remain available until September 30, 2020: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds so obligated in fiscal year 2018 remain available for disbursement through 2026; funds obligated in fiscal year 2019 remain available for disbursement through 2027; and funds obligated in fiscal year 2020 remain available for disbursement through 2028: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $70,500,000, to remain available until September 30, 2019: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses. VIIGeneral provisionsAllowances and differentials 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.Unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2018 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.Consulting services 7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.Diplomatic facilities 
7004. 
(a)Capital security cost sharing informationThe Secretary of State shall promptly inform the Committees on Appropriations of each instance in which a Federal department or agency is delinquent in providing the full amount of funding required by section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note). (b)ExceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2018 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. (d)Consultation and notification requirementsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2018, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in the report accompanying this Act. 
(e)Interim and temporary facilities abroad 
(1)Funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance shall be made available to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing. (2)Notwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel. 
(f)Transfer of funds authorityFunds appropriated under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance in titles I and VIII of this Act may be transferred to, and merged with, funds appropriated by such titles under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law. (g)Soft targetsFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance shall be made available for security enhancements for soft targets in accordance with section 29 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2701). 
(h)Reports 
(1)None of the funds appropriated under the heading Embassy Security, Construction, and Maintenance in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, made available through Federal agency Capital Security Cost Sharing contributions and reimbursements, or generated from the proceeds of real property sales, other than from real property sales located in London, United Kingdom, may be made available for site acquisition and mitigation, planning, design, or construction of the New London Embassy: Provided, That the reporting requirement contained in section 7004(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall remain in effect during fiscal year 2018. (2)Within 45 days of enactment of this Act and every 4 months thereafter until September 30, 2019, the Secretary of State shall submit to the Committees on Appropriations a report on the new Mexico City Embassy and Beirut Embassy projects: Provided, That such report shall include, for each of the projects— 
(A)a detailed breakout of the project factors that formed the basis of the initial cost estimate used to justify such project to the Committees on Appropriations, as described under the heading Embassy Security Construction and Maintenance in the report accompanying this Act; (B)a comparison of the current project factors as compared to the project factors submitted pursuant to subparagraph (A) of this subsection, and an explanation of any changes; and 
(C)the impact of currency exchange rate fluctuations on project costs.Personnel actions 7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.Department of state management 
7006. 
(a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic and Consular Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations: Provided further, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations. (b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2018: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. 
(c)Certification requirementPrior to the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the oversight or management of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial management policies, procedures and regulations, as applicable: Provided, That if the Secretary is unable to make such certification for an individual bureau or office, the Secretary shall submit a plan and timeline to such Committees detailing the steps to be taken to ensure such compliance. (d)Report on sole source awardsNot later than December 31, 2018, the Secretary of State shall submit a report to the appropriate congressional committees detailing all sole-source awards made by the Department of State during the previous fiscal year in excess of $2,000,000: Provided, That such report should be posted on the Department of State Web site.Prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.coups d’état 7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer of funds authority 
7009. 
(a)Department of state and broadcasting board of governors 
(1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Any transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. (b)Title VI agenciesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2018, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)Limitation on transfers of funds between agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961. 
(3)Any agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. (d)Transfer of funds between accountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. 
(e)Audit of inter-agency transfers of fundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits. (f)ReportNot later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit a report to the Committees on Appropriations detailing all transfers to another agency of the United States Government made pursuant to sections 632(a) and 632(b) of the Foreign Assistance Act of 1961 with funds provided in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) as of the date of enactment of this Act: Provided, That such reports shall include a list of each transfer made pursuant to such sections with the respective funding level, appropriation account, and the receiving agency.Prohibition on certain operational expenses 
7010. 
(a)First-class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit Web sites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such Web sites undertaken as part of official business. 
(c)Prohibition on promotion of tobaccoNone of the funds made available by this Act should be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.Availability of funds 7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That the availability of funds pursuant to the previous proviso shall not be applicable to such funds until the Secretary of State submits the reports required under section 7011 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113) and under section 7011 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31):  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 30, 2018, detailing by account and source year, the use of this authority during the previous fiscal year.Limitation on assistance to countries in default 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.Prohibition on taxation of united states assistance 7013. (a)Prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2018 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2019 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program if, not later than September 30, 2019, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations by such date on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection. (c)De minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). 
(d)Reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. (e)Determinations (1)The provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— 
(A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or (B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. 
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity. (f)ImplementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. 
(g)DefinitionsAs used in this section— (1)the term bilateral agreement refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement; and 
(2)the term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. (h)ReportThe Secretary of State, in consultation with the heads of other relevant departments or agencies of the United States Government, shall submit an update to the report required pursuant to section 7013(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).Reservations of funds 
7014. 
(a)ReprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. (b)Extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)Other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 7015. (a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— 
(1)create new programs; (2)eliminate a program, project, or activity; 
(3)close, suspend, open, or reopen a mission or post; (4)create, close, reorganize, or rename bureaus, centers, or offices; or 
(5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. (b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— 
(1)augments or changes existing programs, projects, or activities; (2)relocates an existing office or employees; 
(3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable. (d)Notification of transfer of fundsNotwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs previously authorized under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), section 2282 of title 10, United States Code, section 333 of title 10, United States Code, as added by section 1241 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), or any successor authorities, shall be subject to the regular notification procedures of the Committees on Appropriations. 
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. (f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bolivia, Burma, Cambodia, Colombia, Cuba, Ecuador, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. 
(g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution as defined by section 7034(o)(3) of this Act shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That such notification shall include the information specified under this section in the report accompanying this Act. (h)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations.Notification on excess defense equipment 
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.Limitation on availability of funds for international organizations and programs 7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles I and III through V of this Act, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961, shall remain available for obligation until September 30, 2019: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.Allocations 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available in the amounts specifically designated in the respective tables included in the report accompanying this Act: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961. 
(b)Authorized deviationsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may only deviate up to 5 percent from the amounts specifically designated in the respective tables included in the report accompanying this Act: Provided, That such percentage may be exceeded only to respond to significant, exigent, or unforeseen events, or to address other exceptional circumstances directly related to the national interest: Provided further, That deviations pursuant to the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, no deviations authorized by subsection (b) may take place until submission of such report. 
(d)ExceptionsSubsections (a) and (b) shall not apply to— (1)amounts designated for International Military Education and Training in the respective tables included in the report accompanying this Act; and 
(2)funds for which the initial period of availability has expired.Representation and entertainment expenses 7020. (a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests— 
(1)are primarily for fostering relations outside of the Executive Branch; (2)are principally for meals and events of a protocol nature; 
(3)are not for employee-only events; and (4)do not include activities that are substantially of a recreational character. 
(b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— (1)alcoholic beverages; or 
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks.Prohibition on assistance to governments supporting international terrorism 7021. (a)Lethal military equipment exports (1)ProhibitionNone of the funds appropriated or otherwise made available by titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest. 
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).Definition of program, project, and activity 
7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— (1)justified to Congress; or 
(2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act.Authorities for the peace corps, inter-american foundation and united states african development foundation 7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.Commerce, trade and surplus commodities 
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— (1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. (b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7034(o)(3) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.Separate accounts 7026. (a)Separate accounts for local currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— 
(A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or 
(ii)debt and deficit financing; or (B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(5)Reporting requirementThe USAID Administrator shall report as part of the congressional budget justification submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country. (b)Separate accounts for cash transfers (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. 
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). 
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.Eligibility for assistance 7027. (a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public law 480During fiscal year 2018, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. (c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or (2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.Local competition 
7028. 
(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if— (1)prior to the determination to limit competition to local entities, USAID has— 
(A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and (B)documented the written results of the assessment and decisions made; and 
(2)prior to making an award after limiting competition to local entities— (A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and 
(B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and (3)no level of acceptable fraud is assumed. 
(b)Reporting requirementIn addition to the requirements of subsection (a)(1), the USAID Administrator shall report to the appropriate congressional committees not later than 45 days after the end of fiscal year 2018 on all awards subject to limited or no competition for local entities: Provided, That such report should be posted on the USAID Web site: Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000.International financial institutions 7029. (a)Evaluations and reportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection. 
(b)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. (c)Human rightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution conducts rigorous human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights. 
(d)Fraud and corruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. (e)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— 
(1)protection against retaliation for internal and lawful public disclosure; (2)legal burdens of proof; 
(3)statutes of limitation for reporting retaliation; (4)access to independent adjudicative bodies, including external arbitration; and 
(5)results that eliminate the effects of proven retaliation.Debt-for-development 7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.Financial management and budget transparency 
7031. 
(a)Limitation on direct Government-to-Government assistance 
(1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if— (A) (i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed; 
(ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities; (iii)the recipient agency or ministry has adopted competitive procurement policies and systems; 
(iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes; (v)no level of acceptable fraud is assumed; and 
(vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures; (B)the recipient government is in compliance with the principles set forth in section 7013 of this Act; 
(C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); (D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and 
(E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly. (2)Consultation and notificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)Suspension of assistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. (4)Submission of informationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2019 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance. 
(5)ReportNot later than 90 days after the enactment of this Act and 6 months thereafter until September 30, 2019, the USAID Administrator shall submit to the Committees on Appropriations a report that— (A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and 
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis. (6)Debt service payment prohibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution: Provided, That for purposes of this paragraph, the term international financial institution has the meaning given the term in section 7034(o)(3) of this Act. 
(b)National budget and contract transparency 
(1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices). 
(3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State Web site: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress. (4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3). 
(c)Anti-Kleptocracy and human rights 
(1) 
(A)IneligibilityOfficials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. (B)The Secretary shall also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. 
(2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. (3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. 
(4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. (5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State Web site. 
(6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential. (d)Foreign assistance web siteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance Web site: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.Democracy programs 
7032. 
(a)FundingOf the funds appropriated by this Act, not less than $2,308,517,000 shall be made available for democracy programs. (b)AuthorityFunds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy, any regulation. 
(c)Definition of democracy programsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens. (d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law, as determined by the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate. 
(e)Restriction on prior approvalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the USAID Administrator, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection. (f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs: Provided, That nothing in this paragraph shall be construed to affect the ability of any entity, including United States small businesses, from competing for proposals for USAID-funded civil society and political competition and consensus building programs. 
(g)Communication and reporting requirements 
(1)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. (2)Report on funding instrumentsNot later than September 30, 2018, the Secretary of State and USAID Administrator shall each submit to the Committees on Appropriations a report detailing the use of contracts, grants, and cooperative agreements in the conduct of democracy programs with funds made available by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), which shall include funding level, account, program sector and subsector, and a brief summary of purpose. 
(3)Report on program changesThe Secretary of State or the USAID Administrator, as appropriate, shall report to the appropriate congressional committees within 30 days of a decision to significantly change the objectives or the content of a democracy program or to close such a program due to the increasingly repressive nature of the host country government: Provided, That the report shall also include a strategy for continuing support for democracy promotion, if such programming is feasible, and may be submitted in classified form, if necessary.International religious freedom 7033. (a)International religious freedom office and special envoy to promote religious freedom (1)Funds appropriated by this Act under the heading Diplomatic and Consular Programs shall be made available for the Office of International Religious Freedom, Bureau of Democracy, Human Rights, and Labor, Department of State, the Office of the Ambassador-at-Large for International Religious Freedom, and the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as authorized in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161), including for support staff at not less than the amounts specified for such offices in the table under such heading in the report accompanying this Act. 
(2)Funds appropriated under the heading Diplomatic and Consular Programs and designated for the Office of International Religious Freedom shall be made available for the development and implementation of an international religious freedom curriculum in accordance with section 708(a)(2) of the Foreign Service Act of 1980 (22 U.S.C. 4028). (b)Assistance (1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund (HRDF), not less than $10,000,000 shall be made available for international religious freedom programs. 
(2)Protection and investigation programsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs to protect vulnerable and persecuted religious minorities, including for assistance authorized by section 5 of H.R. 390, the Iraq and Syria Genocide Emergency Relief and Accountability Act of 2017, as passed by the House of Representatives on June 6, 2017. (3)Humanitarian programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities, including victims of genocide designated by the Secretary of State and other groups that have suffered crimes against humanity and ethnic cleansing, to— 
(A)accelerate the implementation of an immediate, coordinated, and sustained response to provide humanitarian assistance; (B)enhance protection of conflict victims, including those facing a dire humanitarian crisis and severe persecution because of their faith or ethnicity; and 
(C)improve access to secure locations for obtaining humanitarian and resettlement services. (c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the condition of vulnerable and persecuted religious groups.Special provisions 
7034. 
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. (b)Law enforcement and security (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. 
(2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018. (3)Forensic assistance (A)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,500,000 shall be made available for forensic anthropology assistance related to the exhumation of mass graves and the identification of victims of war crimes, genocide, and crimes against humanity, including in Iraq, Guatemala, Colombia, El Salvador, Syria, and Sri Lanka, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. 
(B)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $6,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico. (4)International prison conditionsSection 7065 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018. 
(5)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. (6)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2017, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. 
(7)Foreign military sales and foreign military financing program 
(A)AvailabilityFunds appropriated by this Act under the heading Foreign Military Financing Program for the general costs of administering military assistance and sales shall be made available to increase the efficiency and effectiveness of programs authorized by Chapter 2 of the Arms Export Control Act: Provided, That prior to the obligation of funds for such purposes, the Secretary of State shall consult with the Committees on Appropriations. (B)Quarterly status reportFollowing the submission of the quarterly report required by section 36 of Public Law 90–629 (22 U.S.C. 2776), the Secretary of State, in coordination with the Secretary of Defense, shall submit to the Committees on Appropriations a status report that contains the information described under the heading Foreign Military Financing Program in the report accompanying this Act. 
(c)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme. (d)Directives and authorities (1)Research and trainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). 
(2)Genocide victims memorial sites and tribunalsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. (3)Additional authorityOf the amount made available under the heading Diplomatic and Consular Programs, not to exceed $1,000,000 may be used to make grants to carry out the activities of the Cultural Antiquities Task Force. 
(4)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards: Provided, That each individual award may not exceed $100,000: Provided further, That no more than 10 such awards may be made during fiscal year 2018: Provided further, That for purposes of this paragraph the term “innovation incentive award” means the provision of funding on a competitive basis that— (A)encourages and rewards the development of solutions for a particular, well-defined problem related to the alleviation of poverty; or 
(B)helps identify and promote a broad range of ideas and practices facilitating further development of an idea or practice by third parties. (5)ReportThe report required by section 502(d) of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31) shall be provided to the Committees on Appropriations. 
(e)Partner vettingThe Secretary of State and USAID Administrator may initiate a partner vetting program to mitigate the risk of diversion of foreign assistance, or make significant modifications to any existing partner vetting program, only following consultation with the Committees on Appropriations: Provided, That the Secretary and Administrator should provide a direct vetting option for prime awardees in any partner vetting program initiated after the date of the enactment of this Act. (f)ContingenciesDuring fiscal year 2018, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. 
(g)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. (h)Cultural preservation project determinationNone of the funds appropriated in titles I and III of this Act may be used for the preservation of religious sites unless the Secretary of State or the USAID Administrator, as appropriate, determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States. 
(i)Transfer of funds for extraordinary protectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2018, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. (j)Green climate fund prohibitionNone of the funds appropriated or otherwise made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available as a contribution, grant, or any other payment to the Green Climate Fund. 
(k)Extension of authorities 
(1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2018 for September 30, 2010. (2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2018. 
(3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2018 for October 1, 2010 in subparagraph (B). (4)Categorical eligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)in section 599D (8 U.S.C. 1157 note)— (i)in subsection (b)(3), by striking and 2017 and inserting 2017, and 2018; and 
(ii)in subsection (e), by striking 2017 each place it appears and inserting 2018; and (B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2017 and inserting 2018. 
(5)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2018. (6)Extension of war reserves stockpile authority (A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking 2018 and inserting 2019. 
(B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2018 and inserting 2018, and 2019. (l)Department of state and the united states agency for international developmentPrior to implementing any reorganization of the Department of State or USAID, including any action taken pursuant to the March 13, 2017 Executive Order No. 13781 on a Comprehensive Plan for Reorganizing the Executive Branch, the Secretary of State shall submit a report to the appropriate congressional committees on such reorganization: Provided, That such report shall include— 
(1)a detailed justification and analysis for each major element of such reorganization plans, including any proposals to— (A)eliminate or consolidate covered departments, agencies, or organizations, including bureaus and offices within such departments, agencies, or organizations, with duplicative or overlapping programs or missions; 
(B)expand, reconfigure, eliminate, or consolidate the United States official presence overseas, including through the disposal of excess property, at bilateral, regional, or multilateral embassies and missions; (C)reduce, modernize, or otherwise modify the workforce of the Department of State and USAID, including Civil Service and Foreign Service, eligible family members, and locally employed staff; and 
(D)improve the efficiency, effectiveness, performance, and accountability of the Department of State and USAID, including through modernizing information technology platforms and streamlining administrative functions; and (2)projections of cost savings and efficiencies achieved through implementation of each element, an analysis of the impact of any such change on the ability to advance the national interests of the United States through diplomacy and development and to conduct adequate monitoring and oversight of foreign assistance programs, and any legislative change necessary to implement such proposals. 
(m)HIV/AIDS working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–477) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. (n)Loan guaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Jordan, Ukraine, Iraq, Egypt, and Tunisia, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country: Provided further, That funds made available pursuant to this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations: Provided further, That amounts made available pursuant to this subsection from prior Acts that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
(o)Definitions 
(1)Appropriate congressional committeesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. (2)Funds appropriated by this act and prior actsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired. 
(3)International financial institutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. (4)Southern kordofan referenceAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan. 
(5)USAIDIn this Act, the term USAID means the United States Agency for International Development. (6)ClarificationUnless otherwise provided for in this Act, for the purposes of this Act the terms under this heading, under the heading, under the headings, or similar phrases mean funds appropriated or otherwise made available under such heading or headings in all titles of this Act: Provided, That the term under the heading in this title or similar phrases means funds appropriated or otherwise made available only in such title. 
(7)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— (A)realistic and sustainable goals and criteria for measuring progress and a timeline for achieving such goals; and 
(B)amounts and sources of funds by account.Arab league boycott of israel 7035.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; (2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; 
(3)all Arab League states should normalize relations with their neighbor Israel; (4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and 
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 7036. (a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— (A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and 
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and (2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency; (B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; 
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; (D)freedom of navigation through international waterways in the area; and 
(E)a framework for achieving a just settlement of the refugee problem. (b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. 
(c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. (d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Restrictions concerning the palestinian authority 
7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.Prohibition on assistance to the palestinian broadcasting corporation 7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.Assistance for the west bank and gaza 
7039. 
(a)OversightFor fiscal year 2018, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. (b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals, including family members of Palestinians, who commit, or have committed acts of terrorism. (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Audits by the united states agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. (2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Comptroller general of the united states auditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including any funds provided as cash transfer assistance, in fiscal year 2018 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. (f)Notification proceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. 
(g)ReportNot later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13).Limitation on assistance for the palestinian authority 7040. (a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. (c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. (e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. 
(f)Prohibition to hamas and the palestine liberation organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas. (2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. 
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. (4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Middle east and north africa 7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Report on governance 
(A)Not later than 90 days after enactment of this Act and every 90 days thereafter until September 30, 2018, the Secretary of State shall report to the appropriate congressional committees on steps taken by the Government of Egypt to— (i)advance democracy and human rights in Egypt, including to govern democratically and protect the rights of religious minorities and women; 
(ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations and the media to function without interference; and (iii)improve the transparency and accountability of security forces. 
(B)The report required by subparagraph (A) may be provided in classified form if necessary. (3)Economic support fund (A)FundingOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $150,000,000 shall be made available for assistance for Egypt, subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations and section 634A of the Foreign Assistance Act of 1961: Provided, That such funds may be made available for democracy programs and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms. 
(B)WithholdingThe Secretary of State shall withhold from obligation funds appropriated by this Act under the heading Economic Support Fund for assistance for Egypt, an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012. (4)Foreign military financing programOf the funds appropriated by this Act under the heading Foreign Military Financing Program, $1,300,000,000, to remain available until September 30, 2019, shall be made available for assistance for Egypt, which may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations. 
(5)Consultation requirementsNot later than 90 days after enactment of this Act, the Secretary of State shall consult with the Committees on Appropriations on any plan to restructure military assistance for Egypt. (b)Iran (1)FundingFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be used by the Secretary of State— 
(A)to support the United States policy to prevent Iran from achieving the capability to produce or otherwise obtain a nuclear weapon; (B)to support an expeditious response to any violation of the Joint Comprehensive Plan of Action or United Nations Security Council Resolution 2231; 
(C)to support the implementation and enforcement of sanctions against Iran for support of terrorism, human rights abuses, and ballistic missile and weapons proliferation; and (D)for democracy programs for Iran, to be administered by the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. 
(2)Continuation of prohibitionThe terms and conditions of paragraph (2) of section 7041(c) in division I of Public Law 112–74 shall continue in effect during fiscal year 2018. (3)Reports (A)The Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 2 of the Iran Nuclear Agreement Review Act of 2015 (42 U.S.C. 2160e(d)(4)). 
(B)Not later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the status of the implementation and enforcement of bilateral United States and multilateral sanctions against Iran and actions taken by the United States and the international community to enforce such sanctions against Iran: Provided, That the report shall also include any entities involved in providing significant support for the development of a ballistic missile by the Government of Iran after October 1, 2015, including shipping and financing, and note whether such entities are currently under United States sanctions: Provided further, That such report shall be submitted in an unclassified form, but may contain a classified annex if necessary. (c)Iraq (1)PurposesFunds appropriated by this Act shall be made available for assistance for Iraq to promote governance, security, and internal and regional stability, including in the Kurdistan Region of Iraq and other areas impacted by the conflict in Syria, and among religious and ethnic minority populations in Iraq. 
(2)Explosive ordnance disposal programsFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for explosive ordnance disposal programs in areas liberated from extremist organizations in Iraq. (3)Kurdistan region (A)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Iraq shall be made available to enhance the capacity of Kurdistan Regional Government security services and for security programs in the Kurdistan Region of Iraq to address requirements arising from the violence in Syria and Iraq: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating such funds. 
(B)Funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance should be made available for assistance for the Kurdistan Region of Iraq to address the needs of internally displaced persons (IDPs) and refugees: Provided, That funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs to mitigate the impact of such IDPs and refugees in such Region, including for assistance for communities hosting such persons. (4)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. 
(d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,280,000,000 shall be made available for assistance for Jordan, of which not less than $475,000,000 shall be for budget support for the Government of Jordan. (e)Lebanon (1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)Consultation requirementFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees. (3)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2018: Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment. 
(f)Libya 
(1)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities. (2)Certification requirementPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Libya. 
(3)Reporting requirementThe Secretary of State shall promptly inform the appropriate congressional committees of each instance in which assistance provided pursuant to this subsection has been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State. (g)MoroccoFunds appropriated under title III of this Act that are made available for assistance for Morocco shall also be made available for assistance for any region or territory administered by Morocco, including the Western Sahara: Provided, That not later than 45 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds based on the requirements described under this section in the report accompanying this Act. 
(h)Refugee assistance in north africaThe Secretary of State, in consultation with the United Nations High Commissioner for Refugees and the Executive Director of the World Food Programme, shall take all practicable steps to strengthen monitoring of the delivery of humanitarian assistance provided for refugees in North Africa, including the establishment of registration systems where they do not exist and any other efforts to ensure that all vulnerable refugees are receiving such assistance. (i)Strategy requirementNot later than 60 days after enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a strategy for United States engagement in North Africa, which shall include detailed information on how diplomatic engagement and assistance will be prioritized for such region, including to address economic and security needs. 
(j)Syria 
(1)Non-lethal assistanceFunds appropriated under title III of this Act shall be made available, to the extent practicable and notwithstanding any other provision of law, for non-lethal assistance for programs to address the needs of civilians affected by conflict in Syria, and for programs that seek to— (A)establish governance in Syria that is representative, inclusive, and accountable; 
(B)empower women through political and economic programs, and address the psychosocial needs of women and their families in Syria and neighboring countries; (C)develop and implement political processes that are democratic, transparent, and strengthen the rule of law; 
(D)further the legitimacy and viability of the Syrian opposition through cross-border programs; (E)develop and sustain civil society and independent media in Syria; 
(F)promote stability and economic development in Syria; (G)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations; 
(H)expand the role of women in negotiations to end the violence and in any political transition in Syria; (I)assist Syrian refugees whose education has been interrupted by the ongoing conflict to complete higher education requirements at universities and other academic institutions in the region, and through distance learning; 
(J)assist vulnerable populations in Syria and in neighboring countries; (K)protect and preserve the cultural identity of the people of Syria as a counterbalance to extremism, particularly those living in neighboring countries and among youth; 
(L)protect and preserve cultural heritage sites in Syria, particularly those damaged and destroyed by extremists; and (M)counter extremism in Syria. 
(2)Strategy updateFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection may only be made available after the Secretary of State, in consultation with the heads of relevant United States Government agencies, submits, in classified form if necessary, an update to the comprehensive strategy required in section 7041(i)(3) of Public Law 113–76. (3)Monitoring and oversightPrior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria: Provided, That the Secretary shall promptly inform the appropriate congressional committees of each instance in which assistance provided pursuant to this subsection has been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State. 
(4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (k)TunisiaOf the funds appropriated under titles III and IV of this Act, not less than $165,400,000 shall be made available for assistance for Tunisia. 
(l)West bank and gaza 
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— (A)advance Middle East peace; 
(B)improve security in the region; (C)continue support for transparent and accountable government institutions; 
(D)promote a private sector economy; or (E)address urgent humanitarian needs. 
(2)Limitations 
(A)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— (i)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or  
(ii)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.  (B) (i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— 
(I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and (II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. 
(ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. (iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities for payments to individuals and the families of such individuals who are imprisoned for acts of terrorism or who died committing such acts during the previous calendar year: Provided, That the Secretary shall report to the appropriate congressional committees on the amount reduced for fiscal year 2018 prior to the obligation of funds for the Palestinian Authority: Provided further, That the report required by the previous proviso shall also include steps taken to prevent any such payments. (4)Security reportThe reporting requirements contained in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. 
(5)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel.Africa 7042. (a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups. 
(b)Boko haramFunds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria— (1)shall be made available for assistance for women and girls who are targeted by the terrorist organization Boko Haram, consistent with the provisions of section 7059 of this Act, and for individuals displaced by Boko Haram violence; and 
(2)may be made available for counterterrorism programs to combat Boko Haram. (c)Central african republicFunds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity. 
(d)Lord's resistance armyFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers. (e)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $56,000,000 shall be made available for assistance for Malawi, of which $10,000,000 shall be made available for higher education programs. 
(f)South sudan 
(1)Strategy updateNot later than 60 days after enactment of this Act the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit an update to the strategy required in section 7042(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31). (2)CertificationNone of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan may be made available until the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps to— 
(A)end hostilities and pursue good faith negotiations for a political settlement of the conflict; (B)provide access for humanitarian organizations; 
(C)end the recruitment and use of child soldiers; (D)protect freedoms of expression, association, and assembly; 
(E)reduce corruption related to the extraction and sale of oil and gas; (F)establish democratic institutions; 
(G)establish accountable military and police forces under civilian authority; and (H)investigate and prosecute individuals credibly alleged to have committed gross violations of human rights, including at the Terrain compound in Juba, South Sudan on July 11, 2016. 
(3)ExclusionsThe limitation of paragraph (2) shall not apply to— (A)humanitarian assistance; 
(B)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and (C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such Agreement. 
(4)ConsultationPrior to the initial obligation of funds made available for the central Government of South Sudan pursuant to paragraphs (3)(B) and (C), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds, steps taken by such government to advance or implement a peace agreement, and progress made by the Government of South Sudan in meeting the requirements in paragraph (2). (g)Sudan (1)LimitationNotwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. 
(2)Limitation on loansNone of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. (3)ExclusionsThe limitations of paragraphs (1) and (2) shall not apply to— 
(A)humanitarian assistance; (B)assistance for democracy programs; 
(C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other internationally recognized viable peace agreement in Sudan. 
(h)Zimbabwe 
(1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly. (2)LimitationsNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.East asia and the pacific 
7043. 
(a)Burma 
(1)Bilateral economic assistance 
(A)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees. (B)Funds appropriated under title III of this Act for assistance for Burma— 
(i)shall be made available to strengthen civil society organizations in Burma and for programs to strengthen independent media; (ii)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance; 
(iii)shall be made available for programs to promote ethnic and religious tolerance, including in Rakhine and Kachin states; (iv)shall be made available to promote rural economic development in Burma, including through microfinance and sustainable power generation programs; 
(v)shall be made available to increase opportunities for foreign direct investment by strengthening the rule of law, transparency, and accountability; (vi)may not be made available to any individual or organization if the Secretary of State has credible information that such individual or organization has committed a gross violation of human rights, including against Rohingya and other minority groups, or that advocates violence against ethnic or religious groups and individuals in Burma; 
(vii)may not be made available to any organization or entity controlled by the military of Burma; and (viii)may be made available for programs administered by the Office of Transition Initiatives, United States Agency for International Development, for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose. 
(2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees. (3)Programs, position, and responsibilities (A)Any new program or activity in Burma initiated in fiscal year 2017 shall be subject to prior consultation with the appropriate congressional committees. 
(B)Section 7043(b)(7) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018. (b)Cambodia (1)conditions on assistanceOf the funds appropriated in title IV of this Act that are made available for assistance for the central Government of Cambodia, 25 percent shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that such government— 
(A)is taking effective steps to strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea; (B)has ceased efforts to intimidate civil society and the political opposition in Cambodia, is credibly investigating the murder of social and political activists, and is taking actions to address the concerns detailed in the September 14, 2016 United Nations Human Rights Situation in Cambodia—Joint Statement; and 
(C)is supporting the conduct of free and fair elections in Cambodia through a non-partisan election commission; fair election processes; credible post-election dispute resolution mechanisms; open and inclusive participation, to include the return of exiled former opposition leaders; and respect for freedoms of assembly and speech. (2)Khmer rouge tribunalFunds appropriated by this Act that are made available for assistance for Cambodia may only be made available for a contribution to the Extraordinary Chambers in the Court of Cambodia if the Secretary of State certifies and reports to the appropriate congressional committees that such contribution is in the national interest of the United States and will support the prosecution and punishment of individuals responsible for genocide in Cambodia in a credible manner. 
(c)North korea 
(1)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year. (2)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance should be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in Asia. 
(3)Limitation on use of fundsNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (d)People's republic of china (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. (3)Counter influence programsFunds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the influence of the PRC, in accordance with the strategy required by section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76), following consultation with the Committees on Appropriations. 
(4)Prohibition 
(A)None of the funds appropriated by this Act under the headings Global Health Programs, Development Assistance, and Economic Support Fund may be made available for assistance for the Government of the People’s Republic of China. (B)The limitation of subparagraph (A) shall not apply to assistance described in paragraph (2) of subsection (f) of this section and for programs to detect, prevent, and treat infectious disease. 
(e)PhilippinesPrior to the initial obligation of funds appropriated by this Act for assistance for the Philippines, but not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations, which shall include the information required under this section in the report accompanying this Act. (f)Tibet (1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. 
(2)Programs for tibetan communities 
(A)Notwithstanding any other provision of law, funds appropriated by this Act under the heading Economic Support Fund shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China. (B)Funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet.South and central asia  
7044. 
(a)Afghanistan 
(1)Personnel reportNot later than 30 days after enactment of this Act and every 120 days thereafter until September 30, 2019, the Secretary of State shall submit a report, in classified form if necessary, to the appropriate congressional committees detailing by agency the number of personnel present in Afghanistan under Chief of Mission authority per section 3927 of title 22, United States Code, at the end of the 120 day period preceding the submission of such report: Provided, That such report shall also include the number of locally employed staff and contractors supporting United States Embassy operations in Afghanistan during the reporting period. (2)Assistance and conditions (A)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be made available for assistance for Afghanistan: Provided, That such funds may not be obligated for any project or activity that— 
(i)includes the participation of any Afghan individual or organization, including government entity, that the Secretary of State determines to be involved in corrupt practices, illicit narcotics production or trafficking, or a violation of human rights; (ii)cannot be sustained, as appropriate, by the Government of Afghanistan or another Afghan entity; 
(iii)is not regularly accessible for the purposes of conducting effective oversight in accordance with applicable Federal statutes and regulations; (iv)initiates any new, major infrastructure development; or 
(v)legitimizes the Taliban or other extremist organizations in areas not under the control of the Government of Afghanistan. (B)Certification and reportPrior to the initial obligation of funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the central Government of Afghanistan, the Secretary of State shall certify and report to the Committees on Appropriations, after consultation with the Government of Afghanistan, that— 
(i)goals and benchmarks for the specific uses of such funds have been established by the Governments of the United States and Afghanistan; (ii)conditions are in place that increase the transparency and accountability of the Government of Afghanistan for funds obligated under the New Development Partnership or other incentive-based programs; 
(iii)the Government of Afghanistan is implementing laws and policies to govern democratically and protect the rights of individuals, civil society, and the media; (iv)the Government of Afghanistan is taking consistent steps to protect and advance the rights of women and girls in Afghanistan; 
(v)the Government of Afghanistan is effectively implementing a whole-of-government, anti-corruption strategy that has been endorsed by the High Council on Rule of Law and Anti-Corruption, as agreed to at the Brussels Conference on Afghanistan in October 2016, and is prosecuting individuals alleged to be involved in corrupt or illegal activities in Afghanistan; (vi)monitoring and oversight frameworks for programs implemented with such funds are in accordance with all applicable audit policies of the Department of State and the United States Agency for International Development, including in areas under the control of the Taliban or other extremist organizations; 
(vii)the necessary policies and procedures are in place to ensure Government of Afghanistan compliance with section 7013 of this Act, Prohibition on Taxation of United States Assistance; and (viii)the Government of Afghanistan is publicly reporting its national budget, including revenues and expenditures. 
(C)WaiverThe Secretary of State may waive the certification requirement of subparagraph (B) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any of the requirements of subparagraph (B) cannot be met. (D)ProgramsFunds appropriated by this Act that are made available for assistance for Afghanistan shall be made available in the following manner— 
(i)for programs that protect and strengthen the rights of women and girls and promote the political and economic empowerment of women, including their meaningful inclusion in political processes; (ii)for programs in South and Central Asia to expand linkages between Afghanistan and countries in the region; and 
(iii)to assist the Government of Afghanistan in developing and executing a transparent and consistently applied system of legitimate revenue generation and expenditures. (E)TaxationNone of the funds appropriated by this Act for assistance for Afghanistan may be made available for direct government-to-government assistance unless the Secretary of State certifies and reports to the Committees on Appropriations that United States companies and organizations that are implementing United States foreign assistance programs in Afghanistan in a manner consistent with United States laws and regulations are not subjected by such government to taxes or other fees in contravention of diplomatic and other agreements between the Governments of the United States and Afghanistan, or to retaliation for the nonpayment of taxes or fees imposed in the past: Provided, That not later than 90 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an assessment of the dollar value of improper taxes or fees levied by such government against such companies and organizations in fiscal years 2015, 2016, and 2017. 
(3)Goals and benchmarksNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the goals and benchmarks required in paragraph (2)(B)(i): Provided, That not later than 6 months after the submission of such report and every 6 months thereafter until September 30, 2019, the Secretary of State shall submit a report to such committees on the status of achieving such goals and benchmarks: Provided further, That the Secretary of State should suspend assistance for the Government of Afghanistan if any report required by this paragraph indicates that such government is failing to make measurable progress in meeting such goals and benchmarks. (4)Authorities (A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available— 
(i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; (ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); and 
(iii)for an endowment to empower women and girls. (B)Section 7046(a)(2)(A) of division I of Public Law 112–74 shall apply to funds appropriated by this Act for assistance for Afghanistan. 
(5)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. (b)Pakistan (1)Certification requirementNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Pakistan is— 
(A)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign terrorist organizations, including taking effective steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; (B)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; 
(C)not financing or otherwise supporting schools supported by, affiliated with, or run by the Taliban or any designated foreign terrorist organization; (D)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(E)preventing the proliferation of nuclear-related material and expertise; (F)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and 
(G)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. (2)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of paragraph (1) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of paragraph (1) has not been met. 
(3)Assistance 
(A)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan. (B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture IEDs, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers. 
(4)Scholarships for womenThe authority and directives of section 7044(d)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall apply to funds appropriated by this Act that are made available for assistance for Pakistan: Provided, That prior to the obligation of funds for such purposes, the USAID Administrator shall consult with the Committees on Appropriations. (5)Reports (A) (i)The spend plan required by section 7076 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding combating poverty and furthering development in Pakistan, countering terrorism and extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: Provided, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2019, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in such plan. 
(ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by clause (i) indicates that Pakistan is failing to make measurable progress in meeting such goals or benchmarks. (B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives. 
(6)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan. (c)Sri lanka (1)Bilateral economic assistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons. 
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is taking steps to— (A)address the underlying causes of conflict in Sri Lanka; 
(B)increase accountability and transparency in governance; and (C)fulfill commitments with respect to transitional justice and the restoration of civil and human rights. 
(3)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions— (A)not to exceed $400,000 under the heading Foreign Military Financing Program may only be made available for programs to support humanitarian and disaster response efforts; to redeploy out of former conflict zones; and to restructure and reduce the size of the Sri Lankan armed forces; and 
(B)funds under the heading Peacekeeping Operations may only be made available for training and equipment related to international peacekeeping operations. (d)Regional programs (1)Cross border programsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries. 
(2)Security and justice programsFunds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Assistance for Europe, Eurasia and Central Asia that are available for assistance for countries in South and Central Asia shall be made available to enhance the recruitment, retention, and professionalism of women in the judiciary, police, and other security forces.Latin america and the caribbean 7045. (a)Central america (1)FundingSubject to the requirements of this subsection, of the funds appropriated under titles III and IV of this Act, $615,000,000 should be made available for assistance for countries in Central America to implement the updated United States Strategy for Engagement in Central America: Provided, That such funds shall be made available to the maximum extent practicable on a cost-matching basis. 
(2)Pre-obligation requirementsPrior to the obligation of funds made available pursuant to paragraph (1), the Secretary of State shall submit to the Committees on Appropriations a multi-year spend plan as described under this section in the report accompanying this Act, including a description of how such funds shall prioritize addressing the key factors in countries in Central America that contribute to the migration of undocumented Central Americans to the United States. (3)Assistance for the central governments of el salvador, guatemala, and hondurasOf the funds made available pursuant to paragraph (1) that are available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, except for funds made available for the International Commission against Impunity in Guatemala or the Mission to Support the Fight against Corruption and Impunity in Honduras, the following amounts shall be withheld from obligation and may only be made available as follows: 
(A)25 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is taking effective steps, which are in addition to those steps taken since the certification and report submitted during the prior year, if applicable, to— (i)inform its citizens of the dangers of the journey to the southwest border of the United States; 
(ii)combat human smuggling and trafficking; (iii)improve border security, including to prevent illegal migration, human smuggling and trafficking, and trafficking of illicit drugs and other contraband; and 
(iv)cooperate with United States Government agencies and other governments in the region to facilitate the return, repatriation, and reintegration of illegal migrants arriving at the southwest border of the United States who do not qualify for asylum, consistent with international law. (B)An additional 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is taking effective steps, which are in addition to those steps taken since the certification and report submitted during the prior year, if applicable, to— 
(i)work cooperatively with an autonomous, publicly accountable entity to provide oversight of the Plan of the Alliance for Prosperity in the Northern Triangle in Central America (the Plan); (ii)combat corruption, including investigating and prosecuting current and former government officials credibly alleged to be corrupt; 
(iii)implement reforms, policies, and programs to improve transparency and strengthen public institutions, including increasing the capacity and independence of the judiciary and the Office of the Attorney General; (iv)implement a policy to ensure that local communities, civil society organizations (including indigenous and other marginalized groups), and local governments are consulted in the design, and participate in the implementation and evaluation of, activities of the Plan that affect such communities, organizations, and governments; 
(v)counter the activities of criminal gangs, drug traffickers, and organized crime; (vi)investigate and prosecute in the civilian justice system government personnel, including military and police personnel, who are credibly alleged to have violated human rights, and ensure that such personnel are cooperating in such cases; 
(vii)cooperate with commissions against corruption and impunity and with regional human rights entities; (viii)support programs to reduce poverty, expand education and vocational training for at-risk youth, create jobs, and promote equitable economic growth particularly in areas contributing to large numbers of migrants; 
(ix)implement a plan that includes goals, benchmarks and timelines to create a professional, accountable civilian police force and end the role of the military in internal policing, and make such plan available to the Department of State; (x)protect the right of political opposition parties, journalists, trade unionists, human rights defenders, and other civil society activists to operate without interference; 
(xi)increase government revenues, including by implementing tax reforms and strengthening customs agencies; and (xii)resolve commercial disputes, including the confiscation of real property, between United States entities and such government. 
(4)Northern triangle incentive awardAmounts designated as Northern Triangle Incentive Award in the table under this section in the report accompanying this Act may be made available to El Salvador, Guatemala, or Honduras, only if the Secretary of State determines and reports to the appropriate congressional committees that the country has made extraordinary progress in meeting two or more of the conditions enumerated in paragraph (3): Provided, That such award shall be made in accordance with the requirements described under this section in the report accompanying this Act. (5)Suspension of assistance and periodic review (A)The Secretary of State shall periodically review the progress of each of the central governments of El Salvador, Guatemala, and Honduras in meeting the requirements of paragraphs (3)(A) and (3)(B): Provided, That if the Secretary determines that sufficient progress has not been made by a central government, the Secretary shall suspend, in whole or in part, assistance for such government for programs supporting such requirement, and shall notify the appropriate congressional committees in writing of such action: Provided further, That the Secretary may resume funding for such programs only after the Secretary certifies to such committees that corrective measures have been taken. 
(B)The Secretary of State shall, following a change of national government in El Salvador, Guatemala, or Honduras, determine and report to the appropriate congressional committees that any new government has committed to take the steps to meet the requirements of paragraphs (3)(A) and (3)(B): Provided, That if the Secretary is unable to make such a determination in a timely manner, assistance made available under this subsection for such central government shall be suspended, in whole or in part, until such time as such determination and report can be made. (6)Transfer of fundsThe Department of State and USAID may, following consultation with the Committees on Appropriations, transfer funds made available by this Act under the heading Development Assistance to the Inter-American Development Bank and the Inter-American Foundation to support the Strategy. 
(b)Colombia 
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $335,925,000 shall be made available for assistance for Colombia, including to support the efforts of the Government of Colombia to— (A)conduct a unified campaign against narcotics trafficking, organizations designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and other criminal or illegal armed groups: Provided, That aircraft supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities; 
(B)enhance security and stability in Colombia and the region; (C)strengthen and expand governance, the rule of law, and access to justice throughout Colombia; 
(D)promote economic and social development, including by improving access to areas impacted by conflict through demining programs; and (E)implement a peace agreement between the Government of Colombia and illegal armed groups, in accordance with constitutional and legal requirements in Colombia: 
Provided, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(2)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups. (3)Pre-obligation requirementsPrior to the initial obligation of funds made available pursuant to paragraph (1), the Secretary of State, in consultation with the USAID Administrator, shall submit to the Committees on Appropriations a multi-year spend plan as described under this section in the report accompanying this Act. 
(4)CounternarcoticsOf the funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for Colombia, 30 percent may be obligated only in accordance with the conditions set forth under this section in the report accompanying this Act. (5)ExceptionsThe limitation of paragraph (4) shall not apply to funds made available for humanitarian assistance, aviation instruction and maintenance, and maritime and riverine security programs. 
(c)Cuba 
(1)diplomatic facilities 
(A)None of the funds appropriated or otherwise made available by this Act and prior acts making appropriations for the Department of State, foreign operations, and related programs may be obligated or expended for— (i)the establishment or operation of a United States diplomatic presence, including an embassy, consulate, or liaison office, in Cuba beyond that which was in existence prior to December 17, 2014, including the hiring of additional staff, unless such staff are necessary for protecting the health, safety, or security of diplomatic personnel or facilities in Cuba; 
(ii)the facilitation of the establishment or operation of a diplomatic mission of Cuba, including an embassy, consulate, or liaison office, in the United States beyond that which was in existence prior to December 17, 2014; and (iii)the support of Locally Employed Staff in contravention of section 512 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113). 
(B)The limitation on the use of funds under subparagraph (A) shall not apply— (i)with respect to assistance or support in furtherance of democracy-building efforts for Cuba described in section 109 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6039); and 
(ii)if the President determines and reports to the appropriate congressional committees that the government in Cuba has met the requirements and factors specified in section 205 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6065), including the extent to which such government has extradited or otherwise rendered to the United States all persons sought by the United States Department of Justice for crimes committed in the United States. (2)democracy promotionOf the funds appropriated by this Act under the heading Economic Support Fund, $30,000,000 shall be made available to promote democracy and strengthen civil society in Cuba: Provided, That no funds shall be obligated for business promotion, economic reform, entrepreneurship, or any other assistance that is not democracy-building as expressly authorized in the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 and the Cuban Democracy Act of 1992. 
(d)Haiti 
(1)CertificationFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps, which are in addition to steps taken since the certification and report submitted during the prior year, if applicable, to— (A)strengthen the rule of law in Haiti, including by— 
(i)selecting judges in a transparent manner based on merit; (ii)reducing pre-trial detention; and 
(iii)respecting the independence of the judiciary. (B)combat corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; and 
(C)increase government revenues, including by implementing tax reforms, and increase expenditures on public services. (2)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.Europe and eurasia 
7046. 
(a)Assistance for ukraineOf the funds appropriated by this Act under titles III and IV, not less than $410,465,000 shall be made available for assistance for Ukraine. (b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7070(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. 
(c)Section 907 of the freedom support actSection 907 of the FREEDOM Support Act shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.); (5)any financing provided under the Export-Import Bank Act of 1945; or 
(6)humanitarian assistance.War crimes tribunals 7047.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.United nations 
7048. 
(a)Transparency and accountability 
(1)Of the funds appropriated under title I of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State determines and reports to the Committees on Appropriations that the organization, department, or agency is— (A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; 
(B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (i)protection against retaliation for internal and lawful public disclosures; 
(ii)legal burdens of proof; (iii)statutes of limitation for reporting retaliation; 
(iv)access to independent adjudicative bodies, including external arbitration; and (v)results that eliminate the effects of proven retaliation; and 
(C)effectively implementing and enforcing policies and procedures regarding travel, including a prohibition on first class travel. (2)The restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis. 
(b)Restrictions on united nations delegations and organizations 
(1)None of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism. (2)None of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(c)United nations human rights councilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is in the national security interest of the United States and that such Council is taking significant steps to remove Israel as a permanent agenda item and increase transparency in the election of members to such Council: Provided, That such report shall include a description of the national security interest served and the steps taken to remove Israel as a permanent agenda item and increase transparency in the election of members to such Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2018, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and increase transparency in the election of members to such Council. (d)United nations relief and works agencyNone of the funds made available by this Act under the heading Migration and Refugee Assistance may be made available as a contribution to the United Nations Relief and Works Agency (UNRWA) until the Secretary of State certifies and reports to the Committees on Appropriations, in writing, that UNRWA is— 
(1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use; (2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; 
(3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; (4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; 
(5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; (6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and 
(7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations. (e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. 
(f)capital projectsNone of the funds made available by this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York: Provided, That any operating plan submitted pursuant to this Act for funds made available under the heading Contributions to International Organizations shall include information on capital projects, as described under such heading in the report accompanying this Act. (g)Withholding reportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2018 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(h)Sexual exploitation and abuse in peacekeeping operationsFunds appropriated by this Act shall be made available to implement section 301 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323). (i)Additional availabilityFunds appropriated under title I of this Act which are returned or not made available due to the implementation of subsection (a) or the second proviso under the heading Contributions for International Peacekeeping Activities of such title shall remain available for obligation until September 30, 2019. 
(j)waiverThe restrictions imposed by or pursuant to subsection (d) may be waived on a case-by-case basis by the Secretary of State if the Secretary determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis.Community-based police assistance 7049. (a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations.Prohibition on publicity or propaganda 7050.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533).International conferences 
7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.Aircraft transfer, coordination, and use 7052. (a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. 
(b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (c)Aircraft coordination (1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. 
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. (d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country.Parking fines and real property taxes owed by foreign governments 
7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2017.Landmines and cluster munitions 7054. (a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. 
(b)Cluster munitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— (1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or 
(2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions.Continuous supervision and general direction of economic and military assistance 7055. (a)Under the direction of the President, the Secretary of State should be responsible for the continuous supervision and general direction of economic assistance, law enforcement and justice sector assistance, military assistance, and military education and training programs, including but not limited to determining whether there shall be a military assistance (including civic action) or a military education and training program for a country and the value thereof, to the end that such programs are effectively integrated both at home and abroad and the foreign policy of the United States is best served thereby. 
(b)Consistent with section 481(b) of the Foreign Assistance Act of 1961, the Secretary of State shall be responsible for coordinating all assistance provided by the United States Government to support international efforts to combat illicit narcotics production or trafficking: Provided, That the provision of assistance by the Department of Defense which is comparable to assistance that may be made available by this Act under the heading International Narcotics Control and Law Enforcement should be provided in a manner consistent with the requirements of section 333(b) of title 10, United States Code, as added by section 1241 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).limitations related to family planning and reproductive health 7056. (a)None of the funds appropriated or otherwise made available by this Act may be made available for the United Nations Population Fund. 
(b)None of the funds appropriated or otherwise made available by this Act for global health assistance may be made available to any foreign nongovernmental organization that promotes or performs abortion, except in cases of rape or incest or when the life of the mother would be endangered if the fetus were carried to term.United states agency for international development management 7057. (a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980. 
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175. (2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2019. 
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated. (d)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(e)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (f)Disaster surge capacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(g)Personal services contractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480), may be made available only for personal services contractors assigned to the Office of Food for Peace. (h)Small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. 
(i)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.Global health activities 7058. (a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended. 
(b)LimitationOf the funds appropriated by this Act, not more than $461,000,000 may be made available for family planning/reproductive health. (c)Global fundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is— 
(1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site; (2)providing sufficient resources to maintain an independent OIG that— 
(A)reports directly to the Board of the Global Fund; (B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and 
(C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents; (3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— 
(A)protection against retaliation for internal and lawful public disclosures; (B)legal burdens of proof; 
(C)statutes of limitation for reporting retaliation; (D)access to independent adjudicative bodies, including external arbitration; and 
(E)results that eliminate the effects of proven retaliation; and (4)implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011:Provided, That such withholding shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2018 pursuant to the application of any other provision contained in this or any other Act. 
(d)Contagious infectious disease outbreaks 
(1)emergency reserve fundOf the funds appropriated by this Act under the heading Global Health Programs, $10,000,000 shall be for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) and shall be available under the same terms and conditions of such section.  (2)extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. 
(3)oversight of fundsFunds made available pursuant to the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. (e)Malaria and other infectious diseasesOf the unobligated balances available under the heading Bilateral Economic Assistance in title IX of division J of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), $250,000,000 shall be available for assistance or research to detect, prevent, treat, and control malaria, and $72,500,000 shall be for assistance or research to detect, prevent, treat, and control emerging infectious diseases in countries at risk of such diseases: Provided, That amounts made available under this section are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.Gender equality 
7059. 
(a)Gender equalityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. 
(c)Gender-based violence 
(1) 
(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. (B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. 
(2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings. (d)Women, peace, and securityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.Sector allocations 
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $800,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries. (B)Not later than 30 days after enactment of this Act, the Administrator of the United States Agency for International Development shall report to the Committees on Appropriations on the status of cumulative unobligated balances and obligated, but unexpended, balances in each country where USAID provides basic education assistance and such report shall also include details on the types of contracts and grants provided and the goals and objectives of such assistance: Provided, That the USAID Administrator shall update such report on a quarterly basis until September 30, 2019. 
(C)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $87,500,000 shall be made available for a contribution to multilateral partnerships that support education. (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education, including not less than $35,000,000 for new and ongoing partnerships for human and institutional capacity building between higher education institutions in the United States and developing countries. 
(b)Conservation programs and limitations 
(1)Biodiversity 
(A)Of the funds appropriated under title III of this Act, not less than $265,000,000 shall be made available for biodiversity conservation programs. (B)Of the funds appropriated by this Act under the heading Economic Support Fund, $102,375,000 shall be made available for a multilateral funding facility to support biodiversity conservation programs: Provided, That such funds may only be made available on a grant basis: Provided further, That such funds are in addition to amounts specified in subparagraph (A) and are subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(2)Wildlife poaching and trafficking 
(A)Not less than $90,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. (B)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States. 
(c)Development programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $26,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $12,000,000 shall be made available for cooperative development programs of USAID. (d)Food security and agricultural developmentOf the funds appropriated under title III of this Act, not less than $1,000,600,000 should be made available to carry out the provisions of the Global Food Security Act of 2016 (Public Law 114–195), of which not less than $60,000,000 shall be made available for the Feed the Future Innovation Labs: Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3206 of the Agricultural Act of 2014 (Public Law 113–79). 
(e)Microenterprise and microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women. (f)Programs to combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $65,000,000 shall be made available for activities to combat trafficking in persons internationally, of which not less than $40,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That not later than 120 days after enactment of this Act, the Secretary of State shall submit an update to the report required pursuant to section 7060(f)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31). 
(g)Water and sanitationOf the funds appropriated by this Act, not less than $400,000,000 shall be made available for water supply and sanitation projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), of which not less than $145,000,000 shall be for programs in sub-Saharan Africa.Countries impacted by significant refugee populations or internally displaced persons 7061.Funds appropriated by this Act under the headings Development Assistance and Economic Support Fund shall be made available for programs in countries affected by significant populations of internally displaced persons or refugees to— 
(1)expand and improve host government social services and basic infrastructure to accommodate the needs of such populations and persons; (2)alleviate the social and economic strains placed on host communities, including through programs to promote livelihoods, vocational training, and formal and informal education; 
(3)improve coordination of such assistance in a more effective and sustainable manner; and (4)leverage increased assistance from donors other than the United States Government for central governments and local communities in such countries.Arms trade treaty 
7062.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.Inspectors general 7063. (a)Prohibition on use of fundsNone of the funds appropriated by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General. 
(b)Timely accessA department or agency of the United States Government covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner. (c)ComplianceEach Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). 
(d)Report requirementEach Inspector General covered by this section shall report to the Committees on Appropriations within 5 calendar days of any failure by any department or agency of the United States Government to provide its Inspector General access to all requested records, documents, and other materials.Reporting requirements concerning individuals detained at naval station, guantánamo bay, cuba 7064.Not later than 5 days after the conclusion of an agreement with a country, including a state with a compact of free association with the United States, to receive by transfer or release individuals detained at United States Naval Station, Guantánamo Bay, Cuba, the Secretary of State shall notify the Committees on Appropriations in writing of the terms of the agreement, including whether funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs will be made available for assistance for such country pursuant to such agreement.Multi-year pledges 
7065.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— (1)previously justified, including the projected future year costs, in a congressional budget justification; 
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress; (3)notified in accordance with the regular notification procedures of the Committees on Appropriations, including the projected future year costs; or 
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge.Prohibition on use of torture 7066.None of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government.Extradition 
7067. 
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States.Commercial leasing of defense articles 7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. Rescissions(including rescission of funds) 
7069. 
(a)AssistanceOf the unobligated balances available to the President under the heading Development Assistance, as identified by Treasury Appropriation Fund Symbol 72 X 1021, $29,906,927.46 are rescinded. (b)North American Development BankThe unobligated balances available under the heading Contribution to the North American Development Bank in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113) are rescinded. 
(c)Export-Import BankOf the unobligated balances under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation for tied-aid grants in prior Acts making appropriations for the Department of State, foreign operations, and related programs, $165,000,000 are rescinded. (d)Sec. 129 of Public Law 110–329Of the unobligated balances available for Department of Energy—Energy Programs—Advanced Technology Vehicles Manufacturing Loan Program Account under section 129 of the Continuing Appropriations Resolution, 2009 (division A of Public Law 110–329), $1,965,575,000 is hereby rescinded.Countering Russian influence and aggression 
7070. 
(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. (b)Annexation of crimea (1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)None of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea; 
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. 
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)The requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea. 
(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia 
(1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State Web site a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest. (2)None of the funds appropriated by this Act may be made available to support the Russian occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. 
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia. (d)Assistance to counter influence and aggression (1)Funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program shall be made available for assistance to counter Russian influence and aggression in countries in Europe and Eurasia. 
(2)Funds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. (e)Democracy programsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(f)ReportsNot later than 45 days after enactment of this Act, the Secretary of State shall update the reports required by subsections (b)(2) and (e) of section 7071 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).International monetary fund  7071. (a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. 
(b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors.Special defense acquisition fund 7072.Not to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (Fund), to remain available for obligation until September 30, 2020: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.Countering foreign fighters and extremist organizations 
7073. 
(a)Funding Funds appropriated under titles III and IV of this Act shall be made available for programs and activities to counter and defeat violent extremism and foreign fighters abroad, which shall include components to— (1)counter the recruitment, radicalization, movement, and financing of such extremists and foreign fighters; 
(2)secure borders of countries impacted by extremism; (3)assist countries impacted by extremism to implement and establish criminal laws and policies to counter extremists and foreign fighters; and 
(4)promote and strengthen democratic institutions and practices in countries impacted by extremism. (b)ConditionsThe Secretary of State shall— 
(1)promptly inform the appropriate congressional committees of each instance in which assistance provided pursuant to this section has been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State or the United States Agency for International Development, as appropriate; and (2)ensure programs to counter and defeat violent extremism and foreign fighters abroad are coordinated with and complement the efforts of other United States Government agencies and international partners.Enterprise funds 
7074. 
(a)Notification requirementNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. 
(c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.Use of funds in contravention of this act 7075.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.Budget documents 
7076. 
(a)Operating and reorganization plans 
(1)Not later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2018, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That if such department, agency, or organization receives an additional amount under the same heading in title VIII of this Act, operating plans required by this subsection shall include consolidated information on all such funds: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the report accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. (2)Concurrent with the submission of an operating plan pursuant to paragraph (1), each covered department, agency, or organization shall submit to the Committees on Appropriations information detailing any planned reorganization of such department, agency, or organization, including any action planned pursuant to the March 13, 2017 Executive Order No. 13781 on a Comprehensive Plan for Reorganizing the Executive Branch, including— 
(A)a detailed explanation of the plan, including any policies and procedures currently or expected to be used to comply with Executive Order No. 13781; (B)a detailed organization chart, including a brief description of each operating unit; and 
(C)the number of employees for each operating unit. (b)Spend plans (1)Prior to the initial obligation of funds, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— 
(A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, and the West Bank and Gaza; (B)regional security initiatives listed under this section in the report accompanying this Act: Provided, That the spend plan for such initiatives shall include the amount of assistance planned for each country by account, to the maximum extent practicable; and 
(C)democracy programs and sectors enumerated in subsections (a), (b), (d), (f), and (g) of section 7060 of this Act. (2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. 
(c)Spending reportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2017 under the heading Development Credit Authority. (d)NotificationsThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. 
(e)Congressional budget justification 
(1)The congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2019: Provided, That any appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter. (2)The Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic and Consular Programs and Operating Expenses.Reports and records management 
7077. 
(a)Public posting of reports 
(1)RequirementAny agency receiving funds made available by this Act shall, subject to paragraphs (2) and (3), post on the publicly available Web site of such agency any report required by this Act to be submitted to the Committees on Appropriations, upon a determination by the head of such agency that to do so is in the national interest. (2)ExceptionsParagraph (1) shall not apply to a report if— 
(A)the public posting of such report would compromise national security, including the conduct of diplomacy; or (B)the report contains proprietary, privileged, or sensitive information. 
(3)Timing and intentionThe head of the agency posting such report shall, unless otherwise provided for in this Act, do so only after such report has been made available to the Committees on Appropriations for not less than 45 days: Provided, That any report required by this Act to be submitted to the Committees on Appropriations shall include information from the submitting agency on whether such report will be publicly posted. (b)Requests for documentsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development. 
(c)Records management 
(1)LimitationNone of the funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and USAID may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187). (2)DirectivesThe Secretary of State and USAID Administrator shall— 
(A)update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; (B)use funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID; 
(C)direct departing employees that all Federal records generated by such employees, including senior officials, belong to the Federal Government; and (D)significantly improve the response time for identifying and retrieving Federal records, including requests made pursuant to the Freedom of Information Act. 
(3)ReportNot later than 45 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the Committees on Appropriations and to the National Archives and Records Administration detailing, as appropriate and where applicable— (A)any updates or modifications made to the policy of each agency regarding the use or the establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program since the submission to the Committees on Appropriations of the report required by section 7077(c)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31); 
(B)the extent to which each agency is in compliance with applicable Federal records management statutes, regulations, and policies, including meeting Directive goal 1.2 of the Managing Government Records Directive (M–12–18) by December 31, 2016; and (C)any steps taken since the submission of the report referenced in subparagraph (A) to— 
(i)comply with paragraph (1)(B) of this subsection; (ii)ensure that all employees at every level have been instructed in procedures and processes to ensure that the documentation of their official duties is captured, preserved, managed, protected, and accessible in official Government systems of the Department of State and USAID; 
(iii)implement recommendation 1 made by the Office of Inspector General (OIG), Department of State, in the January 2016 Evaluation of the Department of State’s FOIA Process for Requests Involving the Office of the Secretary (ESP–16–01); (iv)reduce the backlog of Freedom of Information Act (FOIA) and Congressional oversight requests, and measurably improve the response time for answering such requests; and 
(v)strengthen cyber security measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the corresponding reports of the OIG as detailed under this section in the report accompanying this Act. (4)Operating plansThe operating plans required by section 7076(a) of this Act for funds appropriated under the headings listed in paragraph (1) shall include funds planned for— 
(A)implementing the recommendations of the OIG reports referenced in clauses (iii) and (v); and (B)measurably reducing the FOIA and Congressional oversight requests backlog.Global internet freedom 
7078. 
(a)FundingOf the funds available for obligation during fiscal year 2018 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $50,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interests of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. (b)Requirements (1)Funds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— 
(A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate; (B)for programs to implement the May 2011, International Strategy for Cyberspace; the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113); and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754); 
(C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; (D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the Chief Executive Officer (CEO) of the Broadcasting Board of Governors (BBG), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and 
(E)the responsibility of the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. (2)Funds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— 
(A)made available only for tools and techniques to securely develop and distribute BBG digital content; facilitate audience access to such content on Web sites that are censored; coordinate the distribution of BBG digital content to targeted regional audiences; and to promote and distribute such tools and techniques, including digital security techniques; (B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; 
(C)coordinated by the BBG CEO to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the BBG and in a manner consistent with the BBG Internet freedom strategy; and (D)made available for the research and development of new tools or techniques authorized in paragraph (A) only after the BBG CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes. 
(c)Coordination and spend plansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and USAID offices and bureaus.Impact on jobs in the united states 7079.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or (4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to— 
(A)the third proviso of subsection 7079(b) of the Consolidated Appropriations Act, 2010; (B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal; 
(C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013; or (D)the World Bank Group’s Directions for the World Bank Group’s Energy Sector released on July 16, 2013,when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States.  
VIIIOverseas contingency operations/global war on terrorismDepartment of StateAdministration of foreign affairsDiplomatic and consular programs(including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $2,975,971,000, to remain available until September 30, 2019, of which $2,376,122,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $5,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $68,100,000, to remain available until September 30, 2019, of which $54,900,000 shall be for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: Provided, That printing and reproduction costs of SIGAR shall not exceed amounts for such costs during fiscal year 2017: Provided further, That notwithstanding any other provision of law, any employee of SIGAR who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $71,778,000, to remain available until expended, for Worldwide Security Upgrades, acquisition, and construction as authorized: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.International organizationsContributions to international organizationsFor an additional amount for Contributions to International Organizations, $96,240,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Contributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $965,906,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states agency for international developmentFunds appropriated to the presidentOperating expensesFor an additional amount for Operating Expenses, $136,555,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.office of inspector generalFor an additional amount for Office of Inspector General, $2,500,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral economic assistanceFunds appropriated to the presidentInternational disaster assistanceFor an additional amount for International Disaster Assistance, $1,788,203,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transition initiativesFor an additional amount for Transition Initiatives, $62,043,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Economic support fundFor an additional amount for Economic Support Fund, $2,353,672,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of stateMigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance to respond to refugee crises, including in Africa, the Near East, South and Central Asia, and Europe and Eurasia, $2,231,198,000, to remain available until expended, except that such funds shall not be made available for the resettlement costs of refugees in the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.International security assistanceDepartment of stateInternational narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $417,951,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $220,583,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Peacekeeping operationsFor an additional amount for Peacekeeping Operations, $325,213,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds available for obligation under this heading in this Act may be used to pay assessed expenses of international peacekeeping activities in Somalia, subject to the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentForeign military financing programFor an additional amount for Foreign Military Financing Program, $460,000,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisionsAdditional appropriations 8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2018.Extension of authorities and conditions 
8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.counterterrorism partnerships fund 8003.Funds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for security programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this subsection, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That the Secretary shall promptly inform the appropriate congressional committees of each instance in which assistance provided pursuant to this section has been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State: Provided further, That funds made available pursuant to this section shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.rescission(including rescission of funds) 
8004.Of the unobligated balances available to the President under the heading Economic Support Fund, $156,913,000, which shall be derived from amounts under such heading previously designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, are hereby rescinded: Provided, That such amounts are designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.designation 8005.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
IXAdditional general provisionReferences to Act 
9001.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 9002.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–253. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. 
9003.None of the of funds made available by this division may be used by the Department of State to close or merge the Office of International Religious Freedom.Spending reduction account 9004. $0. 
9005.Limitation on conference attendance None of the funds appropriated or otherwise made available by this Act may be used to attend the Canadian Water Resources Association’s National 2018 Conference, Our Common Water Future: Building Resilience through Innovation. 9006.None of the funds appropriated or otherwise made available by this Act may be used to close the Office of the Special Envoy to Monitor and Combat Anti-Semitism of the Department of State or to merge such Office with any other office or entity in the Department of State. 
9007.None of the funds appropriated or otherwise made available by this Act may be used to close the Office of Global Criminal Justice of the Department of State or to merge such Office with any other office or entity in the Department of State. 9008.None of the funds made available in this Act may be used to reduce the number of fellows in the Charles B. Rangel International Affairs Program, the Thomas R. Pickering Foreign Affairs Fellowship Program, or the Donald M. Payne International Development Fellowship Program below current levels. 
9009.None of the funds made available by this Act may be used to provide assistance to any of the following: (1)The Dalal Mughrabi High School for Girls–Gaza. 
(2)The Dalal Mughrabi High School for Girls–Hebron. (3)The Dalal Mughrabi Elementary School for Girls–Hebron. 
(4)The Shadia Abu Ghazaleh School for Girls–Gaza. (5)The Shadia Abu Ghazalah High School for Boys–Jabaliya. 
(6)The Khalil Al-Wazir (Abu Jihad) Elementary School for Girls–Hebron. (7)The Martyr Khalil Al-Wazir Elementary School for Boys–Hebron. 
(8)The Martyr Khalil Al-Wazir Elementary School for Boys–Jenin. (9)The Abu Jihad High School for Boys–Jenin. 
(10)The Abu Jihad High School for Boys–Hebron. (11)The Salah Khalaf Elementary School for Girls–Gaza. 
(12)The Salah Khalaf Junior High School–Gaza. (13)The Martyr Abu Iyad School–Rafah. 
(14)The Salah Khalaf School–Tulkarem. (15)The Martyr Ahmed Yassin School for Boys–Jenin. 
(16)The Martyr Abdullah Azzam Elementary School for Boys–Jenin. (17)The Abu Ali Iyad High School for Girls–Qalqilya. 
(18)The Martyr Nash’at Abu Jabara High School for Girls–Tulkarem. (19)The Abu Ali Mustafa Elementary School for Boys–Jenin. 
(20)The Abu Ali Mustafa Elementary School for Girls–Jenin. (21)The Mustafa Hafez Elementary School for Boys–Khan Younis. 
(22)The Mustafa Hafez School–Gaza. (23)The Martyr Izzat Abu Al-Rubb High School–Jenin. 
(24)The Martyr Izz Al-Din Al-Qassam High School for Boys–Yaa’bad. (25)The Martyr Izz Al-Din (Al-Qassam) Elementary School–Jenin. 
(26)The Martyr Osama Al-Najjar School–Khan Yunis. (27)The Kamal Adwan High School for Boys–Rafah. 
(28)The Martyr Saa’d Sayel Elementary School for Boys–Nablus. (29)The Amin Al-Husseini Elementary School–El-Bireh. 
(30)The Hassan Salameh Junior High School for Girls–Gaza. (31)The Hassan Salameh Elementary School–Gaza.This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018. HTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2018, and for other purposes, namely: 
IDepartment of transportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $108,899,000 (reduced by $15,000,000) (reduced by $7,000,000) (reduced by $9,000,000), of which not to exceed $2,758,000 (reduced by $400,000) shall be available for the immediate Office of the Secretary; not to exceed $1,040,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,772,000 (reduced by $3,000,000) shall be available for the Office of the General Counsel; not to exceed $10,033,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $14,019,000 (reduced by $4,000,000) (reduced by $3,000,000) shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,546,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $24,255,000 (reduced by $4,600,000) (reduced by $4,000,000) shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,142,000 shall be available for the Office of Public Affairs; not to exceed $1,760,000 shall be available for the Office of the Executive Secretariat; not to exceed $11,089,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $18,485,000 (reduced by $3,000,000) shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 10 percent by all such transfers: Provided further, That notice of any change in funding greater than 10 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees.Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $8,465,109 (increased by $15,000,000), of which $2,618,000 shall remain available until September 30, 2020: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National surface transportation and innovative finance bureauFor necessary expenses of the National Surface Transportation and Innovative Finance Bureau authorized by 49 U.S.C. 116, $1,000,000 Provided, That the Secretary is required to notify the House and Senate Committees on Appropriations prior to exercising the authorities of 49 U.S.C. 116(h).Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, and implementation of enhanced security controls on network devices, $15,000,000, to remain available through September 30, 2019.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,500,000.Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $8,500,001: Provided, That of such amount, $3,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $202,245,000 shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Minority business resource center programFor necessary expenses of the Minority Business Resource Center, the provision of financial education outreach activities to eligible transportation-related small businesses, the monitoring of existing loans in the guaranteed loan program, and the modification of such loans of the Minority Business Resource Center, $500,301, as authorized by 49 U.S.C. 332; Provided, That notwithstanding that section, these funds may be for business opportunities related to any mode of transportation.Small and disadvantaged business utilization and outreachFor necessary expenses for small and disadvantaged business utilization and outreach activities, $3,999,093, to remain available until September 30, 2019: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $150,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under subsection 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code.Administrative provisions—office of the secretary of transportation(including transfer of funds) 
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 102.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting. 
103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is hereby authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees; Provided further, That such reserve will not exceed one month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits; Provided further, That the Working Capital Fund will be fully reimbursed by each customer agency for the actual cost of the transit benefit. 
104.Hereafter, the Secretary may transfer to the National Surface Transportation and Innovative Finance Bureau, for the purposes of the Bureau, funds allocated to the administrative costs of processing applications for the programs referred to in 49 U.S.C. 116(d)(1) and funds allocated to any office or office function that the Secretary determines has duties, responsibilities, resources, or expertise that support the purposes of the Bureau: Provided, That any such funds, or portions thereof, transferred to the Bureau may be transferred back to and merged with the original account. 
105.Section 503(l)(4) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 823(l)(4)) is amended— (1)by striking the heading Safety and Operations Account and inserting the heading National Surface Transportation and Innovative Finance Bureau Account, Office of the Secretary; and 
(2)in subparagraph (A) by striking the Safety and Operations account of the Federal Railroad Administration and inserting the National Surface Transportation and Innovative Finance Bureau account.Federal aviation administrationOperations(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $10,185,482,000, to remain available until September 30, 2019, of which $8,859,900,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,691,814,000 shall be available for air traffic organization activities; not to exceed $1,309,749,000 shall be available for aviation safety activities; not to exceed $21,587,000 shall be available for commercial space transportation activities; not to exceed $777,506,000 shall be available for finance and management activities; not to exceed $59,951,000 shall be available for NextGen and operations planning activities; not to exceed $112,622,000 shall be available for security and hazardous materials safety; and not to exceed $212,253,000 shall be available for staff offices: Provided, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 5 percent: Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $162,000,000 shall be for the contract tower program, including the contract tower cost share program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport.Facilities and equipment(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,855,000,000, of which $493,000,000 shall remain available until September 30, 2019, $2,247,000,000 shall remain available until September 30, 2020, and $115,000,000 shall remain available until expended: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That no later than March 31, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2019 through 2023, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget.Research, engineering, and development(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $170,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2020: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,000,000,000 (increased by $10,000,000), to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2018, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $111,863,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, and not less than $33,210,000 shall be available for Airport Technology Research.Administrative provisions—federal aviation administration 
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2017. 111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 
114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 117.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number from any display of the Federal Aviation Administration's Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 
118.None of the funds in this Act shall be available for salaries and expenses of more than nine political and Presidential appointees in the Federal Aviation Administration. 119.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order No. 13642. 
119A.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. 119B.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
119C.None of the funds provided under this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants, pending as of January 1, 2016, as long as the Federal Aviation Administration has received an application from the airport, and as long as the Administrator determines such tower is eligible using the factors set forth in the Federal Aviation Administration report, Establishment and Discontinuance Criteria for Airport Traffic Control Towers (FAA–APO–90–7 as of August, 1990). 119D.Notwithstanding any other provision of law, none of the funds made available in this Act may be obligated or expended to limit an Organization Designation Authorization holder from utilizing authorized delegated functions, unless the FAA documents, through surveillance, oversight or accident/incident finding, a systemic airworthiness noncompliance performance issue on the part of the ODA holder with regard to a specific function or where an ODA’s capability has not been previously established in terms of a new compliance method or design feature: Provided, that where the FAA has limited the authority of the ODA the FAA shall work with the ODA holder to develop the capability to execute that function safely and effectively.Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Not to exceed $439,443,925, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. In addition, $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act shall not exceed total obligations of $44,234,212,000 (reduced by $12,000,000) (increased by $12,000,000) for fiscal year 2018: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(liquidation of contract authorization)(highway trust fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $44,973,212,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.(rescission)(highway trust fund)Of the unobligated balances of funds apportioned among the States under chapter 1 of title 23, United States Code, a total of $800,000,000 is hereby permanently rescinded on November 30, 2017: Provided, That such rescission shall not apply to funds that are exempt from the obligation limitation or subject to special no-year obligation limitation: Provided further, That the amount to be rescinded from a State shall be determined by multiplying the total amount of the rescission by the ratio that the unobligated balances subject to the rescission as of September 30, 2017, for the State; bears to the unobligated balances subject to the rescission as of September 30, 2017, for all States. Administrative provisions—federal highway administration 120. (a)For fiscal year 2018, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and 
(B)amounts authorized for the Bureau of Transportation Statistics; (2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— 
(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and (B)for which obligation limitation was provided in a previous fiscal year; 
(3)determine the proportion that— (A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to 
(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; (4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— 
(A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for such fiscal year; and 
(5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to 
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. (b)Exceptions from Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and (12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2018, only in an amount equal to $639,000,000). 
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— (1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. (d)Applicability of Obligation Limitations to Transportation Research Programs (1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— 
(A)chapter 5 of title 23, United States Code; and (B)title VI of the Fixing America's Surface Transportation Act. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (e)Redistribution of Certain Authorized Funds (1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.None of the funds in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award. 125.For this fiscal year, the Federal Highway Administration shall reinstate Interim Approval IA–5, relating to the provisional use of an alternative lettering style on certain highway guide signs, as it existed before its termination, as announced in the Federal Register on January 25, 2016 (81 Fed. Reg. 4083). 
126.Section 127(t) of title 23, United States Code, is amended— (1)in the subsection heading by inserting North Dakota and before Idaho; 
(2)in the matter preceding paragraph (1) by inserting North Dakota or before Idaho; and (3)in paragraph (3) by striking Idaho State law and inserting the law of the relevant State.Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $283,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $283,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2018, of which $9,073,000, to remain available for obligation until September 30, 2020, is for the research and technology program, and of which $34,824,000, to remain available for obligation until September 30, 2020, is for information management.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $374,800,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $374,800,000 in fiscal year 2018 for Motor Carrier Safety Grants; of which $298,900,000 shall be available for the motor carrier safety assistance program, $31,800,000 shall be available for the commercial driver's license program implementation program, $43,100,000 shall be available for the high priority activities program, and $1,000,000 shall be available for the commercial motor vehicle operators grant program: Provided further, That of the amounts provided for Commercial Vehicle Information Systems Network Development or other Motor Carrier Safety grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriation or authorization acts prior to Fiscal Year 2017, $100,000,000 in additional obligation limitation is provided for a highly automated commercial vehicle research and development program, in accordance with 49 U.S.C. 31108, and shall remain available until September 30, 2022: Provided further, That the activities funded by the previous proviso may be accomplished through direct expenditure, direct research activities, grants, cooperative agreements, contracts, intra or interagency agreements, other agreements with private and public organizations, and transfers to other Federal agencies for activities under this heading: Provided further, That such funds as necessary for payment of obligations incurred in carrying out this section shall be derived from the Highway Trust Fund (other than the Mass Transit Account), to be available until expended.Administrative provisions—federal motor carrier safety administration 
130.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28. 131.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308 violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations. 
132.None of the funds appropriated or otherwise made available to the Department of Transportation by this Act or any other Act may be obligated or expended to implement, administer, or enforce the requirements of section 31137 of title 49, United States Code, or any regulation issued by the Secretary pursuant to such section, with respect to the use of electronic logging devices by operators of commercial motor vehicles, as defined in section 31132(1) of such title, transporting livestock as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471) or insects. 133.None of the funds appropriated or otherwise made available by this Act or any other Act may be used to amend, revise or otherwise modify by rulemaking, guidance, or interpretation the regulations in effect on December 4, 2015 relating to safety fitness determinations for motor carriers until the Inspector General of the Department of Transportation makes the certifications set out in section 5223(a) of Public Law 114–94.  
134.Federal Authority 
(a)In GeneralSection 14501(c) of title 49, United States Code, is amended— (1)in paragraph (1) by striking paragraphs (2) and (3) and inserting paragraphs (3) and (4); 
(2)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6) respectively; (3)by inserting after paragraph (1) the following: 
 
(2)Additional limitation 
(A)In generalA State, political subdivision of a State, or political authority of 2 or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law prohibiting employees whose hours of service are subject to regulation by the Secretary under section 31502 from working to the full extent permitted or at such times as permitted under such section, or imposing any additional obligations on motor carriers if such employees work to the full extent or at such times as permitted under such section, including any related activities regulated under part 395 of title 49, Code of Federal Regulations. (B)Statutory constructionNothing in this paragraph may be construed to limit the provisions of paragraph (1).; 
(4) in paragraph (3) (as redesignated) by striking Paragraph (1)— and inserting Paragraphs (1) and (2)—; and (5)in paragraph (4)(A) (as redesignated) by striking Paragraph (1) and inserting Paragraphs (1) and (2). 
(b)Effective DateThe amendments made by this section shall have the force and effect as if enacted on the date of enactment of the Federal Aviation Administration Authorization Act of 1994 (Public Law 103–305).National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $180,075,000 (increased by $9,000,000), of which $20,000,000 shall remain available through September 30, 2019.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, section 4011 of the Fixing America’s Surface Transportation (FAST) Act, and chapter 303 of title 49, United States Code, $149,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2018, are in excess of $149,000,000, of which $143,700,000 shall be for programs authorized under 23 U.S.C. 403 and $5,300,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: Provided further, That within the $149,000,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2019, and shall be in addition to the amount of any limitation imposed on obligations for future years.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404 and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $597,629,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2018, are in excess of $597,629,000 for programs authorized under 23 U.S.C. 402, 404 and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, of which $261,200,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $280,200,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,900,000 shall be for High Visibility Enforcement Program under 23 U.S.C. 404; $26,329,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(8), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(8) within 5 days.Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.None of the funds made available by this Act may be used to obligate or award funds for the National Highway Traffic Safety Administration's National Roadside Survey. 143.None of the funds made available by this Act may be used to mandate global positioning system (GPS) tracking in private passenger motor vehicles without providing full and appropriate consideration of privacy concerns under 5 U.S.C. chapter 5, subchapter II.Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $218,298,000, of which $15,900,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $40,100,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority shall exist as long as any such direct loan or loan guarantee is outstanding: Provided, That pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2018, except for federal funds awarded in accordance with section 3028(c) of Public Law 114–94.Federal-state partnership for state of good repairFor necessary expenses related to Federal-State Partnership for State of Good Repair grants as authorized by section 24911 of title 49, United States Code, $500,000,000 (reduced by $500,000,000) (increased by $500,000,000), to remain available until expended: Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: Provided further, That in selecting an applicant for a grant, the Secretary shall first give preference to eligible projects for which the environmental impact statement required under the National Environmental Policy Act and design work is already complete at the time of the grant application review, or to projects that address major critical assets which have conditions that pose a substantial risk now or in the future to the reliability of train service.Consolidated rail infrastructure and safety improvementsFor necessary expenses related to Consolidated Rail Infrastructure and Safety Improvements Grants as authorized by section 24407 of title 49, United States Code, $25,000,000, to remain available until expended: Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24407 of title 49, United States Code.Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $328,000,000, to remain available until expended: Provided, That the Secretary may retain up to one-half of 1 percent of the funds provided under both this heading and the National Network Grants to the National Railroad Passenger Corporation heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of division A of Public Law 114–94: Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of division A of Public Law 114–94, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act.National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,100,000,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the funds provided under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code.Administrative provisions—federal railroad administration 
150.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations each quarter within 30 days of such quarter of the calendar year on waivers granted to employees and amounts paid above the cap for each month within such quarter and delineate the reasons each waiver was granted: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations by March 1, 2018, a summary of all overtime payments incurred by the Corporation for 2017 and the three prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2017 and for the three prior calendar years. 
151.None of the funds made available by this Act may be used for high-speed rail in the State of California or for the California High-Speed Rail Authority, nor may any be used by the Federal Railroad Administration to administer a grant agreement with the California High-Speed Rail Authority that contains a tapered matching requirement. 152.None of the funds made available by this Act shall be used by the Surface Transportation Board to take any actions with respect to the construction of a high speed rail project in California unless the permit is issued by the Board with respect to the project in its entirety.Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $110,794,692: Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2019 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2019.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, $10,300,000,000 (reduced by $10,000,000) (increased by $10,000,000), to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $9,733,353,407 in fiscal year 2018. Technical assistance and trainingFor necessary expenses to carry out 49 U.S.C. 5314, $5,000,000.Capital investment grantsFor necessary expenses to carry out 49 U.S.C. 5309, $1,752,989,851 (reduced by $659,641,149) (increased by $659,641,149), to remain available until expended, of which $1,007,929,851 shall be available for projects authorized under section 5309(d) of title 49, United States Code, $145,700,000 shall be available for projects authorized under section 5309(e) of such title, $182,000,000 shall be available for projects authorized under section 5309(h) of the title, and $400,000,000 shall be available for projects authorized under section 5309(q): Provided, That the Secretary shall continue to administer the Capital Investment Grant Program in accordance with the procedural and substantive requirements of section 5309 of title 49.Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress to improve its safety management system in response to the Federal Transit Administration’s 2015 safety management inspection: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress toward full implementation of the corrective actions identified in the 2014 Financial Management Oversight Review Report: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants:  Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of Public Law 110–432 (112 Stat. 4968).Administrative provisions—federal transit administration 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Fixed Guideway Capital Investment of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2022, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2017, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163. (a)Except as provided in subsection (b), none of the funds in this or any other Act may be available to advance in any way a new light or heavy rail project towards a full funding grant agreement as defined by 49 U.S.C. 5309 for the Metropolitan Transit Authority of Harris County, Texas if the proposed capital project is constructed on or planned to be constructed on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas. 
(b)The Metropolitan Transit Authority of Harris County, Texas, may attempt to construct or construct a new fixed guideway capital project, including light rail, in the locations referred to in subsection (a) if— (1)voters in the jurisdiction that includes such locations approve a ballot proposition that specifies routes on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas; and 
(2)the proposed construction of such routes is part of a comprehensive, multi-modal, service-area wide transportation plan that includes multiple additional segments of fixed guideway capital projects, including light rail for the jurisdiction set forth in the ballot proposition. The ballot language shall include reasonable cost estimates, sources of revenue to be used and the total amount of bonded indebtedness to be incurred as well as a description of each route and the beginning and end point of each proposed transit project. 164.Notwithstanding any other provision of law, none of the funds made available in this Act shall be used to enter into a full funding grant agreement for a project with a New Starts share greater than 50 percent.Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $31,346,012, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662. Of that amount, $12,500,000 to be used on asset renewal activities shall be made available through September 30, 2019.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $300,000,000, to remain available until expended.Operations and trainingFor necessary expenses of operations and training activities authorized by law, $175,620,000, of which $22,000,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $6,000,000 shall remain available until expended for National Security Multi-Mission Vessel Program for State Maritime Academies and National Security, and of which $2,400,000 shall remain available through September 30, 2019, for the Student Incentive Program at State Maritime Academies, and of which $1,800,000 shall remain available until expended for training ship fuel assistance payments, and of which $18,000,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy, and of which $3,000,000 shall remain available through September 30, 2019, for Maritime Environment and Technology Assistance program authorized under section 50307 of title 46, United States Code: Provided, That not later than February 1, 2018, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $3,000,000 (increased by $7,000,000) to remain available until expended: Provided, That the Secretary shall issue the Notice of Funding Availability no later than 15 days after enactment of this Act: Provided further, That from applications submitted under the previous proviso, the Secretary of Transportation shall make grants no later than 120 days after enactment of this Act in such amounts as the Secretary determines: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $9,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For administrative expenses to carry out the guaranteed loan program, $3,000,000, which shall be transferred to and merged for use by the Office of the Secretary’s National Surface Transportation and Innovative Finance Bureau to administer the Title XI program in addition to those programs listed in 49 U.S.C. 116(d)(1).Administrative provisions—maritime administration 170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts. 
171.None of the funds available or appropriated in this Act shall be used by the United States Department of Transportation or the United States Maritime Administration to negotiate or otherwise execute, enter into, facilitate or perform fee-for-service contracts for vessel disposal, scrapping or recycling, unless there is no qualified domestic ship recycler that will pay any sum of money to purchase and scrap or recycle a vessel owned, operated or managed by the Maritime Administration or that is part of the National Defense Reserve Fleet: Provided, That such sales offers must be consistent with the solicitation and provide that the work will be performed in a timely manner at a facility qualified within the meaning of section 3502 of Public Law 106–398: Provided further, That nothing contained herein shall affect the Maritime Administration's authority to award contracts at least cost to the Federal Government and consistent with the requirements of 54 U.S.C. 308704, section 3502, or otherwise authorized under the Federal Acquisition Regulation. 
172.Penalty Wages 
(a)Foreign and Intercoastal VoyagesSection 10313(g) of title 46, United States Code, is amended— (1)in paragraph (2)— 
(A)by striking all claims in a class action suit by seamen and inserting each claim by a seaman; and (B)by striking the seamen and inserting the seaman; and 
(2)in paragraph (3)— (A)by striking class action; and 
(B)in subparagraph (B), by striking , by a seaman who is a claimant in the suit, and inserting by the seaman. (b)Coastwise VoyagesSection 10504(c) of such title is amended— 
(1)in paragraph (2)— (A)by striking all claims in a class action suit by seamen and inserting each claim by a seaman; and 
(B)by striking the seamen and inserting the seaman; and (2)in paragraph (3)— 
(A)by striking class action; and (B)in subparagraph (B), by striking , by a seaman who is a claimant in the suit and inserting by the seaman. Pipeline and hazardous materials safety administration Operational expensesFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $20,500,000.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $57,000,000, of which $7,570,000 shall remain available until September 30, 2020: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $162,000,000 (reduced by $1,000,000) (increased by $1,000,000), of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2020; and of which $131,000,000 shall be derived from the Pipeline Safety Fund, of which $64,736,000 shall remain available until September 30, 2020; and of which $8,000,000 shall be derived from fees collected under 49 U.S.C. 60302 and deposited in the Underground Natural Gas Storage Facility Safety Account and shall remain available for carrying out 49 U.S.C. 60141, of which $6,000,000 shall remain available until September 30, 2020.Emergency preparedness grants(emergency preparedness fund)Notwithstanding the fiscal year limitation specified in 49 U.S.C. 5116, not more than $28,318,000 shall be made available for obligation in fiscal year 2018 from amounts made available by 49 U.S.C. 5116(h), and 5128(b) and (c): Provided, That notwithstanding 49 U.S.C. 5116(h)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That none of the funds made available by 49 U.S.C. 5116(h), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his or her designee: Provided further, That notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation limitation, prior year recoveries recognized in the current year shall be available to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol and other flammable liquids by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out 49 U.S.C. 5116(a)(1)(C) and 5116(i).Office of inspector generalSalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $92,152,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation: Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso.General provisions—Department of transportation 
180. 
(a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). (b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the Department’s, or its operating administrations’, missions. 
(c)Any unmanned aircraft system purchased or procured by the Department prior to the enactment of this Act shall be deemed authorized. 181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. (b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
183.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 184. (a)None of the funds provided in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or discretionary grant totaling $500,000 or more unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement is announced by the Department or its modal administrations: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation. 
(b)In addition to the notification required in subsection (a), none of the funds made available in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or discretionary grant unless the Secretary of Transportation provides the House and Senate Committees on Appropriations a comprehensive list of all such loans, loan guarantees, lines of credit, or discretionary grants that will be announced not less the 3 full business days before such announcement: Provided, That the requirement to provide a list in this subsection does not apply to any quick release of funds from the emergency relief program: Provided further, That no list shall involve funds that are not available for obligation. 
185.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 186.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and (2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300. 
187.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations: Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
188.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 189.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 
190.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: (1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction; 
(2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and (3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program.This title may be cited as the Department of Transportation Appropriations Act, 2018. IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $14,708,000: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine.Administrative support offices(including transfer of funds)For necessary salaries and expenses for Administrative Support Offices, $518,303,000, of which $10,762,000 shall be available for, including the establishment of, the Office of the Chief Operations Officer; $50,340,000 shall be available for the Office of the Chief Financial Officer; $92,006,000 shall be available for the Office of the General Counsel; $205,873,000 shall be available for the Office of Administration; $38,245,000 shall be available for the Office of the Chief Human Capital Officer; $49,588,000 shall be available for the Office of Field Policy and Management; $19,065,000 shall be available for the Office of the Chief Procurement Officer; $3,570,000 shall be available for the Office of Departmental Equal Employment Opportunity; $4,975,000 shall be available for the Office of Strategic Planning and Management; and $43,879,000 shall be available for the Office of the Chief Information Officer: Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: Provided further, That in addition to the transfer authority under section 221 of this Act, of the amount appropriated for the Office of the Chief Operations Officer under this heading, the Secretary may transfer up to $10,000,000 to the heading Information Technology Fund: Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress.Program office salaries and expensesPublic and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $216,633,000.Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $107,554,000.HousingFor necessary salaries and expenses of the Office of Housing, $392,000,000.Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $24,065,000.Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $69,808,000.Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $7,600,000.Working capital fund(including transfer of funds)For the working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred to the Fund under this heading shall be available for Federal shared services used by offices and agencies of the Department, and for such portion of any office or agency’s printing, records management, space renovation, furniture, supply services, or other shared services as the Secretary determines shall be derived from centralized sources made available by the Department to all offices and agencies and funded through the Fund: Provided, That of the amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Office Salaries and Expenses, and Government National Mortgage Association, the Secretary shall transfer to the Fund such amounts, to remain available until expended, as are necessary to fund services, specified in the matter preceding the first proviso, for which the appropriation would otherwise have been available, and may transfer not to exceed an additional $5,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for use for any office or agency: Provided further, That amounts in the Fund shall be the only amounts available to each office or agency of the Department for the services, or portion of services, specified in the matter preceding the first proviso: Provided further, That with respect to the Fund, the authorities and conditions under this heading shall supplement the authorities and conditions provided under section 7(f): Provided further, That up to $6,550,000 in the Fund may be available for the management reporting initiative to improve the effectiveness of enterprise data governance, analysis, and reporting, including information technology investments to make such improvements: Provided further, That to carry out the previous proviso, the Secretary shall transfer any amounts for related information technology investments to the heading Information Technology Fund.Public and indian housingTenant-based rental assistance(including transfer of funds)For activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $16,486,725,000, to remain available until expended, shall be available on October 1, 2017 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2017), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2018: Provided, That the amounts made available under this heading are provided as follows: 
(1)$18,709,725,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2018 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection, HOPE VI, and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the later of 60 days after enactment of this Act or March 1, 2018: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and in accordance with the requirements of the MTW program and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2018 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD held programmatic reserves (in accordance with VMS data in calendar year 2017 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary from the agencies’ calendar year 2018 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $100,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary; 
(2)$60,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI and Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That of the amounts made available under this paragraph, $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary may provide section 8 rental assistance from amounts made available under this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title where the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the preceding proviso; 
(3)$1,550,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $10,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other special purpose incremental vouchers: Provided, That no less than $1,540,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2018 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and in accordance with the requirements of the MTW program and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$150,000,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: Provided further, That any amounts provided under this paragraph in this Act or prior Acts, remaining available after funding renewals and administrative expenses under this paragraph, shall be available for incremental tenant-based assistance contracts under such section 811, including necessary administrative expenses; 
(5)the Secretary shall separately track all special purpose vouchers funded under this heading, including the renewal, from amounts provided under paragraph (1) under this heading, of HUD–VASH vouchers, funded under this heading in prior Acts to address veterans’ homelessness, of no less than $577,000,000; (6)$7,000,000 shall be for renewal grants, including rental assistance and associated administrative fees for Tribal HUD–VA Supportive Housing to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or Indian areas: Provided, That such amount shall be made available for renewal grants to the recipients that received assistance under the rental assistance and supportive housing demonstration program for Native American veterans authorized under the heading Tenant-Based Rental Assistance in title II of division K of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235, 128 Stat. 2733): Provided further, That the Secretary shall be authorized to specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients under the demonstration program: Provided further, That renewal grants under this paragraph shall be administered by block grant recipients in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996: Provided further, That assistance under this paragraph shall be modeled after, with necessary and appropriate adjustments for Native American grant recipients and veterans, the rental assistance and supportive housing program known as HUD–VASH program, including administration in conjunction with the Department of Veterans Affairs and overall implementation of section 8(o)(19) of the United States Housing Act of 1937: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waiver or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary and; 
(7)$10,000,000 shall be available to support modernization of public housing agency (PHA) information technology systems with respect to administration of program data and funding provided under this heading, including related expenses; Provided, That the Secretary may transfer up to $10,000,000 of the amounts provided under this paragraph to the Public Housing Capital Fund heading under this title to support modernization of PHA information technology systems with respect to administration of program data and funding under such heading, including related expenses.Housing certificate fund(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2018 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,850,000,000 (increased by $2,000,000), to remain available until September 30, 2021: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2018, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That up to $8,300,000 shall be to support ongoing public housing financial and physical assessment activities: Provided further, That up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $20,000,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2018: Provided further, That of the amount made available under the previous proviso, not less than $5,000,000 shall be for safety and security measures: Provided further, That of the total amount provided under this heading $35,000,000 shall be for supportive services, service coordinator and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount made available under this heading, up to $15,000,000 shall be for a Jobs-Plus initiative modeled after the Jobs-Plus demonstration: Provided further, That funding provided under the previous proviso shall be available for competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 117 of the Workforce Investment Act of 1998, and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: Provided further, That for funds provided under this heading, the limitation in section 9(g)(1) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2018 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act.Public housing operating fundFor 2018 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,400,000,000 (reduced by $10,000,000), to remain available until September 30, 2019.Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $20,000,000, to remain available until September 30, 2020: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing:  Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act:  Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided, not less than $10,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That no more than $1,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated.Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $75,000,000, to remain available until September 30, 2019: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under sections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program.Native american housing block grantsFor the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $654,000,000, to remain available until September 30, 2022: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That of the amounts made available under this heading, $3,500,000 shall be contracted for assistance for national or regional organizations representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities as authorized under NAHASDA: Provided further, That of the funds made available under the previous proviso, not less than $2,000,000 shall be made available for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That of the amounts made available under this heading, $3,500,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance related to funding provided under this heading and other headings under this Act for the needs of Native American families and Indian country: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $17,391,304: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act: Provided further, That notwithstanding section 302(d) of NAHASDA, if on the date of enactment of this Act, a recipient’s total amount of undisbursed block grant funds in the Department’s line of credit control system is greater than the sum of its prior 3 years’ initial formula allocation calculations, the Secretary shall adjust that recipient’s formula allocation that it would otherwise receive down by the difference between its total amount of undisbursed block grant funds in the Department’s line of credit control system on the date of enactment of this Act, and the sum of its prior 3 years’ initial formula allocation calculations: Provided further, That grant amounts not allocated to a recipient pursuant to the previous proviso shall be allocated under the need component of the formula proportionately among all other Indian tribes not subject to an adjustment under such proviso: Provided further, That the second proviso shall not apply to any Indian tribe that would otherwise receive a formula allocation of less than $5,000,000: Provided further, That to take effect, the three previous provisos do not require issuance or amendment of any regulation, shall not be subject to a formula challenge by an Indian tribe, and shall not be construed to confer hearing rights under any section of NAHASDA or its implementing regulations.Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $5,500,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $1,486,486,486, to remain available until expended: Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program: Provided further, That an additional $1,727,000 shall be available until expended for such costs of guaranteed loans authorized under such section 184 issued to tribes and Indian housing authorities for the construction of rental housing for law enforcement, healthcare, educational, technical and other skilled workers: Provided further, That the funds specified in the previous proviso are available to subsidize total loan principal, any part of which is to be guaranteed, up to $466,756,757 to remain available until expended: Provided further, That the Secretary may specify any additional program requirements with respect to the previous two provisos through publication of a Mortgagee Letter or Notice.Community planning and developmentHousing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $356,000,000 (increased by $19,000,000), to remain available until September 30, 2019, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2020: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $2,960,000,000 (increased by $10,000,000) (increased by $100,000,000), to remain available until September 30, 2020, unless otherwise specified: Provided, That of the total amount provided, $2,900,000,000 (increased by $10,000,000) (increased by $100,000,000) (reduced by $1,000,000) (increased by $1,000,000) is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or Indian tribe, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subparagraph (e)(2): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading $60,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety.Community development loan guarantees program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2018, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974.Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $850,000,000, to remain available until September 30, 2021: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the requirements under provisos 2 through 6 under this heading for fiscal year 2012 and such requirements applicable pursuant to the Full-Year Continuing Appropriations Act, 2013, shall not apply to any project to which funds were committed on or after August 23, 2013, but such projects shall instead be governed by the Final Rule titled Home Investment Partnerships Program; Improving Performance and Accountability; Updating Property Standards which became effective on such date: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $45,000,000 (increased by $5,000,000), to remain available until September 30, 2020: Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That of the total amount provided under this heading, $30,000,000 (increased by $5,000,000) shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the total amount provided under this heading, $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments and Indian Tribes serving high need rural communities.Homeless assistance grantsFor the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the Continuum of Care program as authorized under subtitle C of title IV of such Act; and the Rural Housing Stability Assistance program as authorized under subtitle D of title IV of such Act, $2,383,000,000, to remain available until September 30, 2020: Provided, That any rental assistance amounts that are recaptured under such Continuum of Care program shall remain available until expended: Provided further, That not less than $270,000,000 of the funds appropriated under this heading shall be available for such Emergency Solutions Grants program: Provided further, That not less than $2,106,000,000 of the funds appropriated under this heading shall be available for such Continuum of Care and Rural Housing Stability Assistance programs: Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That all funds awarded for supportive services under the Continuum of Care program and the Rural Housing Stability Assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That the Secretary shall collect system performance measures for each continuum of care, and that relative to fiscal year 2015, under the Continuum of Care competition with respect to funds made available under this heading, the Secretary shall base an increasing share of the score on performance criteria: Provided further, That none of the funds provided under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible: Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated:  Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2018: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program within 60 days of enactment of this Act: Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $10,682,000,000, to remain available until expended, shall be available on October 1, 2017 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2017), and $400,000,000, to remain available until expended, shall be available on October 1, 2018: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.Housing for the elderlyFor amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $573,000,000 (increased by $2,500,000) to remain available until September 30, 2021: Provided, That of the amount provided under this heading, up to $90,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until September 30, 2021: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated.Housing for persons with disabilitiesFor amendments to capital advance contracts for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), as amended, and for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $147,000,000, to remain available until September 30, 2021: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, in this fiscal year, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2021: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $50,000,000, to remain available until September 30, 2019, including up to $4,500,000 for administrative contract services: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements as appropriate, subject to the availability of annual appropriations.Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $14,000,000, to remain available until expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $11,000,000, to remain available until expended, of which $11,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2018 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2019: Provided, That during fiscal year 2018, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $5,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $135,000,000 (reduced by $5,000,000), to remain available until September 30, 2019: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2018, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: Provided further, That during fiscal year 2018 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of the National Housing Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero.General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2019: Provided, That during fiscal year 2018, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $5,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2019: Provided, That $25,400,000 shall be available for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2018, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $85,000,000 (reduced by $2,500,000), to remain available until September 30, 2019: Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for research projects: Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan, for approval, to the House and Senate Committees on Appropriations on how it will allocate funding for this activity.Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $65,300,000 (reduced by $28,375,000) (increased by $28,375,000), to remain available until September 30, 2019: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $130,000,000, to remain available until September 30, 2019, of which $25,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That of the total amount made available under this heading, $50,000,000 shall be made available on a competitive basis for areas with the highest lead-based paint abatement needs: Provided further, That each recipient of funds provided under the previous proviso shall contribute an amount not less than 25 percent of the total: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.Information technology fundFor the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $150,000,000 (reduced by $2,000,000) (reduced by $19,000,000) (reduced by $100,000,000) shall remain available until September 30, 2019: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $128,082,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.General provisions—department of housing and urban development(including transfer of funds)(including rescission) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 202.None of the amounts made available under this Act may be used during fiscal year 2018 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 204.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 
205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 206.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2018 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
207.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 208.The President's formal budget request for fiscal year 2019, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act. 
209.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 210. (a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2018 and 2019, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. 
(b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). (c)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)Number and bedroom size of units 
(A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. (B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. 
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. (3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. 
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. (5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. 
(6)The Secretary determines that this transfer is in the best interest of the tenants. (7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. 
(8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. (9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. 
(d)For purposes of this section— (1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; 
(2)the term multifamily housing project means housing that meets one of the following conditions— (A)housing that is subject to a mortgage insured under the National Housing Act; 
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; (C)housing that is assisted under section 202 of the Housing Act of 1959, as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; 
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; (E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or 
(F)housing or vacant land that is subject to a use agreement; (3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937; (B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); 
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; (D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; 
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and (F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act; 
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; (5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and 
(6)the term Secretary means the Secretary of Housing and Urban Development. (e)Research ReportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 
211. 
(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— (1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); 
(2)is under 24 years of age; (3)is not a veteran; 
(4)is unmarried; (5)does not have a dependent child; 
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; (7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and 
(8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). (b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 
212.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005. 213.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2018, insure and enter into commitments to insure mortgages under such section 255. 
214.Notwithstanding any other provision of law, in fiscal year 2018, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 215.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
216.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
217.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
218.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 219.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2018, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2018, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary. 
220.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review a spending plan for such costs to the House and Senate Committees on Appropriations. 221.The Secretary is authorized to transfer up to 10 percent or $4,000,000, whichever is less, of funds appropriated for any office under the heading Administrative Support Offices or for any account under the general heading Program Office Salaries and Expenses to any other such office or account: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $4,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees three business days in advance of any such transfers under this section up to 10 percent or $4,000,000, whichever is less. 
222. 
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary of Housing and Urban Development (in this section referred to as the Secretary), and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract. (b)The Secretary shall take action under subsection (c) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance— 
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(c) 
(1)Within 15 days of the issuance of the REAC inspection, the Secretary must provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary must also provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default. (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may— 
(A)require immediate replacement of project management with a management agent approved by the Secretary; (B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty; 
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered; 
(E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs; 
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies; (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or 
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary. (d)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of— 
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and (2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. 
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— (1)the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; 
(2)actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and (3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract. 
223.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2018. 224.None of the funds in this Act may be available for the doctoral dissertation research grant program at the Department of Housing and Urban Development. 
225.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— (1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2018.; and 
(2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2018.. 226.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
227.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 228.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State. 
229.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 230.Amounts made available under this Act which are either appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research in the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and which are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act. 
231.Employees of the Department of Housing and Urban Development who are subject to administrative discipline in fiscal year 2018, including suspension from work, shall not receive awards (including performance, special act, or spot) for the remainder of fiscal year 2018 after the effective date of the disciplinary action.  232.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2016, 2017, and 2018 for the continuum of care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipients CoC program. 
233. 
(a)From amounts made available under this title under the heading Homeless Assistance Grants, the Secretary may award 1-year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another. (b)No more than 50 percent of each transition grant may be used for costs of eligible activities of the program component originally funded. 
(c)Transition grants made under this section are eligible for renewal in subsequent fiscal years for the eligible activities of the new program component. (d)In order to be eligible to receive a transition grant, the funding recipient must have the consent of the Continuum of Care and meet standards determined by the Secretary. 
234.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)). 235.Section 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by striking “October 1, 2017” each place it appears and inserting in lieu thereof October 1, 2022. 
236.None of the funds made available under this Act for new guarantees of mortgages insured under the Mutual Mortgage Insurance Fund may be used to guarantee or insure any mortgage on a property that is subject to a loan or other obligation, including those billed as taxes or assessments, for the purpose of financing any improvements under a Property Assessed Clean Energy or substantially similar program, if any portion of such loan or obligation is or has the potential to be in a lien position superior to the mortgage to be insured or guaranteed under the Mutual Mortgage Insurance Fund.  237.The matter under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (42 U.S.C. 1437f note), as amended, is amended— 
(1)in the 14th proviso— (A)by inserting or nonprofit before entity, then a capable entity,; and  
(B)by striking preserves its interest and inserting or a nonprofit entity preserves an interest; (2)by striking the 18th proviso and inserting the following: Provided further, That for fiscal year 2012 and hereafter, owners of properties assisted or previously assisted under section 101 of the Housing and Urban Development Act of 1965, section 236(f)(2) of the National Housing Act, or section 8(e)(2) of the United States Housing Act of 1937, for which a contract expires or terminates due to prepayment on or after October 1, 2006, has caused or results in the termination of rental assistance or affordability restrictions or both and the issuance of tenant protection vouchers under section 8(o) or section 8(t) of the Act, or with a project rental assistance contract under section 202(c)(2) of Housing Act of 1959, shall be eligible, subject to requirements established by the Secretary, including but not limited to tenant consultation procedures, for conversion of assistance available or provided for such vouchers or assistance contracts, to assistance under a long-term project-based subsidy contract under section 8 of the Act, which shall have a term of no less than 20 years, which shall have initial rents set at comparable market rents for the market area, with subsequent rent adjustments only by an operating cost factor established by the Secretary, and which shall be eligible for renewal under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), or, subject to agreement of the administering public housing agency, to assistance under section 8(o)(13) of the Act, to which the limitation under subparagraph (B) of section 8(o)(13) of the Act shall not apply and for which the Secretary may waive or alter the provisions of subparagraphs (C) and (D) of section 8(o)(13) of the Act (Second Component herein):; 
(3)by inserting before the 19th proviso the following: Provided further, That conversions of assistance under the Second Component may not be the basis for re-screening or termination of assistance or eviction of any tenant family in a property participating in the demonstration:; (4)in the 20th proviso, as so reordered by the amendments made by the preceding provisions of this section, by striking previous proviso and all that follows through the end of the proviso and inserting Second Component, except for conversion of section 202 project rental assistance contracts, shall be available for project-based subsidy contracts entered into pursuant to the Second Component:; 
(5)in the 21st proviso, as so reordered by the amendments made by the preceding provisions of this section, by striking previous two provisos and inserting Second Component, except for conversion of section 202 project rental assistance contracts,; (6)in the 22nd proviso, as so reordered by the amendments made by the preceding provisions of this section, by striking three previous provisos and inserting Second Component, except for conversion of section 202 project rental assistance contracts,; 
(7)by inserting before the last proviso the following: Provided further, That the Secretary may transfer amounts made available under the heading Housing for the Elderly to the accounts under the headings Project-Based Rental Assistance or Tenant-Based Rental Assistance to facilitate any section 202 project rental assistance contract conversions under the Second Component, and any increase in cost for Project-Based Rental Assistance or Tenant-Based Rental Assistance associated with such conversion shall be equal to amounts so transferred:; and (8)in the last proviso, by striking previous four provisos and inserting Second Component, as applicable.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2018. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $8,190,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $27,490,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporationOffice of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $23,274,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: Provided further, That concurrent with the President's budget request for fiscal year 2018, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2018 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $106,000,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $140,000,000, of which $5,000,000 shall be for a multi-family rental housing program.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $37,100,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2018, to result in a final appropriation from the general fund estimated at no more than $35,850,000.United states interagency council on homelessnessOperating expensesFor closure of the United States Interagency Council on Homelessness, $570,000, notwithstanding section 209 of title II of the McKinney-Vento Homeless Assistance Act, as amended. IVGeneral provisions—this act(including rescissions) 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
404. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include— 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and 
(C)an identification of items of special congressional interest. 406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018 from appropriations made available for salaries and expenses for fiscal year 2018 in this Act, shall remain available through September 30, 2019, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305). 
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement. 
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law. 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 416. (a)All unobligated balances, including recaptures and carryover, remaining from funds appropriated in division K of Public Law 115–31 for Department of Transportation-Office of the Secretary-Salaries and Expenses, Department of Transportation-Office of the Secretary-Office of Civil Rights, Department of Transportation-Office of the Secretary-Small and Disadvantaged Business Utilization and Outreach, Department of Transportation-Federal Transit Administration-Administrative Expenses, Department of Transportation-Pipeline and Hazardous Materials Safety Administration-Operational Expenses, Surface Transportation Board-Salaries and Expenses, Access Board-Salaries and Expenses, Federal Maritime Commission-Salaries and Expenses, National Railroad Passenger Corporation-Office of Inspector General-Salaries and Expenses, National Transportation Safety Board-Salaries and Expenses, and United States Interagency Council on Homelessness-Operating Expenses are rescinded. 
(b)All unobligated balances, including recaptures and carryover, remaining from funds appropriated in division K of Public Law 115–31 for accounts under the headings Department of Housing and Urban Development-Management and Administration and Department of Housing and Urban Development-Program Office Salaries and Expenses are rescinded. 417. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.References to Act 418.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 
419.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–237. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 420.$0. 
421.None of the funds made available by this Act may be used to establish or collect tolls on Interstate Route 80 in the Commonwealth of Pennsylvania. 422.None of the funds made available by this Act may be used in contravention of section 5309 of title 49, United States Code. 
423.None of the funds made available by this Act may be used to enter into an agreement for the establishment or collection of tolls on Interstate Route 5 or Interstate Route 205 in the State of Oregon or Washington. 424.None of the funds made available by this Act may be used to implement, administer, or enforce— 
(1)the final rule entitled On-Site Completion of Construction of Manufactured Homes, published by the Department of Housing and Urban Development in the Federal Register on September 8, 2015 (80 Fed. Reg. 53712 et seq.); (2)the Interpretative Bulletin for Model Manufactured Home Installation Standards Foundation requirements in Freezing Temperature Areas Under CFR 3285.312(b), published for comment in the Federal Register on June 21, 2017 (82 Fed. Reg. 28279 et seq.); and 
(3)the memorandum titled Construction of On-Site Installation of Add-Ons, such as an Attached Garage published by the Department of Housing and Urban Development on June 12, 2014. 425.None of the funds made available by this Act may be used to finalize the notice of proposed rulemaking entitled Federal Motor Vehicle Safety Standards; Federal Motor Carrier Safety Regulations; Parts and Accessories Necessary for Safe Operation; Speed Limiting Devices published by the National Highway Traffic Safety Administration and the Federal Motor Carrier Safety Administration on September 7, 2016 (81 Fed. Reg. 61941). 
426.None of the funds made available by this Act may be used for a new hire who has not been verified through the E-Verify program.  427.None of the funds made available by this Act may be used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)).This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018. IDepartment of Defense Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018, for military functions administered by the Department of Defense and for other purposes, namely: 
IMilitary personnelMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,427,054,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,707,918,000 (reduced by $2,000,000) (increased by $2,000,000).Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $13,165,714,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,738,320,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,721,128,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,987,662,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $762,793,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,808,434,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $8,252,426,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,406,137,000. IIOperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $38,483,846,000 (reduced by $5,000,000) (reduced by $5,600,000) (reduced by $6,000,000): Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $45,980,133,000 (reduced by $598,000) (reduced by $7,000,000): Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $6,885,884,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $38,592,745,000: Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $33,771,769,000 (increased by $5,000,000) (reduced by $10,000,000) (reduced by $100,000) (increased by $100,000) (reduced by $194,897,000) (increased by $194,897,000) (reduced by $26,200,000) (reduced by $20,000,000) (reduced by $6,000,000) (reduced by $4,000,000) (reduced by $20,000,000) (reduced by $1,000,000) (reduced by $10,000,000) (reduced by $2,500,000) (reduced by $2,000,000) (reduced by $8,000,000) (reduced by $6,250,000) (reduced by $10,000,000) (reduced by $10,000,000) (reduced by $30,000,000) (reduced by $34,734,000) (reduced by $60,000,000): Provided, That not more than $15,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $38,458,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $9,385,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That of the funds provided under this heading, $415,000,000, of which $100,000,000 to remain available until September 30, 2019, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,870,163,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,038,507,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $282,337,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,233,745,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,275,820,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,735,930,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,538,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $215,809,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $288,915,000 (increased by $34,734,000) (increased by $30,000,000), to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $308,749,000 (increased by $30,000,000), to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, defense-Wide(including transfer of funds)For the Department of Defense, $9,002,000 (increased by $10,000,000), to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $233,673,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $107,900,000, to remain available until September 30, 2018.Cooperative threat reduction accountFor assistance, including assistance provided by contract or by grants, under programs and activities of the Department of Defense Cooperative Threat Reduction Program authorized under the Department of Defense Cooperative Threat Reduction Act, $324,600,000, to remain available until September 30, 2019.Operation and Maintenance, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $5,000,000,000, for the Operation and Maintenance, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to operation and maintenance accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense. IIIProcurementAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $4,456,533,000, to remain available for obligation until September 30, 2020.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,581,600,000, to remain available for obligation until September 30, 2020.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,556,175,000, to remain available for obligation until September 30, 2020.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,811,808,000, to remain available for obligation until September 30, 2020.Other procurement, armyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $6,356,044,000 (increased by $30,000,000), to remain available for obligation until September 30, 2020.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $17,908,270,000, to remain available for obligation until September 30, 2020.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,387,826,000 (increased by $26,200,000), to remain available for obligation until September 30, 2020.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $735,651,000, to remain available for obligation until September 30, 2020.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:Ohio Replacement Submarine (AP), $842,853,000;Carrier Replacement Program, $1,869,646,000;Carrier Replacement Program (AP), $2,561,058,000;Virginia Class Submarine, $3,305,315,000;Virginia Class Submarine (AP), $1,920,596,000;CVN Refueling Overhauls, $1,569,669,000;CVN Refueling Overhauls (AP), $75,897,000;DDG–1000 Program, $164,976,000;DDG–51 Destroyer, $3,499,079,000;DDG–51 Destroyer (AP), $90,336,000;Littoral Combat Ship, $1,566,971,000;Expeditionary Sea Base, $635,000,000;LHA Replacement, $1,695,077,000;TAO Fleet Oiler, $449,415,000;TAO Fleet Oiler (AP), $75,068,000;Ship to Shore Connector, $390,554,000;Service Craft, $23,994,000;Towing, Salvage, and Rescue Ship, $76,204,000;LCU 1700, $31,850,000;For outfitting, post delivery, conversions, and first destination transportation, $542,626,000; andCompletion of Prior Year Shipbuilding Programs, $117,542,000.In all: $21,503,726,000, to remain available for obligation until September 30, 2022: Provided, That additional obligations may be incurred after September 30, 2022, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards: Provided further, That funds appropriated or otherwise made available by this Act for production of the common missile compartment of nuclear-powered vessels may be available for multiyear procurement of critical components to support continuous production of such compartments only in accordance with the provisions of subsection (i) of section 2218a of title 10, United States Code (as added by section 1023 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328)).Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $7,852,952,000, to remain available for obligation until September 30, 2020.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,818,846,000 (increased by $20,000,000), to remain available for obligation until September 30, 2020.Aircraft procurement, air forceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $16,553,196,000 (increased by $16,000,000), to remain available for obligation until September 30, 2020.Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,203,101,000, to remain available for obligation until September 30, 2020.Space procurement, air forceFor construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $3,210,355,000, to remain available for obligation until September 30, 2020.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,316,977,000, to remain available for obligation until September 30, 2020.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $19,318,814,000, to remain available for obligation until September 30, 2020.Procurement, defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,239,239,000 (reduced by $10,000,000), to remain available for obligation until September 30, 2020.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533), $67,401,000, to remain available until expended.Procurement, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $12,622,931,000, for the Procurement, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to procurement accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act, except for missile defense requirements resulting from urgent or emergent operational needs: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense. IVResearch, development, test and evaluationResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $9,674,222,000 (increased by $6,000,000) (increased by $4,000,000) (increased by $12,000,000) (increased by $5,000,000), to remain available for obligation until September 30, 2019.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $17,196,521,000 (increased by $598,000) (increased by $20,000,000) (reduced by $2,500,000) (increased by $24,000,000), to remain available for obligation until September 30, 2019: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $33,874,980,000 (increased by $5,000,000) (increased by $6,000,000) (increased by $10,000,000) (reduced by $30,000,000) (increased by $30,000,000), to remain available for obligation until September 30, 2019.Research, development, test and evaluation, defense-Wide(including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,698,353,000 (reduced by $16,000,000) (reduced by $12,000,000) (reduced by $2,500,000) (reduced by $12,500,000) (increased by $20,000,000) (reduced by $20,000,000) (reduced by $4,135,000) (increased by $4,135,000) (reduced by $27,500,000) (increased by $10,000,000), to remain available for obligation until September 30, 2019:  Provided, That, of the funds made available in this paragraph, $250,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $210,900,000, to remain available for obligation until September 30, 2019.Research, development, test and evaluation, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $1,000,000,000, for the Research, Development, Test and Evaluation, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to research, development, test and evaluation accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act, except for missile defense requirements resulting from urgent or emergent operational needs: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense. VRevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,586,596,000. 
VIOther department of defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $33,931,566,000 (increased by $7,000,000) (increased by $1,000,000) (increased by $10,000,000) (increased by $2,000,000) (increased by $2,000,000) (increased by $10,000,000) (increased by $5,000,000) (increased by $10,000,000); of which $31,735,923,000 (increased by $2,000,000) (increased by $5,000,000) shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2019, and of which up to $15,349,700,000 may be available for contracts entered into under the TRICARE program; of which $895,328,000, to remain available for obligation until September 30, 2020, shall be for procurement; and of which $1,300,315,000 (increased by $7,000,000) (increased by $1,000,000) (increased by $10,000,000) (increased by $2,000,000) (increased by $10,000,000) (increased by $10,000,000), to remain available for obligation until September 30, 2019, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $627,100,000 shall be made available to the United States Army Medical Research and Materiel Command to carry out the congressionally directed medical research programs.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $961,732,000, of which $104,237,000 shall be for operation and maintenance, of which no less than $49,401,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $21,045,000 for activities on military installations and $28,356,000, to remain available until September 30, 2019, to assist State and local governments; $18,081,000 shall be for procurement, to remain available until September 30, 2020, of which $18,081,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $839,414,000, to remain available until September 30, 2019, shall be for research, development, test and evaluation, of which $750,700,000 shall only be for the Assembled Chemical Weapons Alternatives program.Drug interdiction and counter-Drug Activities, defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $854,814,000, of which $532,648,000 shall be for counter-narcotics support; $120,813,000 shall be for the drug demand reduction program; and $201,353,000 shall be for the National Guard counter-drug program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $336,887,000, of which $334,087,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $2,800,000, to remain available until September 30, 2019, shall be for research, development, test and evaluation. VIIRelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $522,100,000. VIIIGeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,500,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2017: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2018: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and 
(3)an identification of items of special congressional interest. (b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts: 
(1)Environmental Restoration, Army; (2)Environmental Restoration, Navy ; 
(3)Environmental Restoration, Air Force; (4)Environmental Restoration, Defense-Wide 
(5)Environmental Restoration, Formerly Used Defense Sites; and (6)Drug Interdiction and Counter-drug Activities, Defense.(transfer of funds) 
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; (2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and (4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.Funds appropriated in title III of this Act may be used, subject to section 2306b of title 10 , United States Code, for multiyear procurement contracts as follows: V–22 Osprey aircraft variants; up to 13 SSN Virginia Class Submarines and Government-furnished equipment; and DDG–51 Arleigh Burke class Flight III guided missile destroyers, the MK 41 Vertical Launching Systems, and associated Government-furnished systems and subsystems. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During the current fiscal year, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. (b)The fiscal year 2019 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2019 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2019. 
(c)As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of Army Science and Technology Reinvention Laboratories may not be managed on the basis of the Table of Distribution and Allowances, and the management of the workforce strength shall be done in a manner consistent with the budget available with respect to such Laboratories. (d)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.(transfer of funds) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 8018.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8019.Of the funds made available in this Act, $20,000,000 shall be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8022. 
(a)Of the funds made available in this Act, not less than $43,100,000 shall be available for the Civil Air Patrol Corporation, of which— (1)$30,800,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs; 
(2)$10,600,000 shall be available from Aircraft Procurement, Air Force; and (3)$1,700,000 shall be available from Other Procurement, Air Force for vehicle procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 8023. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during the current fiscal year may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings not located on a military installation, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. (d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2018, not more than 6,000 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That, of the specific amount referred to previously in this subsection, not more than 1,180 staff years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2019 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. (f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $210,000,000. 
8024.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 8026.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8027. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2018. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 8029. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1). 8030.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8031.None of the funds made available by this Act may be used to— (1)disestablish, or prepare to disestablish, a Senior Reserve Officers’ Training Corps program in accordance with Department of Defense Instruction Number 1215.08, dated June 26, 2006; or 
(2)close, downgrade from host to extension center, or place on probation a Senior Reserve Officers’ Training Corps program in accordance with the information paper of the Department of the Army titled Army Senior Reserve Officers’ Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014. 8032.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States. 
8033. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. (b)The fiscal year 2019 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2019 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2019 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8034.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2019: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2019. 
8035.Notwithstanding any other provision of law, funds made available in this Act and hereafter for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands. 8036.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 
8037. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. (b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. 
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 8038. (a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or (2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. 
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. (c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program; (2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; 
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or (4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 
8039. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— (1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; 
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— (A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or 
(B)$10,000,000; and (3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or (B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. 
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— (A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); 
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or (C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). 
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. (c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(rescissions) 
8040.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Aircraft Procurement, Navy, 2016/2018, $274,000,000; Aircraft Procurement, Air Force, 2016/2018, $82,700,000; 
Missile Procurement, Army, 2017/2019, $19,319,000; Procurement of Weapons and Tracked Combat Vehicles, Army, 2017/2019, $9,764,000; 
Other Procurement, Army, 2017/2019, $10,000,000; Aircraft Procurement, Navy, 2017/2019, $105,600,000; 
Weapons Procurement, Navy, 2017/2019, $54,122,000; Shipbuilding and Conversion, Navy, 2017/2021, $45,116,000; 
Aircraft Procurement, Air Force, 2017/2019, $63,293,000; Missile Procurement, Air Force, 2017/2019, $31,639,000; 
Space Procurement, Air Force, 2017/2019, $15,000,000; Other Procurement, Air Force, 2017/2019, $105,000,000; 
Research, Development, Test and Evaluation, Navy, 2017/2018, $34,128,000; Research, Development, Test and Evaluation, Air Force, 2017/2018, $41,700,000. 
8041.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose. 
8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8044. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8045.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8046.None of the funds made available by this Act for Evolved Expendable Launch Vehicle service competitive procurements may be used unless the competitive procurements are open for award to all certified providers of Evolved Expendable Launch Vehicle-class systems: Provided, That the award shall be made to the provider that offers the best value to the government. 
8047.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 
8048.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 8049.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget. 
8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(including transfer of funds) 8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— (1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and (3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account. 
8053. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. 
8054.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force until a written modification has been proposed to the House and Senate Appropriations Committees: Provided further, That the proposed modification may be implemented 30 days after the notification unless an objection is received from either the House or Senate Appropriations Committees: Provided further, That any proposed modification shall not preclude the ability of the commander of United States Pacific Command to meet operational requirements.(including transfer of funds) 
8055.Of the funds appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, $25,000,000 (increased by $10,000,000) shall be for continued implementation and expansion of the Sexual Assault Special Victims’ Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 
8056.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8057. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. (b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 8058.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8059.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so. 
8060.The Secretary of Defense shall continue to provide a classified quarterly report to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 8061.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 
8062.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1)rendered incapable of reuse by the demilitarization process; or 
(2)used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 8063.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.(including transfer of funds) 
8064.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $66,881,780 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8065. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— (1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account; 
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request; (3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or 
(4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed. (b)Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3). 
(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence. (d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall— 
(1)provide the proposed alternatives to all affected agencies; (2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and 
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees. 8066.In addition to amounts provided elsewhere in this Act, $5,000,000 (increased by $5,000,000) is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds) 
8067.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $705,800,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $92,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $221,500,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $120,000,000 shall be for co-production activities of SRBMD missiles in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for SRBMD, as amended; $205,000,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which $120,000,000 shall be for co-production activities of Arrow 3 Upper Tier missiles in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for Arrow 3 Upper Tier, as amended; $105,000,000 shall be for testing of the upper-tier component to the Israeli Missile Defense Architecture in the United States; and $82,300,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(including transfer of funds) 
8068.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $117,542,000 shall be available until September 30, 2018, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2012/2018: Carrier Replacement Program $20,000,000; (2)Under the heading Shipbuilding and Conversion, Navy, 2008/2018: DDG–51 Destroyer $19,436,000; 
(3)Under the heading Shipbuilding and Conversion, Navy, 2012/2018: Littoral Combat Ship $6,394,000; (4)Under the heading Shipbuilding and Conversion, Navy, 2012/2018: LHA Replacement $14,200,000; 
(5)Under the heading Shipbuilding and Conversion, Navy, 2013/2018: DDG–51 Destroyer $31,941,000; (6)Under the heading Shipbuilding and Conversion, Navy, 2014/2018: Litoral Combat Ship $20,471,000; and 
(7)Under the heading Shipbuilding and Conversion, Navy, 2015/2018: LCAC $5,100,000. 8069.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for Fiscal Year 2018. 
8070.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 8071.The budget of the President for fiscal year 2018 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years. 
8072.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 8073.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $289,000,000. 
8074.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8075.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
8076. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. (b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8077.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2019. 8078.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 
8079. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2018: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement. 
8080.None of the funds made available by this Act may be used to eliminate, restructure, or realign Army Contracting Command—New Jersey or make disproportionate personnel reductions at any Army Contracting Command—New Jersey sites without 30-day prior notification to the congressional defense committees.(rescission) 8081.Of the unobligated balances available to the Department of Defense, the following funds are permanently rescinded from the following accounts and programs in the specified amounts to reflect excess cash balances in the Department of Defense Acquisition Workforce Development Fund:From Department of Defense Acquisition Workforce Development Fund, Defense, $10,000,000. 
8082.None of the funds made available by this Act for excess defense articles, assistance under section 333 of title 10, United States Code, or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 8083. (a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— 
(1)creates a new start effort; (2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or (4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 8084.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years. 
8085.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.(including transfer of funds) 8086.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.(including transfer of funds) 
8087.Not to exceed $500,000,000 appropriated by this Act for operation and maintenance may be available for the purpose of making remittances and transfer to the Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code. 8088. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
8089. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— (1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or 
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. (b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). 
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. (d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.(including transfer of funds) 
8090.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $115,519,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8091.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code. 8092.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.(including transfer of funds) 
8093.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,500,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2017. 
8094.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense. 8095. (a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
8096.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity except in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and section 1034 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328). 8097.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 
8098. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport. (b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge: 
(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic; (2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and 
(3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine. (c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver. 
8099.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code. 8100. (a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary of Defense may prescribe, to local military commanders appointed by the Secretary, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country. 
(b)An ex gratia payment under this section may be provided only if— (1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States; 
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and (3)the property damage, personal injury, or death was not caused by action by an enemy. 
(c)Nature of paymentsAny payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death. (d)Amount of paymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions. 
(e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations. (f)Written recordA written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense. 
(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program. 8101.None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012. 
8102.The Secretary of Defense shall post grant awards on a public Website in a searchable format. 8103.None of the funds made available by this Act may be used to fund the performance of a flight demonstration team at a location outside of the United States: Provided, That this prohibition applies only if a performance of a flight demonstration team at a location within the United States was canceled during the current fiscal year due to insufficient funding. 
8104.None of the funds made available by this Act may be used by the National Security Agency to— (1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or 
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978. 8105.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
8106.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act unless explicity provided for in a Defense Appropriations Act: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8107.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism: Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver. 
8108.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543). 8109.None of the funds provided in this Act for the T–AO Fleet Oiler or the Towing, Salvage, and Rescue Ship programs shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes. 
8110.The amount appropriated in title II of this Act for Operation and Maintenance, Army is hereby reduced by $75,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds. 8111.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel costs, the total amount appropriated in title II of this Act is hereby reduced by $1,007,267,000. 
8112.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b). 8113.None of the funds made available by this Act may be used to propose, plan for, or execute a new or additional Base Realignment and Closure (BRAC) round. 
8114.Of the amounts appropriated in this Act for Operation and Maintenance, Navy, $289,255,000, to remain available until expended, may be used for any purposes related to the National Defense Reserve Fleet established under section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. 4405): Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet. 
8115.None of the funds made available by this Act for the Joint Surveillance Target Attack Radar System recapitalization program may be obligated or expended for pre-milestone B activities after March 31, 2018, except for source selection and other activities necessary to enter the engineering and manufacturing development phase. 8116.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba.(including transfer of funds) 
8117.Additional readiness funds made available in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, Operation and Maintenance, Marine Corps, and Operation and Maintenance, Air Force may be transferred to and merged with any appropriation of the Department of Defense for activities related to the Zika virus in order to provide health support for the full range of military operations and sustain the health of the members of the Armed Forces, civilian employees of the Department of Defense, and their families, to include: research and development, disease surveillance, vaccine development, rapid detection, vector controls and surveillance, training, and outbreak response: Provided, That the authority provided in this section is subject to the same terms and conditions as the authority provided in section 8005 of this Act. 
8118. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities, or for any activity necessary for the national defense, including intelligence activities. 
8119.Notwithstanding any other provision of law, any transfer of funds appropriated or otherwise made available by this Act to the Global Engagement Center pursuant to section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 8120.No amounts credited or otherwise made available in this or any other Act to the Department of Defense Acquisition Workforce Development Fund may be transferred to: 
(1)the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note); or (2)credited to a military-department specific fund established under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (as amended by section 897 of the National Defense Authorization Act for Fiscal Year 2017).(including transfer fund) 
8121.In addition to amounts provided elsewhere in this Act for military personnel pay, including active duty, reserve and National Guard personnel, $206,400,000 is hereby appropriated to the Department of Defense and made available for transfer only to military personnel accounts: Provided, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. 8122.In addition to amounts provided elsewhere in this Act, there is appropriated $235,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: Providedfurther, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: Provided further, That as a condition of receiving funds under this section a local educational agency or State shall provide a matching share as described in the notice titled Department of Defense Program for Construction, Renovation, Repair or Expansion of Public Schools Located on Military Installations published by the Department of Defense in the Federal Register on September 9, 2011 (76 Fed. Reg. 55883 et seq.): Provided further, That these provisions apply to funds provided under this section, and to funds previously provided by Congress to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools to the extent such funds remain unobligated on the date of enactment of this section. 
8123.None of the funds made available by this Act may be used to carry out the changes to the Joint Travel Regulations of the Department of Defense described in the memorandum of the Per Diem Travel and Transportation Allowance Committee titled UTD/CTD for MAP 118–13/CAP 118–13 - Flat Rate Per Diem for Long Term TDY and dated October 1, 2014. 8124.In carrying out the program described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such memorandum, the Secretary of Defense shall apply such policy and guidance, except that— 
(1)the limitation on periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and (2)the term assisted reproductive technology shall include embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 
IXOverseas contingency operations/Global war on terrorismMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $2,635,317,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $377,857,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $103,800,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $912,779,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $24,942,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $9,091,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $2,328,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $20,569,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $184,589,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $5,004,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $1,000,000,000, for the Military Personnel, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to military personnel accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense:Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $16,126,403,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $5,875,015,000, of which up to $161,885,000 may be transferred to the Coast Guard Operating Expenses account: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,116,640,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $10,266,295,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $6,944,201,000: Provided, That of the funds provided under this heading, not to exceed $900,000,000, to remain available until September 30, 2019, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That funds provided under this heading may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant, and 15 days following notification to the appropriate congressional committees: Provided further, That funds provided under this heading may be used to support the Government of Jordan, in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along its borders, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred: Provided further, That of the funds provided under this heading, not to exceed $750,000,000, to remain available until September 30, 2019, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support, or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $24,699,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $23,980,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $3,367,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $58,523,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $108,111,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $15,400,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $2,000,000,000, for the Operation and Maintenance, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to operation and maintenance accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $4,937,515,000 (reduced by $12,000,000), to remain available until September 30, 2019: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $10,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Counter-ISIL Train and Equip FundFor the Counter-Islamic State of Iraq and the Levant Train and Equip Fund, $1,769,000,000, to remain available until September 30, 2019: Provided, That such funds shall be available to the Secretary of Defense in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair and renovation; and sustainment, to foreign security forces, irregular forces, groups, or individuals participating, or preparing to participate in activities to counter the Islamic State of Iraq and the Levant, and their affiliated or associated groups: Provided further, That these funds may be used in such amounts as the Secretary of Defense may determine to enhance the border security of nations adjacent to conflict areas including Jordan, Lebanon, Egypt, and Tunisia resulting from actions of the Islamic State of Iraq and the Levant: Provided further, That amounts made available under this heading shall be available to provide assistance only for activities in a country designated by the Secretary of Defense, in coordination with the Secretary of State, as having a security mission to counter the Islamic State of Iraq and the Levant, and following written notification to the congressional defense committees of such designation: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces or individuals, such elements or individuals are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law:Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines that such provision of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That the United States may accept equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, that was transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and the Levant and returned by such forces or groups to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, and not yet transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and the Levant may be treated as stocks of the Department of Defense when determined by the Secretary to no longer be required for transfer to such forces or groups and upon written notification to the congressional defense committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided under this heading, including, but not limited to, the number of individuals trained, the nature and scope of support and sustainment provided to each group or individual, the area of operations for each group, and the contributions of other countries, groups, or individuals: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/ Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $424,686,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $557,583,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $1,191,139,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $193,436,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $405,575,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $157,300,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $130,994,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $223,843,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $207,984,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $64,071,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $510,836,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $381,700,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Space Procurement, Air ForceFor an additional amount for Space Procurement, Air Force, $2,256,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $501,509,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $3,998,887,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $510,741,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve Equipment AccountFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $1,000,000,000, to remain available for obligation until September 30, 2020: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $6,000,000,000, for the Procurement, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to procurement accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $119,368,000 (increased by $6,000,000), to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $124,865,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $144,508,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $226,096,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, National Defense Restoration Fund(including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $1,000,000,000, for the Research, Development, Test and Evaluation, National Defense Restoration Fund: Provided, That such funds provided under this heading shall only be available for programs, projects and activities necessary to implement the 2018 National Defense Strategy: Provided further, That such funds shall not be available for transfer until 30 days after the Secretary has submitted, and the congressional defense committees have approved, the proposed allocation plan for the use of such funds to implement such strategy: Provided further, That such allocation plan shall include a detailed justification for the use of such funds and a description of how such investments are necessary to implement the strategy: Provided further, That the Secretary of Defense may transfer these funds only to research, development, test and evaluation accounts: Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: Provided further, That none of the funds made available under this heading may be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $148,956,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsDefense Health ProgramFor an additional amount for Defense Health Program, $395,805,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $196,300,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Joint Improvised-Threat Defeat Fund(including transfer of funds)For the Joint Improvised-Threat Defeat Fund, $483,058,000, to remain available until September 30, 2020: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised-Threat Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 5 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $24,692,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2018.(including transfer of funds) 9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $2,500,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act. 
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1)passenger motor vehicles up to a limit of $75,000 per vehicle; and 
(2)heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 9005.Not to exceed $5,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. (2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to allied forces participating in a combined operation with the armed forces of the United States and coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF:  Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF. 
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.Up to $500,000,000 of funds appropriated by this Act for the Defense Security Cooperation Agency in Operation and Maintenance, Defense-Wide may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders. 9012.None of the funds made available by this Act under the heading Counter-ISIL Train and Equip Fund may be used to procure or transfer man-portable air defense systems. 
9013.For the Ukraine Security Assistance Initiative, $150,000,000 is hereby appropriated, to remain available until September 30, 2018: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal weapons of a defensive nature; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or defensive articles provided to the Government of Ukraine from the inventory of the United States: Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds provided under this heading, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
9014.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9013 of this Act. 9015.None of the funds made available by this Act under section 9013 for Assistance and Sustainment to the Military and National Security Forces of Ukraine may be used to procure or transfer man-portable air defense systems. 
9016. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is— (1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; (3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; (5)implementing policies to protect judicial independence and due process of law; 
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and (7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: Provided further, That such report may be submitted in classified form if necessary.(including transfer of funds) 
9017.In addition to amounts otherwise made available in this Act, $500,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operation and maintenance, military personnel, and procurement accounts, to improve the intelligence, surveillance, and reconnaissance capabilities of the Department of Defense: Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide funding under this section shall terminate on September 30, 2018. 
9018.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543).(rescissions) 9019.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985:Other Procurement, Air Force, 2017/2019, $25,100,000;Afghanistan Security Forces Fund, 2017/2018, $100,000,000; andCounter-ISIL Train and Equip Fund, 2017/2018, $112,513,000.Operation and Maintenance, Defense-Wide, DSCA Coalition Support Fund, 2017/2018, $350,000,000. 
9020.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 9021. (a)Not later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report on the United States strategy to defeat Al-Qaeda, the Taliban, the Islamic State of Iraq and Syria (ISIS), and their associated forces and co-belligerents. 
(b)The report required under subsection (a) shall include the following: (1)An analysis of the adequacy of the existing legal framework to accomplish the strategy described in subsection (a), particularly with respect to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).  
(2)An analysis of the budgetary resources necessary to accomplish the strategy described in subsection (a). (c)Not later than 30 days after the date on which the President submits to the appropriate congressional committees the report required by subsection (a), the Secretary of State and the Secretary of Defense shall testify at any hearing held by any of the appropriate congressional committees on the report and to which the Secretary is invited. 
(d)In this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.  XAdditional General ProvisionsReferences to Act 10001.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.References to report 
10002.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–219. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. spending reduction account 10003.$0. 
10004.None of the funds appropriated or otherwise made available under the heading Afghanistan Security Forces Fund may be used to procure uniforms for the Afghan National Army. 10005.None of the funds made available in this Act may be used for the closure of a biosafety level 4 laboratory. 
10006.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion. 10007.None of the finds made available by this Act may be used to purchase heavy water from Iran.  
10008.None of the funds appropriated by this Act may be used to plan for, begin, continue, complete, process, or approve a public-private competition under the Office of Management and Budget Circular A-76. This division may be cited as the Department of Defense Appropriations Act, 2018. 
JLegislative Branch Appropriations Act, 2018 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Legislative Branch for the fiscal year ending September 30, 2018, and for other purposes, namely: ILEGISLATIVE BRANCHHouse of RepresentativesSalaries and ExpensesFor salaries and expenses of the House of Representatives, $1,194,050,766 (increased by $250,000), as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $22,278,891, including: Office of the Speaker, $6,645,417, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,180,048, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $7,114,471, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $1,886,632, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,459,639, including $5,000 for official expenses of the Minority Whip; Republican Conference, $1,505,426; Democratic Caucus, $1,487,258: Provided, That such amount for salaries and expenses shall remain available from January 3, 2018 until January 2, 2019.Members’ Representational AllowancesIncluding Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $562,632,498 (reduced by $11,025,000) (increased by $11,025,000).Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $127,053,373: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2018, except that $3,150,200 of such amount shall remain available until expended for committee room upgrading.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $23,226,000, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2018.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $198,156,000, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $27,945,000; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $20,505,000 of which $6,696,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $127,165,000, of which $2,108,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $4,968,000; for salaries and expenses of the Office of General Counsel, $1,492,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,037,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,209,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $9,437,000; for salaries and expenses of the Office of Interparliamentary Affairs, $814,000; for other authorized employees, $584,000.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $260,704,004 (increased by $250,000), including: supplies, materials, administrative costs and Federal tort claims, $3,625,000; official mail for committees, leadership offices, and administrative offices of the House, $190,000; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $233,540,004, to remain available until March 31, 2019; Business Continuity and Disaster Recovery, $16,186,000 of which $5,000,000 shall remain available until expended; transition activities for new members and staff, $2,273,000, to remain available until expended; Wounded Warrior Program $2,500,000 (increased by $250,000), to remain available until expended; Office of Congressional Ethics, $1,670,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $720,000.Administrative Provisionsrequiring amounts remaining in members’ representational allowances to be used for deficit reduction or to reduce the federal debt 101. (a) Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2018. Any amount remaining after all payments are made under such allowances for fiscal year 2018 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. (c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.delivery of bills and resolutions 
102.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy.delivery of congressional record 103.None of the funds made available by this Act may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).limitation on amount available to lease vehicles 
104.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.limitation on printed copies of u.s. code to house 105.None of the funds made available by this Act may be used to provide an aggregate number of more than 50 printed copies of any edition of the United States Code to all offices of the House of Representatives.delivery of reports of disbursements 
106.None of the funds made available by this Act may be used to deliver a printed copy of the report of disbursements for the operations of the House of Representatives under section 106 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5535) to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).delivery of daily calendar 107.None of the funds made available by this Act may be used to deliver to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) a printed copy of the Daily Calendar of the House of Representatives which is prepared by the Clerk of the House of Representatives.delivery of congressional pictorial directory 
108.None of the funds made available by this Act may be used to deliver a printed copy of the Congressional Pictorial Directory to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).amending the house services revolving fund 109. (a)Collection of certain service feesSection 105(a) of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 5545(a)) is amended by adding at the end the following new paragraph: 
 
(7)The collection of a service fee from vendors of the Master Web Services Agreement or the Technology Services Contract for failure to abide by and maintain House of Representatives security policies.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.adjustments to compensation 
110.Not withstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2018.JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $10,455,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1)an allowance of $2,175 per month to the Attending Physician; 
(2)an allowance of $1,300 per month to the Senior Medical Officer; (3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; 
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5)$2,780,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,838,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility ServicesSalaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,444,000, to be disbursed by the Secretary of the Senate.Administrative Provision 1001. (a)Establishment of senior level positionsNotwithstanding any order issued by the Speaker of the House of Representatives pursuant to paragraph (1) of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532(1)), the chair of the Joint Committee on Taxation may establish and fix the compensation of senior level positions in the staff of the Joint Committee to meet critical scientific, technical, professional, or executive needs of the Joint Committee. 
(b)Limitation on compensationThe annual rate of pay for any position established under this section may not exceed the annual rate of pay for level II of the Executive Schedule. (c)Conforming amendment Subsection (e) of section 214 of the Postal Revenue and Federal Salary Act of 1967 (2 U.S.C. 4302) is repealed. 
(d)Effective dateThis section shall apply with respect to fiscal year 2018 and each succeeding fiscal year.CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $347,700,000 of which overtime shall not exceed $45,000,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $74,800,000, to be disbursed by the Chief of the Capitol Police or his designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2018 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.OFFICE OF COMPLIANCESalaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,959,000, of which $450,000 shall remain available until September 30, 2019: Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $48,500,000.ARCHITECT OF THE CAPITOLCapital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $93,000,000 (reduced by $250,000) (reduced by $100,000) (increased by $100,000).Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $45,300,000, of which $19,458,000 shall remain available until September 30, 2022.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $13,333,000, of which $3,195,000 shall remain available until September 30, 2022.House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings, $169,294,000, of which $45,130,000 shall remain available until September 30, 2022, and of which $62,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $10,000,000, to remain available until expended.Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $106,694,000, of which $28,057,000 shall remain available until September 30, 2022: Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2018.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $76,097,000, of which $48,724,000 shall remain available until September 30, 2022.Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computer Facility, and Architect of the Capitol security operations, $33,249,000, of which $12,300,000 shall remain available until September 30, 2022.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $13,400,000, of which $2,600,000 shall remain available until September 30, 2022: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee. Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $21,470,000.Administrative Provisionsno bonuses for contractors behind schedule or over budget 1101.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program.scrims 
1102.None of the funds made available by this Act may be used for scrims containing photographs of building facades during restoration or construction projects performed by the Architect of the Capitol.LIBRARY OF CONGRESSSalaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $464,209,234, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2018, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2018 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: Provided further, That, of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: Provided further, That, of the total amount appropriated, $8,653,000 shall remain available until expended for the digital collections and educational curricula program: Provided further, That, of the total amount appropriated, $1,300,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System.Copyright Officesalaries and expensesFor all necessary expenses of the Copyright Office, $72,011,000, of which not more than $35,218,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2018 under section 708(d) of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $6,087,000 shall be derived from collections during fiscal year 2018 under sections 111(d)(2), 119(b)(3), 803(e), 1005, and 1316 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $41,305,000: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That $2,260,000 shall be derived from prior year unobligated balances: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional Research Servicesalaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $111,474,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.Books for the Blind and Physically Handicappedsalaries and expensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $50,248,000: Provided, That, of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual.Administrative Provisionreimbursable and revolving fund activities 1201. (a)In GeneralFor fiscal year 2018, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $190,642,000. 
(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.GOVERNMENT PUBLISHING OFFICECongressional Publishing(including transfer of funds)For authorized publishing of congressional information and the distribution of congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,528,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Public Information Programs of the Superintendent of Documentssalaries and expenses(including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $29,000,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2016 and 2017 to depository and other designated libraries: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate.Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $8,540,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: Provided further, That the business operations revolving fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: Provided further, That the business operations revolving fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the business operations revolving fund may provide information in any format: Provided further, That the business operations revolving fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at the Government Publishing Office's passport facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $544,505,919: Provided, That, in addition, $23,800,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.OPEN WORLD LEADERSHIP CENTER TRUST FUNDFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $5,600,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia.John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2018 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.COSTS OF LBFMC 205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LIMITATION ON TRANSFERS 
206.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 207. (a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate. 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.REFERENCES TO ACT 208.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.REFERENCES TO REPORT 
209.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–199. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. SPENDING REDUCTION ACCOUNT 210.$0. 
211.None of the funds made available by this Act may be used to deliver a printed copy of the Federal Register to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress), unless a printed copy is requested by the Member (or Delegate or Resident Commissioner).This division may be cited as the Legislative Branch Appropriations Act, 2018. KMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2018, and for other purposes, namely: 
IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $923,994,000, to remain available until September 30, 2022: Provided, That, of this amount, not to exceed $101,470,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,558,085,000, to remain available until September 30, 2022: Provided, That, of this amount, not to exceed $219,069,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,540,474,000, to remain available until September 30, 2022: Provided, That, of this amount, not to exceed $97,852,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,791,272,000, to remain available until September 30, 2022: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That, of the amount, not to exceed $185,717,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $210,652,000, to remain available until September 30, 2022: Provided, That, of the amount, not to exceed $16,271,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $161,491,000, to remain available until September 30, 2022: Provided, That, of the amount, not to exceed $18,000,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $73,712,000, to remain available until September 30, 2022: Provided, That, of the amount, not to exceed $6,887,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $65,271,000, to remain available until September 30, 2022: Provided, That, of the amount, not to exceed $4,430,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $63,535,000, to remain available until September 30, 2022: Provided, That, of the amount, not to exceed $4,725,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further,  That, the Chief of the Air Force Reserve shall take immediate action to address unfunded military construction requirements for access control points and security issues at Air Force Reserve facilities.North atlantic treaty organizationSecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $177,932,000, to remain available until expended.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $290,867,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $182,662,000, to remain available until September 30, 2022.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $346,625,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $83,682,000, to remain available until September 30, 2022.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $328,282,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $85,062,000, to remain available until September 30, 2022.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $318,324,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $59,169,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $2,726,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Department of defense military unaccompanied housing improvement fundFor the Department of Defense Military Unaccompanied Housing Improvement Fund, $623,000, to remain available until expended, for unaccompanied housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military unaccompanied housing and supporting facilities.Administrative provisions 101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $15,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission.  
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(including transfer of funds) 121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
122. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— (1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and 
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation. (b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions. 
123.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of March 2011, as in effect on the date of enactment of this Act. 124.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery. 
125.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2022: Military Construction, Army, $43,800,000; 
Military Construction, Navy and Marine Corps, $126,900,000; Military Construction, Air Force, $70,300,000; 
Military Construction, Army National Guard, $56,000,000; Military Construction, Army Reserve, $56,000,000; 
Military Construction, Air National Guard, $41,900,000; and Military Construction, Air Force Reserve, $44,100,000:  
Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s unfunded priority list for fiscal year 2018 submitted to Congress by the Secretary of Defense: 
Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: 
Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.(rescissions of funds) 
126.Of the unobligated balances available to the Department of Defense from prior appropriation Acts, the following funds are hereby rescinded from the following accounts in the amounts specified: Military Construction, Army, $10,000,000; 
Military Construction, Navy and Marine Corps, $10,000,000; Military Construction, Defense-Wide, $27,440,000; 
North Atlantic Treaty Organization Security Investment Program, $25,000,000; Family Housing Construction, Army, $18,000,000; 
Family Housing Construction, Navy and Marine Corps, $8,000,000; and Family Housing Construction, Air Force, $20,000,000: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
127.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives. 128.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba. 
IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $95,768,462,000, to remain available until expended and to become available on October 1, 2018: Provided, That not to exceed $17,882,000 of the amount made available for fiscal year 2019 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized. Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $11,832,175,000, to remain available until expended and to become available on October 1, 2018: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $121,529,000, which shall be in addition to remain available until expended, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017, of which $109,090,000 shall become available on October 1, 2018.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2018, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $178,626,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $30,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,356,000.In addition, for administrative expenses necessary to carry out the direct loan program, $395,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,163,000.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,894,000,000 (increased by $5,000,000): Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed 5 percent shall remain available until September 30, 2019.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $1,031,808,000 (reduced by $1,031,808,000) (increased by $1,031,808,000) (reduced by $2,500,000) (increased by $2,500,000) (reduced by $2,000,000) (increased by $2,000,000) (reduced by $5,000,000) (increased by $5,000,000), which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $49,161,165,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018, under this heading, $1,400,000,000 shall remain available until September 30, 2020: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs.Medical community careFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $254,000,000 (reduced by $5,000,000) (increased by $5,000,000), which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $8,384,704,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That of the amount made available on October 1, 2018, under this heading, $2,000,000,000 shall remain available until September 30, 2022.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $284,397,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $7,239,156,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018, under this heading, $100,000,000 shall remain available until September 30, 2020.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $1,079,795,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $5,914,288,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018, under this heading, $250,000,000 shall remain available until September 30, 2020.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $698,228,000, plus reimbursements, shall remain available until September 30, 2019.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $306,193,000, of which not to exceed 10 percent shall remain available until September 30, 2019.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $346,891,000 (reduced by $5,000,000), of which not to exceed 5 percent shall remain available until September 30, 2019: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $156,096,000, of which not to exceed 10 percent shall remain available until September 30, 2019.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,135,500,000, plus reimbursements: Provided, That $1,230,320,000 shall be for pay and associated costs, of which not to exceed $36,000,000 shall remain available until September 30, 2019: Provided further, That $2,486,650,000 shall be for operations and maintenance, of which not to exceed $174,000,000 shall remain available until September 30, 2019: Provided further, That $418,530,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2019: Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to newly defined projects:  Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the Department of Veterans Affairs to define data standards, code sets, and value sets used to enable interoperability:  Provided further, That, of the funds made available for information technology systems development, modernization, and enhancement for the development of an electronic health record, not more than 25 percent may be obligated or expended until the Secretary of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress: 
(1)a detailed explanation of the solicitation submitted to Cerner Corporation for development of an electronic health record for the Department of Veterans Affairs; (2)an explanation of how the electronic health record would replicate the Military Health System (MHS) Genesis record developed by Cerner for the Department of Defense, as well as the enhanced capabilities the Department of Veterans Affairs requires to achieve complete interoperability with the Department of Defense system and non-Department of Veterans Affairs providers who participate in the Department of Veterans Affairs healthcare system; 
(3)a strategic plan for development of the electronic health record system, an associated implementation plan including timelines and performance milestones, a master schedule and annual and life-cycle cost estimates; (4)information on plans to maintain current functionality and integration with Department of Defense records during the transition to MHS Genesis; and 
(5)Department of Veterans Affairs plans to manage the transition process to MHS Genesis, including possible pilot programs, training for users, and use of change management tools: Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the report accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $160,106,000, of which not to exceed 10 percent shall remain available until September 30, 2019.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $410,530,000, of which $372,000,000 shall remain available until September 30, 2022, and of which $38,530,000 shall remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account and contracting officers who manage specific major construction projects, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: Provided further, That funds made available under this heading for fiscal year 2018, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2018; and (2) by the awarding of a construction contract by September 30, 2019: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That, of the amount made available under this heading, $117,300,000 for Veterans Health Administration major construction projects shall not be available until the Department of Veterans Affairs— 
(1)enters into an agreement with an appropriate non-Department of Veterans Affairs Federal entity to serve as the design and/or construction agent for any Veterans Health Administration major construction project with a Total Estimated Cost of $100,000,000 or above by providing full project management services, including management of the project design, acquisition, construction, and contract changes, consistent with section 502 of Public Law 114–58; and (2)certifies in writing that such an agreement is executed and intended to minimize or prevent subsequent major construction project cost overruns and provides a copy of the agreement entered into and any required supplementary information to the Committees on Appropriations of both Houses of Congress.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $342,570,000, to remain available until September 30, 2022, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $90,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 201.Any appropriation for fiscal year 2018 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2018, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs. 206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2017. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds) 208.Notwithstanding any other provision of law, during fiscal year 2018, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2018 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2018 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(including transfer of funds) 210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management, the Office of Employment Discrimination Complaint Adjudication, the Office of Accountability Review, the Central Whistleblower Office, the Office of Diversity and Inclusion, and the Office of the Executive Director of Accountability and Whistleblower Protection, for all services provided at rates which will recover actual costs but not to exceed $47,668,000 for the Office of Resolution Management, $3,932,000 for the Office of Employment Discrimination Complaint Adjudication, $10,057,000 for the Office of Accountability Review, $6,646,000 for the Central Whistleblower Office, $2,973,000 for the Office of Diversity and Inclusion, and $917,000 for the Office of the Executive Director of Accountability and Whistleblower Protection: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 213.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts. 215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide healthcare, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough.(including transfer of funds) 
216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts. 217.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying Public Law 114–223.(including transfer of funds) 
218.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, Board of Veterans Appeals, General Administration, and National Cemetery Administration accounts for fiscal year 2018 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.(including transfer of funds) 
219.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2018 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $297,137,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 222 of title II of division A of Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017 (Public Law 114–223) is repealed.(including transfer of funds) 
220.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2018, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $306,378,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
221.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds) 222.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code. 
223.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment. 224.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
225.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress. 226.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying Public Law 114–223: Provided further, That the report shall also include information on the number of appeals pending at the Veterans Benefits Administration as well as the Board of Veterans Appeals on a quarterly basis. 
227.Of the amounts made available for fiscal year 2018 for the Medical Services and Medical Support and Compliance accounts, not more than $226,012,000 shall be available to develop an electronic health record: Provided, That not more than 25 percent of the amount made available for such purpose may be obligated or expended until the Secretary of Veterans Affairs submits to the Committees on Appropriations of both House of Congress a detailed explanation of the activities to develop the Military Health System Genesis electronic health record to be funded by the Veterans Health Administration rather than the Office of Information Technology, a timeline for completion, master schedule, performance milestones, and annual and life-cycle Veterans Health Administration cost estimates. 228.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another. 
229.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000.(including transfer of funds) 230.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2018 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2018, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.(including transfer of funds) 
231.Amounts made available for the Department of Veterans Affairs for fiscal year 2018, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request. 
232.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $5,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress.(rescissions of funds) 233.Of the discretionary funds made available in Public Law 114–223 for the Department of Veterans Affairs for fiscal year 2018, $313,730,000 are rescinded from Medical Services, $63,282,000 are rescinded from Medical Support and Compliance, and $22,960,000 are rescinded from Medical Facilities. 
234.The amounts otherwise made available by this Act for the following accounts of the Department of Veterans Affairs are hereby reduced by the following amounts:  (1)Veterans Health Administration—Medical and Prosthetic Research, $6,823,000. 
(2)National Cemetery Administration, $3,003,000. (3)Departmental Administration—General Administration, $3,600,000. 
(4)Departmental Administration—Board of Veterans Appeals, $1,579,000. (5)Departmental Administration—General Operating Expenses, Veterans Benefits Administration, $35,470,000. 
(6)Departmental Administration—Information Technology Systems, $18,997,000. (7) Departmental Administration—Office of Inspector General,$1,716,000. 
235. 
(a)The Secretary of Veterans Affairs shall ensure that the toll-free suicide hotline under section 1720F(h) of title 38, United States Code— (1)provides to individuals who contact the hotline immediate assistance from a trained professional; and 
(2)adheres to all requirements of the American Association of Suicidology. (b) (1)None of the funds made available by this Act may be used to enforce or otherwise carry out any Executive action that prohibits the Secretary of Veterans Affairs from appointing an individual to occupy a vacant civil service position, or establishing a new civil service position, at the Department of Veterans Affairs with respect to such a position relating to the hotline specified in subsection (a). 
(2)In this subsection— (A)the term civil service has the meaning given such term in section 2101(1) of title 5, United States Code; and 
(B)the term Executive action includes— (i)any Executive order, presidential memorandum, or other action by the President; and 
(ii)any agency policy, order, or other directive. 236.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA) hospitals, domiciliaries, or clinics, conduct an environmental assessment, or to diminish healthcare services at existing Veterans Health Administration medical facilities located in Veterans Integrated Service Network 8 or 23 as part of a planned realignment of VA services until the Secretary provides to the Committees on Appropriations of both Houses of Congress a report including the following elements: 
(1)a national realignment strategy that includes a detailed description of realignment plans within each Veterans Integrated Services Network (VISN), including an updated Long Range Capital Plan to implement realignment requirements; (2)an explanation of the process by which those plans were developed and coordinated within each VISN; 
(3)a cost versus benefit analysis of each planned realignment, including the cost of replacing Veterans Health Administration services with contract care or other outsourced services; (4)an analysis of how any such planned realignment of services will impact access to care for veterans living in rural or highly rural areas, including travel distances and transportation costs to access a VA medical facility and availability of local specialty and primary care; 
(5)an inventory of VA buildings with historic designation and the methodology used to determine the buildings’ condition and utilization; (6)a description of how any realignment will be consistent with requirements under the National Historic Preservation Act; and 
(7)consideration given for reuse of historic buildings within newly identified realignment requirements: Provided, That, this provision shall not apply to capital projects in VISN 23, or any other VISN, which have been authorized or approved by Congress. 237.Section 8109(b) of title 38, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (4)notwithstanding subsection (a) of section 1344 of title 31, may use a passenger carrier (as such term is defined in subsection (h)(1) of such section) to transport such an employee between a parking facility and the medical facility of the Department at which the employee works.. 
238. None of the funds made available to the Secretary of Veterans Affairs by this or any other Act may be obligated or expended in contravention of the Veterans Health Administration Clinical Preventive Services Guidance Statement on the Veterans Health Administration’s Screening for Breast Cancer Guidance published on May 10, 2017, as issued by the Veterans Health Administration National Center for Health Promotion and Disease Prevention. 239. (a)Notwithstanding any other provision of law, the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account may be used to provide— 
(1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or (2)adoption reimbursement to a covered veteran. 
(b)In this section: (1)The term service-connected has the meaning given such term in section 101 of title 38, United States Code. 
(2)The term covered veteran means a veteran, as such term is defined in section 101 of title 38, United States Code, who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment. (3)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, United States Code, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, including any limitations on the amount of such benefits available to such a member except that— 
(A)the time periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and (B)such term includes embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 
(4)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this Act under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction. (c)Amounts made available for the purposes specified in subsection (a) of this section are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2017 (Public Law 115–31). 
IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $75,100,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expenses(including transfer of funds)For necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $33,600,000: Provided, That of the amount, $800,000 shall be transferred to the General Services Administration for planning and design of a courthouse: Provided further, That $2,580,000 shall be available for the purpose of providing financial assistance as described and in accordance with the process and reporting procedures set forth under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $78,800,000, of which not to exceed $15,000,000 shall remain available until September 30, 2020. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $64,300,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund.Administrative Provisions 
301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials. 302.Amounts deposited into the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries. 
IVOverseas Contingency OperationsDepartment of DefenseMilitary construction, ArmyFor an additional amount for Military Construction, Army, $147,158,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $31,890,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, air forceFor an additional amount for Military Construction, Air Force $434,652,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, defense-WideFor an additional amount for Military Construction, Defense-Wide, $24,300,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision 
401.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. VGeneral provisions 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 503.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E–Commerce technologies and procedures in the conduct of their business practices and public service activities. 
504.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 505.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
506.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 507. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
508. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
509.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 510.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
511.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 512. (a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.References to Act 
513.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 514.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–188. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. spending reduction account 
515.$0. 516.The amounts otherwise provided by this Act are revised by reducing the amount made available for Department of Veterans Affairs—Departmental Administration—Information Technology Services (and the amount specified under such heading for operations and maintenance), and by increasing the amount made available in fiscal year 2018 for Veterans Health Administration—Medical Services, by $2,500,000 and $2,000,000, respectively.  
517.None of the funds made available by this Act may be used by the Secretary of Veterans Affairs in contravention of subchapter III of chapter 20 of title 38, United States Code.  518.None of the funds made available by this Act may be used to charge a veteran a fee for a veterans identification card pursuant to section 5706(c) of title 38, United States Code, if the veteran uses form DD–214 to apply for the identification card and indicates on the form that the veteran is homeless.  
519.None of the funds made available by this Act may be used to propose, plan for, or execute a new or additional Base Realignment and Closure (BRAC) round. 520. (a)None of the funds appropriated or otherwise made available by this Act may be used by the Secretary of Veterans Affairs to purchase, breed, transport, house, feed, maintain, dispose of, or experiment on dogs as part of the conduct of any study assigned to pain category D or E, as defined by the Department of Agriculture. 
(b)This section shall not apply to training programs or studies of service dogs described in section 1714 of title 38 United States Code or section 17.148 of title 38 of the Code of Federal Regulations.This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018. LEnergy and Water Development and Related Agencies Appropriations Act, 2018 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for energy and water development and related agencies for the fiscal year ending September 30, 2018, and for other purposes, namely: 
ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $105,000,000 (increased by $1,000,000), to remain available until expended: Provided, That the Secretary shall initiate six new study starts during fiscal year 2018: Provided further, That the new study starts shall consist of five studies where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one study where the majority of benefits are derived from environmental restoration: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,697,000,000 (reduced by $10,000,000) (increased by $10,000,000) (reduced by $10,000,000) (increased by $10,000,000) (reduced by $45,000,000) (increased by $45,000,000) (increased by $500,000), to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law: Provided, That the Secretary may initiate up to, but not more than, two new construction starts during fiscal year 2018: Provided further, That the new construction starts shall consist of two projects where the majority of the benefits are derived from navigation transportation savings, flood and storm damage reduction, or environmental restoration: Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than August 31, 2018: Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects: Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $301,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,519,000,000 (increased by $325,000) (reduced by $500,000) (increased by $500,000), to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2019.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $118,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $32,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $181,000,000 (reduced by $1,000,000) (reduced by $325,000) (reduced by $500,000), to remain available until September 30, 2019, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $4,764,000, to remain available until September 30, 2019: Provided, That not more than 75 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title (as designated under such heading in the report of the Committee on Appropriations accompanying this Act) to specific programs, projects, or activities.General provisions—corps of engineers—civil(including transfer of funds) 101. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act; (4)reduces funds that are directed to be used for a specific program, project, or activity by this Act; 
(5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less; or (6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less. 
(b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor Act of 1968, section 1135 of the Water Resources Development Act of 1986, section 206 of the Water Resources Development Act of 1996, or section 204 of the Water Resources Development Act of 1992. (c)The Corps of Engineers shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 
104.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341); Provided further, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 105.None of the funds made available in this title may be used for any acquisition that is not consistent with 48 CFR 225.7007. 
106.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595). 107.Notwithstanding section 404(f)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(2)), none of the funds made available by this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)). 
108. 
(a)AuthorizationThe Administrator of the Environmental Protection Agency and the Secretary of the Army may withdraw the Waters of the United States rule without regard to any provision of statute or regulation that establishes a requirement for such withdrawal. (b)Effect of WithdrawalExcept as otherwise provided by any Act or rule that takes effect after the date of enactment of this Act, if the Administrator of the Environmental Protection Agency and the Secretary of the Army withdraw the Waters of the United States rule under subsection (a), the Administrator and Secretary shall implement the provisions of law under which such rule was issued in accordance with the regulations and guidance in effect under such provisions immediately before the effective date of such rule. 
(c)DefinitionsIn this section the term “Waters of the United States rule” means the final rule issued by the Administrator of the Environmental Protection Agency and the Secretary of the Army entitled “Clean Water Rule: Definition of ‘Waters of the United States’” on June 29, 2015 (80 Fed. Reg. 37053). 109.As of the date of enactment of this Act and each fiscal year thereafter, the Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if— 
(1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located. 
IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $8,983,000, to remain available until expended, of which $898,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,450,000 shall be available until September 30, 2019, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2018, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $1,091,790,000, to remain available until expended, of which $67,693,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,551,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706.Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $41,376,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2019, $59,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act; (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$400,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.None of the funds in this Act shall be available to implement the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. 9 S–88–1658 LKK/GGH) or subtitle A of title X of Public Law 111–11. IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable EnergyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,103,908,000 (reduced by $48,000,000) (increased by $48,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $33,400,000) (increased by $15,000,000), to remain available until expended: Provided, That of such amount, $125,849,000 shall be available until September 30, 2019, for program direction.Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $218,500,000, to remain available until expended: Provided, That of such amount, $27,500,000 shall be available until September 30, 2019, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $969,000,000, to remain available until expended: Provided, That of such amount, $70,000,000 shall be available until September 30, 2019, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $634,600,000 (increased by $33,400,000), to remain available until expended: Provided, That of such amount $60,000,000 shall be available until September 30, 2019, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $4,900,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $252,000,000, to remain available until expended: Provided, That as authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed $350,000,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2018: Provided further, That the proceeds from such drawdown and sale shall be deposited into the “Energy Security and Infrastructure Modernization Fund” during fiscal year 2018 and shall be made available and shall remain available until expended for necessary expenses in carrying out the Life Extension II project for the Strategic Petroleum Reserve.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $6,500,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $118,000,000, to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $222,400,000, to remain available until expended.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954 and title X, subtitle A, of the Energy Policy Act of 1992, $768,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $32,959,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 16 passenger motor vehicles for replacement only, including one ambulance and one bus, $5,392,000,000 (increased by $1,200,000), to remain available until expended: Provided, That of such amount, $177,000,000 shall be available until September 30, 2019, for program direction.Nuclear waste disposalFor Department of Energy expenses necessary for nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425, as amended (hereinafter referred to as the NWPA), including the acquisition of any real property or facility construction, or expansion, $90,000,000, to remain available until expended, and to be derived from the Nuclear Waste Fund: Provided, That of the funds made available in this Act for nuclear waste disposal and defense nuclear waste disposal activities, 1.62 percent shall be provided to the Office of the Attorney General of the State of Nevada solely for expenditures, other than salaries and expenses of State employees, to conduct scientific oversight responsibilities and participate in licensing activities pursuant to the NWPA: Provided further, That of the funds made available in this Act for nuclear waste disposal and defense nuclear waste disposal activities, 2.91 percent shall be provided to affected units of local government, as defined in the NWPA, to conduct appropriate activities and participate in licensing activities under Section 116(c) of the NWPA: Provided further, That of the amounts provided to affected units of local government, 7.5 percent of the funds provided for the affected units of local government shall be made available to affected units of local government in California with the balance made available to affected units of local government in Nevada for distribution as determined by the Nevada affected units of local government: Provided further, That of the funds made available in this Act for nuclear waste disposal and defense nuclear waste disposal activities, 0.16 percent shall be provided to the affected Federally-recognized Indian tribes, as defined in the NWPA, solely for expenditures, other than salaries and expenses of tribal employees, to conduct appropriate activities and participate in licensing activities under section 118(b) of the NWPA: Provided further, That of the funds made available in this Act for nuclear waste disposal and defense nuclear waste disposal activities, 3.0 percent shall be provided to Nye County, Nevada, 0.05 percent shall be provided to Clark County, Nevada, and 0.46 percent shall be provided to the State of Nevada as payment equal to taxes under section 116(c)(3) of the NWPA: Provided further, That within 90 days of the completion of each Federal fiscal year, the Office of the Attorney General of the State of Nevada, each affected Federally-recognized Indian tribe, and each of the affected units of local government shall provide certification to the Department of Energy that all funds expended from such payments have been expended for activities authorized by the NWPA and this Act: Provided further, That failure to provide such certification shall cause such entity to be prohibited from any further funding provided for similar activities: Provided further, That none of the funds herein appropriated may be: (1) used for litigation expenses; or (2) used for interim storage activities; or (3) used to support multi-State efforts or other coalition building activities inconsistent with the restrictions contained in this Act: Provided further, That all proceeds and recoveries realized by the Secretary in carrying out activities authorized by the NWPA, including but not limited to any proceeds from the sale of assets, shall be credited to this account, to remain available until expended, for carrying out the purposes of this account.Title 17 innovative technology loan guarantee program(including rescissions of funds)Such sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 (42 U.S.C. 16512(b)) under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses to carry out this Loan Guarantee program, $2,000,000 is appropriated, to remain available until September 30, 2019: Provided further, That $2,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $0: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations: Provided further, That of the subsidy amounts provided by section 1425 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10; 125 Stat. 126), for the cost of loan guarantees for renewable energy or efficient end-use energy technologies under section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513), $160,660,000 is hereby rescinded: Provided further, That the authority provided in prior year appropriations Acts for commitments to guarantee loans under title XVII of the Energy Policy Act of 2005, excluding amounts for commitments made by October 1, 2017, is hereby rescinded.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2019.Tribal energy loan guarantee programFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $500,000, to remain available until September 30, 2019.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $281,693,000 (reduced by $1,200,000) (reduced by $15,000,000) (reduced by $1,000,000) (increased by $1,000,000), to remain available until September 30, 2019, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $96,000,000 in fiscal year 2018 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $185,693,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $49,000,000, to remain available until September 30, 2019.Atomic energy defense activitiesNational nuclear security administrationWeapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $10,239,344,000 (reduced by $10,000,000) (increased by $10,000,000), to remain available until expended: Provided, That of such amount, $105,600,000 shall be available until September 30, 2019, for program direction.Defense nuclear nonproliferation(including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,825,461,000, to remain available until expended: Provided, That funds provided by this Act for Project 99–D–143, Mixed Oxide Fuel Fabrication Facility, and by prior Acts that remain unobligated for such Project, may be made available only for construction and project support activities for such Project: Provided further, That of the unobligated balances from prior year appropriations available under this heading, $49,000,000 is hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Naval reactors(including transfer of funds)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,486,000,000, to remain available until expended, of which, $82,500,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $46,651,000 shall be available until September 30, 2019, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $412,595,000, to remain available until September 30, 2019, including official reception and representation expenses not to exceed $12,000.Environmental and other defense activitiesDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $5,405,000,000, to remain available until expended: Provided, That of such amount, $300,000,000 shall be available until September 30, 2019, for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $825,000,000, to remain available until expended: Provided, That of such amount, $284,400,000 shall be available until September 30, 2019, for program direction.Defense nuclear waste disposalFor Department of Energy expenses necessary for nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, as amended, including the acquisition of real property or facility construction or expansion, $30,000,000, to remain available until expended.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2018, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,379,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,379,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $51,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $30,288,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $18,888,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $11,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $10,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $232,276,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $230,251,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $138,904,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $93,372,000, of which $91,347,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $179,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,176,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $3,948,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2018, the Administrator of the Western Area Power Administration may accept up to $872,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $367,600,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $367,600,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2018 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfer of funds) 301. (a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. 
(b) 
(1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— (A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; 
(B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; (C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or 
(D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). (2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. 
(3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. (c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— 
(1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or (2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. 
(d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act. (e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. 
(f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates, initiates, or eliminates a program, project, or activity; 
(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or (3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. 
(g) 
(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. (2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. 
(h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for fiscal year 2018. 
303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 
305. 
(a)None of the funds made available in this or any prior Act under the heading Defense Nuclear Nonproliferation may be made available to enter into new contracts with, or new agreements for Federal assistance to, the Russian Federation. (b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines that such activity is in the national security interests of the United States. This waiver authority may not be delegated. 
(c)A waiver under subsection (b) shall not be effective until 15 days after the date on which the Secretary submits to the Committees on Appropriations of both Houses of Congress, in classified form if necessary, a report on the justification for the waiver. 306.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section. 
307. 
(a)Drawdown and SaleNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), and in addition to sales authorized in sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241; 42 U.S.C. 6239 note) and section 5010 of the 21st Century Cures Act (42 U.S.C. 6241 note), the Secretary of Energy shall draw down and sell up to $8,400,000 of crude oil from the Strategic Petroleum Reserve during this fiscal year. (b)ProceedsProceeds from a sale under this section shall be deposited into the SPR Petroleum Account during this fiscal year and shall be available for the costs of crude oil sales authorized in sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241; 42 U.S.C. 6239 note) and section 5010 of the 21st Century Cures Act (42 U.S.C. 6241 note), to remain available until expended. 
(c)Emergency ProtectionThe Secretary shall not draw down and sell crude oil under this section in amounts that would limit the authority to sell petroleum products under section 161(h) of the Energy Policy and Conservation Act (42 U.S.C. 6241(h)) in the full amount authorized by that subsection. 308. (a)New Regional ReservesThe Secretary of Energy may not establish any new regional petroleum product reserve unless funding for the proposed regional petroleum product reserve is explicitly requested in advance in an annual budget submission and approved by the Congress in an appropriations Act. 
(b)The budget request or notification shall include— (1)the justification for the new reserve; 
(2)a cost estimate for the establishment, operation, and maintenance of the reserve, including funding sources; (3)a detailed plan for operation of the reserve, including the conditions upon which the products may be released; 
(4)the location of the reserve; and (5)the estimate of the total inventory of the reserve. 
309.Of the amounts made available under this title, not more than $267,901,000 may be transferred to the working capital fund established under section 653 of the Department of Energy Organization Act (42 U.S.C. 7263). IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $130,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.), $30,600,000, to remain available until September 30, 2019.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $15,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $11,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $5,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $939,137,000, including official representation expenses not to exceed $25,000, to remain available until expended, of which $30,000,000 shall be derived from the Nuclear Waste Fund: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2019, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $779,829,000 in fiscal year 2018 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That of the amounts appropriated under this heading, not less than $10,000,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $16,200,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues, notwithstanding 42 U.S.C. 2214: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation estimated at not more than $159,308,000: Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to the Commission’s mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $12,859,000, to remain available until September 30, 2019: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,555,000 in fiscal year 2018 shall be retained and be available until September 30, 2019, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation estimated at not more than $2,304,000: Provided further, That of the amounts appropriated under this heading, $1,131,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues.Nuclear waste technical review boardSalaries and expensesFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2019.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of chapter VI of its Internal Commission Procedures when responding to Congressional requests for information. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the report of the Committee on Appropriations accompanying this Act. 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations. VGeneral provisions 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations). 
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
505.None of the funds made available by this Act may be used to further implementation of the coastal and marine spatial planning and ecosystem-based management components of the National Ocean Policy developed under Executive Order No. 13547 of July 19, 2010. 506.None of the funds made available by this Act may be used for the removal of any federally owned or operated dam unless the removal was previously authorized by Congress. 
507.None of the funds made available by this Act may be used to conduct closure of adjudicatory functions, technical review, or support activities associated with the Yucca Mountain geologic repository license application, or for actions that irrevocably remove the possibility that Yucca Mountain may be a repository option in the future.References to Act 508.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 
509.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 115–230. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division. Spending reduction account 510.$0. 
511.None of the funds made available by this division may be used for the Cape Wind Energy Project on the Outer Continental Shelf off Massachusetts, Nantucket Sound. 512.For Department of Energy—Electricity Delivery and Energy Reliability for energy storage systems demonstrations as authorized by section 641 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17231), there is hereby appropriated, and the amount otherwise provided by this Act for Department of Energy—Departmental Administration is hereby reduced by, $10,000,000. 
513.None of the funds made available by this Act may be used in contravention of section 2102 of the Water Resources Reform and Development Act of 2014 or section 210 of the Water Resources Development Act of 1986. 514.None of the funds made available under title I of division D of this Act may be used to require an economic re-evaluation of any project authorized under title VIII of the Water Resources Development Act of 2007. 
515.The amounts otherwise provided by this Act are revised by reducing the amount made available for Corps of Engineers-Civil—Investigations, and increasing the amount made available for the same account, by $3,000,000.  516.The amounts otherwise provided by this Act are revised by reducing the amount made available for Corps of Engineers-Civil—Construction, and increasing the amount made available for the same account, by $100,000,000.  
517.None of the funds made available by this Act for Department of Energy—Energy Programs—Science may be used in contravention of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.). 518.None of the funds made available by this Act may be used to prepare, propose, or promulgate any regulation or guidance that references or relies on the analysis contained in— 
(1)Technical Support Document: Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in February 2010; (2)Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013 and revised in November 2013; 
(3)Revised Draft Guidance for Federal Departments and Agencies on Consideration of Greenhouse Gas Emissions and the Effects of Climate Change in NEPA Reviews, published by the Council on Environmental Quality on December 24, 2014 (79 Fed. Reg. 77801); (4)Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in July 2015; 
(5)Addendum to the Technical Support Document on Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866: Application of the Methodology to Estimate the Social Cost of Methane and the Social Cost of Nitrous Oxide, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016; or (6)Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016. 
519.None of the funds made available in this division may be used— (1)to implement or enforce section 430.32(x) of title 10, Code of Federal Regulations; or 
(2)to implement or enforce the standards established by the tables contained in section 325(i)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR incandescent reflector lamps, BR incandescent reflector lamps, and ER incandescent reflector lamps.This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2018. MDepartment of Homeland Security Border Infrastructure Construction Appropriation Act, 2018The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2018, namely:U.S. Customs and Border ProtectionProcurement, Construction, and ImprovementsFor necessary expenses for U.S. Customs and Border Protection for procurement, construction, and improvements, $1,571,239,000, to remain available until September 30, 2020, which shall be available as follows: (1)$784,000,000 for 32 miles of new border bollard fencing in the Rio Grande Valley, Texas. 
(2)$498,000,000 for 28 miles of new bollard levee wall in the Rio Grande Valley, Texas. (3)$251,000,000 for 14 miles of secondary fencing in San Diego, California. 
(4)$38,239,000 for planning for border wall construction.  IGeneral Provisions 101.References to ActExcept as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.  
This Act may be cited as the Department of Homeland Security Border Infrastructure Construction Appropriations Act, 2018.  Passed the House of Representatives September 14, 2017.Karen L. Haas,Clerk.  September 27, 2017 Read the second time and placed on the calendar 